Exhibit 10.1

LOGO [g120540grapexa_001.jpg]

 

   Sale Consent Deed       Dated 19 November 2010       GWA (North) Pty Ltd (ACN
144 081 774) (“Company”)       The Northern Territory of Australia (“Territory”)
      The Crown in right of the State of South Australia (“State”)       The
AustralAsia Railway Corporation (ABN 43 839 400 411) (“Corporation”)      

Asia Pacific Transport Pty Limited (Receivers and Managers Appointed)

(Subject to Deed of Company Arrangement) (ACN 082 501 942) (“APT”)

      Mallesons Stephen Jaques       Level 61       Governor Phillip Tower      
1 Farrer Place       Sydney NSW 2000       Australia       T +61 2 9296 2000   
   F +61 2 9296 3999       DX 113 Sydney       www.mallesons.com   



--------------------------------------------------------------------------------

Sale Consent Deed

Contents

 

Details      1    General terms      3                  

1

  Interpretation      3    1.1   Definitions      3    1.2   References to
certain general terms      7    1.3   Next day      7    1.4   Headings      7
                 

2

  Consideration      7                  

3

  Condition precedent      8    3.1   Conditions Precedent      8    3.2  
Obligations relating to Conditions Precedent      9    3.3   Satisfaction of
Conditions Precedent      9    3.4   Waiver of Conditions Precedent      10   
3.5   Termination      10    3.6   Notification of Completion Date or
termination      10                  

4

  Consent to transfer      10                  

5

  Novation, amendment and restatement - Concession Deed      10    5.1  
Novation      10    5.2   Amendment      10                  

6

  Novation, amendment and restatement - Corporation Loan Agreement      10   
6.1   Novation      10    6.2   Amendment      11                  

7

  Real property matters      11    7.1   Sub-leases and Head Lease Deeds      11
   7.2   Other Territory land tenure matters      11   

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

i



--------------------------------------------------------------------------------

              

8

  Port documents      11                  

9

  Other Project Documents      11                  

10

  GWI Financing Documents      12                  

11

  Operating Agreement, Novation Deeds and Assignment Deeds      12              
   

12

  Existing variations      12                  

13

  Existing breaches      12                  

14

  Acknowledgements      14                  

15

  Disclaimer      14                  

16

  Release      15                  

17

  Indemnity      16                  

18

  No Liability of the Receivers      16                  

19

  Further steps      16   

19.1

  Further steps generally      16   

19.2

  Legal opinions for PI Claim Guarantee      16                  

20

  Representations and warranties      17   

20.1

  Parties’ representations and warranties      17   

20.2

  Company’s representations and warranties      18                  

21

  General      18   

21.1

  Costs      18   

21.2

  Stamp duty      18   

21.3

  Payment of GST      18   

21.4

  Governing law      18   

21.5

  Counterparts      19   

21.6

  No merger      19   

21.7

  Construction      19   

21.8

  Confidentiality      19   

21.9

  Publicity      19   

Schedules Intentionally Omitted

     21   

Signing page

     32   

Annexure A - Novated Concession Deed

     34   

Annexure B - Novated Corporation Loan Agreement

     221   

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

ii



--------------------------------------------------------------------------------

Sale Consent Deed

Details

 

 

Parties

 

  

 

The Company, the Territory, the State, the Corporation and APT

 

 

Company

  

 

Name

  

 

GWA (North) Pty Limited

   ACN    144 081 774    Address   

320 Churchill Road

Kilburn SA 5084

   Fax    +61 8 8343 5454   

Attention

 

  

Robert Easthope, Managing Director

 

 

Territory

  

 

Name

  

 

The Northern Territory of Australia

   Address   

Level 1, 68 The Esplanade

Darwin NT 0800

   Fax    +61 8 89357810   

Attention

 

  

Solicitor for the Northern Territory

 

 

State

  

 

Name

  

 

The Crown in right of the State of South Australia

   Address   

South Australian Crown Solicitors Office

45 Pirie Street

Adelaide SA 5000

   Fax    +61 8 8207 1739   

Attention

 

  

Crown Solicitor

 

 

Corporation

  

 

Name

  

 

The AustralAsia Railway Corporation, a statutory body constituted under the
AustralAsia Railway Corporation Act 1996

   ABN    43 839 400 411    Address   

Level 5 Hospitality, 7 Kitchener Drive

Darwin NT 0800

   Telephone    +61 8 8946 9595    Fax    +61 8 8946 9578    Attention    Chief
Executive Officer

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

1



--------------------------------------------------------------------------------

 

APT

  

 

Name

  

 

Asia Pacific Transport Pty Limited (Receivers and Managers Appointed) (Subject
to Deed of Company Arrangement)

   ACN    082 501 942    Address   

1 Station Place

Hindmarsh SA 5007

Australia

   Telephone    +61 8 8245 9100    Fax    +61 8 8346 7244      Attention   

Martin Madden

 

Recitals    A    The Territory, the State, the Corporation and APT are parties
to the Concession Deed. The Corporation and APT are parties to the Corporation
Loan Agreement.    B    On 9 June 2010, the Company entered into a business sale
agreement to purchase the Business (“Business Sale Agreement”).    C    As part
of the transfer of the Business the parties have agreed to the transfer of APT’s
interest in the Railway and the Corridor to the Company, and to the novation of
the Concession Deed to the Company (and its amendment and restatement), and to
the novation of the Corporation Loan Agreement to the Company (and its amendment
and restatement), on the terms of this deed.    D    As part of the transfer of
the Business, a number of other documents relating to the Business will be
novated or transferred to the Company or new documents will be entered into
between the Company and the relevant counterparty. These include the Sub-Leases,
the Other Project Documents, the Port Terminal Development Agreement for Lease
and the Port Terminal Lease.      E   

The parties wish to enter into this deed to provide for, and give effect to, the
matters in this deed.

 

Governing law   

Northern Territory

 

 

Date of deed

  

 

See Signing page

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

2



--------------------------------------------------------------------------------

Sale Consent Deed

General terms

 

 

1 Interpretation

 

1.1 Definitions

These meanings apply unless the contrary intention appears:

ARTC means Australian Rail Track Corporation Limited.

Assignment Deeds (Business Contracts) means:

 

  (a) the assignment deed in respect of the document listed in paragraph F of
Schedule 1 to be entered into between APT and the Company; and

 

  (b) the assignment deed in respect of the document listed in paragraph G of
Schedule 1 to be to be entered into between FreightLink and the Company.

Assigned Sub-Leases has the meaning given to the term “Sub-Leases” in the
Novated Concession Deed.

Associate means, in relation to a party, an employee, officer, member, agent,
contractor, consultant or adviser of that party. The Corporation’s Associates do
not include the Company or its Associates or APT or its Associates.

Business means the business carried on by APT in accordance with the Concession
Deed.

Business Day means a day which is not a Saturday, Sunday or bank or public
holiday in Adelaide or Darwin, Australia.

Business Sale Agreement has the meaning set out in Recital B of the Details.

Charges means the fixed and floating charges set out in schedule 2 of the
Business Sale Agreement.

Claim means any claim, demand, proceeding, suit, litigation, action or cause of
action in contract, tort (including misrepresentation or negligence), under
statute (including Part V or VI of the Trade Practices Act 1974 (Cth)) or like
provisions in any State or Territory legislation or otherwise, including a claim
for a breach of a warranty, a claim under an indemnity or a claim for breach,
whether present, unascertained, immediate, future or contingent.

Completion Date has the same meaning as in the Business Sale Agreement.

Conditions Precedent means the conditions precedent set out in clause 3.1.

Consenting Parties means the Territory, the State and the Corporation.

Concession Deed means the deed so entitled dated 20 April 2001 between the
Territory, the State, the Corporation and APT.

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

3



--------------------------------------------------------------------------------

Corporation’s Deed of Charge means the fixed and floating charge dated 16 April
2001 granted by APT in favour of the Corporation.

Corporation Loan Agreement means the agreement entitled “$50,000,000 Term Loan
Facility Agreement” between the Corporation and APT dated 19 April 2001.

Corridor has the meaning set out in the Concession Deed.

Deed of Assignment (Subleases) means the deed of assignment in respect of the
documents listed in paragraphs A, B and C of Schedule 1 to be entered into
between APT, the Corporation and the Company on or about the date of this deed.

Details means the section of this deed headed Details.

DPC means Darwin Port Corporation.

Existing Project Documents has the meaning given to the term “Project Documents”
in the Concession Deed.

FreightLink means Freight Link Pty Ltd (Receivers and Managers Appointed)
(Subject to Deed of Company Arrangement).

GWA means Genesee & Wyoming Australia Pty Ltd.

GWA Guarantee means the guarantee to be entered into by GWA and the Corporation
on or about the date of this deed

GWI means Genesee & Wyoming, Inc.

GWI Deed Poll means the Deed Poll to be executed by GWI in favour of the
Corporation on or about the date of this deed.

Government Authority means any government or any governmental, semi-governmental
or administrative department, entity, agency, authority, commission, corporation
or body (including those constituted or formed under any statute), regardless of
whether that department, entity, agency, authority, commission, corporation or
body is established by the Commonwealth, the State or the Territory, but does
not include the Corporation.

Government Party means:

 

  (a) the Territory;

 

  (b) the State;

 

  (c) the Corporation; and

 

  (d) DPC.

GST means a goods and services or similar tax imposed in Australia.

GWI Financing Documents has the meaning given to that term in the Novated
Concession Deed.

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

4



--------------------------------------------------------------------------------

Head Lease Deeds means:

 

  (a) the deed between the Corporation, APT, ANZ Capel Court Limited and ARTC in
respect of the Existing Corridor Head Leases (as that term is defined in the
Concession Deed) dated 20 April 2001; and

 

  (b) the deed between the Corporation, APT, ANZ Capel Court Limited and the
Territory in respect of the Crown Land Head Leases (as that term is defined in
the Concession Deed) dated 20 April 2001.

Law means any law or legal requirement, including at common law, in equity,
under any statute, regulation or by-law, any condition of any authorisation, and
any decision, directive, guidance, guideline or requirements of any governmental
agency.

Liabilities means all liabilities (whether actual, contingent or prospective),
losses, damages, costs and expenses of whatsoever description and howsoever
arising.

Loss means any and all liabilities (whether actual, contingent or prospective),
losses, damages, costs, charges and expenses of whatsoever description and
howsoever arising, diminution in value or deficiency of any kind or character
which a party pays, suffers or incurs or is liable for including all:

 

  (a) liabilities on account of tax;

 

  (b) interest and other amounts payable to third parties; and

 

  (c) legal (on a full indemnity basis) and other costs incurred in connection
with investigating or defending any Claim, whether or not resulting in any
liabilities or losses, and all amounts paid in settlement of any Claim.

New Head Lease Deeds means the new deeds in substantially the same form as the
Head Lease Deeds to be entered into between the Company, the Corporation and
ARTC or the Territory (as applicable) on or about the date of this deed.

Novated Concession Deed means the concession deed formed on the novation of the
Concession Deed to the Company (and as amended and, subject to clause 12,
restated) pursuant to clause 5, as set out in Annexure A.

Novated Corporation Loan Agreement means the loan agreement formed on the
novation of the Corporation Loan Agreement to the Company (and as amended and,
subject to clause 12, restated) pursuant to clause 6, as set out in Annexure B.

Novation Deed (Operating Agreement) means the novation deed in respect of the
Operating Agreement.

Novation Deeds (Business Contracts) means:

 

  (a) the novation deeds in respect of the documents listed in paragraph D of
Schedule 1 to be entered into between, amongst others, APT and the Company; and

 

  (b) the novation deeds in respect of the documents listed in paragraph E of
Schedule 1 to be to be entered into between, amongst others, FreightLink and the
Company.

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

5



--------------------------------------------------------------------------------

Operating Agreement means the operating agreement to be entered into between the
Company and GWA, under which the Company appoints GWA as its sub-agent to assist
in the operation of the Business, and also as an independent contractor to
provide services to the Company.

Original Debt Financiers’ Tripartite Deed means the deed entitled “Debt
Financiers’ Tripartite Deed” dated 20 April 2001 between the Corporation, APT
and others.

Other Project Documents means:

 

  (a) the Original Debt Financiers’ Tripartite Deed; and

 

  (b) the Corporation’s Deed of Charge.

PI Claim Guarantee means the agreement entitled “PI Claim Guarantee and
Indemnity (Non-US subsidiaries of GWI)” to be executed by certain subsidiaries
of GWI in favour of the Corporation and DPC and dated on or about the Novation
Date.

PI Policy means the policy of project specific professional indemnity insurance
effected by APT through Willis Limited in 2001, as renewed and extended, in
respect of the Project, under which the Corporation and APT (amongst others)
were insureds.

Port Terminal Deed of Novation means the deed entitled “Deed of Assignment and
Novation – Port Terminal Documents” to be entered into between the DPC, the
Territory, APT and the Company.

Port Terminal Development Agreement for Lease means the Port Terminal
Development Agreement for Lease between APT, the Territory and the DPC dated
18 April 2001.

Port Terminal Lease means the Port Terminal Lease between APT and the DPC which
commenced on 14 January 2004 and was registered on 12 April 2005.

Project has the meaning set out in the Novated Concession Deed.

Railway has the meaning set out in the Concession Deed.

Receivers means Martin Madden and Jannamaria Robertson as joint and several
receivers and managers of APT or any other person appointed as receiver or
receiver and manager of APT in place of Martin Madden and Jannamaria Robertson
in accordance with the Charges.

Related Body Corporate has the meaning it has in the Corporations Act 2001
(Cwlth).

Representatives means in relation to a person or entity, its officers,
employees, agents, advisers or financiers.

Security Bond has the meaning set out in the Novated Concession Deed.

Sub-Leases has the meaning set out in the Concession Deed.

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

6



--------------------------------------------------------------------------------

1.2 References to certain general terms

Unless the contrary intention appears, a reference in this deed to:

 

  (a) (variations or replacement) a document (including this deed) includes any
variation or replacement of it, except to the extent prohibited by that other
document, and includes the recitals, schedules, annexures and exhibits to that
document;

 

  (b) (clauses, annexures and schedules) a clause, annexure or schedule is a
reference to a clause in or annexure or schedule to this deed;

 

  (c) (reference to statutes) a statute, ordinance, code or other law includes
regulations and other instruments under it and consolidations, amendments,
re-enactments or replacements of any of them;

 

  (d) (singular includes plural) the singular includes the plural and vice
versa;

 

  (e) (executors, administrators, successors) a particular person includes a
reference to the person’s executors, administrators, successors, substitutes
(including persons taking by novation) and permitted assigns;

 

  (f) (two or more persons) an agreement, representation or warranty in favour
of two or more persons is for the benefit of them jointly and each of them
individually;

 

  (g) (jointly and individually) an agreement, representation or warranty by two
or more persons binds them jointly and each of them individually;

 

  (h) (reference to a group of persons) a group of persons or things is a
reference to each of them individually;

 

  (i) (reference to a day) a day is to be interpreted as the period of time
commencing at midnight and ending 24 hours later;

 

  (j) (meaning not limited) the words “including”, “for example” or “such as”
when introducing an example, does not limit the meaning of the words to which
the example relates to that example or examples of a similar kind; and

 

  (k) (reference to any thing) any thing (including any amount) is a reference
to the whole and each part of it.

 

1.3 Next day

If an act under this deed to be done by a party on or by a given day is done
after 5.30pm on that day, it is taken to be done on the next day.

 

1.4 Headings

Headings (including those in brackets at the beginning of paragraphs) are for
convenience only and do not affect the interpretation of this deed.

 

 

2 Consideration

This deed is entered into in consideration of the parties incurring obligations
and giving rights under this deed and for other valuable consideration.

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

7



--------------------------------------------------------------------------------

 

3 Condition precedent

 

3.1 Conditions Precedent

This deed (other than this clause 3 and clauses 19, 20 and 21) will not take
effect unless and until each of the following conditions have been satisfied or
waived in accordance with clause 3.4:

 

  (a) (Execution of documents): the execution of:

 

  (i) each Novation Deed (Business Contracts);

 

  (ii) each Assignment Deed (Business Contracts);

 

  (iii) the Deed of Assignment (Subleases);

 

  (iv) a new document in replacement of each of the Other Project Documents;

 

  (v) the GWI Financing Documents;

 

  (vi) the Port Terminal Deed of Novation;

 

  (vii) the New Head Lease Deeds (excluding the New Head Lease Deed to which
ARTC is to be a party);

 

  (viii) the Operating Agreement;

 

  (ix) the Novation Deed (Operating Agreement);

 

  (x) the GWI Deed Poll;

 

  (xi) the GWA Guarantee; and

 

  (xii) the PI Claim Guarantee,

by all parties to them in a form satisfactory to the parties to this deed, and
the satisfaction or waiver of all conditions precedent in such documents, other
than:

 

  (xiii) conditions precedent relating to the execution of this deed or the
satisfaction or waiver of all conditions precedent to this deed; and

 

  (xiv) conditions precedent in the GWI Financing Documents which are not
conditions precedent to Completion (as defined in the Business Sale Agreement);

 

  (b) (Insurances) the insurance policies required:

 

  (i) by clause 26.3 of the Novated Concession Deed being effected, and
confirmation to that effect being given to the Corporation in accordance with
the Novated Concession Deed; and

 

  (ii) by the Assigned Sub-Leases being effected, and confirmation to that
effect being given to the Corporation in accordance with the Assigned
Sub-Leases;

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

8



--------------------------------------------------------------------------------

  (c) the Corporation receiving the following:

 

  (i) (Security Bond) a replacement Security Bond for an amount calculated in
accordance with clause 22.15 of the Concession Deed;

 

  (ii) (Power of Attorney) where any party (other than a Consenting Party)
proposes to execute this deed or a document listed in clause 3.1(a) under power
of attorney, a certified copy of that duly stamped and registered (where
applicable) power of attorney;

 

  (iii) (Constituent documents) certified copies of the constitution and
extracts of minutes evidencing the authority of the Company to enter into this
deed and the documents listed in clause 3.1(a); and

 

  (iv) (US legal opinion) a legal opinion from Simpson Thacher & Bartlett LLP as
to good standing, corporate power and authority and due execution in respect of
each of GWI and RP Acquisition Company Two in relation to the GWI Deed Poll and
the Debt Financiers Tripartite Deed (2010); and

 

  (v) (PI Policy endorsements) a copy of a letter or other written confirmation
from Aon Limited confirming that an endorsement (in the form of the endorsement
in Schedule 18 to the Novated Concession Deed) has been made to that policy by
each underwriter (other than The Underwriter Insurance Company Ltd) whereby the
Company becomes an insured under the PI Policy;

 

  (d) (Business Sale Agreement) confirmation from the sellers under the Business
Sale Agreement that the conditions precedent set out in clause 3.1 of the
Business Sale Agreement have been satisfied or waived (other than conditions
precedent which can only be satisfied upon the satisfaction or waiver of all
conditions precedent in this deed); and

 

  (e) (Authority of Government signatories) the Company receiving evidence, in
form and substance satisfactory to it, of the authority of each person who signs
this deed on behalf of each Government Party to sign this deed and each other
document referred to in paragraph (a) to which a Government Party is a party
(unless the person signing this Deed or another relevant document is a Minister
of the State or the Territory).

 

3.2 Obligations relating to Conditions Precedent

The parties must use all reasonable endeavours to satisfy each Condition
Precedent as soon as practicable.

 

3.3 Satisfaction of Conditions Precedent

Upon the satisfaction (or waiver under clause 3.4) of all Conditions Precedent,
the Corporation, the Company and APT will each promptly acknowledge that fact in
writing. An acknowledgement by the Corporation is deemed to have been made by
all of the other Government Parties.

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

9



--------------------------------------------------------------------------------

3.4 Waiver of Conditions Precedent

A Condition Precedent may only be waived by the Corporation or in the case of
clause 3.1(e), the Company.

 

3.5 Termination

This deed will automatically terminate if the Business Sale Agreement terminates
before the Completion Date.

 

3.6 Notification of Completion Date or termination

APT must promptly:

 

  (a) notify the Corporation of the Completion Date or date of termination of
the Business Sale Agreement (as the case may be); and

 

  (b) provide the Corporation with copies of each notice given by any person
pursuant to clause 3.5 of the Business Sale Agreement.

 

 

4 Consent to transfer

The Corporation consents, for the purposes of clause 33.2 of the Concession Deed
and clause 6.5 of the Original Debt Financiers Tripartite Deed, to the transfer
of APT’s interest in the Railway and the Corridor to the Company.

 

 

5 Novation, amendment and restatement - Concession Deed

 

5.1 Novation

The parties agree to novate the Concession Deed such that, on and from the
Completion Date, the Concession Deed is discharged and the Novated Concession
Deed is formed whereby:

 

  (a) the Company is substituted for APT or the Receivers under the terms of the
Concession Deed as if the Company had originally been a party to the Concession
Deed instead of APT or the Receivers; and

 

  (b) the Company is bound by the terms of the Concession Deed as it relates to
APT or the Receivers and will enjoy all the rights and benefits and be subject
to all the obligations and burdens conferred on APT or the Receivers under the
terms of the Concession Deed.

 

5.2 Amendment

The parties agree that on novation of the Concession Deed to the Company
pursuant to clause 5.1, it is amended and, subject to clause 12, restated by
making the insertions and deletions identified in Annexure A to this deed.

 

 

6 Novation, amendment and restatement - Corporation Loan Agreement

 

6.1 Novation

The parties agree to novate the Corporation Loan Agreement such that, on and
from the Completion Date, the Corporation Loan Agreement is discharged and the
Novated Corporation Loan Agreement is formed whereby:

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

10



--------------------------------------------------------------------------------

  (a) the Company is substituted for APT or the Receivers under the terms of the
Corporation Loan Agreement as if the Company had originally been a party to the
Corporation Loan Agreement instead of APT or the Receivers; and

 

  (b) the Company is bound by the terms of the Corporation Loan Agreement as it
relates to APT or the Receivers and will enjoy all the rights and benefits and
be subject to all the obligations and burdens conferred on APT or the Receivers
under the terms of the Corporation Loan Agreement.

 

6.2 Amendment

The parties agree that on novation of the Corporation Loan Agreement to the
Company pursuant to clause 6.1, it is amended and, subject to clause 12,
restated in the form set out in Annexure B to this deed.

 

 

7 Real property matters

 

7.1 Sub-leases and Head Lease Deeds

The parties acknowledge that:

 

  (a) the Sub-Leases will be transferred from APT and the Receivers to the
Company on the Completion Date pursuant to the Deed of Assignment (Subleases);
and

 

  (b) the New Head Lease Deeds will be entered into on or about the Completion
Date.

 

7.2 Other Territory land tenure matters

Schedule 3 sets out the current status and proposed actions and outcomes for
various Territory land tenure matters associated with the Project. Each party
will perform the actions and otherwise do all things reasonably required of it
(such as obtaining consents, signing and producing documents and getting
documents completed and signed (in a form reasonable satisfactory to it)) to
achieve the outcomes for each of the matters referred to in Schedule 3.

 

 

8 Port documents

The parties acknowledge that:

 

  (a) the Port Terminal Lease will be transferred from APT and the Receivers to
the Company; and

 

  (b) the Port Terminal Development Agreement for Lease will be novated from APT
and the Receivers to the Company,

on or about the Completion Date pursuant to the Port Terminal Deed of Novation.

 

 

9 Other Project Documents

Each Consenting Party acknowledges that instead of APT transferring, assigning,
novating or otherwise conveying its interest in the Other Project Documents to
the Company, the Company and the relevant counterparties will enter into new
documents in replacement of each of the Other Project Documents on or about the
Completion Date.

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

11



--------------------------------------------------------------------------------

 

10 GWI Financing Documents

The parties acknowledge that the Company will enter into the GWI Financing
Documents on or about the Completion Date.

 

 

11 Operating Agreement, Novation Deeds and Assignment Deeds

The parties acknowledge that, as part of the transfer of the Business to the
Company:

 

  (a) the Operating Agreement has been, or will be, entered into on or prior to
the Completion Date;

 

  (b) the Novation Deeds (Business Contracts) have been, or will be, entered
into on or prior to the Completion Date and are subject to, and will take effect
on and from, the Completion Date; and

 

  (c) the Assignment Deeds (Business Contracts) have been, or will be, entered
into on or prior to the Completion Date and are subject to, and will take effect
on and from, the Completion Date.

 

 

12 Existing variations

 

  (a) The parties agree that:

 

  (i) all waivers granted, variations made or supplementary agreements reached
between APT and the Corporation (“Supplementary Items”) in relation to the
Existing Project Documents prior to the Completion Date will continue to operate
with respect to the relevant novated, assigned or replacement document; and

 

  (ii) if, following the Completion Date, either the Corporation or the Company
becomes aware of any Supplementary Item which is not referred to in this deed,
it will promptly notify the other party and, if required, the Corporation and
the Company will meet to discuss the Supplementary Item and cooperate in good
faith to address any requirements on the parties arising out of the
Supplementary Item.

 

  (b) Without limiting clause 12(a), the waiver granted by the Corporation to
APT in a letter of 28 June 2010 from the Corporation to FreightLink in respect
of insurance requirements of the Concession Deed will continue for the benefit
of the Company in respect the corresponding insurance requirements of the
Novated Concession Deed until 1 August 2011.

 

 

13 Existing breaches

 

  (a)

Without limiting any other provision of this deed, the Company agrees that it
shall be liable to the Corporation for any loss or damage suffered or incurred
by the Corporation, the State or the Territory arising out of or in connection
with any breach by APT or the Receivers of the

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

12



--------------------------------------------------------------------------------

 

Concession Deed, the Corporation Loan Agreement or any other Existing Project
Document, or any other wrongful act or omission of APT or the Receivers, which
occurred prior to the Completion Date.

 

  (b) The Corporation represents and warrants that:

 

  (i) it has asked each member of the Corporation whether that member is aware
of:

 

  (A) any existing breaches or defaults by APT or the Receivers of the
Concession Deed, the Corporation Loan Agreement or any other Existing Project
Document;

 

  (B) any existing Termination Events (as defined in the Concession Deed) in
respect of APT or the Receivers under the Concession Deed;

 

  (C) any other wrongful act or omission of, or misrepresentation by, APT or the
Receivers;

 

  (D) any existing Claim available to the Corporation under any provision in the
Concession Deed whereby APT indemnifies a Government Party;

 

  (E) any representation or warranty given by a Government Party in the Original
Concession Deed having become incorrect since 20 April 2001; or

 

  (F) any action proposed to be taken by the Commonwealth to cause the Access
Regime to cease to be an Effective Access Regime,

 

  (each referred to in this clause as a “Relevant Matter”); and

 

  (ii) each member has confirmed that he or she has no actual knowledge of:

 

  (A) any existing breaches or defaults by APT or the Receivers of the
Concession Deed, the Corporation Loan Agreement or any other Existing Project
Document which occurred prior to the date of this deed; or

 

  (B) any existing Termination Events (as defined in the Concession Deed) in
respect of APT or the Receivers under the Concession Deed; or

 

  (C) any other wrongful act or omission of, or misrepresentation by, APT or the
Receivers which occurred prior to the date of this deed; or

 

  (D) any existing Claim available to the Corporation under any provision in the
Concession Deed whereby APT indemnifies a Government Party; or

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

13



--------------------------------------------------------------------------------

  (E) any warranty given by a Government Party in the Original Concession Deed
having become incorrect since 20 April 2001; or

 

  (F) any action proposed to be taken by the Commonwealth to cause the Access
Regime to cease to be an Effective Access Regime.

 

  (c) The Company and the Corporation agree to resolve any dispute, controversy,
difference or claim that arises under or in connection with clause 13(a) in
accordance with the procedures set out in clause 39 of the Novated Concession
Deed as if it were a dispute under the Novated Concession Deed.

 

 

14 Acknowledgements

Each of the Corporation, the Territory, the State, APT and the Company
acknowledges that nothing in this deed or any of the transactions contemplated
by this deed constitutes:

 

  (a) a breach of any term of the Concession Deed, the Novated Concession Deed,
the Corporation Loan Agreement, the Novated Corporation Loan Agreement, or the
Other Project Documents;

 

  (b) an event of default under the Concession Deed, the Novated Concession
Deed, the Corporation Loan Agreement, the Novated Corporation Loan Agreement, or
the Other Project Documents; or

 

  (c) any other event or circumstance which, with the giving of notice, lapse of
time, or fulfilment of any condition, would cause the acceleration of any
payment to be made under, or the termination or enforcement of, the Concession
Deed, the Novated Concession Deed, the Corporation Loan Agreement, the Novated
Corporation Loan Agreement, or the Other Project Documents.

 

 

15 Disclaimer

Subject to clause 7.1 of the Novated Concession Deed and the other provisions of
the Novated Concession Deed, the other provisions of this deed (including
without limitation clause 13) and the Company’s rights (if any) at Law in
respect of statements or representations made in writing to APT or the Company
by a Government Authority in the course of its government activities and of a
type or nature generally available to the public, the Company:

 

  (a) acknowledges that no representation, warranty or advice of any kind has
been or is given by the Corporation, the State, the Territory or any State or
Territory Government Authority, or their respective Associates, in respect of
the accuracy, completeness or current application of any information, data or
material provided on or before the date of this Deed to APT or its Associates or
the Company or its Associates, by the Corporation, the State, the Territory, any
State or Territory Government Authority, or their respective Associates;

 

  (b) warrants that it has not relied on any such information, data or material
for any purpose whatsoever and, without limitation, has not relied on any such
information, data or material in assessing or undertaking the Project or in
entering into any of the “Project Documents” (as defined in the Novated
Concession Deed) to which it is expressed to be a party;

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

14



--------------------------------------------------------------------------------

  (c) warrants that it has only relied on its own investigations and enquiries
in relation to the accuracy, completeness and current application of such
information, data and material;

 

  (d) agrees (to the maximum extent permitted by Law) that it cannot and will
not make any Claim against the Corporation, the State, the Territory, any State
or Territory Government Authority, or their respective Associates, in relation
to:

 

  (i) the provision of such information data and material to the Company or its
advisers, or to APT or its advisers;

 

  (ii) the reliance upon, or use of, such information, data or material by APT
or its Associates or the Company or its Associates; or

 

  (iii) a failure by the Corporation, the State, the Territory or any State or
Territory Government Authority to provide information, data or material; and

 

  (e) acknowledges that the Corporation is entitled to and has relied upon the
above acknowledgements, warranties and agreements in entering into this deed.

 

 

16 Release

 

  (a) On and from the Completion Date, the Corporation, the Territory and the
State release APT and the Receivers from:

 

  (i) any obligation or liability under or in respect of the Concession Deed,
the Corporation Loan Agreement and the Other Project Documents; and

 

  (ii) any Claim which they, but for this release, had or may in the future have
had against the other under or in respect of the Concession Deed, the
Corporation Loan Agreement and the Other Project Documents, arising in
connection with the performance of the relevant document before the Completion
Date other than Claims against APT in respect of APT’s fraud, wilful default or
breach of fiduciary obligations or Claims against the Receivers in respect of
the Receivers’ fraud, wilful default or breach of fiduciary obligations.

 

  (b) On and from the Completion Date, APT and the Receivers release the
Consenting Parties from:

 

  (i) any obligation or liability under or in respect of the Concession Deed,
the Corporation Loan Agreement and the other Existing Project Documents; and

 

  (ii) any Claim which they, but for this release, had or may in the future have
had against the other under or in respect of the Concession Deed, the
Corporation Loan Agreement and the other Existing Project Documents, arising in
connection with the performance of the relevant document before the Completion
Date other than Claims in respect of the Consenting Parties’ fraud or wilful
default.

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

15



--------------------------------------------------------------------------------

 

17 Indemnity

The Company indemnifies APT and the Receivers against any Claim or Loss incurred
or suffered by or brought or made or recovered against APT and the Receivers
arising out of or in connection with the Concession Deed, the Novated Concession
Deed, the Corporation Loan Agreement, the Novated Corporation Loan Agreement,
and the Other Project Documents at any time, other than in respect of:

 

  (a) any amounts of money payable to the Corporation, the Territory or the
State for goods or services provided to APT or the Receivers in the ordinary
course of business prior to the Completion Date; and

 

  (b) any trading debt or liability between the Corporation, the Territory or
the State on the one hand, and APT or the Receivers on the other hand, about
which there is a genuine dispute as to whether such debt or liability is due and
payable.

 

 

18 No Liability of the Receivers

The parties agree to the terms of Schedule 2.

 

 

19 Further steps

 

19.1 Further steps generally

Each party agrees to do all things reasonably required of it (such as obtaining
consents, signing and producing documents and getting documents completed and
signed (in a form reasonably satisfactory to it)) to give full effect to this
deed and the transactions contemplated by it.

 

19.2 Legal opinions for PI Claim Guarantee

The Company agrees that:

 

  (a) it will within 30 days of the Completion Date procure legal opinions
addressed to the Corporation and the DPC from foreign legal counsel in each
relevant jurisdiction, such opinions to be in a form and substance reasonably
satisfactory to the Corporation, as to the good standing, corporate power and
authority and due execution by each foreign company which is a party to the PI
Claim Guarantee of that PI Claim Guarantee; or

 

  (b) if such opinions are not provided or are provided but do not opine that
the relevant foreign company is in good standing, has the necessary corporate
power and authority and that the PI Claim Guarantee has been duly executed, the
Company will procure that the PI Claim Guarantee is re-executed in a manner
whereby it is duly executed or that execution of the PI Claim Guarantee is
ratified such that the PI Claim Guarantee is duly executed.

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

16



--------------------------------------------------------------------------------

 

20 Representations and warranties

 

20.1 Parties’ representations and warranties

Each party represents and warrants to each other party that:

 

  (a) (incorporation) unless it is the Territory or the State, it is validly
incorporated and has the power to carry on its business as it is now being
conducted;

 

  (b) (power) unless it is the Territory or the State, it has the power to enter
into and perform its obligations under:

 

  (i) this deed; and

 

  (ii) in the case of the Company, the Corporation, the State and the Territory,
the Novated Concession Deed; and

 

  (iii) in the case of the Company and the Corporation, the Novated Corporation
Loan Agreement;

 

  (c) (authority) it has taken all action which is necessary to authorise the
entry into and performance of its obligations under:

 

  (i) this deed; and

 

  (ii) in the case of the Company, the Corporation, the State and the Territory,
the Novated Concession Deed; and

 

  (iii) in the case of the Company and the Corporation, the Novated Corporation
Loan Agreement;

 

  (d) (binding obligations):

 

  (i) this deed; and

 

  (ii) in the case of the Company, the Corporation, the State and the Territory,
the Novated Concession Deed; and

 

  (iii) in the case of the Company and the Corporation, the Novated Corporation
Loan Agreement,

constitute legal, valid and binding obligations, enforceable in accordance with
their terms (subject to the availability of equitable remedies and laws in
relation to the enforcement of creditors’ rights).

 

20.2 Company’s representations and warranties

The Company represents and warrants to the Consenting Parties that:

 

  (a) (documentation) the terms of the transaction are set out in and on the
terms of:

 

  (i) the Business Sale Agreement; and

 

  (ii) the GWI Financing Documents,

and the Corporation has been provided with all other information

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

17



--------------------------------------------------------------------------------

relevant to the transaction required to be provided under the Concession Deed
and the Debt Financiers’ Tripartite Deed to enable the Corporation to provide
the consents referred to in this deed; and

 

  (b) (reputable) it is a reputable corporation, has sufficient expertise and
ability and is of appropriate financial and commercial standing to perform its
obligations under the “Project Documents” (as defined in the Novated Concession
Deed).

 

 

21 General

 

21.1 Costs

 

  (a) The parties (other than the Corporation) agree to pay their own legal and
other costs and expenses in connection with the negotiation, preparation,
execution and completion of this deed and of other related documentation, except
stamp duty.

 

  (b) The Company is responsible for the Corporation’s reasonable costs and
expenses (including legal costs and expenses) of and incidental to:

 

  (i) any enquiries which the Corporation may make for the purposes of
determining whether to consent to the transaction; and

 

  (ii) the preparation, negotiation and execution of any relevant documentation
and any stamp duty or similar charges in relation to such documentation.

 

21.2 Stamp duty

The Company agrees to pay all stamp duty (including fines and penalties)
chargeable, payable or assessed in relation to this deed and any transaction
contemplated by it.

 

21.3 Payment of GST

If GST is payable on any supply made by any party (or any entity through which
those parties act) (“Supplier”) under or in connection with this deed, then the
party providing the consideration for that supply (“Recipient”) must, in
addition to any other amounts payable under any provision of this deed, pay to
the Supplier an additional amount equal to the GST payable on that supply
(except to the extent that the consideration provided for that supply is
expressly stated to include GST). The additional amount must be paid at the same
time as the other consideration for that supply is to be provided under this
deed. The Supplier must deliver a valid tax invoice to the Recipient of the
taxable supply either before the time of payment of any GST inclusive
consideration or before the time of payment of an additional amount on account
of GST under this clause. Except where the context suggests otherwise, terms
used in this clause 21.3 have the meanings given to those terms by the A New Tax
System (Goods and Services Tax) Act 1999.

 

21.4 Governing law

This deed is governed by the law in force in the place specified in the Details.
Each party submits to the non-exclusive jurisdiction of the courts of that
place.

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

18



--------------------------------------------------------------------------------

21.5 Counterparts

This deed may be executed in any number of counterparts and by the parties on
separate counterparts. Each counterpart constitutes the deed of each party who
has executed and delivered that counterpart.

 

21.6 No merger

The representations, warranties and indemnities in this deed do not merge on the
Completion Date.

 

21.7 Construction

No rule of construction applies to the disadvantage of a party because that
party was responsible for the preparation of, or seeks to rely on this deed or
any part of it.

 

21.8 Confidentiality

 

  (a) APT and the Receivers agree not to disclose information provided by
another party that is not publicly available except:

 

  (i) to any person in connection with an exercise of rights or a dealing with
rights or obligations under this deed; or

 

  (ii) to officers, employees, legal and other advisers and auditors of any
party; or

 

  (iii) to any party to this deed or any Related Body Corporate of any party to
this deed, provided the recipient agrees to act consistently with this clause;
or

 

  (iv) with the consent of the party who provided the information; or

 

  (v) as allowed or required by any law or stock exchange.

 

  (b) On and from the Completion Date, the Company and the Corporation agree
that, subject to the terms of the Confidentiality Agreement dated 17 August 2010
between the Company and the Corporation (and any advisor acknowledgment letter
provided by the Corporation under that agreement, including the letter from
Equity & Advisory Limited dated 20 August 2010), which shall continue, their
confidentiality obligations are set out in clause 41 of the Novated Concession
Deed.

 

21.9 Publicity

 

  (a) Each party (other than the Consenting Parties) must not issue any press
releases, statements or media announcements in relation to this deed without the
prior written approval of the Corporation, unless it is required to do so by
law, which shall include the rules and regulations of any regulatory or
self-regulatory authority, or the Listing Rules of the Australian Securities
Exchange (or the rules of any other generally recognised and reputable stock
exchange).

 

  (b) If a party is required to issue a press release, statement or media
announcement in relation to this deed by law, which shall include the rules and
regulations of any regulatory or self-regulatory authority, or the Listing Rules
of the Australian Securities Exchange (or the rules of any other generally
recognised and reputable stock exchange), the party must use best endeavours to
consult with the Corporation as to the content of the press release, statement
or media announcement prior to issuing it.

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

19



--------------------------------------------------------------------------------

  (c) The Corporation will use its best endeavours to ensure that none of the
Consenting Parties issues any press releases, statements or media announcements
in relation to this deed before consulting the Company as to the contents of the
press release, statement or media announcement prior to issuing it. The Company
acknowledges that the Corporation has no power to compel the State or Territory,
and neither the State nor the Territory make any representation in relation to
the subject matter of this clause.

EXECUTED as a deed

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

20



--------------------------------------------------------------------------------

Signing page

DATED: 19 November 2010

 

SIGNED, SEALED AND    )       DELIVERED by Peter J Doyle    )       as attorney
for GWA (NORTH) PTY    )       LIMITED under power of attorney    )       dated
16 November 2010 in the    )       presence of:    )          )       /s/
LAURENCE MARRIE    )      

 

   )    /s/ PETER J DOYLE    Signature of witness    )   

 

      )    By executing this deed the attorney    /s/ LAURENCE MARRIE    )   
states that the attorney has received no   

 

   )    notice of revocation of the power of    Name of witness (block letters)
   )    attorney    EXECUTED by ASIA PACIFIC    )       TRANSPORT PTY LIMITED   
)       (RECEIVERS AND MANAGERS    )       APPOINTED) (SUBJECT TO DEED    )   
   OF COMPANY ARRANGEMENT)    )       by one of its joint and several receivers
   )       and managers Martin Madden or    )       Jannamaria Robertson:    )
         )       /s/ MICHAEL SCARF    )    /s/ MARTIN MADDEN   

 

   )   

 

   Signature of witness   

)

)

   Signature of Receiver and Manager       )       /s/ MICHAEL SCARF    )    /s/
MARTIN MADDEN   

 

   )   

 

   Name of witness (block letters)    )    Name of Receiver and Manager (block
letters)   

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

21



--------------------------------------------------------------------------------

THE COMMON SEAL of THE    )       AUSTRALASIA RAILWAY    )       CORPORATION is
affixed in the    )       presence of:    )          )       /s/ PAUL CHARLES
WILFORD    )    /s/ BRENDAN JOSEPH LAWSON    TYRRELL    )   

 

  

 

   )    Signature of witness    Signature of witness    )          )    /s/
BRENDAN JOSEPH LAWSON    /s/ PAUL CHARLES WILFORD    )   

 

   TYRRELL       Name of witness (block letters)   

 

         Name of witness (block letters)          SIGNED, SEALED AND    )      
DELIVERED for and on behalf of    )       THE NORTHERN TERRITORY by    )      
its delegate JASON GARRY    )       SCHOOLMEESTER in the presence    )       of:
   )          )       /s/ BRENDAN JOSEPH LAWSON    )    /s/ JASON GARRY   

 

   )    SCHOOLMEESTER    Signature of witness    )   

 

      )    Signature    /s/ BRENDAN JOSEPH LAWSON    )      

 

   )    /s/ JASON GARRY    Name of witness (block letters)       SCHOOLMEESTER
        

 

         Name (block letters)    SIGNED, SEALED AND    )       DELIVERED for and
on behalf of    )       MICHAEL DAVID RANN in his    )       capacity as Premier
for and on behalf of    )       THE CROWN IN RIGHT OF THE    )       STATE OF
SOUTH AUSTRALIA    )       in the presence of:    )          )       /s/ ROBERT
MURRIE FULLER    )    /s/ PAMELA JUNE MARTIN   

 

   )   

 

   Signature of witness    )    Signature    /s/ ROBERT MURRIE FULLER    )   
/s/ PAMELA JUNE MARTIN   

 

   )   

 

   Name of witness (block letters)    )    Name (block letters)         

under power of attorney dated 11

November 2010

  

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

  

 

22



--------------------------------------------------------------------------------

Sale Consent Deed

Annexure A - Novated Concession Deed

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

    



--------------------------------------------------------------------------------

The AustralAsia Railway Corporation

Corporation

The Northern Territory of Australia

Territory

The Crown in right of the State of South Australia

State

GWA (North) Pty Ltd

Company

AustralAsia Railway Project

Concession Deed

 

i



--------------------------------------------------------------------------------

Contents

 

1.

  Definitions and interpretation      11     

1.1

  Definitions      11     

1.2

  Interpretation      41     

1.3

  No contra proferentem      42     

1.4

  Business Day      42     

1.5

  Obligation to resolve or remedy      42     

1.6

  [Not used]      42     

1.7

  Inconsistencies      42     

1.8

  Proportionate Liability      42   

2.

  Not Used      43   

3.

  General representations, warranties and undertakings      43     

3.1

  Construction of representations and warranties      43     

3.2

  General representations and warranties by the Territory and the State      43
    

3.3

  General representations and warranties by the Corporation      44     

3.4

  General representations and warranties by the Company in its own capacity     
44     

3.5

  [Not used]      45     

3.6

  Repetition of representations and warranties      45     

3.7

  General undertakings from Company      46     

3.8

  General undertakings from Corporation, State and Territory      46     

3.9

  Sovereignty      46   

4.

  Fundamental obligations of the Corporation      46     

4.1

  Grant of concession      46     

4.2

  Government Improvements      46     

4.3

  Risks accepted by Corporation      46   

5.

  Fundamental obligations of the Territory and the State      47     

5.1

  Reasonable assistance      47     

5.2

  Other undertakings      47   

6.

  Fundamental obligations of the Company      48     

6.1

  Company’s fundamental obligations      48     

6.2

  Risks accepted by Company      48     

6.3

  Company acknowledgements regarding Government Works Agreement      49     

6.4

  Compliance with Laws      50   

7.

  Due diligence and disclosure obligations      51     

7.1

  Corporation’s due diligence obligations, acknowledgments and warranties     
51     

7.2

  APT’s due diligence obligations and warranties      52     

7.3

  What is disclosure      52     

7.4

  Disclaimer      53   

8.

  Corridor      54     

8.1

  Warranties by Corporation      54     

8.2

  Misdescriptions      55     

8.3

  Undisclosed Interests – Existing Corridor      55     

8.4

  Undisclosed Interests – New Corridor      55   

 

2



--------------------------------------------------------------------------------

 

 

8.5

  Indemnity      56     

8.6

  Company to continue to perform      57     

8.7

  Access to and from Corridor      57     

8.8

  Corporation’s right of access      58     

8.9

  Reservations      58     

8.10

  Physical Condition of Corridor      58     

8.11

  Fencing      58     

8.12

  Elizabeth River Bridge      58   

9.

  Native Title and Aboriginal Land Right Issues      59     

9.1

  Warranties      59     

9.2

  Corporation to resolve all claims      59     

9.3

  Indemnity      60     

9.4

  Company must continue to perform      60   

10.

  Heritage and Sacred Site Issues      61     

10.1

  Warranties by Corporation      61     

10.2

  Acknowledgements by Company      61     

10.3

  Company’s obligations      62     

10.4

  Preconstruction Activities Plan      62     

10.5

  Corporation to resolve      62     

10.6

  Indemnity      63     

10.7

  APT to continue to perform      64     

10.8

  Parties’ Rights, obligations and liabilities      64   

11.

  Environmental planning and management issues      65     

11.1

  Environmental assessment process      65     

11.2

  Environmental assessment recommendations      66     

11.3

  Environmental Advisory Group      67     

11.4

  Environmental Management Plan      68     

11.5

  Information and access for the Corporation      69   

12.

  Environmental Contamination      69     

12.1

  Warranties by Corporation      69     

12.2

  Acknowledgements by the Company      70     

12.2A

  Parties’ Rights, obligations and liabilities      70     

12.3

  Company not to exacerbate Contamination      70     

12.4

  Parties to prevent leaching      71     

12.5

  Notification of Contamination      71     

12.6

  Clean-Up Notices      71     

12.7

  Appeal against Clean-Up Notice      72     

12.8

  Parties not to cause service of Clean-Up Notice      73     

12.9

  Indemnity by Corporation      73     

12.10

  Indemnity by Company      73     

12.11

  Indemnities for Adjoining Landowner Contamination      73     

12.12

  Limitation on Company’s liability for Company Subsequent Contamination      74
  

13.

  Services      74     

13.1

  Company’s obligations regarding Services      74     

13.2

  Cost of Services      74     

13.3

  Acknowledgements by Company      74     

13.4

  Parties’ Rights, obligations and liabilities      75   

14.

  Approvals        75     

14.1

  Company to obtain all Approvals      75   

 

3



--------------------------------------------------------------------------------

 

  14.2   Corporation to provide reasonable assistance      76   

15.

  Extractive materials      76     

15.1

  Application for mining tenements and authorities for extractive materials     
76     

15.2

  Extractive Material Fee      77     

15.3

  Parties’ Rights, obligations and liabilities      77   

16.

  Local Industry and Aboriginal participation      77     

16.1

  Local Industry and Aboriginal participation      77     

16.2

  Local Industry and Aboriginal Participation Plan      77     

16.3

  Inconsistency with NCP Requirements      78     

16.4

  Penalty for non-compliance      79     

16.5

  Parties’ Rights, obligations and liabilities      79   

17.

  Delivery      80     

17.1

  Representatives      80     

17.2

  Project Co-ordination Group      80     

17.3

  D&C Programme      81     

17.4

  [Not used]      82     

17.5

  Occupational health, safety & rehabilitation      82     

17.6

  National Code of Practice for the Construction Industry      82   

18.

  Design      84     

18.1

  Design Documentation and Asset Management Plan      84     

18.2

  Design Working Group      87     

18.3

  Design Brief      88     

18.4

  Representations, warranties and confirmations      90     

18.5

  Katherine River Crossing      91     

18.6

  Corporation to act reasonably      92     

18.7

  Parties’ Rights, obligations and liabilities      92   

19.

  Construction      92     

19.1

  Construction      92     

19.2

  Review of construction      93     

19.3

  Interference with Port      94     

19.4

  Quality Assurance Plans (Works)      95     

19.5

  Survey and certification      95     

19.6

  Corporation to act reasonably      96     

19.7

  Preservation of Parties’ rights, obligations and liabilities      96   

20.

  Variations      96     

20.1

  Acknowledgement - Government Works Variation      96     

20.2

  Notice - Government Works Variation      96     

20.3

  Notice - Company Works Variation      97     

20.4

  Variation details      97     

20.5

  Value of Company Works Variation      97     

20.6

  Acceptance by Corporation      97     

20.7

  Dispute      98     

20.8

  Instruction to proceed      98     

20.9

  Payment      98     

20.10

  Restrictions      98     

20.11

  No other Claim      99     

20.12

  Parties’ Rights, obligations and liabilities      99   

21.

  Completion      100   

 

4



--------------------------------------------------------------------------------

 

 

21.1

  Acknowledgement of Completion      100     

21.2

  [Not used]      100     

21.3

  [Not used]      100     

21.4

  [Not used]      100     

21.5

  [Not used]      100     

21.6

  Defects or omissions      100   

22.

  Operation, maintenance and repair      100     

22.1

  Operation      100     

22.2

  Maintenance and repair      101     

22.3

  Prescribed Maintenance Tasks      101     

22.4

  Asset Management Plan      102     

22.5

  O&M Manuals      102     

22.6

  O&M Plans      103     

22.7

  Project Plans - updating and compliance      104     

22.8

  Quality Assurance Plans (Operations)      105     

22.9

  Inspections      106     

22.10

  Reports      106     

22.11

  Register of works      106     

22.12

  Maintenance reviews      107     

22.13

  Operating qualifications      107     

22.14

  Rail safety      107     

22.15

  Security Bonds      108     

22.16

  Katherine River Crossing      110   

23.

  Changes to Railway by Company      110     

23.1

  Company may undertake Changes      110     

23.2

  Corporation to approve all Changes      110     

23.3

  Standard of Changes      111     

23.4

  Design Documentation      111     

23.5

  Review of construction      112     

23.6

  Integration      113     

23.7

  Maintenance      113   

24.

  Port      113     

24.1

  Warranty      113     

24.2

  Port Works      113     

24.3

  Modification to the Port      113     

24.4

  DPC’s right to modify Port      114   

25.

  Intellectual property      114     

25.1

  Ownership of Proprietary Documentation      114     

25.2

  Licence to use Proprietary Documentation      114     

25.3

  Term of licence      115     

25.4

  Proprietary Documentation      115     

25.5

  Government documentation      115     

25.6

  Corporation’s acknowledgement of APT licence      115   

26.

  Risk of loss or damage and insurance      115     

26.1

  Risk of loss or damage      115     

26.2

  Liability and indemnity      116     

26.3

  Insurance policies      117     

26.4

  Deductibles      120     

26.5

  Periods of insurance      121     

26.6

  Extent of cover      121     

26.7

  General requirements      123   

 

5



--------------------------------------------------------------------------------

 

 

26.8

  Certificates of currency      124     

26.9

  Premiums      125     

26.10

  Corporation’s rights to insure      125     

26.11

  Reinstatement      125     

26.12

  Insurance Proceeds Account      126     

26.13

  [Not used]      126     

26.14

  PI Policy      126   

27.

  Force majeure      127     

27.1

  Force Majeure Notice      127     

27.2

  Meeting      127     

27.3

  Suspension of obligations      127     

27.4

  Duty to remedy Force Majeure Event      128     

27.5

  Redress for Force Majeure Events      128   

28.

  Third party access      128     

28.1

  Confirmations      128     

28.2

  Amendments to Access Regime      129     

28.3

  Re-certification of Access Regime      130     

28.4

  MAE Events      130   

29.

  Competitive projects      131     

29.1

  No restriction      131     

29.2

  MAE Events      131     

29.3

  Oil and gas exclusion      131   

30.

  Changes in Law      131   

31.

  Good faith negotiations to overcome Material Adverse Effect      132     

31.1

  Obligation to negotiate in good faith      132     

31.2

  Available methods of redress      133     

31.3

  Limitations on nature and extent of redress      134     

31.4

  Disputes      134     

31.5

  Provision of relevant information      135     

31.6

  Effect on other obligations, rights and remedies      135   

32.

  Accounting and reporting obligations and Working Capital Balance      135     

32.1

  Accounting records      135     

32.2

  Financial statements      136     

32.3

  Monthly reports and freight task and tonnage      136     

32.4

  Budget and business plan      136     

32.5

  Copies of notices      137     

32.6

  Advice regarding rights      137     

32.7

  Other information      137     

32.8

  Working Capital Balance      137     

32.9

  Securities laws of the United States of America      139   

33.

  Assignment, refinancing and restrictions on activities      139     

33.1

  Assignment by the Corporation      139     

33.2

  Assignment by the Company      140     

33.3

  Change of Control of Listed Parent Entity      142     

33.3A

  Divestiture by Listed Parent Entity      143     

33.4

  Fixed Debt Limit      144     

33.4A

  Refinancing of Finance Debt or incurring additional Finance Debt for any
purpose      145   

 

6



--------------------------------------------------------------------------------

 

 

33.4B

  Refinancing of Finance Debt or incurring additional Finance Debt for
investment in the Railway Business      145     

33.4C

  Refinancing of Finance Debt or incurring additional Finance Debt other than
for investment in the Railway Business      146     

33.4D

  Refinancing of Finance Debt or incurring additional Finance Debt with Third
Party Financiers      147     

33.4E

  Request for consent      147     

33.5

  Third party contracts      149     

33.6

  Removal of Railway Infrastructure      149     

33.7

  Railway Infrastructure to be situated on Corridor      149     

33.8

  Restrictions on Company’s activities      149     

33.9

  Provision of unsecured guarantees      150     

33.10

  Amendments to Project Documents to which Corporation is not a party      151
  

34.

  Sub-contracting      152     

34.1

  Engagement of sub-contractors      152     

34.2

  Company still liable      152   

35.

  Default notices and step in rights      152     

35.1

  Default by Company      152     

35.2

  Default by Corporation, State or Territory      153     

35.3

  Termination notices      153   

36.

  Termination by the Corporation      153     

36.1

  Termination Events      153     

36.2

  [Not used]      154     

36.3

  [Not used]      154     

36.4

  Termination for breach of clause 32(a)(i), clauses 33.4B or 33.4C, clause 33.9
or clause 33.10 or under clause 33.3A(f)      154     

36.5

  Termination for failure to operate, maintain and repair      154     

36.6

  Termination for other material default      159     

36.7

  [Not used]      162     

36.8

  Termination following termination of Sub-Lease      162     

36.9

  Termination for Native Title or Aboriginal Land Right Issue      162     

36.9A

  Insolvency Event      163     

36.9B

  Breach of Corporation Loan Agreement      163     

36.10

  No prejudice to accrued rights      164     

36.11

  No other termination rights      164     

36.12

  [Not used]      164     

36.13

  Suspension of debt service on Non Railway Debt      164   

37.

  Termination by Company      164     

37.1

  Termination Events      164     

37.2

  Termination for Undisclosed Interests etc.      164     

37.3

  [Not used]      165     

37.4

  Termination for other Termination Events      165     

37.5

  Termination for termination of Head Lease      165     

37.5A

  Vested Lease      168     

37.6

  Early Termination Amount      169     

37.7

  Expert determination of Market Value of the Project and/or Early Termination
Amount      170     

37.8

  Time for payment of Early Termination Amount      172     

37.9

  No prejudice to accrued rights      174     

37.10

  No other termination rights      174   

 

7



--------------------------------------------------------------------------------

 

38.

  Handover      174     

38.1

  Handover      174     

38.2

  [Not used]      174     

38.3

  Ownership of Railway      174     

38.4

  Parties to consult      175     

38.5

  Power of attorney      175   

39.

  Dispute resolution      175     

39.1

  Procedure for resolving disputes      175     

39.2

  Negotiation      176     

39.3

  Expert determination      177     

39.4

  Selection of expert      177     

39.5

  Rules of expert determination      178     

39.6

  Expert finding      179     

39.7

  Release and indemnity      179     

39.8

  Costs      180     

39.9

  Conciliation Notice      180     

39.10

  Conciliation      180     

39.11

  Place of conciliation      180     

39.12

  Evidence not admissible      180     

39.13

  Costs      180     

39.14

  Arbitration      180     

39.15

  Identity of arbitrator      181     

39.16

  Rules for conduct of arbitration      181     

39.17

  Place of arbitration      181     

39.18

  Continue to perform      181     

39.19

  Summary or urgent relief      182     

39.20

  State and Territory representation      182     

39.21

  [Not used]      182     

39.22

  Role of Security Trustee      182   

40.

  Disclaimer and indemnities      182     

40.1

  Freight task      182     

40.2

  Release and indemnity      182     

40.3

  Release and indemnity held on trust      183     

40.4

  Limitation on Company’s liability      183     

40.5

  [Not used]      183     

40.6

  [Not used]      183   

41.

  Confidentiality      183     

41.1

  Confidentiality      183     

41.2

  Exceptions      184     

41.3

  Confidentiality Agreements      184   

42.

  Guarantee      185     

42.1

  Guarantee      185     

42.2

  Notice of default in performance obligations      185     

42.3

  Deferral of enforcement      186     

42.4

  Indemnity against failure of Guarantee      186     

42.5

  Continuity and preservation of obligations      186     

42.6

  Suspension of rights of subrogation      187   

43.

  Expenses, stamp duties, rates and taxes      187     

43.1

  Expenses      187     

43.2

  Stamp duties      187   

 

8



--------------------------------------------------------------------------------

 

 

43.3

  Rates and Taxes      187     

43.4

  GST      188   

44.

  Governing law and jurisdiction      189     

44.1

  Governing law      189     

44.2

  Jurisdiction      189   

45.

  Notices      189   

46.

  Miscellaneous      191     

46.1

  Entire agreement      191     

46.2

  Further acts      191     

46.3

  Indemnities      191     

46.4

  Waiver      191     

46.5

  Consents      191     

46.6

  Certification      192     

46.7

  Cost of performing obligations      192     

46.8

  Interest      192     

46.9

  Expiration of Deed and survival of certain provisions      192     

46.10

  Moratorium legislation      193     

46.11

  Replacement body interpretation      193     

46.12

  No partnership or joint venture      193     

46.13

  No agency      193     

46.14

  Counterparts      193     

46.15

  No representation or reliance      194     

46.16

  English language      194     

46.17

  Severability      194   

Schedules intentionally omitted

 

9



--------------------------------------------------------------------------------

Concession Deed made on the Novation Date

 

Parties    The AustralAsia Railway Corporation, ABN 43 839 400 411, a statutory
body constituted under the AustralAsia Railway Corporation Act of 7 Kitchener
Drive, Darwin, Northern Territory (“Corporation”)    The Northern Territory of
Australia (“Territory”)    The Crown in right of the State of South Australia
(“State”)    GWA (North) Pty Ltd, ACN 144 081 774, of 320 Churchill Road,
Kilburn, SA 5084 (“Company”)

Recitals

 

A. The Commonwealth, the Territory and the State contributed $550 million in
funding, together with the Existing Railway (valued at $537.8 million in 1 July
2003 dollars), towards the Project. Their objectives for the Project included:

 

  (a) achieving successful construction of the New Railway;

 

  (b) achieving the ongoing successful commercial operation of the Railway;

 

  (c) achieving effective integration between the Railway, the New Port and the
National Rail Network;

 

  (d) ensuring the Railway meets minimum performance criteria and is
appropriately maintained;

 

  (e) having the successful consortium assume the commercial risk of the Project
and limiting the Governments’ risk exposure;

 

  (f) promoting efficient, competitive and reliable rail transport services in
the foreseeable future;

 

  (g) maximising economic development benefits to the Northern Territory and
South Australia especially during both the construction and operation phases of
the Project; and

 

  (h) ensuring harmonious relationships between the successful consortium and
regional communities of the Northern Territory and South Australia, particularly
Aboriginal communities, and to maximise development opportunities for those
communities.

These objectives are not set out in any order of priority, although significant
importance was placed on the ongoing commercial feasibility of the business of
the Railway.

 

B. On 20 April 2001, the Corporation, the Territory, the State and APT entered
into the Original Concession Deed in respect of the Project.

 

C. On 6 November 2008, Martin Madden and Jannamaria Robertson were appointed
joint and several receivers and managers of APT.

 

D. On 9 June 2010, APT entered into a Business Sale Agreement with the Company
and others for the sale of the Project to the Company. As part of the sale, the
parties have entered into a Sale Consent Deed under which they agreed to,
amongst other things, the novation of APT’s rights and obligations under the
Original Concession Deed to the Company (and to various amendments to the
Original Concession Deed).

 

10



--------------------------------------------------------------------------------

 

E. This Deed sets out the terms of the Original Concession Deed (as novated and
amended).

This deed provides

 

 

1. Definitions and interpretation

 

1.1 Definitions

“Aboriginal Land” means collectively those parcels of land comprising the
premises described in paragraph 3 of Schedule 2.

“Aboriginal Land Agreement” means the deed titled “Deed Concerning Railway
Corridor for Alice Springs to Darwin Railway” between the Territory, the Land
Councils and the native title parties (as defined therein) dated 18 September
1998.

“Aboriginal Land Head Leases” means the head leases of the Aboriginal Land
granted by the Aboriginal Land Trusts to the Corporation, being the leases
referred to in paragraph 3 of Schedule 2.

“Aboriginal Land Right Claim” means any claim or application under the
Aboriginal Land Rights (Northern Territory) Act 1976 (Cth), whether successful
or not.

“Aboriginal Land Sub-Leases” means:

 

  (a) the sub-leases of the Aboriginal Land granted by the Corporation to APT on
or about 20 April 2001; and

 

  (b) rights under which were assigned by APT to the Company on or about the
Novation Date; and

 

  (c) obligations under which were assumed by the Company on or about the
Novation Date.

“Aboriginal Land Trusts” means the Aboriginal Land Trusts referred to in
paragraph 3 of Schedule 2.

“Access Regime” means the third party access regime for the Railway set out in:

 

  (a) the AustralAsia Railway (Third Party Access) Act (NT); and

 

  (b) the AustralAsia Railway (Third Party Access) Act 1999 (SA).

“Action” has the meaning given to that term in clause 11.1.

“Adjoining Landowner Contamination” means Company Subsequent Contamination on,
in, over or under the Corridor which arises as a result of the migration of
Contamination from land adjoining, or in proximity to, the Corridor which has
been caused by persons other than the Company or its Associates or Invitees.

“Advances” has the same meaning as in the Corporation Loan Agreement.

“Approval” means any approval, authorisation, permit, licence, consent,
clearance, exemption or the like which is required to be issued by or obtained
from a Government Authority or any other person in connection with the Project,
the Corridor or the exercise or performance by the Company of its rights or
obligations under this Deed.

 

11



--------------------------------------------------------------------------------

“APT” means Asia Pacific Transport Pty Ltd (Receivers and Managers Appointed)
(Subject to Deed of Company Arrangement), ABN 13 082 501 942.

“ARTC” means Australian Rail Track Corporation Limited, ABN 75 081 455 754.

“Asset Management Plan” means the plan (as amended from time to time) in hard
copy and electronic form referred to in clause 22.4.

“Associate” means, in relation to a party, an employee, officer, member, agent,
contractor, consultant or adviser of that party. The Company’s Associates
include the Operator and its respective Associates. The Corporation’s Associates
do not include the Company or its Associates or APT or its Associates. APT’s
Associates are as defined in the Original Concession Deed.

“AustralAsia Railway Corporation Act” means the AustralAsia Railway Corporation
Act (NT).

“Australian Competition Tribunal” means the tribunal continued in existence by
Part III of the Trade Practices Act.

“Business Day” means a day on which banks are open for general banking business
in both Darwin and Adelaide excluding Saturdays, Sundays and public holidays.

“Business Sale Agreement” means the agreement so titled dated 9 June 2010
between, amongst others, the Company and APT whereby APT agreed to sell and the
Company agreed to buy certain rights and assets relation to the Project and the
Company agreed to assume certain liabilities relating to the Project.

“Certification Period” means the period for which the Commonwealth Minister’s
decision under section 44N of the Trade Practices Act that the Access Regime is
an Effective Access Regime is specified to have force.

“Change” means any alteration, addition, improvement or upgrade to the Railway
which will affect the capacity, location or functionality of the Railway. It
does not, however, include deletions to the Railway or works in the nature of
maintenance, repairs or renewals.

“Change of Control” in relation to an entity means the entity coming under the
Control of a person who did not Control the entity on the later of:

 

  (a) the Novation Date; or

 

  (b) the last date on which the Corporation gives its consent under clause 33.2
to that Change of Control.

“Charge Document” means the fixed and floating charge granted in favour of the
Security Trustee by the Company dated on or about the Novation Date.

“Claim” includes any claim, action, demand, proceeding or judgment however
arising, whether at law or in equity and including:

 

  (a) by statute;

 

  (b) in tort for negligence or otherwise, including negligent
misrepresentation; or

 

  (c) in restitution for unjust enrichment.

“Clean-Up Notice” means any notice given, or purporting to have been given,
under an Environmental Law requiring the person to whom it is issued to take
action to remediate Contamination. It includes:

 

  (a) a clean-up order issued pursuant to section 99 of the Environmental
Protection Act 1993 (SA), but not to the extent to which it requires the person
to do anything other than take action to remediate then existing Contamination;
and

 

12



--------------------------------------------------------------------------------

 

  (b) a pollution abatement notice issued pursuant to section 77 or 78 of the
Waste Management and Pollution Control Act (NT), but not to the extent to which
it requires the person to do anything other than take action to remediate then
existing Contamination.

“Codes and Standards” means the codes and standards referred to in clause 1.4 of
the Design Brief.

“Commissioning Tests” means the commissioning tests set out in Schedule 6 of the
Original Concession Deed.

“Commonwealth” means the Commonwealth of Australia.

“Commonwealth MAE Event” means an event or circumstance referred to in
clause 29.2(b) or clause 30(b)(ii).

“Commonwealth Minister” means the Minister of the Commonwealth responsible for
the administration of Part IIIA of the Trade Practices Act from time to time. A
decision of the Commonwealth Minister includes a decision of the Australian
Competition Tribunal under section 44O of the Trade Practices Act to affirm,
vary or reverse the decision of the Commonwealth Minister.

“Commonwealth Support for a Competitive Rail Transport Project” occurs, in
relation to a Competitive Rail Transport Project, when the Commonwealth, a
Government Authority which represents the Commonwealth or a body corporate which
is subject to the direction and control of the Commonwealth:

 

  (a) carries out, or has a material economic interest in, the Competitive Rail
Transport Project (other than an interest arising as a consequence of the
payment of Taxes); or

 

  (b) provides substantial financial assistance other than on commercial terms
for the Competitive Rail Transport Project by means of:

 

  (i) making available financial accommodation or a financial contribution or
loan, giving a guarantee or indemnity, providing security, releasing an
obligation or forgiving a debt; or

 

  (ii) providing or procuring (at the Commonwealth’s cost) the development of
substantial infrastructure.

“Company Head Lease Default” means the Company breaches, neglects or fails to
perform or observe any of the covenants, conditions or agreements contained in a
Sub-Lease which are to be performed or observed by the Company and that default
causes the Corporation to be in breach of any of its obligations under the Head
Lease.

“Company Subsequent Contamination” means any Contamination which occurs or
arises during the Concession Period other than Corporation Subsequent
Contamination or any contamination referred to in clause 12.9(c).

 

13



--------------------------------------------------------------------------------

“Company Variation Costs” means:

 

  (a) in relation to a Government Works Variation:

 

  (i) the additional operating or maintenance costs that would have been
suffered or incurred by APT arising out of the Government Works Variation
(including any revenue reductions, losses or deferments);

 

  (ii) any additional finance or delay costs that would have been suffered or
incurred by APT arising out of the Government Works Variation; and

 

  (iii) any other costs that would have been properly and reasonably incurred by
APT arising out of the Government Works Variation,

but does not include any such costs to the extent they are included in any
Government Works Variation Costs payable under the Government Works Agreement;
and

 

  (b) in relation to a Company Works Variation:

 

  (i) all construction costs reasonably involved in effecting the Company Works
Variation including the acceleration costs which would have been incurred in
accelerating the work affected by the Company Works Variation to overcome or
mitigate any delay the Company Works Variation will cause in achieving
Completion;

 

  (ii) all indirect or consequential construction costs and delay costs that
would have been suffered or incurred by APT arising out of the Company Works
Variation; and

 

  (iii) the amount of Taxes payable by APT as a direct result of costs incurred
by APT in effecting the proposed Company Works Variation not being an allowable
deduction under the Income Tax Assessment Act 1936 (Cth) or the Income Tax
Assessment Act 1997 (Cth) (noting that APT was required to use all reasonable
endeavours to reduce any such amount as far as practicable);

 

  (iv) the additional operating or maintenance costs that would have been
suffered or incurred by APT arising out of the Company Works Variation
(including any revenue reductions, losses or deferments);

 

  (v) any additional finance costs that would have been suffered or incurred by
APT arising out of the Company Works Variation; and

 

  (vi) any other costs that would have been properly and reasonably incurred by
the Company in carrying out the Company Works Variation.

In the case of a Company Works Variation which is a reduction in the scope of
the New Railway, then this definition was to be read as referring to the costs
that would have been suffered or incurred or Taxes that would have been payable
by APT but for the Company Works Variation.

“Company Works” means all work, tasks and everything else that was required to
be performed by APT to design, construct and commission the New Railway (other
than the Government Improvements) in accordance with the Original Concession
Deed. For the avoidance of doubt, the Company Works do not form part of the
Government Works.

 

14



--------------------------------------------------------------------------------

“Company Works Variation” means a Variation which consisted solely of a
Variation to part or all of the Company Works, but excluding any addition to the
scope of the New Railway.

“Competition Principles Agreement” means the agreement between the Commonwealth,
the States of New South Wales, Victoria, Queensland, Western Australia, South
Australia and Tasmania, the Australian Capital Territory and the Northern
Territory of Australia dated 11 April 1995.

“Competitive Rail Transport Project” means a project involving the development
or operation of New Railway Infrastructure which:

 

  (a) connects by rail to:

 

  (i) any part of the Railway;

 

  (ii) the Port;

 

  (iii) the City of Darwin; or

 

  (iv) any other port facility within the Northern Territory and within a radius
of 250 kilometres of the Port; and

 

  (b) will be used in a manner to provide services that compete with the
business of operating the Railway for transporting domestic and international
freight.

“Completion” means that stage when:

 

  (a) design and construction of the New Railway was completed in accordance
with the Original Concession Deed, except for minor omissions and minor defects:

 

  (i) which did not prevent the New Railway from being reasonably capable of
being used for its intended purpose;

 

  (ii) which the Independent Certifier determined APT had reasonable grounds for
not promptly rectifying; and

 

  (iii) rectification of which would not prejudice the convenient and safe use
of the New Railway;

 

  (b) all Commissioning Tests were completed in relation to the New Railway to
the satisfaction of the Independent Certifier;

 

  (c) all Approvals required for the use and operation of the New Railway by APT
had been obtained and copies provided to the Corporation; and

 

  (d) all conditions precedent to Completion of the New Railway stated in
clauses 22.15(a) and 19.5 of the Original Concession Deed were satisfied.

“Completion Date” means 14 January 2004, being the date on which Completion of
the New Railway was achieved.

“Concession Period” means the period commencing on Financial Close and ending on
the earlier of:

 

  (a) 14 January 2054 (as extended in accordance with clause 27.5 or clause 31);
or

 

  (b) the date on which this Deed is terminated.

 

15



--------------------------------------------------------------------------------

“Construction Documentation” means the Design Documentation in respect of which:

 

  (a) the Corporation did not give a notice under clause 18.1(e) or 23.4(d) (as
the case may be) of the Original Concession Deed; or

 

  (b) if the Corporation gave such a notice, it was subsequently agreed or
determined that it complied with the Design Brief.

“Construction Period” means the period commencing on Financial Close and ending
on the Completion Date.

“Contamination” means the presence on, in, over, or under land (including both
surface and ground water) of a substance at a concentration above the
concentration at which the substance is normally or naturally present on, in,
over, or under that land (including both surface and ground water) or land or
waters in the same locality, being a presence that presents a risk of harm to
human health or any other aspect of the Environment.

“Contamination Reports” means:

 

  (a) the SKM Report; and

 

  (b) the reports referred to in the SKM Report.

“Control” means

 

  (a) in relation to a corporation:

 

  (i) the ability to control, directly or indirectly, the composition of the
board of the corporation;

 

  (ii) the ability to exercise or control the exercise of the rights to vote in
relation to more than 50% of the voting shares or other form of voting equity in
the corporation;

 

  (iii) the ability to dispose or exercise control over the disposal of more
than 50% of the shares or other form of equity in the corporation; or

 

  (iv) the capacity to determine, directly or indirectly, the outcome of
decisions about the financial and operating policies of the corporation within
the meaning of section 50AA of the Corporations Act;

 

  (b) in relation to a trust estate:

 

  (i) the ability to appoint or remove any trustee of the trust estate;

 

  (ii) the ability to control, whether directly or indirectly, the
decision-making of the trustee of the trust estate or the manner in which the
trustee of the trust estate deals with the income or the capital of the trust
estate at any time;

 

  (iii) the ability to nominate or alter the beneficiaries or unitholders of the
trust estate at any time;

 

  (iv) where the trust is a unit trust, the ability to exercise or control the
exercise of the right to vote in relation to more than 50% of the units in the
unit trust estate; or

 

16



--------------------------------------------------------------------------------

 

  (v) where the trust is a unit trust, the ability to dispose or exercise
control over the disposal of more than 50% of the units in the unit trust
estate;

 

  (c) in relation to an association or a partnership, firm or other body, the
ability, whether directly or indirectly, generally to determine how the affairs
of that association, partnership, firm or other body are to be conducted and
managed and the ability to make decisions in relation to those affairs; and

 

  (d) in relation to an individual, the ability to control or exercise influence
over the decision-making of that individual (that ability being deemed to exist
where the relationship between the individual and the person alleged to have
control over the individual is that of spouse, parent and child or child and
parent).

“Controller” has the meaning it has in the Corporations Act.

“Corporation Loan Agreement” means the agreement entitled “$50,000,000 Term Loan
Facility Agreement” between the Corporation and the Company dated on or about
the Novation Date.

“Corporation’s Charge” means the fixed and floating charge granted by the
Company in favour of the Corporation on or about the Novation Date.

“Corporation Subsequent Contamination” means any Contamination which occurs or
arises after Financial Close by reason of an act or omission by the Corporation,
its Associates or Invitees.

“Corporations Act” means the Corporations Act 2001 (Cth).

“Corridor” means both the Existing Corridor and the New Corridor (or a part of
them), as varied from time to time in accordance with clause 15 of the
Aboriginal Land Sub-Leases and clause 15 of the Crown Land Sub-Leases.

“CPI” means:

 

  (a) the All Groups Consumer Price Index Weighted Average of Eight Capital
Cities (“IECC”) published quarterly by the Australian Bureau of Statistics, as
long as there is no change in the coverage, periodicity or reference base from
those applying at 20 April 2001;

 

  (b) if there is a change in the coverage of the IECC from that applying at
20 April 2001 and the new IECC is linked to previous All Groups Consumer Price
Indexes, CPI is the new IECC;

 

  (c) if there is a change in the reference base of the IECC from that applying
at 20 April 2001 and the Australian Bureau of Statistics provides a conversion
factor, that conversion factor must be applied to calculate revised CPI figures
for the purpose of this Deed, in terms of the new reference base;

 

  (d) if there is a change in the reference base of the IECC from that applying
at 20 April 2001 and the Australian Bureau of Statistics does not provide a
conversion factor, the Parties must request the President of the Institute of
Actuaries (or the President’s nominee) to calculate revised CPIs for the
purposes of this Deed, and that calculation is final and binds the Parties;

 

  (e) if the IECC is published and:

 

  (i) there is a change in its coverage and it is not linked to previous All
Groups Consumer Price Indexes; or

 

17



--------------------------------------------------------------------------------

 

  (ii) there is a change in its periodicity,

the Parties must request the President of the Institute of Actuaries (or the
President’s nominee) to determine:

 

  (iii) whether the new IECC is appropriate as a general indicator of the rate
of price change for consumer goods and services; or

 

  (iv) if it is not, what other index should be used as a substitute index for
the purpose of this Deed,

and the President’s determination is final and binds the Parties;

 

  (f) if the IECC is not published and the Australian Bureau of Statistics
publishes another index which is:

 

  (i) a replacement of the IECC; and

 

  (ii) linked to the IECC,

all CPIs relevant to this Deed must be re-calculated to the same reference base
as the replacement index;

 

  (g) if the IECC is not published and the Australian Bureau of Statistics
publishes another index which is not linked to the IECC, the Parties must
request the President of the Institute of Actuaries (or the President’s nominee)
to calculate revised CPIs for the purposes of this Deed, and that calculation is
final and binds the Parties; or

 

  (h) if the IECC is not published and the Australian Bureau of Statistics does
not publish another index in replacement of the IECC, the Parties must request
the President of the Institute of Actuaries (or the President’s nominee) to
determine an appropriate index which is a general indicator of the rate of price
change for consumer goods and services, and that determination is final and
binds the Parties.

“Crown Land” means collectively the parcels of land comprising the premises
described in paragraph 4 of Schedule 2.

“Crown Land Head Leases” means the head leases of the Crown Land granted by the
Territory to the Corporation in accordance with the Crown Lands Act (NT), being
the leases referred to in paragraph 4 of Schedule 2.

“Crown Land Sub-Lease” means:

 

  (a) the sub-lease of the Crown Land granted by the Corporation to APT on or
about 20 April 2001; and

 

  (b) rights under which were assigned by APT to the Company on or about the
Novation Date; and

 

  (c) obligations under which were assumed by the Company on or about the
Novation Date.

“Cure” means the remedy or rectification in accordance with good industry
practice of the relevant Termination Event.

 

18



--------------------------------------------------------------------------------

“D&C Contract” means the contract entitled “AustralAsia Railway Project Design &
Construct Contract” between APT and the Government Works Contractor (as joint
principals) and the D&C Joint Venturers dated on or about the date of the
Original Concession Deed.

“D&C Joint Venturers” means Brown & Root Construction Pty Limited ACN 094 542
533, Laing O’Rourke (BMC) Pty Limited (formerly Barclay Mowlem Construction
Limited) ACN 009 830 460, Macmahon Contractors Pty Limited, ACN 007 611 485 and
John Holland Pty Limited ACN 004 282 268 jointly and severally.

“D&C Programme” means the documents, charts and schedules prepared by APT
comprising the design, construction and commissioning programme for the New
Railway, a copy of which appears as Exhibit 7 to the Original Concession Deed,
as updated from time to time pursuant to clause 17.3 of the Original Concession
Deed.

“Darwin Port Corporation” or “DPC” means the Darwin Port Corporation established
by section 6 of the Darwin Port Corporation Act (NT).

“Debt Financiers” means any person that provides financial accommodation or
interest rate hedging under a Debt Financing Document.

“Debt Financiers’ Securities” has the same meaning as in the Debt Financiers’
Tripartite Deed.

“Debt Financiers’ Tripartite Deed” means:

 

  (a) until it is replaced, the Debt Financiers’ Tripartite Deed (2010); and

 

  (b) after the Debt Financiers’ Tripartite Deed (2010) is replaced, any deed
which replaces it.

“Debt Financiers’ Tripartite Deed (2010)” means the deed so titled between the
Corporation, the Company and the Security Trustee dated on or about the Novation
Date .

“Debt Financing Documents” means the GWI Financing Documents, any Refinancing
Documents and the documents relating to any other debt financing arrangements
for the Project which other arrangements are permitted under clause 33.4A or
approved by the Corporation under clauses 33.4B, 33.4C or 33.4D. It does not
include the Corporation Loan Agreement.

“Deed of Assignment of Subleases” means the deed so titled made between APT, the
Company and the Corporation dated on or about the Novation Date.

“Defect” means any part of the New Railway which is not in accordance with the
requirements of the Original Concession Deed or the Government Works Agreement.

“Design Brief” means the design and system performance specifications for the
New Railway a copy of which appears as Exhibit 3 to the Original Concession
Deed, as changed in accordance with clause 18.3 of the Original Concession Deed
from time to time.

“Design Documentation” means:

 

  (a) the plans, drawings and specifications for the New Railway (excluding the
D&C Programme) prepared by or on behalf of APT in accordance with clause 18.1 of
the Original Concession Deed as amended (if at all) under that clause; and

 

  (b) the plans, drawings and specifications for any Change prepared by or on
behalf of APT prior to the Novation Date under clause 23.4 of the Original
Concession Deed or the Company after the Novation Date in accordance with clause
23.4, as amended (if at all) under the relevant clause.

 

19



--------------------------------------------------------------------------------

“Design Working Group” means the group established under clause 18.2 of the
Original Concession Deed.

“Disclosed Contamination” means any Contamination on, in or under the Corridor,
the nature and location of which is described in the Contamination Reports.

“Disclosed Interest” means any Third Party Interest with respect to the Corridor
which is disclosed in accordance with clause 7.3.

“Disclosed Material” means the material referred to in Schedule 3.

“Discriminatory Change in Commonwealth Law” means:

 

  (a) an amendment to, or the repeal of, a provision in an existing Commonwealth
Law;

 

  (b) the enactment of a provision in a new Commonwealth Law; or

 

  (c) a change in the application or interpretation of a provision in an
existing Commonwealth Law brought about by an amendment to, or the repeal or
enactment of, any other Commonwealth Law which directly affects the application
or interpretation of the first mentioned existing Commonwealth Law,

which takes effect after 20 April 2001 and:

 

  (d) if it occurs at any time during the Concession Period:

 

  (i) is specific to and directly discriminates against the Project alone; and

 

  (ii) does not relate to rail safety, provided it applies consistently in other
Australian States and Territories; and

 

  (iii) is not of general application; or

 

  (e) if it occurs during the first 23 years of the Concession Period:

 

  (i) discriminates against the Project alone, or the Project and other
privately owned or operated railways located in the Northern Territory or South
Australia, the predominant effect of which is to discriminate against the
Project alone; or

 

  (ii) materially favours road transport operators which directly compete with
services provided by means of the Railway by:

 

  A. increasing axle mass limits or easing regulations governing truck
configurations;

 

  B. providing direct financial assistance or subsidies to those operators other
than on commercial terms;

 

  C. relaxing the rules governing the carriage of dangerous goods by road; or

 

  D. applying taxes favourably to those operators,

but does not include an amendment to, the repeal or enactment of, or a change in
the application or interpretation of, a provision which:

 

  (iii) is part of a set of national reforms adopted by the Australian Transport
Council; or

 

20



--------------------------------------------------------------------------------

 

  (iv) relates to rail safety, provided it applies consistently in other
Australian States and Territories,

but does not include an amendment to, the repeal or enactment of, or a change in
the application or interpretation of, a provision which:

 

  (f) implements a change to national competition policy; or

 

  (g) causes the Access Regime to cease to be an Effective Access Regime.

“Discriminatory Change in State or Territory Law” means:

 

  (a) an amendment to, or the repeal of, a provision in an existing State or
Territory Law (including the Project Legislation);

 

  (b) the enactment of a provision in a new State or Territory Law; or

 

  (c) a change in the application or interpretation of a provision in an
existing State or Territory Law, brought about by an amendment to, or the repeal
or enactment of, any other State or Territory Law which directly affects the
application or interpretation of the first mentioned existing State or Territory
Law,

which takes effect after 20 April 2001 and:

 

  (d) if it occurs at any time during the Concession Period:

 

  (i) is specific to and directly discriminates against the Project alone; and

 

  (ii) does not relate to rail safety, provided it is generally consistent with
the Laws applying, or proposed to apply as part of a set of national reforms, in
other Australian States and Territories; and

 

  (iii) is not of general application; or

 

  (e) if it occurs during the first 23 years of the Concession Period:

 

  (i) discriminates against the Project alone, or the Project and other
privately owned or operated railways located in the Northern Territory or South
Australia, the predominant effect of which is to discriminate against the
Project alone; or

 

  (ii) materially favours road transport operators which directly compete with
services provided by means of the Railway by:

 

  A. increasing axle mass limits or easing regulations governing truck
configurations;

 

  B. providing direct financial assistance or subsidies to those operators other
than on commercial terms;

 

  C. relaxing the rules governing the carriage of dangerous goods by road; or

 

  D. applying taxes favourably to those operators,

 

21



--------------------------------------------------------------------------------

but does not include an amendment to, the repeal or enactment of, or a change in
the application or interpretation of, a provision which:

 

  (iii) is part of a set of national reforms adopted by the Australian Transport
Council; or

 

  (iv) relates to rail safety, provided it is generally consistent with the Laws
applying, or proposed to apply as part of a set of national reforms, in other
Australian States and Territories,

but does not include an amendment to, the repeal or enactment of, or a change in
the application or interpretation of, a provision which:

 

  (f) implements a change to national competition policy; or

 

  (g) causes the Access Regime to cease to be an Effective Access Regime.

“Distribution” means:

 

  (a) the payment of a cash dividend by the Company to a shareholder or a loan
from the Company to a Related Body Corporate of the Company;

 

  (b) any return of capital or share buy back by the Company or similar
transaction;

 

  (c) any other distribution of funds to a Related Body Corporate of the Company
other than pursuant to an arm’s length subcontract and in consideration of goods
and services received of equivalent value; or

 

  (d) repayment or prepayment of principal under an Inter-company Loan
Agreement.

It does not include the payment of interest or other financing costs under an
Inter-company Loan Agreement.

“DPC” means Darwin Port Corporation.

“DPC Works” means those works to be carried out by the DPC in accordance with
the Port Terminal Development Agreement for Lease.

“Early Termination Amount” or “ETA” means the amount calculated as at the date
of termination in accordance with Schedule 13.

“EBITDA” means, in respect of the Company, for any period , an amount equal to
the sum of:

 

  (a) Net Income for such period, plus in each case, to the extent deducted in
computing Net Income and without duplication,

 

  (b) Total Interest Expense (net of interest income) for such period;

 

  (c) income tax expense for such period;

 

  (d) the aggregate amount of depreciation and amortisation for such period;

 

  (e) all losses from the sale of assets of the Company (except to the extent
the losses from sales of assets are related to sales of assets purchased during
the period);

 

  (f) non-cash compensation expense for such period; and

 

22



--------------------------------------------------------------------------------

 

  (g) other non-cash expenses for such period,

minus

 

  (h) to the extent included in computing Net Income for such period, all gains
from the sale of assets of the Company (except to the extent the gains from the
sales of assets are related to sales of assets purchased during the period).

“EBITDA Limit” means an amount equal to 4 times EBITDA for the 12 month period
ending on the last day of the most recent financial quarter of the Company.

“Effective Access Regime” means an access regime which has been certified by the
Commonwealth Minister as an effective access regime pursuant to section 44N of
the Trade Practices Act.

“Environment” includes all aspects of the surroundings of human beings
including:

 

  (a) the physical characteristics of those surroundings such as the land, the
waters and the atmosphere;

 

  (b) the biological characteristics of those surroundings such as the animals,
plants and other forms of life; and

 

  (c) the aesthetic characteristics of those surroundings such as their
appearance, sound, smells, tastes and textures,

whether affecting human beings as individuals or in social groups.

“Environmental Law” means a Law relating to the Environment, including but not
limited to a Law relating to the use of land; planning; environmental
assessment; the environmental heritage; water; water catchments; pollution of
air, soil, ground water, or water; noise; soil; chemicals; pesticides; hazardous
substances; the ozone layer; waste; dangerous goods; building regulation;
occupation of buildings; public health; occupational health and safety;
environmental hazard; any aspect of protection of the Environment, or the
enforcement or administration of any of those Laws (whether that Law arises
under statute or the common law or pursuant to any Approval, notice, decree,
order or directive of any Government Authority or otherwise).

“Environmental Management Plan” means:

 

  (a) the Alice Springs to Darwin Railway Environmental Management Plan dated
8 April 1997, a copy of which appears as Exhibit 9 to the Original Concession
Deed; and

 

  (b) the Addendum to the Alice Springs to Darwin Railway Environmental
Management Plan, a copy of which also appears as Exhibit 9 to the Original
Concession Deed.

“Equity Distribution” means:

 

  (a) the payment of a cash dividend by the Company to a shareholder or a loan
from the Company to a Related Body Corporate of the Company; or

 

  (b) any return of capital or share buy back by the Company or similar
transaction; or

 

  (c) any other distribution of funds to a Related Body Corporate of the Company
other than pursuant to an arm’s length subcontract and in consideration of goods
and services received of equivalent value, but excludes the repayment or
prepayment of principal, or the payment of interest or other financing costs,
under an Inter-company Loan Agreement.

 

23



--------------------------------------------------------------------------------

“Existing Corridor” means collectively those parcels of land comprising the
premises described in paragraphs 1 and 2 of Schedule 2.

“Existing Corridor Head Leases” means the head leases of the Existing Corridor
granted by ARTC to the Corporation on or about 5 April 2001.

“Existing Corridor Sub-Leases” means:

 

  (a) the sub-leases of the Existing Corridor granted by the Corporation to APT
on or about 20 April 2001; and

 

  (b) rights under which were assigned by APT to the Company or about on the
Novation Date; and

 

  (c) obligations under which were assumed by the Company on or about the
Novation Date.

“Existing Railway” means the physical works (including Railway Infrastructure)
located on the Existing Corridor from time to time. It includes any Changes to
the Existing Railway.

“Extractive Material Fee” means the fee of $2,000,000 under the Original
Concession Deed.

“Finance Debt” means indebtedness incurred in relation to the borrowing of
money, any other financial accommodation or any hedging instrument, or any
liability in respect of any guarantee for any of the foregoing items. It does
not include guarantees referred to in clause 33.9 or the liability of the
Company under the Corporation Loan Agreement.

“Financial Close” means 20 April 2001, being the date on which the last of the
conditions precedent under the Original Concession Deed was satisfied, or waived
under clause 2.3 of the Original Concession Deed.

“Financial Year” means 1 January to 31 December, save that the first Financial
Year will be the period from the Novation Date to the next following 31 December
and the last Financial Year will be the period from 1 January immediately before
the date on which the Concession Period expires or this Deed is terminated to
the date on which the Concession Period expires or this Deed is terminated.

“FIRB” means the Foreign Investment Review Board (or any replacement Government
Authority).

“Fit for Purpose” means that the Railway:

 

  (a) is suitable for use as a railway; and

 

  (b) complies with the Minimum Performance Criteria on the basis that it is
maintained and repaired as required by this Deed.

“Fixed Debt Limit” means:

 

  (a) prior to 1 January 2015, A$200 million; and

 

  (b) on and after 1 January 2015, A$265 million,

or such higher amount as the Corporation approves pursuant to clause 33.4(b).

 

24



--------------------------------------------------------------------------------

“Force Majeure Event” means any:

 

  (a) fire, explosion, earthquake, cyclone, natural disaster, sabotage, act of
terrorism, act of a public enemy, war (declared or undeclared), revolution,
radioactive contamination, toxic or dangerous chemical contamination (other than
contamination caused by the Company or its Associates or Invitees), civil
commotion or blockade;

 

  (b) floods which might, at 20 April 2001, only be expected to occur less
frequently than once in every 50 years;

 

  (c) strike, lockout, industrial dispute, labour dispute, industrial
difficulty, labour difficulty, work ban, blockade or picketing (excluding those
relating solely to the Project or solely involving employees of the Company or
the Operator or any other sub-contractors working on or connected with the
Project); or

 

  (d) other event or circumstance or combination of events or circumstances
which is beyond the reasonable control of the Company, other than the following:

 

  (i) a failure by a Debt Financier to fund for any reason whatsoever;

 

  (ii) an act or omission by the Operator or any of its subcontractors;

 

  (iii) an act or omission of any other subcontractor to the Company (whether
engaged directly by the Company or by another party in the subcontracting
chain);

 

  (iv) the discovery of a physical defect in relation to the Corridor for which
the Company accepts responsibility under clause 8.10(b)(i);

 

  (v) a failure to obtain any Approval required for the Project, other than
those Approvals which the Corporation is required to obtain under this Deed;

 

  (vi) a change in Law;

 

  (vii) Taxes (other than stamp duties which the Corporation is required to
reimburse under clause 43.2(b));

 

  (viii) events or circumstances which affect the economic viability of the
Project, such as:

 

  A. movements in interest rates or foreign exchange rates;

 

  B. Taxes;

 

  C. decreases in railway traffic or revenues;

 

  D. increases in Project costs;

 

  E. operating costs.

 

  (ix) inclement weather;

 

  (x) the Railway not being Fit for Purpose (other than as a direct result of an
event or circumstance referred to in paragraphs (a), (b) and (c));

 

  (xi) competition;

 

25



--------------------------------------------------------------------------------

 

  (xii) failure to obtain any supplies or materials required for the Project
(other than as a direct result of an event or circumstance referred to in
paragraphs (a), (b) and (c));

 

  (xiii) the discovery of an Undisclosed Interest;

 

  (xiv) the occurrence of a Native Title or Aboriginal Land Right Issue;

 

  (xv) the occurrence of a Heritage or Sacred Site Issue; or

 

  (xvi) the discovery of Company Subsequent Contamination,

which (either separately or together) causes the Company to be unable to perform
its obligations to the Corporation under the Project Documents, where that cause
could not have been prevented or avoided by the exercise by the Company or its
Associates or Invitees of a standard of care and diligence consistent with that
of a prudent, experienced and competent person undertaking the obligation,
including the expenditure of all reasonable sums of money.

“Force Majeure Notice” means a notice of a Force Majeure Event given under
clause 27.1.

“Foreign Guarantor” has the meaning given to it in the Second Amended and
Restated Revolving Credit and Term Loan Agreement.

“GAAP” means generally accepted accounting principles in Australia.

“GWI Financing Document” means:

 

  (a) the Inter-company Loan Agreements;

 

  (b) the Security Trust Deed;

 

  (c) each of the Charge Documents and the Mortgage Documents; and

 

  (d) any other document which the Corporation and the Company agree is a GWI
Financing Document.

“Government Authority” means any government or any governmental,
semi-governmental or administrative department, entity, agency, authority,
commission, corporation or body (including those constituted or formed under any
statute), regardless of whether that department, entity, agency, authority,
commission, corporation or body is established by the Commonwealth, the State or
the Territory, but does not include the Corporation.

“Government Improvements” has the same meaning as in the Government Works
Agreement.

“Government Works” means all work, tasks and everything else required to design
and construct the Government Improvements in accordance with the Original
Concession Deed. For the avoidance of doubt, the Government Works do not form
part of the Company Works.

“Government Works Agreement” means the agreement so titled between the
Corporation, the State, the Territory and the Government Works Contractor dated
on or about 20 April 2001.

“Government Works Contractor” means Asia Pacific Contracting Pty Limited
(Receivers and Managers Appointed) (Subject to Deed of Company Arrangement), ABN
36 091 853 128.

“Government Works Variation” has the same meaning as in the Government Works
Agreement.

 

26



--------------------------------------------------------------------------------

“Government Works Variation Costs” has the same meaning as in the Government
Works Agreement.

“GWA” means Genesee & Wyoming Australia Pty Limited (ACN 079 444 296).

“GWA Guarantee” means the document entitled “Guarantee and Indemnity (GWA)” made
between GWA and the Corporation dated on or about the Novation Date.

“GWI” means Genesee & Wyoming, Inc.

“GWI Group” means GWI and each of its Related Entities.

“Handover Condition” means the condition in which the Railway must be returned
to the Corporation on the Handover Date, as specified in Schedule 12.

“Handover Date” means the date on which the Concession Period ends.

“Head Leases” means:

 

  (a) the Existing Corridor Head Leases;

 

  (b) the Aboriginal Land Head Leases; and

 

  (c) the Crown Land Head Leases.

“Head Lease Deeds” means:

 

  (a) the deed between the Corporation, the Company, the Security Trustee and
the ARTC in respect of the Existing Corridor Head Leases dated on or about the
Novation Date; and

 

  (b) the deeds to be entered into between the Corporation, the Company, the
Security Trustee, the Land Councils and the Aboriginal Land Trusts in respect of
the Aboriginal Land Head Leases in the form set out in Exhibit 20 of the
Original Concession Deed (or in such other form as the Corporation, the Company
and the Security Trustee may agree); and

 

  (c) the deed between the Corporation, the Company, the Security Trustee and
the Territory in respect of the Crown Land Head Leases dated on or about the
Novation Date.

“Head Lessor” means:

 

  (a) in respect of an Existing Corridor Head Lease, ARTC;

 

  (b) in respect of an Aboriginal Land Head Lease, the relevant Aboriginal Land
Trust; and

 

  (c) in respect of a Crown Land Head Lease, the Territory.

“Heritage and Sacred Site Legislation” means any Law relating to the protection
or preservation of places, sites and objects of Aboriginal or cultural heritage
value from time to time, including:

 

  (a) the Heritage Conservation Act (NT);

 

  (b) the Northern Territory Aboriginal Sacred Sites Act (NT);

 

27



--------------------------------------------------------------------------------

 

  (c) the Heritage Act 1993 (SA);

 

  (d) the Aboriginal Heritage Act 1988 (SA);

 

  (e) the Australian Heritage Commission Act 1975 (Cth);

 

  (f) the Aboriginal and Torres Strait Islander Heritage Protection Act 1984
(Cth); and

 

  (g) the World Heritage Properties Conservation Act 1983 (Cth).

“Heritage or Sacred Site Issue” means:

 

  (a) any circumstance where the Company has reasonable grounds for suspecting
that a site on or forming part of the New Corridor is a sacred site (as defined
in the Aboriginal Land Rights (Northern Territory) Act 1976 (Cth)) which is not
addressed in the Sacred Sites Clearance;

 

  (b) the addition of a place, site or object on or forming part of the New
Corridor to a Heritage or Sacred Site Register after 20 April 2001;

 

  (c) the existence or issue of an order, direction, declaration or the like
(including an interim conservation order deemed to be in force) under any
Heritage and Sacred Site Legislation in respect of a site, place or object on or
forming part of the New Corridor; or

 

  (d) a court:

 

  (i) makes a declaration or determination that a Heritage Permit or the Sacred
Sites Clearance is invalid or void in whole or in part; or

 

  (ii) issues an injunction pending the court’s decision regarding such a
declaration or determination.

“Heritage Permits” means the following permits issued pursuant to sections 29
and 39K of the Heritage Conservation Act (NT), copies of which are included in
the Disclosed Material:

 

  (a) letter of consent within the terms of section 39K of the Heritage
Conservation Act by the Minister for Lands, Planning and Environment dated
16 October 2000 to undertake the works described in schedule 1 of the letter,
within the areas described in schedule 2 of the letter and more specifically
depicted in the plans at schedules 3, 4 and 5 of the letter and subject to the
terms and conditions specified in schedule 6 of the letter; and

 

  (b) letter dated 16 October 2000 to the Corporation from the Minister for
Lands, Planning and Environment enclosing Revocation of Permit and Permit to
undertake works on prescribed archaeological places and objects at various
locations along the Alice Springs to Darwin Railway Corridor dated 16 October
2000.

“Holding Company” means, in relation to a company or corporation, any other
company or corporation of which it is a Subsidiary.

“IAMA” means the Institute of Arbitrators and Mediators Australia.

“Independent Certifier” means SKM or such other person as was appointed under
the deed titled “Independent Certifier’s Deed” between the Corporation, APT, SKM
the Government Works Contractor, the D&C Joint Venturers and others dated on or
about the date of the Original Concession Deed.

 

28



--------------------------------------------------------------------------------

An “Insolvency Event” occurs when a person becomes Insolvent.

A person is Insolvent if:

 

  (a) it is (or states that it is) an insolvent under administration or
insolvent (each as defined in the Corporations Act); or

 

  (b) it is in liquidation, in provisional liquidation, under administration or
wound up or has had a Controller appointed to all or substantially all of its
property or any material part thereof; or

 

  (c) it is subject to any arrangement, assignment, moratorium or composition,
protected from creditors under any statute or dissolved (in each case, other
than to carry out a reconstruction or amalgamation while solvent on terms
approved by the Corporation); or

 

  (d) an application or order has been made (and, in the case of an application,
it is not stayed, withdrawn or dismissed within 30 days), resolution passed,
proposal put forward, or any other action taken, in each case in connection with
that person, which is preparatory to or could result in any of (a), (b) or
(c) above; or

 

  (e) it is otherwise unable to pay its debts when they fall due.

“Insurance Proceeds Account” means the account referred to in clause 26.12.

“Integrated Rail Transport Business” means:

 

  (a) the business of providing transport services for reward utilising the
Railway alone or in conjunction with the Port and other rail, road or sea
transportation services which services are incidental to or associated with the
provision of services utilising the Railway; and

 

  (b) the integration, co-ordination and management of the following related or
associated transport activities and functions:

 

  (i) marketing, promoting and selling the services provided;

 

  (ii) freight collection and pick up from customers/clients and delivery to
transport terminals, but under arms-length sub-contracts only;

 

  (iii) the ownership and operation of the Railway, the Port Terminal and rail
freight terminals along the Corridor or in Darwin or Adelaide;

 

  (iv) road transport operations, but under arms-length sub-contracts only;

 

  (v) rail line haul operations on the Railway;

 

  (vi) rail line haul operations on the National Rail Network and other rail
infrastructure, but only under access contracts or arms-length sub-contracts;

 

  (vii) sea transport, but under arms-length sub-contracts only;

 

  (viii) freight management at the Port Terminal and those rail freight
terminals referred to in paragraph (iii);

 

  (ix) maintenance of the Railway and the Port Terminal and those rail freight
terminals referred to in paragraph (iii); and

 

29



--------------------------------------------------------------------------------

 

  (x) ownership and maintenance of rolling stock and other transport equipment
utilised on the Railway,

both for:

 

  (c) domestic purposes being transport within Australia predominantly between
South Australia, Victoria, New South Wales, Queensland and Western Australia (on
the one hand) and the Northern Territory (on the other hand); and

 

  (d) land-bridge purposes being transport between Australia and Asia.

“Intellectual Property Right” means any present or future trade mark, trade
name, copyright, patent, design or other intellectual property right.

“Inter-company Loan Agreement” means:

 

  (a) the facility agreement dated on or about the Novation Date between the
Company as borrower and GWA as lender in respect of a principal loan amount of
A$95,000,000;

 

  (b) the facility agreement dated on or about the Novation Date between the
Company as borrower and RP Acquisition Company Two as lender in respect of a
principal loan amount of A$105,000,000; and

 

  (c) each other facility agreement or other debt instrument entered into from
time to time between the Company (as borrower) and a Related Body Corporate of
the Company (as provider of financial accommodation) which is permitted by
clause 33.4A or which the Corporation has approved under clause 33.4B or clause
33.4C.

“Intersecting Road Parcel” means that part of any land adjoining the Corridor
which comprises a public road over which APT prior to the Novation Date or the
Company after the Novation Date has been granted rights sufficient to enable it
to construct and operate a railway.

“Invitee” means, in respect of a party, any invitee, licensee, client, customer
or visitor of that party. A party’s invitee does not include another party.

“Katherine River Crossing” means that part of the New Railway between chainage 2
kilometres KR and chainage 6.7 kilometres KR.

“Land Councils” means each of:

 

  (a) the Northern Land Council, a body corporate established pursuant to
section 21 of the Aboriginal Land Rights (Northern Territory) Act 1976 (Cth) of
Mitbul House, 9 Rowling Street, Casuarina, Northern Territory; and

 

  (b) the Central Land Council, a body corporate established pursuant to section
21 of the Aboriginal Land Rights (Northern Territory) Act 1976 (Cth) of 31–33
Stuart Highway, Alice Springs, Northern Territory.

“Latest Date for Completion” means 48 months after Financial Close.

“Law” means:

 

  (a) those principles of law or equity established or recognised by decisions
of courts;

 

  (b) statutes, regulations or by-laws of the Commonwealth, the Territory, the
State or a Government Authority;

 

30



--------------------------------------------------------------------------------

 

  (c) the Constitution of the Commonwealth;

 

  (d) requirements of the Commonwealth, the Territory, the State or a Government
Authority which have the force of law; and

 

  (e) guidelines of the Commonwealth, the Territory, the State or a Government
Authority which have the force of law.

“Licensed Areas” has the same meaning as in the Port Terminal Lease.

“Listed Parent Entity” means, in respect of the Company, an entity with ultimate
Control of the Company, the securities in which entity are publicly traded on a
recognised stock exchange.

“Local Industry” has the same meaning as in the Local Industry and Aboriginal
Participation Plan.

“Local Industry and Aboriginal Participation Plan” means APT’s plan to identify
and maximise opportunities for Local Industry and Aboriginal participation and
development, a copy of which appears as Exhibit 8 of the Original Concession
Deed.

“Loss” includes any damage, loss, cost, expense or liability (including legal
expenses on a solicitor/own client basis) whether direct, indirect or
consequential, present or future, fixed or unascertained, actual or contingent.
For the avoidance of doubt, it includes (in the context of a Loss suffered or
incurred by the Company):

 

  (a) lost revenue and the loss of the ability to earn revenue;

 

  (b) any funds expended by the Company to mitigate any damage, loss, cost,
expense or liability for which it is entitled to be indemnified under clause
8.5, 9.3, 10.6, 11.1, 12.9, 12.11(a) or 35.2(c); and

 

  (c) any damage, cost, loss, expense or liability incurred or suffered by the
Company in co-operating with, and doing all things reasonably required by, the
Corporation to resolve an Undisclosed Interest, Native Title or Aboriginal Land
Right Issue or Heritage or Sacred Site Issue, or the adverse consequences or
effects thereof, including any acceleration, realignment, variation,
reorganisation or reworking of previously executed work.

“MAE Event” means an event or circumstance referred to in clauses 28.4, 29.2 or
30(b).

“Market Value of the Project” means, as at any date, the market value of the
business conducted by the Company as at that date being the price an informed
and willing buyer would pay to a willing seller to:

 

  (a) acquire the assets (other than any asset which is not related to the
Project (as approved under clause 33.8) or which is an asset related to any
Relevant Non-Railway Debt); and

 

  (b) assume the liabilities of the Company (other than liabilities in relation
to the Project Debt, any Non-Railway Debt (as approved under clause 33.4C), and
any guarantees referred to in clause 33.9 where such liabilities are not to be
assumed or discharged by a purchaser),

in each case relating to the Project (and assuming that it is not a forced or
liquidation sale), as agreed or determined in accordance with clause 37.7. For
clarity, the Market Value of the Project excludes any assets and liabilities not
relating to the Project (including Non Railway Debt and any asset related to
it).

 

31



--------------------------------------------------------------------------------

“Material Adverse Effect” means:

 

  (a) in relation to an MAE Event (which is not a Commonwealth MAE Event) or a
Force Majeure Event, a material diminution in the Market Value of the Project;
and

 

  (b) in relation to a Commonwealth MAE Event, a material adverse effect on the
ability of the Company to repay the Project Debt (not including any Relevant
Non-Railway Debt) in accordance with the Debt Financing Documents (without
regard to any acceleration of the obligation to repay).

“Minimum Design Criteria” means the criteria specified in section 4 of the
Design Brief.

“Minimum Performance Criteria” means the criteria specified in section 3 of the
Design Brief.

“Mortgage Document” means the real property mortgages granted by the Company
over the Sub-Leases in favour of the Security Trustee dated on or about the
Novation Date.

“National Rail Network” means the interstate standard gauge rail network linking
the Australian mainland State capital cities and their ports, with connecting
lines to Whyalla, Port Kembla, Newcastle, Westernport and Kwinana but excluding
the Railway.

“Native Title” has the same meaning as in the Native Title Act 1993 (Cth) or as
otherwise recognised by Law from time to time.

“Native Title Claim” means any claim or application recognised from time to time
under any Law or future Law relating to Native Title, including any application
under section 61 of the Native Title Act 1993 (Cth), whether successful or not.

“Native Title or Aboriginal Land Right Issue” means:

 

  (a) any Native Title Claim;

 

  (b) any Aboriginal Land Right Claim;

 

  (c) any application or proceeding impugning or seeking to impugn:

 

  (i) any compulsory acquisition of Native Title; or

 

  (ii) the validity of the Head Leases or Sub-Leases because of the existence of
any Native Title;

 

  (d) any application or proceeding impugning or seeking to impugn any agreement
approval consent or undertaking with any person who has a Native Title Claim;

 

  (e) any rescission, avoidance or repudiation of an agreement, approval or
consent with or given by a person who has a Native Title Claim or Aboriginal
Land Right Claim; or

 

  (f) the grant by a court of an injunction pending the court’s decision
regarding any of the matters referred to in paragraphs (a)–(e).

“NCC” means the National Competition Council established under Part IIA of the
Trade Practices Act.

 

32



--------------------------------------------------------------------------------

“Net Income” means the net income of the Company, after deduction of all
expenses, taxes, and other proper charges, determined in accordance with GAAP,
after eliminating therefrom all extraordinary nonrecurring items of income or
loss.

“New Corridor” means:

 

  (a) the Aboriginal Land; and

 

  (b) the Crown Land.

“New Corridor Sub-Leases” means:

 

  (a) the Aboriginal Land Sub-Leases; and

 

  (b) the Crown Land Sub-Leases.

“New Project Documents” means the Project Documents referred to in paragraphs
(a), (f), (g), (h) and (s) of the definition of Project Documents.

“New Railway” means the Railway Infrastructure designed, constructed and/or
installed (or to be designed, constructed and/or installed) on the New Corridor
by APT or the Government Works Contractor. It includes any Changes to the New
Railway (whether or not effected by APT, the Company or the Government Works
Contractor).

“New Railway Infrastructure” means Railway Infrastructure which:

 

  (a) was not in existence (and operational) at Financial Close; and

 

  (b) when developed, will be located in whole or in part in the Northern
Territory or in South Australia or both, north of the township of Tarcoola in
South Australia,

but does not include the Railway.

“Non Railway Debt” means Finance Debt which is incurred for purposes other than
Railway Investment as approved by the Corporation under clause 33.4C (including
any such debt which is subsequently refinanced with Third Party Financiers, as
approved by the Corporation under clause 33.4D).

“Novation Date” means the “Completion Date” as defined under the Business Sale
Agreement.

“Novation Deed (Operating Agreement) “ means the deed so titled to be made
between the Corporation, the Company and GWA dated on or about the Novation Date
relating to the novation of the Operating Agreement from the Company to the
Corporation on the Handover Date.

“O&M Manuals” means the manuals (as amended from time to time) in hard copy and
electronic media form referred to in clause 22.5 which set out the policy,
practices and procedures for the operation and maintenance of the Railway.

“O&M Plans” means the plans (as amended from time to time) in hard copy and
electronic media form referred to in clause 22.6.

“O&M Standards” means the standards specified in Exhibit 4.

“OHS&R Plan” means the occupational health, safety and rehabilitation plan (as
updated from time to time) relating to the design and construction of the New
Railway prepared by APT, a copy of which appears as Exhibit 11 to the Original
Concession Deed.

 

33



--------------------------------------------------------------------------------

“Operating Agreement” means the contract so titled between the Company and the
Operator for the operation, maintenance and repair of the Railway dated on or
about the Novation Date.

“Operating Costs” means all costs and expenses paid by or on behalf of the
Company in relation to the operation and maintenance of the Project as a whole
including, without limitation:

 

  (a) costs, charges and expenses paid under the Project Documents;

 

  (b) Taxes payable by the Company in respect of the Project;

 

  (c) insurance premiums;

 

  (d) wages, salary, maintenance and other management and overhead costs in
relation to the operation and maintenance of the Project; and

 

  (e) any other costs and expenses the Company and the Corporation agree are
Operating Costs.

“Operation Period” means the period commencing on the Completion Date and ending
on the earlier of:

 

  (a) 14 January 2054 (as extended in accordance with clause 27.5 or clause 31);
or

 

  (b) the date on which this Deed is terminated.

“Operator” means GWA and any other person who in addition or in substitution is
engaged by the Company to operate, maintain or repair the Railway, but does not
include any sub-contractors of the aforementioned persons.

“Original Concession Deed” means the deed so entitled dated 20 April 2001
between the Corporation, the Northern Territory of Australia, the Crown in right
of the State of South Australia and (as it was then) Asia Pacific Transport Pty
Limited.

“Original GWI Deed Poll” means the deed poll issued by GWI in favour of the
Corporation on or about the Novation Date.

“Parties” means the Corporation and the Company, and “Party” means either one of
them.

“PI Claim Guarantee” means the agreement entitled “PI Claim Guarantee and
Indemnity (Non-US subsidiaries of GWI)” executed by certain subsidiaries of GWI
in favour of the Corporation and DPC and dated on or about the Novation Date.

“PI Policy” means the policy of project specific professional indemnity
insurance effected by APT through Willis Limited in 2001, as renewed and
extended, in respect of the Project, under which the Corporation and APT
(amongst others) were insureds.

“Planned Preventative Maintenance” means the planned routine maintenance and
repair of the Railway in accordance with an O&M Plan.

“Port” means the new port facilities built, under construction and to be built
at East Arm, Darwin.

“Port Terminal” means the intermodal land bridge port terminal shown in Annexure
2 of the Port Terminal Development Agreement for Lease.

 

34



--------------------------------------------------------------------------------

“Port Terminal Deed of Novation” means the deed entitled “Deed of Assignment and
Novation (Port Terminal Documents) dated on or about the Novation Date and made
between DPC, the Territory, APT and the Company.

“Port Terminal Development Agreement for Lease” means:

 

  (a) the deed so titled originally between DPC, the Territory and APT dated on
or about 18 April 2001;

 

  (b) as novated to the Company pursuant to the Port Terminal Deed of Novation.

“Port Terminal Land” has the same meaning as in the Port Terminal Development
Agreement for Lease.

“Port Terminal Lease” means:

 

  (a) the lease of the intermodal container terminal area at the Port granted by
DPC to the Company; and

 

  (b) rights under which were assigned by APT to the Company on or about the
Novation Date pursuant to the Port Terminal Deed of Novation; and

 

  (c) obligations under which were assumed by the Company on or about the
Novation Date pursuant to the Port Terminal Deed of Novation.

“Pre-Construction Activities” has the meaning given to that term in the
Pre-Construction Activities Plan.

“Pre-Construction Activities Plan” means the plan contained in Exhibit 6 to the
Original Concession Deed.

“Pre-Existing Contamination” means any Contamination which existed at Financial
Close.

“Prescribed Maintenance Tasks” means the maintenance and renewal tasks in
respect of the Existing Railway described in Schedule 8.

“Project” means:

 

  (a) the financing, design, construction and commissioning of the New Railway;

 

  (b) the financing, operation, maintenance and repair of the Existing Railway
during the Operation Period; and

 

  (c) the financing, operation, maintenance and repair of the Railway during the
Operation Period.

“Project Co-ordination Group” means the group contemplated in clause 17.2.

“Project Debt” means, at any time, all moneys which the Company is at that time
actually or contingently liable to pay to or for the account of any person which
is:

 

  (a) within the Fixed Debt Limit or as permitted under clause 33.4A;

 

  (b) approved by the Corporation under clause 33.4B; or

 

  (c) approved by the Corporation under clause 33.4D (to the extent that such
amount does not constitute Non Railway Debt).

 

35



--------------------------------------------------------------------------------

Project Debt does not include Non Railway Debt, any liability of the Company
under the Corporation Loan Agreement or any liability of the Company under
unsecured guarantees or indemnities permitted under clause 33.9.

“Project Documents” means:

 

  (a) this Deed (as novated pursuant to the Sale Consent Deed);

 

  (b) [Not used];

 

  (c) the Head Leases;

 

  (d) the Sub-Leases (as assigned and amended pursuant to the Deed of Assignment
of Subleases);

 

  (e) Head Lease Deeds;

 

  (f) the Debt Financiers’ Tripartite Deed (2010);

 

  (g) the Corporation Loan Agreement;

 

  (h) the Corporation’s Charge;

 

  (i) the Security Bonds;

 

  (j) [Not used];

 

  (k) [Not used];

 

  (l) [Not used];

 

  (m) [Not used];

 

  (n) [Not used];

 

  (o) [Not used];

 

  (p) the Operating Agreement;

 

  (q) the Debt Financing Documents;

 

  (r) [Not used];

 

  (s) the Port Terminal Development Agreement for Lease (as novated and amended
pursuant to the Port Terminal Deed of Novation);

 

  (t) the Port Terminal Lease (as assigned and amended pursuant to the Port
Terminal Deed of Novation);

 

  (u) [Not used];

 

  (v) [Not used]

 

  (w) the GWA Guarantee;

 

  (x) the Original GWI Deed Poll;

 

  (y) the Novation Deed (Operating Agreement); and

 

36



--------------------------------------------------------------------------------

 

  (z) the PI Claim Guarantee; and

 

  (aa) all other documents agreed by the Corporation and the Company to be
Project Documents.

“Project Legislation” means:

 

  (a) the AustralAsia Railway Corporation Act (NT);

 

  (b) the AustralAsia Railway (Special Provisions) Act (NT);

 

  (c) the Alice Springs to Darwin Railway Act 1997 (SA);

 

  (d) the AustralAsia Railway (Special Provisions) Regulations (NT).

“Proprietary Documentation” means:

 

  (a) the Design Brief;

 

  (b) the Design Documentation;

 

  (c) the Construction Documentation;

 

  (d) the O&M Manuals; and

 

  (e) the Asset Management Plan.

“Quality Assurance Plans (Operations)” means the plans (as amended from time to
time) referred to in clause 22.8.

“Quality Assurance Plans (Works)” means the quality assurance plans governing
the design and construction of the New Railway (as amended from time to time in
accordance with clause 19.4(c) of the Original Concession Deed), a copy of which
appeared as Exhibit 14 of the Original Concession Deed.

“Railway” means both the New Railway and the Existing Railway (or a part of
them).

“Railway Infrastructure” means all railway related fixed structures, fixtures
and other improvements (in each case being of a permanent nature) comprising:

 

  (a) track, sleepers, ballast, turn outs, sidings, other associated track
structures, cuttings, drainage works, track support, earth works, fences,
tunnels, bridges, occupational crossings, level crossings, service roads,
structures and devices relating to or protecting Services, and structures
relating to safety, flood mitigation and Environmental protection;

 

  (b) stations, platforms and freight handling facilities, including fixtures
and fittings (other than tenants’ trade fixtures and fittings); and

 

  (c) signalling systems, structures for train control systems and communication
systems, overhead power supply systems and power communication cables,

and integral plant and equipment.

“Railway Investment” means investment in;

 

  (a) the Railway Infrastructure of the Railway;

 

37



--------------------------------------------------------------------------------

 

  (b) any assets relating to the operation of the Railway (whether above rail or
below rail, and including rolling stock and locomotives); or

 

  (c) any asset which is to be used for the maintenance or repair of any of the
above items.

“Rail Safety Act (NT)” means the Rail Safety Act 2010 (NT).

“Rail Safety Act (SA)” means the Rail Safety Act 2007 (SA).

“Refinancing Document” means any document entered into in relation to any
refinancing or restructuring of the Project Debt, Non Railway Debt or incurrence
of new Finance Debt, in each case as permitted under clause 33.4A or approved by
the Corporation in accordance with clauses 33.4B, 34.4C or 33.4D.

“Related Body Corporate” has the same meaning as in the Corporations Act.

“Related Entity” has the same meaning as in the Corporations Act.

“Relevant Non-Railway Debt” means any Non-Railway Debt or any Finance Debt
incurred by the Company after the Novation Date for the purposes of investing in
assets which do not constitute Railway Investment.

“Remedy Period” means:

 

  (a) in respect of an event which relates to the non-payment of moneys when
due, 20 Business Days after the date of service of a notice under clause
35.1(a), clause 35.2(a) or clause 42.2(b)(i) (as the case may be); and

 

  (b) in respect of any other event, such period of time (being not less than 2
months) after the day of service of a notice under clause 35.1(a), clause
35.2(a) or clause 42.2(b)(i) (as the case may be) as is reasonable, in all the
circumstances, to enable the remediation of the event.

“Responsible Ministers” means:

 

  (a) the Minister having responsibility for the administration of the
AustralAsia Railway (Third Party Access) Act (NT); and

 

  (b) the Minister having responsibility for the administration of the
AustralAsia Railway (Third Party Access) Act 1999 (SA).

“Rights” includes rights, claims, causes of action, remedies and defences.

“Sacred Sites Clearance” means the Authority Certificates issued in respect of
the Project pursuant to section 22(1) of the Northern Territory Aboriginal
Sacred Sites Act (NT), copies of which are included in items 2.1.1 to 2.1.3 of
the Disclosed Material.

“Sale Consent Deed” means the deed so titled between APT, the Corporation, the
Company, the Territory and the State to which this amended and restated deed is
annexed.

“Second Amended and Restated Revolving Credit and Term Loan Agreement” means the
agreement so entitled dated 8 August 2008 between, inter alia, GWI as borrower
and Bank of America, N.A. as administrative agent (as amended and/or restated
from time to time).

“Security Bond” means an unconditional and irrevocable bank undertaking in
favour of the Corporation in the form of Schedule 11 or otherwise on terms
satisfactory to the Corporation, from a bank acceptable to the Corporation.

 

38



--------------------------------------------------------------------------------

“Security Interest” means a mortgage, charge, pledge, lien, encumbrance,
security interest, title retention, preferential right, trust arrangement,
contractual right of set-off, or any other security agreement or arrangement in
favour of any person.

“Security Trust Deed” means the deed so titled between the Security Trustee, the
Senior Lenders, the Company and others dated on or about the Novation Date.

“Security Trustee” means GWA.

“Service” means any service, including:

 

  (a) services for air, water, electricity, gas, oil, garbage, drainage,
sewerage, radio, television, telephone, transmission of data and other
communications; and

 

  (b) connections for services of roads, railways and other land transport
infrastructure on, over, under, adjacent to or adjoining the Corridor.

“Service Provider” means a person who is involved in the provision of Services,
including a person who supplies, sells or distributes Services.

“SKM” means Sinclair Knight Merz Pty Limited, ABN 37 001 024 095.

“SKM Report” means the report by SKM titled “AustralAsia Railway Project –
Environmental Due Diligence Audit”, comprising 5 volumes and dated October 2000,
a copy of which appeared as Exhibit 16 of the Original Concession Deed.

“State or Territory Support for a Competitive Rail Transport Project” occurs, in
relation to a Competitive Rail Transport Project, when the State, the Territory,
a Government Authority which represents the State or the Territory or a body
corporate which is subject to the direction and control of the State or the
Territory:

 

  (a) carries out, or has a material economic interest in, the Competitive Rail
Transport Project (other than an interest arising as a consequence of the
payment of Taxes); or

 

  (b) provides substantial financial assistance other than on commercial terms
for the Competitive Rail Transport Project by means of:

 

  (i) making available financial accommodation or a financial contribution or
loan, giving a guarantee or indemnity, providing security, releasing an
obligation or forgiving a debt;

 

  (ii) providing or procuring (at the cost of the State or the Territory) the
development of substantial infrastructure; or

 

  (iii) acquiring a substantial tract of land for the Competitive Rail Transport
Project (at the cost of the State or the Territory).

“Sub-Leases” means:

 

  (a) the Existing Corridor Sub-Leases; and

 

  (b) the New Corridor Sub-Leases.

“Subsequent Contamination” means any Contamination which occurs or arises after
Financial Close.

“Subsidiary” has the meaning given in the Corporations Act, but as if body
corporate includes any entity.

 

39



--------------------------------------------------------------------------------

“Taxes” means all present and future income, stamp, indirect (including goods
and services) and other taxes, levies, imposts, deductions, charges, fees and
withholdings, in each case plus interest, related penalties, and any charges,
fees or other amounts in respect of any of them.

“Termination Event” means:

 

  (a) in respect of the Company, any of the events referred to in clause 36.1
and 36.9; and

 

  (b) in respect of the Corporation any of the events referred to in clause
37.1.

“Third Party Financier” means a bank, financial institution or other lending
entity which is not a Related Body Corporate of the Company.

“Third Party Interest” means any proprietary or other right or interest in or
with respect to the Corridor held or claimed by a person other than the Company.
It does not, however, include any proprietary or other right or interest
constituted by:

 

  (a) a Native Title or Aboriginal Land Right Issue; or

 

  (b) a Heritage or Sacred Site Issue.

“Third Party Refinancing Date” means the date upon which the Company achieves
financial close under any:

 

  (a) refinancing of all or part of its Finance Debt; or

 

  (b) incurrence of new Finance Debt,

with a Third Party Financier.

“Total Interest Expense” means, for any period, the aggregate amount of interest
required to be paid or accrued by the Company during such period on all Finance
Debt of the Company including payments consisting of interest in respect of any
capitalised lease and including commitment fees, agency fees, facility fees,
balance deficiency fees and similar fees or expenses in connection with the
borrowing of money (other than non-cash interest or fees) solely to the extent
that such fees are properly included as interest expense in accordance with
GAAP.

“Trade Practices Act” means the Trade Practices Act 1974 (Cth).

“Transfer Documents” means:

 

  (a) the Sale Consent Deed;

 

  (b) the Port Terminal Deed of Novation; and

 

  (c) the Deed of Assignment of Subleases.

“Undisclosed Interest” means any Third Party Interest which is not a Disclosed
Interest.

“Variation” means any variation or change to the New Railway during the
Construction Period and includes any addition, increase, decrease, omission,
deletion, demolition or removal to or from the New Railway and includes both
Government Works Variations and Company Works Variations.

“Variation Costs” means all Government Works Variation Costs and Company
Variation Costs.

 

40



--------------------------------------------------------------------------------

“Vested Lease” means any leasehold property which is vested in the Company by a
court order made in accordance with section 139(d) of the Law of Property Act
(as modified by the Project Legislation) with respect to any part of the
Corridor following termination of a Head Lease.

“Working Capital Balance” means, at any time, the sum of current tangible assets
of the Company (excluding deferred tax assets and future income tax benefits of
the Company), less current liabilities of the Company as determined at that time
in accordance with GAAP.

 

1.2 Interpretation

In this Deed:

 

  (a) headings are for convenience only and do not affect interpretation;

and unless the context indicates a contrary intention:

 

  (b) the expression “person” includes an individual, the estate of an
individual, a corporation, an authority, an association or a joint venture
(whether incorporated or unincorporated), a partnership and a trust;

 

  (c) the expressions “including”, “includes” or “include” have the meaning as
if followed by “without limitation”;

 

  (d) a reference to any party includes that party’s executors, administrators,
successors and permitted assigns, including any person taking by way of
novation;

 

  (e) a reference to any document (including this Deed) is to that document as
varied, novated, ratified or replaced from time to time;

 

  (f) a reference to any statute or to any statutory provision includes any
statutory modification or re-enactment of it or any statutory provision
substituted for it, and all ordinances, by-laws, regulations, rules and
statutory instruments (however described) issued under it;

 

  (g) a reference to any thing is a reference to the whole or any part of it and
a reference to a group of persons is a reference to all of them collectively, to
any 2 or more of them collectively and to each of them individually;

 

  (h) a reference to a court or tribunal is to an Australian court or tribunal;

 

  (i) words importing the singular include the plural (and vice versa), and
words importing a gender include every other gender;

 

  (j) references to parties, clauses, sub-clauses, paragraphs, schedules,
annexures or exhibits are references to parties, clauses, sub-clauses,
paragraphs, schedules, annexures or exhibits to or of this Deed, and a reference
to a Project Document includes any schedule, annexure or exhibit to that Project
Document;

 

  (k) a reference to a day, month, quarter or year is a reference to a calendar
day, a calendar month, a calendar quarter or a calendar year respectively;

 

  (l) a reference to “$” or “dollar” is to Australian currency;

 

  (m) references to a dollar amount “adjusted by reference to CPI” at any
particular time are references to the product of that amount and a fraction the
denominator of which is the CPI for the quarter ending immediately prior to
20 April 2001 and the numerator of which is the CPI most recently published
prior to that time; and

 

41



--------------------------------------------------------------------------------

 

  (n) where any word or phrase is given a defined meaning, any other part of
speech or grammatical form of that word or phrase has a corresponding meaning.

 

1.3 No contra proferentem

No term or provision of this Deed will be construed against a party on the basis
that this Deed or the term or provision in question was put forward or drafted
by that party.

 

1.4 Business Day

If the day on or by which any thing is to be done under this Deed is not a
Business Day, that thing must be done:

 

  (a) if it involves a payment other than a payment which is due on demand, on
the preceding Business Day; and

 

  (b) in all other cases, no later than the next Business Day.

 

1.5 Obligation to resolve or remedy

Where this Deed requires the Corporation, the State or the Territory to resolve,
remedy, cure or rectify a matter (including an Undisclosed Interest, a Native
Title or Aboriginal Land Right Issue, a Heritage or Sacred Site Issue, a default
the subject of a notice under clause 35.2, or a Termination Event in respect of
the Corporation) the Corporation, the State or the Territory may resolve,
remedy, cure or rectify that matter by resolving, remedying, curing or
rectifying the adverse consequences or effects of the matter to the reasonable
satisfaction of the Company, including by way of passing new legislation or
re-routing the Railway. Nothing in this Deed will require the Corporation, the
State or the Territory to resolve, remedy, cure or rectify a matter in a manner
contrary to Law.

 

1.6 [Not used]

 

1.7 Inconsistencies

 

  (a) If a provision of this Deed is inconsistent with a provision of another
Project Document to which Corporation and the Company are both parties (other
than the Debt Financiers’ Tripartite Deed and the Sub-Leases), the provision of
this Deed prevails.

 

  (b) If a provision of this Deed is inconsistent with a provision of the Debt
Financiers’ Tripartite Deed, the provision of the Debt Financiers’ Tripartite
Deed prevails. In this regard the State and the Territory recognise and
acknowledge the rights available to the Security Trustee under clause 6 of the
Debt Financiers’ Tripartite Deed.

 

  (c) The parties acknowledge that this Deed and the Sub-Leases impose different
rights, obligations and standards of performance and as a consequence the
parties agree that the rights and obligations of the Corporation and the Company
under this Deed and the Sub-Leases are separate and distinct and must be
interpreted independently to give effect to each document respectively.

 

1.8 Proportionate Liability

 

  (a)

To the extent permitted by Law, the Proportionate Liability Act 2005 (NT) and
the Law Reform (Contributory Negligence and Apportionment of Liability)
(Proportionate Liability) Amendment Act 2005 (SA) (and any equivalent statutory
provision in any other state or territory) (the “Proportionate Liability

 

42



--------------------------------------------------------------------------------

 

Legislation”) is excluded in relation to all and any rights, obligations or
liabilities of either party under this Deed whether these rights, obligations or
liabilities are sought to be enforced in contract, tort or otherwise.

 

  (b) Without limiting paragraph (a), the rights, obligations and liabilities of
the Corporation and the Company under this Deed with respect to proportionate
liability are as specified in this agreement and not otherwise, whether these
rights, obligations or liabilities are sought to be enforced by a claim in
contract, in tort or otherwise.

 

  (c) To the extent permitted by law:

 

  (i) the Company may not seek to apply the provisions of the Proportionate
Liability Legislation in relation to any claim by the Corporation against the
Company (whether in contract, tort or otherwise); and

 

  (ii) if any of the provisions of the Proportionate Liability Legislation are
applied to any claim by the Corporation against the Company (whether in
contract, tort or otherwise), the Company indemnifies the Corporation against
any loss, damage, cost or expense that forms part of a claim by the Corporation
against the Company which the Corporation cannot recover from the Company
because of the operation of the Proportionate Liability Legislation.

 

  (d) The Company must ensure that all policies of insurance covering third
party liability it is required by this Deed to effect or maintain:

 

  (i) cover the Company for potential liability to the Corporation assumed by
reason of the exclusion of the Proportionate Liability Legislation; and

 

  (ii) do not exclude any potential liability the Company may have to the
Corporation under or by reason of this Deed.

 

  (e) The powers conferred and restrictions imposed on a court by the
Proportionate Liability Legislation are not conferred on an expert or an
arbitrator appointed in accordance with the provisions of this Deed. The expert
or arbitrator (as the case may be) has no power to make a binding or non-binding
determination or any award in respect of a claim by applying or considering the
provisions of the Proportionate Liability Legislation which might, in the
absence of this provision, have applied to any dispute referred to expert
determination or arbitration.

 

 

2. Not Used

 

3. General representations, warranties and undertakings

 

3.1 Construction of representations and warranties

Each representation and warranty in this Deed is to be construed independently
of each other representation and warranty in, and each other provision of, this
Deed.

 

3.2 General representations and warranties by the Territory and the State

Each of the State and the Territory make the following representations and
warranties for the benefit of the Company:

 

43



--------------------------------------------------------------------------------

 

  (a) it has power to execute, deliver and perform its obligations under each
New Project Document and Transfer Document to which it is expressed to be a
party and has taken all action necessary to authorise such execution, delivery
and performance;

 

  (b) its obligations under each New Project Document and Transfer Document to
which it is expressed to be a party are valid, legally binding and enforceable
against it in accordance with their respective terms, subject to the
availability of equitable remedies and laws relating to the enforcement of
creditor’s rights; and

 

  (c) the execution, delivery and performance of each New Project Document and
Transfer Document to which it is expressed to be a party will not contravene any
Law or official directive to which it is subject.

 

3.3 General representations and warranties by the Corporation

The Corporation makes the following representations and warranties for the
benefit of the Company:

 

  (a) it is a statutory corporation validly constituted and existing under the
AustralAsia Railway Corporation Act;

 

  (b) it has taken all necessary corporate action to enter into and perform its
obligations under each New Project Document and Transfer Document to which it is
expressed to be a party;

 

  (c) it is legally entitled and has power to enter into and perform its
obligations under each New Project Document and Transfer Document to which it is
expressed to be a party, and to carry out the transactions contemplated by those
documents, and the entry into of each such document is a proper exercise of
power;

 

  (d) its obligations under each New Project Document and Transfer Document to
which it is expressed to be a party are valid, legally binding and enforceable
against it in accordance with their respective terms, subject to the
availability of equitable remedies and Laws relating to the enforcement of
creditor’s rights; and

 

  (e) the execution, delivery and performance of each New Project Document and
Transfer Document to which it is expressed to be a party will not contravene:

 

  (i) the AustralAsia Railway Corporation Act;

 

  (ii) any document or arrangement which is binding on it; or

 

  (iii) any Law to which it is subject.

 

3.4 General representations and warranties by the Company in its own capacity

The Company makes the following representations and warranties for the benefit
of the Corporation, the State and the Territory:

 

  (a) the Company has taken all necessary corporate action for the Company to
enter into, and for the Company to perform all of its obligations under, each
Project Document to which the Company is expressed to be a party;

 

  (b) the Company is legally entitled and has power to enter into and perform
all of its obligations under each Project Document to which the Company is
expressed to be a party, and to carry out the transactions which those documents
contemplate will be carried out by the Company, and the entry into of each such
document by the Company is a proper exercise of power by the Company;

 

44



--------------------------------------------------------------------------------

 

  (c) the obligations of the Company under each Project Document to which the
Company is expressed to be a party are valid, legally binding and enforceable
against the Company in accordance with their respective terms, subject to the
availability of equitable remedies and Laws relating to the enforcement of
creditor’s rights;

 

  (d) the Company is not involved in, nor conducts, any business other than as
permitted by clause 33.8;

 

  (e) the payment obligations of the Company under:

 

  (i) the Corporation’s Charge will rank with respect to its obligations under
the Debt Financing Documents, in accordance with the provisions of the Debt
Financiers’ Tripartite Deed, but ahead of all of its unsecured indebtedness,
other than unsecured indebtedness preferred by Law; and

 

  (ii) this Deed and each Project Document to which the Company is expressed to
be a party (other than the Corporation’s Charge and the Debt Financiers’
Securities) will otherwise rank at least equally with all of its other unsecured
indebtedness, other than indebtedness preferred by Law;

 

  (f) the execution, delivery and performance of each Project Document to which
the Company is expressed to be a party and the transactions under each of them
do not contravene:

 

  (i) the constitution of the Company;

 

  (ii) any document or arrangement which is binding on the Company; or

 

  (iii) any Law to which the Company is subject;

 

  (g) the Company does not have immunity from the jurisdiction of a court or
from legal process (whether through service of notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise);

 

  (h) no litigation (which has not been disclosed to the Corporation in writing
prior to the date of the Sale Consent Deed), arbitration, tax claim, dispute or
administrative or other proceeding has been commenced or, to the Company’s
knowledge, threatened against the Company which is likely to have a material
adverse effect upon the Company or its ability to perform its financial or other
obligations under any Project Document to which the Company is expressed to be a
party; and

 

  (i) the Company is not in default of its material obligations under any
Project Document to which the Company is expressed to be a party.

 

3.5 [Not used]

 

3.6 Repetition of representations and warranties

Except as otherwise expressly provided, each representation and warranty
contained in this Deed is made on the Novation Date, with references to the
facts and circumstances then subsisting.

 

45



--------------------------------------------------------------------------------

 

3.7 General undertakings from Company

The Company must notify the Corporation immediately if:

 

  (a) it breaches any of its material obligations under any Project Document to
which it is expressed to be a party;

 

  (b) it becomes aware of any litigation, arbitration, tax claim, dispute or
administrative or other proceeding which has been commenced or threatened
against it which is likely to have a material adverse effect upon it or its
ability to perform its financial or other obligations under any Project Document
to which it is expressed to be a party; or

 

  (c) any representation or warranty made by it under this clause 3 is found to
be incorrect or misleading when made or repeated.

 

3.8 General undertakings from Corporation, State and Territory

Each of the Corporation, the State and the Territory undertakes to the Company
to:

 

  (a) obtain and comply with the terms of each authorisation necessary for it to
enter into the New Project Documents and Transfer Documents to which it is
expressed to be a party, observe obligations under them and allow them to be
enforced; and

 

  (b) notify the Company promptly if any representation or warranty made by it
under this clause 3 is found to be incorrect or misleading when made or
repeated.

 

3.9 Sovereignty

Each of the Territory and the Corporation irrevocably waives to the maximum
extent permitted by the Law of any jurisdiction any right to immunity from
set-off, legal proceedings, attachment prior to judgment, other attachment or
execution of judgment on the grounds of sovereignty and any other immunity
attaching to it by virtue of sovereignty howsoever or whensoever arising in
respect of its obligations under this Deed and the other Project Documents to
which it is expressed to be a party.

 

 

4. Fundamental obligations of the Corporation

 

4.1 Grant of concession

The Corporation grants to the Company with the express authority and approval of
the State and the Territory the right to carry out the Project subject to and
upon the terms of this Deed.

 

4.2 Government Improvements

The Company acknowledges that, subject to clause 6.3 of the Original Concession
Deed, the Corporation was required to procure the design and construction of the
Government Improvements in accordance with the Design Brief.

 

4.3 Risks accepted by Corporation

Subject to this Deed and without prejudice to the obligations of the Company
under the Project Documents, the Corporation accepts certain risks and
obligations, as set out in this Deed, including in relation to:

 

  (a) the Head Leases, the Sub Leases and Undisclosed Interests;

 

46



--------------------------------------------------------------------------------

 

  (b) Native Title or Aboriginal Land Right Issues;

 

  (c) Heritage or Sacred Site Issues;

 

  (d) Pre-Existing Contamination and Corporation Subsequent Contamination; and

 

  (e) MAE Events.

 

 

5. Fundamental obligations of the Territory and the State

 

5.1 Reasonable assistance

To the extent reasonably and lawfully possible:

 

  (a) the Territory must use all reasonable endeavours to ensure that Government
Authorities under its control, and any third parties in relation to whom it has
the authority or a contractual right to request or direct (in connection with
the Project), provide reasonable assistance to, co-operate with, and do not
unnecessarily or unreasonably prevent, hinder, disrupt, delay or otherwise
interfere with the Company in undertaking the Project as contemplated by this
Deed; and

 

  (b) the State must use all reasonable endeavours to ensure that Government
Authorities under its control, and any third parties in relation to whom it has
the authority or a contractual right to request or direct (in connection with
the Project), provide reasonable assistance to, co-operate with, and do not
unnecessarily or unreasonably prevent, hinder, disrupt, delay or otherwise
interfere with the Company in undertaking the Project as contemplated by this
Deed.

 

5.2 Other undertakings

 

  (a) The Territory undertakes to the Company:

 

  (i) to comply with the Territory’s obligations under the Aboriginal Land
Agreement, unless prevented from doing so by a Company Head Lease Default;

 

  (ii) to comply with the Territory’s obligations under the Crown Land Head
Leases, unless prevented from doing so by a Company Head Lease Default; and

 

  (iii) to procure that the DPC complies with its obligations under the Port
Terminal Development Agreement for Lease and the Port Terminal Leases.

 

  (iv) [Not used].

 

  (b) [Not used].

 

  (c) Where a Project Document requires the Corporation to cause or procure the
State or the Territory or both to do something, the State and the Territory
undertake to the Corporation to do all things reasonably necessary to enable the
Corporation to comply with that requirement. If requested by the Company, the
Corporation undertakes to use its reasonable endeavours to exercise all of its
rights against the State or the Territory or both under this sub-clause to have
the State or the Territory or both (as the case may be) fulfil its or their
obligations to the Corporation under this sub-clause.

 

47



--------------------------------------------------------------------------------

 

 

6. Fundamental obligations of the Company

 

6.1 Company’s fundamental obligations

The Company:

 

  (a) agrees to accept all liabilities to the Corporation arising out of the
obligations of APT under the Original Concession Deed to:

 

  (i) finance, design, construct and commission the New Railway (other than the
Government Improvements); and

 

  (ii) finance, maintain and repair the Existing Railway during the Construction
Period; and

 

  (b) must, in accordance with the Project Documents and at its own cost and
expense:

 

  (i) finance, operate, maintain and repair the Railway during the Operation
Period; and

 

  (ii) hand over the Railway to the Corporation on the Handover Date.

 

6.2 Risks accepted by Company

Subject to this Deed and without prejudice to the obligations of the
Corporation, the State or the Territory under the Project Documents, the Company
accepts all risks associated with the Project including, but not limited to:

 

  (a) the actual cost of the Project (including inflation, cost increases and
interest costs) being greater than the cost estimated by APT or the Company;

 

  (b) the amount of freight being transported on the Railway being less than
estimated by the Company or not being economically viable;

 

  (c) the revenue generated from the operation of the Railway being less than
estimated by the Company;

 

  (d) competition, including competition from other transport operators
including other rail operators using the Railway, as well as road, air and sea
transport;

 

  (e) the liability for Taxes being greater than estimated by the Company;

 

  (f) land or interests in land additional to the Corridor being necessary to
undertake the Project and to otherwise enable compliance with the provisions of
this Deed;

 

  (g) the availability and quality of any materials to be used for the Project;

 

  (h) the use of any work previously performed by others in respect of the
design and alignment of the New Railway (including any geological, hydrological
or engineering studies);

 

  (i) the Railway not being Fit for Purpose at any time;

 

  (j) technical obsolescence occurring during the Concession Period in relation
to the equipment or systems used in the operation, maintenance or repair of the
Railway;

 

48



--------------------------------------------------------------------------------

 

  (k) any Law (now or in the future) affecting the nature or extent of its
rights or obligations under a Project Document or its ability to exercise those
rights or perform those obligations;

 

  (l) the risk of industrial action or interference from third parties;

 

  (m) inclement weather causing the incurring of delay, increased cost or
decreased revenue;

 

  (n) changes to the Company Works or the Government Works causing the incurring
of delay, increased cost or decreased revenue;

 

  (o) the ability of the Company to obtain any Services;

 

  (p) the ability of the Company to obtain labour and materials;

 

  (q) delay in Government Authorities granting Approvals causing the incurring
of delay, increased cost or decreased revenue;

 

  (r) the ability of the Company to obtain and maintain insurances in accordance
with the Project Documents; and

 

  (s) the adequacy of the insurances prescribed in this Deed,

and, subject to this Deed, the Company is not entitled to and must not make any
Claim against the Territory, the State or the Corporation arising out of or in
connection with any such risk having eventuated.

 

6.3 Company acknowledgements regarding Government Works Agreement

The Company acknowledges that notwithstanding clause 6.1(a) of the Original
Concession Deed, APT acknowledged and agreed that:

 

  (a) the Corporation would enter into the Government Works Agreement which
would require the Government Works Contractor to procure the design and
construction of the Government Improvements (including the Government Works
Variations);

 

  (b) subject to clauses 8.5, 9.3, 10.6, 11.1, 12.9, 12.11, 18.5(b) and 25.5 of
the Original Concession Deed, the Corporation had no liability whatsoever in
respect of the Government Improvements (including the Government Works
Variations) except as set out in the Government Works Agreement;

 

  (c) subject to clauses 8.5, 9.3, 10.6, 11.1, 12.9, 12.11, 18.5(b) and 25.5 of
the Original Concession Deed, the Corporation had no liability to APT and APT
had no Claim against the Corporation in respect of the Government Works
Agreement, including Claims in respect of:

 

  (i) defective or late completion of or failure to complete the Government
Improvements under the Government Works Agreement;

 

  (ii) the Government Improvements not being fit for their intended purpose; or

 

  (iii) any non-compliance with any relevant environmental requirements;

 

  (d) without prejudice to the APT’s right to give a notice under clause 37.3 of
the Original Concession Deed where the Corporation defaulted in its payment
obligations under clause 3 of the Government Works Agreement, APT was not
excused from any breach of its obligations under the Project Documents which was
a result of performance or non-performance by:

 

  (i) the Government Works Contractor under the Government Works Agreement; or

 

49



--------------------------------------------------------------------------------

 

  (ii) any party under any agreement the Government Works Contractor entered
into to discharge the obligation referred to in clause 6.3(a) of the Original
Concession Deed,

(except to the extent the breach resulted from the Corporation’s failure to
comply with its obligations under the Government Works Agreement);

 

  (e) it was required to indemnify the Corporation in respect of any Loss
suffered or incurred by the Corporation in connection with or arising out of the
Government Works Agreement or the carrying out of the Government Works, other
than payments which the Corporation was expressly required to make under clause
3.5 of that deed or pursuant to clauses 8.5, 9.3, 10.6, 11.1, 12.9, 12.11,
18.5(b) and 25.5 of the Original Concession Deed or as a consequence of any
Variation;

 

  (f) APT was responsible for the integration, interface and co-ordination of
the design and construction of the New Railway (other than the Government
Improvements) with the design and construction of the Government Improvements to
be implemented by the Government Works Contractor;

 

  (g) subject to clauses 8.5, 9.3, 10.6, 11.1, 12.9, 12.11, 18.5(b) and 25.5 of
the Original Concession Deed, the nature and extent of the obligations and risks
assumed by APT under or in relation to the Project Documents were to be assessed
as if:

 

  (i) the Corporation had no obligation in relation to the Government
Improvements under clause 4.2 of the Original Concession Deed; and

 

  (ii) the position in relation to the Government Works were the same as the
position in relation to any component of the Company Works;

 

  (h) where under the Original Concession Deed APT had any obligation which
involved the performance of the Government Works, APT was required to satisfy
the obligation by supervising and managing the performance of the Government
Works in accordance with the D&C Contract; and

 

  (i) it was obliged to provide the Government Works Contractor with sufficient
access to the Corridor to enable the Government Works Contractor to perform its
obligations under the Government Works Agreement.

The Company acknowledges and agrees that any Rights which would, but for the
releases contained in the Sale Consent Deed or the insolvency or winding up of
APT, have been available to the Corporation under clause 6.3 of the Original
Concession Deed against APT are also available against the Company.

 

6.4 Compliance with Laws

Notwithstanding any other provision in this Deed, the Company must comply with,
and must ensure that its subcontractors comply with, all Laws applicable to
their respective obligations in respect of the Project.

 

50



--------------------------------------------------------------------------------

 

 

7. Due diligence and disclosure obligations

 

7.1 Corporation’s due diligence obligations, acknowledgments and warranties

The Corporation:

 

  (a) acknowledges that it has agreed:

 

  (i) to acknowledge certain warranties it gave to APT under the Original
Concession Deed in respect of the Corridor, the Head Leases and the Sub-Leases;
and

 

  (ii) to accept certain risks and obligations under this Deed in respect of:

 

  A. Undisclosed Interests;

 

  B. Native Title or Aboriginal Land Right Issues; and

 

  C. Heritage or Sacred Site Issues;

 

  (b) acknowledges that it warranted to APT that as at 20 April 2001 it had made
and diligently pursued all inquiries which a reasonably prudent person in the
position of the Corporation would make in order to identify and properly
disclose all:

 

  (i) Third Party Interests;

 

  (ii) Native Title or Aboriginal Land Right Issues; and

 

  (iii) Heritage or Sacred Site Issues,

with respect to the Corridor which might reasonably be expected to prevent,
hinder, disrupt, delay or otherwise interfere with the operation of a railway in
the Corridor;

 

  (c) acknowledges that it warranted to APT that as at 20 April 2001 the
Disclosed Material contained all material information relating to or arising out
of the inquiries referred to in sub-clause (b) and to disclose the relevant
matters warranted under clauses 8.1, 8.2, 8.4(a), 9.1 and 10.1;

 

  (d) subject to clause 7.2(b)(ii), acknowledges that it warranted to APT that
as at 20 April 2001 the accuracy of the Disclosed Material as at 20 April 2001,
except to the extent to which it expressly in writing notified APT otherwise
prior to that date; and

 

  (e) acknowledges that:

 

  (i) APT was entitled to and relied upon the Disclosed Material and the above
acknowledgements and warranties in entering into the Original Concession Deed
and undertaking the Project; and

 

  (ii) APT was only required to evaluate, but not investigate, the Disclosed
Material for the purposes of those matters warranted under clauses 8, 9 and 10
of the Original Concession Deed; and

 

  (f) acknowledges that any Rights which would, but for the releases contained
in the Sale Consent Deed or the insolvency or winding up of APT, have been
available to APT under clause 7.1 of the Original Concession Deed are also
available to the Company.

 

51



--------------------------------------------------------------------------------

The Corporation acknowledges and agrees that any Rights which would, but for the
releases contained in the Sale Consent Deed or the insolvency or winding up of
APT, have been available to APT under clause 7.1 of the Original Concession Deed
are also available to the Company.

 

7.2 APT’s due diligence obligations and warranties

The Company acknowledges that:

 

  (a) APT warranted to the Corporation that subject to clause 7.1(e) of the
Original Concession Deed it had evaluated the Disclosed Material;

 

  (b) APT acknowledged to the Corporation that, notwithstanding clause 7.1(d) of
the Original Concession Deed, but without limiting the generality of clause 7.4
of the Original Concession Deed:

 

  (i) most of the information provided to APT by the Corporation in relation to
Third Party Interests with respect to the Existing Corridor was retrieved from
records made available to it by ARTC; and

 

  (ii) no warranty had been or was given by the Corporation to APT in relation
to the accuracy, completeness or current application of any information provided
to APT in relation to Third Party Interests with respect to the Existing
Corridor; and

 

  (c) the Corporation was entitled to and relied upon the above acknowledgements
and warranties by APT in entering into the Original Concession Deed,

The Company acknowledges and agrees that any Rights which would, but for the
releases contained in the Sale Consent Deed or the insolvency or winding up of
APT, have been available to the Corporation under clause 7.2 of the Original
Concession Deed against APT are also available against the Company.

 

7.3 What is disclosure

The parties acknowledge and agree that:

 

  (a) the disclosure regime provided for in this clause 7 is limited to matters
arising under clauses 8.1, 8.2, 8.4(a), 9.1 and 10.1 except that the
acknowledgements in clauses 7.2(b), 7.2(c) and 7.4 will apply in respect of the
whole of this Deed;

 

  (b) a fact, matter or thing will only be taken to have been disclosed by the
Corporation to APT (and therefore to the Company as its successor) to the extent
that it is:

 

  (i) specifically, accurately and, in all material respects, completely
disclosed in the Disclosed Material;

 

  (ii) a condition, exception, reservation or restriction in a Crown grant of
any land comprising the Corridor or in any Head Lease or any Sub-Lease as at the
20 April 2001;

 

  (iii) an interest registered on the title to any land comprising the Corridor
or contained in any Head Lease or any Sub-Lease as at the 20 April 2001;

 

  (iv) any right or interest with respect to the Corridor created by or under
the Project Legislation;

 

52



--------------------------------------------------------------------------------

 

  (v) a right or interest with respect to the Corridor under any Commonwealth
Act, including a right under the Telecommunications Act 1997 (Cth) to enter upon
the Corridor or to exercise any power under that Act with respect to the
Corridor; or

 

  (vi) any right or interest with respect to the Corridor created by or under
any State or Territory Act;

 

  (c) to the extent that a fact, matter or thing is taken not to have been
disclosed by the Corporation to APT (and therefore to the Company as its
successor) because it has not specifically, accurately and, in all material
respects, completely disclosed the fact, matter or thing, then any aspect of
that fact, matter or thing is taken to have been disclosed to the extent that it
is specifically, accurately and, in all material respects, completely disclosed
in the Disclosed Material;

 

  (d) in all cases where information is provided in paper copy and electronic
copy, the paper copy will prevail to the extent of any inconsistency between the
paper copy and the electronic copy, except to the extent that the Corporation
expressly advised APT in writing to the contrary prior to the 20 April 2001;

 

  (e) the disclosure in the Disclosed Material of any fact, matter or thing will
operate as a general disclosure for the purposes of clauses 8, 9 and 10; and

 

  (f) the disclosure in the Disclosed Material of any fact, matter or thing in
relation to any specific warranty or representation in clauses 8, 9 and 10 will
also operate as a disclosure in relation to each and every other warranty,
representation or provision of clauses 8, 9 and 10 and will not be limited in
effect or operation to the warranty, representation or provision in relation to
which it is stated to be disclosed.

 

7.4 Disclaimer

Subject to clause 7.1, the other provisions of this Deed, and the Company’s
rights (if any) at Law in respect of statements or representations made in
writing to APT or the Company by a Government Authority in the course of its
government activities and of a type or nature generally available to the public,
the Company:

 

  (a) acknowledges that no representation, warranty or advice of any kind has
been or is given by the Corporation, the State, the Territory or any State or
Territory Government Authority, or their respective Associates, in respect of
the accuracy, completeness or current application of any information, data or
material provided on or before the 20 April 2001 to APT or its Associates, by
the Corporation, the State, the Territory, any State or Territory Government
Authority, or their respective Associates;

 

  (b) warrants that it has not relied on any such information, data or material
for any purpose whatsoever and, without limitation, has not relied on any such
information, data or material in assessing or undertaking the Project or in
entering into any of the Project Documents to which it is expressed to be a
party;

 

  (c) warrants that it has only relied on its own investigations and enquiries
in relation to the accuracy, completeness and current application of such
information, data and material;

 

  (d) agrees (to the maximum extent permitted by Law) that it cannot and will
not make any Claim against the Corporation, the State, the Territory, any State
or Territory Government Authority, or their respective Associates, in relation
to:

 

  (i) the provision of such information data and material to the Company or its
advisers, or to APT or its advisers;

 

53



--------------------------------------------------------------------------------

 

  (ii) the reliance upon, or use of, such information, data or material by APT
or its Associates or the Company or its Associates; or

 

  (iii) a failure by the Corporation, the State, the Territory or any State or
Territory Government Authority to provide information, data or material; and

 

  (e) acknowledges that the Corporation is entitled to and has relied upon the
above acknowledgements, warranties and agreements in entering into this Deed.

 

 

8. Corridor

 

8.1 Warranties by Corporation

The Corporation acknowledges that it warranted to APT that as at 20 April 2001:

 

  (a) it was entitled to exclusive possession of all land comprising the
Corridor under but subject to the terms of the Head Leases;

 

  (b) the Head Leases were valid, subsisting and legally enforceable;

 

  (c) the Head Leases were registered or capable of registration at Financial
Close;

 

  (d) the Head Lessors had consented to the demise under the Sub-Leases;

 

  (e) it was not in breach of any of its obligations under any Head Lease;

 

  (f) no Head Lessor was in breach of its obligations under a Head Lease;

 

  (g) it was entitled to grant valid and legally enforceable Sub-Leases;

 

  (h) there was no impediment to the registration of the Sub-Leases;

 

  (i) APT was entitled to quiet possession of the Corridor under but subject to
the terms of the Sub-Leases;

 

  (j) it had not created any tenancies having a term of one year or less in
respect of the Corridor; and

 

  (k) each parcel of land comprising the Corridor either:

 

  (i) adjoined another parcel of that land; or

 

  (ii) was in proximity to another parcel of that land but was separated from
that parcel by parcels comprising public roads within the care, control and
management of either the Territory, the State or the relevant local government
council over which APT was granted rights (including a statutory easement or
otherwise) sufficient to enable APT to construct and operate a railway.

The Corporation acknowledges and agrees that any Rights which would, but for the
releases contained in the Sale Consent Deed or the insolvency or winding up of
APT, have been available to APT under clause 8.1 of the Original Concession Deed
are also available to the Company.

 

54



--------------------------------------------------------------------------------

 

8.2 Misdescriptions

 

  (a) The Corporation acknowledges that it warranted to APT that as at 20 April
2001 the land comprising the Corridor and the leasehold estates under the
Sub-Leases were accurately described in their respective title documents and
that there were no errors or omissions in the descriptions of the said land or
leasehold estates. The Corporation acknowledges and agrees that any Rights which
would, but for the releases contained in the Sale Consent Deed or the insolvency
or winding up of APT, have been available to APT under clause 8.2 of the
Original Concession Deed are also available to the Company.

 

  (b) If requested by the Company, the Corporation will promptly correct, or
will cause the Territory or the State to promptly correct, any such
misdescriptions.

 

8.3 Undisclosed Interests – Existing Corridor

 

  (a) If an Undisclosed Interest with respect to the Existing Corridor or any
Intersecting Road Parcel is discovered which does or will prevent the Company
from operating the Existing Railway in substantially the same manner as
contemplated by the Corporation and APT as at 20 April 2001 then:

 

  (i) the Party which first receives actual notice of the Undisclosed Interest
must promptly notify the other party of the Undisclosed Interest; and

 

  (ii) if the Company gives notice to the Corporation under paragraph (i), the
Corporation must, within 10 Business Days after service of the notice, notify
the Company in writing whether or not it accepts that the Undisclosed Interest
is one to which the indemnity contained in clause 8.5(a)(ii) does or will apply.
If the Corporation does not accept that the Undisclosed Interest is one to which
the indemnity contained in clause 8.5(a)(ii) does or will apply, or fails to
respond to the Company’s notice within the 10 Business Day period, the Company
may by notice to the Corporation refer the matter for dispute resolution under
clause 39.

 

  (b) If it is accepted or otherwise determined that the Undisclosed Interest is
one to which the indemnity contained in clause 8.5(a)(ii) does or will apply
then:

 

  (i) the Corporation must promptly commence to resolve or cause the State or
the Territory or both (as the case may be) to resolve, and must, within 24
months (or such later period as the Parties may agree) of the date on which the
notice referred to in sub-clause (a)(i) is given or received by the Corporation
(as the case may be), resolve or cause the State or the Territory or both (as
the case may be) to resolve, the Undisclosed Interest in a manner which gives
the Company the ability to operate the Existing Railway in substantially the
same manner as contemplated by the Corporation and APT as at 20 April 2001; and

 

  (ii) at the cost of the Corporation, the Company must co-operate with, and do
all things reasonably required by the Corporation to resolve the Undisclosed
Interest or the adverse consequences or effects of the Undisclosed Interest.

 

8.4 Undisclosed Interests – New Corridor

 

  (a)

The Corporation acknowledges that it warranted to APT that as at 20 April 2001
there were no Undisclosed Interests with respect to the New Corridor or any
Intersecting Road Parcel which would prevent, hinder, disrupt, delay or
otherwise

 

55



--------------------------------------------------------------------------------

 

interfere with the Company in undertaking the Project. The Corporation
acknowledges and agrees that any Rights which would, but for the releases
contained in the Sale Consent Deed or the insolvency or winding up of APT, have
been available to APT under clause 8.4 of the Original Concession Deed are also
available to the Company.

 

  (b) If such an Undisclosed Interest is discovered then:

 

  (i) the Party which first receives actual notice of the Undisclosed Interest
must promptly notify the other Party of the Undisclosed Interest; and

 

  (ii) if the Company gives notice under paragraph (i), the Corporation must,
within 10 Business Days after service of the notice, notify the Company in
writing whether or not it accepts that the Undisclosed Interest is one to which
the indemnity contained in clause 8.5(a)(iii) does or will apply. If the
Corporation does not accept that the Undisclosed Interest is one to which the
indemnity contained in clause 8.5(a)(iii) does or will apply, or fails to
respond to the Company’s notice within the 10 Business Day period, the Company
may by notice to the Corporation refer the matter for dispute resolution under
clause 39.

 

  (c) If it is accepted or otherwise determined that the Undisclosed Interest is
one to which the indemnity contained in clause 8.5(a)(iii) does or will apply
then:

 

  (i) the Corporation must promptly commence to resolve or cause the State or
the Territory or both (as the case may be) to resolve, and must, within 24
months (or such later period as the Parties may agree) of the date on which the
notice referred to in sub-clause (b)(i) is given or received by the Corporation
(as the case may be), resolve or cause the State or the Territory or both (as
the case may be) to resolve, the Undisclosed Interest in a manner which gives
the Company a similar ability to undertake the Project at similar cost and with
a similar ability to earn revenue as it would have had if there were no such
Undisclosed Interest; and

 

  (ii) at the cost of the Corporation, the Company must co-operate with, and do
all things reasonably required by the Corporation to resolve the Undisclosed
Interest or the adverse consequences or effects of the Undisclosed Interest.

 

8.5 Indemnity

 

  (a) The Corporation indemnifies, and will keep indemnified, the Company from
and against any Loss or Claim brought against, incurred or suffered by the
Company as a result of:

 

  (i) a breach of a warranty given to APT under clause 7.1 or 8.1 of the
Original Concession Deed;

 

  (ii) an Undisclosed Interest with respect to the Existing Corridor or any
Intersecting Road Parcel, if and to the extent that the Undisclosed Interest
prevents the Company from operating the Existing Railway in substantially the
same manner as contemplated by the Corporation and APT as at 20 April 2001; or

 

56



--------------------------------------------------------------------------------

 

  (iii) an Undisclosed Interest with respect to the New Corridor or any
Intersecting Road Parcel which prevents, hinders, disrupts, delays or otherwise
interferes with the Company in undertaking the Project.

 

  (b) The Company will be solely liable for any Loss or Claim brought against,
incurred or suffered by the Company as a result of the matters referred to in
sub-clause (a)(i), (a)(ii) or (a)(iii) arising as a result of any Undisclosed
Interest, except to the extent that such Loss or Claim exceeds:

 

  (i) $500,000 for each Undisclosed Interest; and

 

  (ii) subject to clause 40.4(a), $5 million in the aggregate for all
Undisclosed Interests.

 

  (c) The Company must use all reasonable endeavours to mitigate any Loss or
Claim brought against, incurred or suffered by it as a result of an Undisclosed
Interest or breach of warranty for which the Company is entitled to be
indemnified under sub-clause (a), which shall include subject to clause 40.4(b),
the expenditure of funds up to a maximum of $5 million in total for each
Undisclosed Interest, where such expenditure could reasonably be expected to
mitigate the Loss or Claim.

 

  (d) Notwithstanding sub-clause (a), the Company will not be entitled to and
must not make any Claim against the Corporation in respect of any Loss or Claim
brought against, incurred or suffered by the Company to the extent that such
Loss or Claim results from a failure by APT prior to the Novation Date or the
Company on or after the Novation Date to comply with its obligations under
sub-clause (c) or clause 8.3(b)(ii) or 8.4(c)(ii).

 

8.6 Company to continue to perform

Notwithstanding any Undisclosed Interest, the Company must continue to perform
its obligations under this Deed unless otherwise:

 

  (a) directed by the Corporation;

 

  (b) ordered by a court or tribunal; or

 

  (c) required by Law.

For the purposes of paragraph (a), if an Undisclosed Interest is discovered the
Corporation may direct the Company to suspend any or all work with respect to
the Project until such time as the Corporation gives the Company further notice.
For the purposes of fulfilling its obligations under clause 8.5(c), the Company
may request that the Corporation give such a direction, which request must not
be unreasonably refused.

 

8.7 Access to and from Corridor

 

  (a) The Company will be responsible for obtaining access to and from the
Corridor.

 

  (b) Without limiting the generality of sub-clause (a), the Company
acknowledges and agrees that neither the Corporation nor the State nor the
Territory has any liability in respect of identifying and obtaining access to
the land referred to in sub-clause (a).

 

57



--------------------------------------------------------------------------------

 

8.8 Corporation’s right of access

The Corporation and any other persons authorised by the Corporation may enter
the Corridor in accordance with, and subject to the conditions contained in, the
Sub-Leases.

 

8.9 Reservations

The Company acknowledges the reservations in favour of the Corporation contained
in clause 8 of each Sub-Lease.

 

8.10 Physical Condition of Corridor

 

  (a) Subject to clause 12.1, the Corporation makes no representation or
warranty in respect of:

 

  (i) the present physical condition or state of repair of the Corridor or any
structure on, in, under, over, across or along the Corridor;

 

  (ii) the compliance of the Corridor or any structure on, in, under, over,
across or along the Corridor with applicable Laws; or

 

  (iii) any matter accepted in sub-clause (b)(i).

 

  (b) Subject to clause 12, the Company:

 

  (i) accepts the Corridor, the physical characteristics and physical conditions
(including climatic) of the Corridor, and all structures on, in, under, over,
across or along the Corridor and any pipes, ducts, conduits, cables, wires and
poles on, over or under the Corridor in their present condition and state of
repair and subject to all present or future physical defects whether latent or
patent, including all surface and sub-surface soil, ground and other conditions,
and whether foreseeable or not; and

 

  (ii) will not be entitled to make any Claim against the Corporation, the
State, the Territory, any State or Territory Government Authority, or their
respective Associates for any Loss or Claim brought against, incurred or
suffered by the Company or its Associates arising out of or in connection with
any of the matters accepted by the Company under sub-clause (b)(i) or any of the
matters referred to in sub-clause (a).

 

8.11 Fencing

 

  (a) The Corporation will ensure that the Territory complies with its
contractual obligations to adjoining landowners with respect to fencing of the
New Corridor.

 

  (b) The Company will not be required to construct or maintain any fencing
solely by virtue of the railway impact assessment conducted in accordance with
the Aboriginal Land Agreement.

 

8.12 Elizabeth River Bridge

The Company indemnifies, and will keep indemnified, the Territory from and
against any Loss or Claim brought against, incurred or suffered by the Territory
arising out of or in connection with:

 

  (a) the Company’s use of the Elizabeth River road bridge; or

 

58



--------------------------------------------------------------------------------

 

  (b) the use of the Elizabeth River road bridge by APT or its Associates prior
to the Novation Date.

 

 

9. Native Title and Aboriginal Land Right Issues

 

9.1 Warranties

The Corporation acknowledges that it warranted to APT that as at 20 April 2001:

 

  (a) there was no Native Title Claim or Aboriginal Land Right Claim in respect
of the Corridor or any Intersecting Road Parcel which would prevent, hinder,
disrupt, delay or otherwise interfere with the Company in undertaking the
Project;

 

  (b) it was not aware of any circumstances which were reasonably likely to give
rise to a future Native Title or Aboriginal Land Right Issue in respect of the
Corridor or any Intersecting Road Parcel which would prevent, hinder, disrupt,
delay or otherwise interfere with the Company in undertaking the Project;

 

  (c) all agreements, approvals, consents and undertakings in respect of any
Native Title Claim in respect of the Corridor or any Intersecting Road Parcel
and all compulsory acquisitions of Native Title in respect of the Corridor or
any Intersecting Road Parcel were valid and effectual in all respects, including
under the Native Title Act 1993 (Cth); and

 

  (d) all agreements, approvals, consents and undertakings in respect of any
Aboriginal Land Right Claim in respect of the Corridor and all Intersecting Road
Parcels were valid and effectual in all respects, including under the Aboriginal
Land Rights (Northern Territory) Act 1976 (Cth).

The Corporation acknowledges and agrees that any Rights which would, but for the
releases contained in the Sale Consent Deed or the insolvency or winding up of
APT, have been available to APT under clause 9.1 of the Original Concession Deed
are also available to the Company.

 

9.2 Corporation to resolve all claims

 

  (a) If a Native Title or Aboriginal Land Right Issue exists or arises in
respect of the Corridor or any Intersecting Road Parcel which does or will
prevent, hinder, disrupt, delay or otherwise interfere with the Company in
undertaking the Project then:

 

  (i) the Party which first receives actual notice of the Native Title or
Aboriginal Land Right Issue must promptly notify the other Party of the
existence of the Native Title or Aboriginal Land Right Issue; and

 

  (ii) if the Company gives notice under paragraph (i), the Corporation must
within 10 Business Days after service of the notice notify the Company whether
or not it accepts that the Native Title or Aboriginal Land Right Issue is one to
which the indemnity contained in clause 9.3(a)(i) does or will apply. If the
Corporation does not accept that the Native Title or Aboriginal Land Right Issue
is one to which the indemnity contained in clause 9.3(a)(i) does or will apply,
or fails to respond to the Company’s notice within the 10 Business Day period,
the Company may by notice to the Corporation refer the matter for dispute
resolution under clause 39.

 

59



--------------------------------------------------------------------------------

 

  (b) If it is accepted or otherwise determined that the Native Title or
Aboriginal Land Right Issue is one to which the indemnity contained in clause
9.3(a)(i) does or will apply then:

 

  (i) the Corporation must promptly commence to resolve or cause the State or
the Territory or both (as the case may be) to resolve, and must, within 24
months (or such further period as the Parties may reasonably agree) of the date
on which the notice referred to in sub-clause (a)(i) is given or received by the
Corporation (as the case may be), resolve or cause the State or the Territory or
both (as the case may be) to resolve, the Native Title or Aboriginal Land Right
Issue in a manner which gives the Company a similar ability to undertake the
Project at similar cost and with a similar ability to earn revenue as it would
have had if there were no such Native Title or Aboriginal Land Right Issue; and

 

  (ii) at the cost of the Corporation, the Company must co-operate with, and do
all things reasonably required by, the Corporation to resolve the Native Title
or Aboriginal Land Right Issue or the adverse consequences or effects of the
Native Title or Aboriginal Land Right Issue.

 

9.3 Indemnity

 

  (a) The Corporation indemnifies, and will keep indemnified, the Company from
and against any Loss or Claim brought against, incurred or suffered by the
Company as a result of:

 

  (i) any Native Title or Aboriginal Land Right Issue with respect to the
Corridor or any Intersecting Road Parcel which prevents, hinders, disrupts,
delays or otherwise interferes with the Company in undertaking the Project
(whether it existed before or arose after the 20 April 2001); or

 

  (ii) a breach of any warranty given under clause 9.1 of the Original
Concession Deed and, to the extent that the same breach gives rise to a breach
of clause 7.1 of the Original Concession Deed or clause 8.1 of the Original
Concession Deed, a breach of any such warranty.

 

  (b) The Company must use all reasonable endeavours to mitigate any Loss or
Claim brought against, incurred or suffered by it as a result of a Native Title
or Aboriginal Land Right Issue or breach of warranty for which the Company is
entitled to be indemnified under sub-clause (a), which shall include subject to
clause 40.4(b), the expenditure of funds up to a maximum of $5 million in total
for each Native Title or Aboriginal Land Right Issue, where such expenditure
could reasonably be expected to mitigate the Loss or Claim.

 

  (c) Notwithstanding sub-clause (a) the Company will not be entitled to and
must not make any Claim against the Corporation in respect of any Loss or Claim
brought against, incurred or suffered by the Company to the extent that such
Loss or Claim results from a failure by APT prior to the Novation Date or the
Company on or after the Novation Date to comply with its obligations under
sub-clause (b) or clause 9.2(b)(ii).

 

9.4 Company must continue to perform

Notwithstanding any Native Title or Aboriginal Land Right Issue, the Company
must continue to perform its obligations under this Deed unless otherwise:

 

  (a) directed by the Corporation;

 

60



--------------------------------------------------------------------------------

 

  (b) ordered by a court or tribunal; or

 

  (c) required by Law.

For the purposes of paragraph (a), if a Native Title or Aboriginal Land Right
Issue occurs with respect to the Corridor, the Corporation may direct the
Company to suspend any or all work with respect to the Project until such time
as the Corporation gives the Company further notice. For the purpose of
fulfilling its obligations under clause 9.3(b), the Company may request that the
Corporation give such a direction, which request must not be unreasonably
refused.

 

 

10. Heritage and Sacred Site Issues

 

10.1 Warranties by Corporation

The Corporation acknowledges that it warranted to APT that as at 20 April 2001:

 

  (a) the Heritage Permits and the Sacred Sites Clearance were valid, and had
effect according to their tenor;

 

  (b) it was not aware of any place, site or object on or forming part of the
New Corridor or any Intersecting Road Parcel which, whilst not recorded on a
Heritage or Sacred Site Register at 20 April 2001, could reasonably be expected
to give rise to a future Heritage or Sacred Site Issue which would prevent,
hinder, disrupt, delay or otherwise interfere with APT in constructing a railway
within the New Corridor.

The Corporation acknowledges and agrees that any Rights which would, but for the
releases contained in the Sale Consent Deed or the insolvency or winding up of
APT, have been available to APT under clause 10.1 of the Original Concession
Deed are also available to the Company.

 

10.2 Acknowledgements by Company

The Company acknowledges that:

 

  (a) no representation or warranty was given by the Corporation, the State, the
Territory, any State or Territory Government Authority, or their respective
Associates as to whether the Heritage Permits or the Sacred Sites Clearance
permitted APT to construct the New Railway in the manner contemplated by APT;

 

  (b) APT made its own review and evaluation as to whether the Heritage Permits
and the Sacred Sites Clearance permitted it to construct the New Railway in the
manner contemplated by it;

 

  (c) APT was aware that the Corporation, the State and the Territory relied on
APT’s acknowledgements under clause 10.2 of the Original Concession Deed in
entering into the Original Concession Deed,

and agrees that any Rights which would, but for the releases contained in the
Sale Consent Deed or the insolvency or winding up of APT, have been available to
the Corporation under clause 10.2 of the Original Concession Deed against APT
are also available against the Company.

 

61



--------------------------------------------------------------------------------

 

10.3 Company’s obligations

The Company acknowledges that APT was required to comply with:

 

  (a) all applicable Heritage and Sacred Site Legislation, including all notices
or orders issued pursuant to any Heritage and Sacred Site Legislation; and

 

  (b) all conditions attached to the Heritage Permits and the Sacred Sites
Clearance.

 

10.4 Preconstruction Activities Plan

The Company acknowledges that the Corporation agreed to provide the indemnity
contained in clause 10.6 of the Original Concession Deed on the basis that APT
would assist the Corporation to manage the risks associated with that indemnity
by carrying out certain pre-construction activities. To this end, the Company
acknowledges that APT:

 

  (a) was required to comply with and ensure that the Government Works
Contractor and the D&C Joint Venturers complied with clause 3, 4 and 5 of the
Pre-Construction Activities Plan; and

 

  (b) acknowledged that the Corporation’s liability under the indemnity
contained in clause 10.6 of the Original Concession Deed would be reduced to the
extent to which any Loss or Claim the subject of that indemnity resulted from a
failure by APT to comply with its obligations under clause 10.4(a) of the
Original Concession Deed.

 

10.5 Corporation to resolve

The Company acknowledges that:

 

  (a) if a Heritage or Sacred Site Issue occurred which did or would prevent,
hinder, disrupt, delay or otherwise interfere with APT in constructing a railway
within the New Corridor or any Intersecting Road Parcel then:

 

  (i) the Party which first received actual notice of the Heritage or Sacred
Site Issue was required to promptly notify the other of the Heritage or Sacred
Site Issue; and

 

  (ii) if APT gave such a notice, the Corporation was required within 10
Business Days after service of the notice to notify APT whether or not it
accepted that the Heritage or Sacred Site Issue was one to which the indemnity
in clause 10.6(a)(i) of the Original Concession Deed did or would apply. If the
Corporation did not accept that the Heritage or Sacred Site Issue was one to
which the indemnity in clause 10.6(a)(i) of the Original Concession Deed did or
would apply, or failed to respond to the APT’s notice within the 10 Business Day
period, APT by notice to the Corporation was entitled to refer the matter for
dispute resolution under clause 39 of the Original Concession Deed; and

 

  (b) if it was accepted or otherwise determined that the Heritage or Sacred
Site Issue was one to which the indemnity in clause 10.6(a)(i) of the Original
Concession Deed did or would apply then:

 

  (i) the Corporation was required to promptly resolve, or cause the State or
the Territory to promptly resolve, the Heritage or Sacred Site Issue in a manner
which gave APT a similar ability to construct the New Railway at similar cost
and with a similar ability to earn revenue as it would have had if there were no
such Heritage or Sacred Site Issue; and

 

62



--------------------------------------------------------------------------------

 

  (ii) at the cost of the Corporation, APT was required to co-operate with, and
do all things reasonably required by, and ensure that the Government Works
Contractor co-operated with, and did all things reasonably required by, the
Corporation to resolve the Heritage or Sacred Site Issue or the adverse
consequences or effects of the Heritage or Sacred Site Issue.

 

10.6 Indemnity

 

  (a) The Corporation acknowledges that, subject to clauses 10.6(b) and 40.6 of
the Original Concession Deed, it indemnified, and agreed to keep indemnified,
APT from and against any Loss or Claim brought against, incurred or suffered by
APT or the Government Works Contractor as a result of:

 

  (i) any additional cost of or delay to the construction of the New Railway to
the extent that such cost or delay was attributable to a Heritage or Sacred Site
Issue in respect of the New Corridor or any Intersecting Road Parcel which would
prevent, hinder, disrupt, delay or otherwise interfere with APT in constructing
a railway within the New Corridor or the Intersecting Road Parcel (whether or
not such delay affected the Completion Date); or

 

  (ii) a breach of a warranty given under clause 10.1 of the Original Concession
Deed and, to the extent that the same breach gives rise to a breach of clause
7.1 of the Original Concession Deed or clause 8.1 of the Original Concession
Deed, a breach of any such warranty.

 

  (b) The Company acknowledges that APT was solely liable for any Loss or Claim
which resulted from a Heritage or Sacred Site Issue in respect of the New
Corridor:

 

  (i) to the extent that such Loss or Claim related to delays to
Pre-Construction Activities which APT was required to carry out under clause
10.4(a) of the Original Concession Deed which delays did not otherwise delay the
construction of the New Railway; or

 

  (ii) in any case, except to the extent that such Loss or Claim exceeded the
following amounts:

 

  A. $500,000 for each Heritage or Sacred Site Issue; and

 

  B. subject to clause 40.4(a) of the Original Concession Deed, $5 million in
the aggregate for all Heritage or Sacred Site Issues.

 

  (c) The Company acknowledges that APT was required to use, and ensure that the
Government Works Contractor used, all reasonable endeavours to mitigate any Loss
or Claim brought against, incurred or suffered by them or either of them as a
result of a Heritage or Sacred Site Issue or breach of warranty for which APT
was entitled to be indemnified under clause 10.6(a) of the Original Concession
Deed, which included:

 

  (i) the reorganisation of the D&C Programme if the circumstances permitted;
and

 

  (ii) subject to clause 40.4(b) of the Original Concession Deed, the
expenditure of funds up to a maximum of $5 million in total for each Heritage or
Sacred Site Issue, where such expenditure could reasonably have been expected to
mitigate the Loss or Claim.

 

63



--------------------------------------------------------------------------------

 

  (d) The Company acknowledges that, notwithstanding clause 10.6(a) of the
Original Concession Deed, APT was not entitled to and agreed not make any Claim
against the Corporation in respect of any Loss or Claim brought against,
incurred or suffered by APT or the Government Works Contractor as a result of a
Heritage or Sacred Site Issue to the extent that such Loss or Claim:

 

  (i) resulted from a failure by APT to comply with its obligations under
clauses 10.5(c) or 10.5(b)(ii) of the Original Concession Deed; or

 

  (ii) related to an area of the New Corridor in respect of which there has been
a failure by APT to comply with clause 10.4(a) of the Original Concession Deed.

 

10.7 APT to continue to perform

Notwithstanding any Heritage or Sacred Site Issue, the Company acknowledges that
APT was required to continue to perform its obligations under the Original
Concession Deed unless otherwise:

 

  (a) directed by the Corporation;

 

  (b) ordered by a court or tribunal; or

 

  (c) required by Law.

For the purposes of paragraph (a), if any Heritage or Sacred Site Issue had
arisen, the Company acknowledges that the Corporation could direct APT to
suspend any or all work with respect to the Project until such time as the
Corporation gave APT further notice. For the purpose of fulfilling its
obligations under clause 10.6(c) of the Original Concession Deed, the Company
acknowledges that APT could request that the Corporation give such a direction,
which request could not be unreasonably refused.

 

10.8 Parties’ Rights, obligations and liabilities

Each of the Corporation and the Company acknowledges and agrees that:

 

  (a) the Rights which would, but for the releases contained in the Sale Consent
Deed or the insolvency or winding up of APT, have been available to APT under
clause 10 of the Original Concession Deed as against the Corporation are
available to the Company;

 

  (b) the Rights which would, but for the releases contained in the Sale Consent
Deed or the insolvency or winding up of APT, have been available to the
Corporation under clause 10 of the Original Concession Deed against APT are
available to the Corporation against the Company; and

 

  (c) any obligations or liabilities of APT which would, but for the releases
contained in the Sale Consent Deed or the insolvency or winding up of APT, have
continued under clause 10 of the Original Concession Deed are obligations and
liabilities of the Company,

in each case under this Deed.

 

64



--------------------------------------------------------------------------------

 

 

11. Environmental planning and management issues

 

11.1 Environmental assessment process

 

  (a) The Corporation indemnifies, and will keep indemnified, the Company from
and against any Loss or Claim brought against, incurred or suffered by the
Company as a result of:

 

  (i) the issue of a statutory direction, notice or order by a Government
Authority;

 

  (ii) the issue by a Commonwealth or Northern Territory Government Authority of
written correspondence which comprises a requirement or direction to stop or
suspend work or a threat of prosecution if work continues; or

 

  (iii) the commencement of court proceedings by any person (including a
Government Authority or other third party),

in respect of the New Corridor (“Action”), to the extent that the Action:

 

  (iv)      A.      concerns or alleges non-compliance with the requirements of:

 

  1) the Environment Protection (Impact of Proposals) Act 1974 (Cth) (now
repealed), the Environmental Reform (Consequential Provisions) Act 1999 (Cth),
or the administrative procedures made under those Acts (the “EPIP Laws”); or

 

  2) the Environmental Assessment Act (NT) or the administrative procedures made
under that Act (the “NT Assessment Laws”); or

 

    B. relates to the commencement and application of Part 3 and Part 11
Division 4 Subdivision A of the Environment Protection and Biodiversity
Conservation Act 1999 (Cth),

in relation to the assessment or approval processes undertaken prior to 20 April
2001 in respect of the construction or operation of a railway in the New
Corridor during the Concession Period; and

 

 

(v)

     A.      prevents, hinders, disrupts, delays or otherwise interferes with
APT or the Government Works Contractor prior to the Novation Date or the Company
after the Novation Date in constructing, operating or maintaining a railway in
the New Corridor; or        B.      requires the payment of a civil penalty,
compensation or other costs or the undertaking of works pursuant to a court
order or statutory direction, notice or order.

 

  (b) The Company (at the Corporation’s cost) must:

 

  (i) co-operate with, and do all things reasonably required by the Corporation
to resolve any such Action; and

 

65



--------------------------------------------------------------------------------

 

  (ii) otherwise use all reasonable endeavours to mitigate any such Loss or
Claim.

 

  (c) The indemnity in sub-clause (a) does not apply to the extent that the Loss
or Claim directly results from a failure by APT prior to the Novation Date or
the Company after the Novation Date to comply with its obligations under clauses
11.1(b), 11.2(a), 11.4 or 11.5 of the Original Concession Deed (in the case of
APT) or the same clauses in this Deed (in the case of the Company).

 

  (d) If an Action arises, the Company must continue to perform its obligations
under this Deed unless otherwise:

 

  (i) ordered by a court;

 

  (ii) directed by the Corporation; or

 

  (iii) required by Law.

 

11.2 Environmental assessment recommendations

 

  (a) The Company acknowledges that prior to the Novation Date APT was required
to comply with and after the Novation Date the Company must comply with:

 

  (i) the recommendations made by the Commonwealth Minister for the Environment
in respect of the Project as set out in section 1 of Schedule 5;

 

  (ii) the recommendations made on behalf of the Commonwealth Department of the
Environment in respect of the Project as set out in section 2 of Schedule 5; and

 

  (iii) any other suggestions or recommendations properly made pursuant to the
provisions of the EPIP Laws or the NT Assessment Laws in respect of the Project
after 20 April 2001.

 

  (b) If a suggestion or recommendation specified in sub-clause (a)(iii) is made
to address a matter which ought reasonably to have been addressed in the
material provided to the Commonwealth Minister or his or her Department for the
purposes of compliance with the EPIP Laws or the Northern Territory Minister or
his or her Department for the purposes of compliance with the NT Assessment Laws
before 20 April 2001, then compliance with any such suggestion or recommendation
will be at the Corporation’s cost.

 

  (c) In addition to and without limiting its obligations in sub-clause (a), the
Company acknowledges that prior to the Novation Date APT was required to and
after the Novation Date the Company must have regard to:

 

  (i) the suggestions of the Commonwealth Biodiversity Group in respect of the
Project as set out in section 3 of Schedule 5; and

 

  (ii) the suggestion of the Commonwealth Department of the Environment and
Heritage concerning biting insect control in respect of the Project as set out
in section 4 of Schedule 5,

in carrying out the Project.

 

66



--------------------------------------------------------------------------------

 

  (d) Each of the Corporation and the Company acknowledges and agrees that:

 

  (i) the Rights which would, but for the releases contained in the Sale Consent
Deed or the insolvency or winding up of APT, have been available to APT under
clause 11.2 of the Original Concession Deed as against the Corporation are
available to the Company;

 

  (ii) the Rights which would, but for the releases contained in the Sale
Consent Deed or the insolvency or winding up of APT, have been available to the
Corporation under clause 11.2 of the Original Concession Deed against APT are
available to the Corporation against the Company; and

 

  (iii) any obligations or liabilities of APT which would, but for the releases
contained in the Sale Consent Deed or the insolvency or winding up of APT, have
continued under clause 11.2 of the Original Concession Deed are obligations and
liabilities of the Company,

in each case under this Deed.

 

11.3 Environmental Advisory Group

 

  (a) The Corporation, the Territory and the Company must establish as soon as
practicable after the Novation Date, and must maintain until the end of the
Concession Period, an Environmental Advisory Group (the “Group”). The objective
of the Group is to promote the implementation of the Environmental Management
Plan. The function of the Group will be to provide a forum for the consideration
and discussion of issues relating to the Environment and the Environmental
Management Plan. The Group will replace the Environmental Advisory Group
established under clause 11.3 of the Original Concession Deed.

 

  (b) The Group will be comprised of:

 

  (i) one person appointed by the Corporation;

 

  (ii) one person appointed by the Northern Territory Department responsible for
the time being for matters concerning transport;

 

  (iii) one person appointed by the Northern Territory Department responsible
for the time being for matters concerning the Environment; and

 

  (iv) three persons appointed by the Company

(collectively, “Group Members”).

A Group Member may be substituted from time to time by or on behalf of the
person or body who appointed the Group Member, by written notice to the other
Group Members, so that the Group is comprised as set out in this sub-clause (b).

 

  (c) The Group must meet:

 

  (i) as soon as practicable after the Group Members have been appointed; and

 

  (ii) thereafter, every six months; and

 

  (iii) at such other times as convened by any Group Member in accordance with
sub-clause (d).

 

67



--------------------------------------------------------------------------------

 

  (d) Meetings may be convened by any Group Member on at least 3 Business Days
notice to the other Group Members. An agenda will be prepared by the Group
Member calling the meeting and provided to the other Group Members at least 2
Business Days prior to the meeting. Any Group Member may add to the agenda by
notice to the other Group Members at least 1 Business Day prior to the meeting.
Minutes of all meetings will be taken and maintained as agreed by the Group
Members or in rotation. The Chairperson for each meeting will be as agreed by
the Group Members prior to or at the start of each meeting or in rotation. The
quorum for meetings of the Group will be three.

 

  (e) The Corporation, the Territory and the Company each acknowledge and agree
that the decisions of the Group are not legally binding on the Parties and will
have no effect whatsoever in relation to the Company’s rights and obligations
under this Deed (including the requirements of this clause 11).

 

11.4 Environmental Management Plan

 

  (a) The Company must appoint a Project Engineer, Environmental Officer and
Site Safety Officer, as required by the Environmental Management Plan.

 

  (b) In addition to and without limiting its obligations in sub-clause (a), the
Company must fulfil, or cause the persons appointed pursuant to sub-clause
(a) to fulfil:

 

  (i) all tasks for which the Project Engineer, the Environmental Officer or the
Site Safety Officer (as the case may be) is expressed in the Environmental
Management Plan to be responsible; and

 

  (ii) in addition to and without limiting the tasks referred to in sub-clause
(i) above, all other tasks which are identified in tables within the
Environmental Management Plan as “Management Tasks”, irrespective of who is
expressed in the Environmental Management Plan to be responsible for those
tasks.

 

  (c) In addition to and without limiting its obligations in sub-clauses (a) and
(b), the Company must carry out the Project generally in accordance with the
terms of the Environmental Management Plan subject to sub-clause (d).

 

  (d) The Corporation must fulfil, or cause the Northern Territory Department
responsible for the time being for matters concerning transport to fulfil, all
tasks which are identified in tables within the Environmental Management Plan as
“Monitoring Tasks” and for which the Department is expressed in the
Environmental Management Plan to be responsible.

 

  (e) In addition to and without limiting its obligations in sub-clauses (a),
(b) and (c), the Company is responsible for ensuring that all tasks referred to
in the Environmental Management Guidelines in Appendix 4 of the Environmental
Management Plan (the “Guidelines”) have been fulfilled.

For the purposes of this obligation:

 

  (i) the following terms in the Guidelines will have the following meanings:

“Constructor” means APT prior to the Novation Date and the Company after the
Novation Date;

“Contractor” means APT prior to the Novation Date and the Company after the
Novation Date;

 

68



--------------------------------------------------------------------------------

“Contract Specifications” means the Design Brief and Design Documentation;

“Government Representative” means the Corporation;

“Landholder” means the Corporation and, where the context permits, the
registered proprietor of, or the person in a position to exercise control over,
the land concerned; and

“Specifications” means the Contract Specifications; and

 

  (ii) in the event that the Company perceives an inconsistency between any of
its obligations in the Environmental Management Plan and its obligations in the
Guidelines, the Company must refer the matter to the Corporation for
determination as to how the perceived inconsistency may be resolved. Following a
reference by the Company and until the Corporation provides a response to the
Company, the Company must treat the Environmental Management Plan as prevailing
over the Guidelines to the extent of any inconsistency.

 

  (f) The Environmental Management Plan may be amended (including by way of
addendum if relevant) from time to time by written agreement between the
Parties.

 

  (g) The Company shall not be in breach of its obligations under this
clause 11.4 merely because prior to the Novation Date APT constructed and
operated or after the Novation Date the Company operates a railway within the
New Corridor, provided that the Company complies with those obligations as they
apply to the New Corridor.

 

11.5 Information and access for the Corporation

The Company acknowledges and agrees that the Corporation will require
information and access to the Corridor from time to time in order to comply
with, or enable the Territory to comply with:

 

  (a) the Corporation’s obligations in clause 11.4(d);

 

  (b) the ongoing requirements of the EPIP Laws and the NT Assessment Laws; and

 

  (c) any applicable requirements of the Environment Protection and Biodiversity
Conservation Act 1999 (Cth).

The Company must provide all such information and access which the Corporation
reasonably requires in order to enable the Corporation to comply with, or to
enable the Territory to comply with, those obligations.

 

 

12. Environmental Contamination

 

12.1 Warranties by Corporation

The Corporation acknowledges that it warranted to APT that as at 20 April 2001:

 

  (a) it was not aware of any Pre-Existing Contamination on, in, over or under
the Corridor, other than the Disclosed Contamination; and

 

  (b) it had disclosed to SKM and APT all information held by it and all State
and Territory Government Authorities with respect to all Pre-Existing
Contamination known by it or any State or Territory Government Authority to
exist on, in, over or under the Existing Corridor.

 

69



--------------------------------------------------------------------------------

 

12.2 Acknowledgements by the Company

The Company acknowledges and agrees that:

 

  (a) copies of the Contamination Reports were provided to APT prior to entering
into the Original Concession Deed;

 

  (b) APT reviewed and made its own independent assessment of the information
referred to in clause 12.1(b) of the Original Concession Deed, including the
Contamination Reports; and

 

  (c) the Corporation was entitled to and relied upon the above acknowledgements
in entering into the Original Concession Deed.

 

12.2A Parties’ Rights, obligations and liabilities

Each of the Corporation and the Company acknowledges and agrees that:

 

  (a) the Rights which would, but for the releases contained in the Sale Consent
Deed or the insolvency or winding up of APT, have been available to APT under
clause 12 of the Original Concession Deed as against the Corporation are
available to the Company;

 

  (b) the Rights which would, but for the releases contained in the Sale Consent
Deed or the insolvency or winding up of APT, have been available to the
Corporation under clause 12 of the Original Concession Deed against APT are
available to the Corporation against the Company; and

 

  (c) any obligations or liabilities of APT which would, but for the releases
contained in the Sale Consent Deed or the insolvency or winding up of APT, have
continued under clause 12 of the Original Concession Deed are obligations and
liabilities of the Company,

in each case under this Deed.

 

12.3 Company not to exacerbate Contamination

The Company must not do or permit any act which:

 

  (a) exacerbates the Disclosed Contamination;

 

  (b) exacerbates any other Pre-Existing Contamination on, in, over or under the
Corridor following its discovery, except to the extent such exacerbation:

 

  (i) arises as a direct consequence of the act which resulted in the discovery
of such other Pre-Existing Contamination; or

 

  (ii) is necessary to undertake the Project provided however the Company
observes the Environmental Management Plan and otherwise exercises reasonable
care; or

 

  (c) causes, facilitates or exacerbates the Contamination of other land or
waters by the disturbance of any Disclosed Contamination.

 

70



--------------------------------------------------------------------------------

 

12.4 Parties to prevent leaching

 

  (a) The Corporation must take such measures as are reasonably necessary
(including the expenditure of money) and practicable to prevent or reduce the
likelihood of any release, leaching or exacerbation of any Pre-Existing
Contamination or Corporation Subsequent Contamination on, in, over or under the
Corridor.

 

  (b) The Company must take such measures as are reasonably necessary (including
the expenditure of money) and practicable to prevent or reduce the likelihood of
any release, leaching or exacerbation of any Company Subsequent Contamination
on, in, over or under the Corridor.

 

12.5 Notification of Contamination

Each Party must promptly notify the other after it becomes aware of any:

 

  (a) Pre-Existing Contamination on, in, under or over the Corridor (or land
which adjoins the Corridor) which is not Disclosed Contamination; or

 

  (b) Subsequent Contamination on, in, under or over the Corridor (or land which
adjoins the Corridor).

 

12.6 Clean-Up Notices

If a Party becomes aware that a Clean-Up Notice relating to all or part of the
Corridor has been or is likely to be issued during (or after) the Concession
Period then:

 

  (a) that Party must promptly inform the other Party of that fact, use its best
endeavours to obtain a copy of the Clean-Up Notice as issued (if it does not
already have a copy) and provide the other Party with a copy of the Clean-Up
Notice;

 

  (b) the Parties must meet as soon as practicable after the issue of the
Clean-Up Notice to determine, to the extent possible, whether and to what extent
the Clean-Up Notice relates to Pre-Existing Contamination, Corporation
Subsequent Contamination and Company Subsequent Contamination and, if the
latter, the extent to which it is Adjoining Landowner Contamination;

 

  (c) unless otherwise agreed by the Parties:

 

  (i) to the extent that the Clean-Up Notice relates to Pre-Existing
Contamination or Corporation Subsequent Contamination on, in, over or under the
Corridor, the Corporation must procure that the person that caused the
Contamination promptly complies with the Clean-Up Notice or, failing that,
promptly comply with the Clean-Up Notice itself at its sole cost and expense;

 

  (ii) to the extent that the Clean-Up Notice relates to Company Subsequent
Contamination on, in, over or under the Corridor which is not Adjoining
Landowner Contamination, the Company must procure that the person that caused
the Contamination promptly complies with the Clean-Up Notice or, failing that,
promptly comply with the Clean-Up Notice itself at its sole cost and expense;

 

  (iii)

to the extent that the Clean-Up Notice relates to Company Subsequent
Contamination on, in, over or under the Corridor which is Adjoining Landowner
Contamination, the Corporation and the Company must jointly procure that the
person that caused the Contamination promptly

 

71



--------------------------------------------------------------------------------

 

complies with the Clean-Up Notice or, failing that, promptly comply with the
Clean-Up Notice jointly at their joint cost and expense (shared equally); and

 

  (d) if the Parties cannot agree within a reasonable time to what extent the
Clean-Up Notice relates to Pre-Existing Contamination, Corporation Subsequent
Contamination, Company Subsequent Contamination and, if the latter, the extent
to which it is Adjoining Landowner Contamination, then either Party may refer
the matter for dispute resolution under clause 39.

 

12.7 Appeal against Clean-Up Notice

If a Clean-Up Notice relating to all or part of the Corridor is issued during
(or after) the Concession Period then in addition to the rights and obligations
created under clause 12.6:

 

  (a) at the meeting referred to in clause 12.6(b), the Parties must discuss
whether reasonable grounds exist to appeal against, or otherwise challenge the
validity of, the Clean-Up Notice;

 

  (b) if either Party:

 

  (i) reasonably considers there to be reasonable grounds to appeal against the
Clean-Up Notice; and

 

  (ii) wishes to exercise a right of appeal against the Clean-Up Notice,

then the other Party must co-operate in and do all things reasonably necessary
for the prosecution of the appeal (including commence appropriate proceedings),
and (to the extent permitted by Law) each Party’s obligations under clause
12.6(c) will be suspended for the duration of the appeal; and

 

  (c) unless otherwise agreed by the Parties, the costs of any appeal against
the Clean-Up Notice will be borne by:

 

  (i) the person responsible for the Contamination or, failing that, the
Corporation, to the extent that the Clean-Up Notice relates to Pre-Existing
Contamination or Corporation Subsequent Contamination on, in, over or under the
Corridor;

 

  (ii) the person responsible for the Contamination or, failing that, the
Company, to the extent that the Clean-Up Notice relates to Company Subsequent
Contamination on, in, over or under the Corridor which is not Adjoining
Landowner Contamination; and

 

  (iii) the person responsible for the Contamination or, failing that, the
Corporation and the Company on an equal basis, to the extent that the Clean-Up
Notice relates to Company Subsequent Contamination on, in, over or under the
Corridor which is Adjoining Landowner Contamination.

Without limiting the operation of clause 41, the Parties acknowledge and agree
that any communications between the Corporation and the Company pursuant to or
for the purpose of complying with sub-clauses (a) and (b) are confidential and
may be subject to legal privilege.

 

72



--------------------------------------------------------------------------------

 

12.8 Parties not to cause service of Clean-Up Notice

Subject to their respective obligations at Law, neither Party will do anything
with the intent, directly or indirectly, of causing or being likely to cause the
service of a Clean-Up Notice.

 

12.9 Indemnity by Corporation

The Corporation indemnifies, and will keep indemnified, the Company from and
against any Loss or Claim brought against, incurred or suffered by the Company
to the extent to which the Loss or Claim is a result of:

 

  (a) any Pre-Existing Contamination on, in, over, or under the Corridor;

 

  (b) any Corporation Subsequent Contamination on, in, over or under the
Corridor;

 

  (c) any Contamination of other land (including both surface and ground water)
which occurs or arises (whether before or after Financial Close) as a result of
any Pre-Existing Contamination or Corporation Subsequent Contamination on, in,
over, or under the Corridor; or

 

  (d) a failure by the Corporation to comply with its obligations under this
clause 12,

except to the extent such Loss or Claim results from a failure by the Company to
comply with its obligations under this clause 12 or to otherwise use all
reasonable endeavours to mitigate such Loss or Claim.

 

12.10 Indemnity by Company

The Company indemnifies, and will keep indemnified, the Corporation from and
against any Loss or Claim brought against, incurred or suffered by the
Corporation to the extent to which the Loss or Claim is a result of:

 

  (a) any Company Subsequent Contamination on, in, over, or under the Corridor
which is not Adjoining Landowner Contamination;

 

  (b) any Contamination of other land (including both surface and ground water)
which occurs or arises as a result of any Company Subsequent Contamination on,
in, over or under the Corridor; or

 

  (c) a failure by the Company to comply with its obligations under this clause
12,

except to the extent that such Loss or Claim results from a failure by the
Corporation to comply with its obligations under this clause 12 or to otherwise
use all reasonable endeavours to mitigate such Loss or Claim.

 

12.11 Indemnities for Adjoining Landowner Contamination

 

  (a) The Corporation indemnifies, and will keep indemnified, the Company from
and against any Loss or Claim brought against, incurred or suffered by the
Company as a result of Company Subsequent Contamination which is Adjoining
Landowner Contamination to the extent necessary to ensure that all such Losses
and Claims are borne by the Corporation and the Company equally.

 

  (b) The Company indemnifies, and will keep indemnified, the Corporation from
and against any Loss or Claim brought against, incurred or suffered by the
Corporation as a result of Company Subsequent Contamination which is Adjoining
Landowner Contamination to the extent necessary to ensure that all such Losses
and Claims are borne by the Corporation and the Company equally.

 

73



--------------------------------------------------------------------------------

 

12.12 Limitation on Company’s liability for Company Subsequent Contamination

Except as otherwise required by Law, the Company will not be under any
obligation to remediate Company Subsequent Contamination on, in, over or under
the Corridor other than to the extent necessary to enable the Corridor to be
used for the purposes of operating the Railway.

 

 

13. Services

 

13.1 Company’s obligations regarding Services

 

  (a) The Company must obtain all Services it requires to undertake the Project
and otherwise perform its obligations in respect of Services under the Project
Documents, including its obligations in relation to installing, relocating,
protecting, altering or maintaining any Services.

 

  (b) Subject to sub-clauses (c) and (d), the Corporation must use all
reasonable and proper endeavours to assist the Company in obtaining those
Services referred to in sub-clause (a).

 

  (c) The Corporation will only be obliged to provide the assistance referred to
in sub- clause (b) where the Services are readily available.

 

  (d) Notwithstanding the assistance to be provided by the Corporation under
sub-clause (b), the Corporation will not be liable under this Deed or otherwise
in relation to the failure by the Company to obtain any Services.

 

13.2 Cost of Services

As between the Parties, the Company will be responsible for the cost of all
Services supplied to the Company or its Associates or Invitees in respect of the
Project.

 

13.3 Acknowledgements by Company

The Company acknowledges and agrees that:

 

  (a) the Corporation makes no representation or warranty in respect of the
location or availability of Services on, in, under, over, across or along the
Corridor; and

 

  (b) the Corporation will not be responsible for any Loss or Claim brought
against, incurred or suffered by the Company or any other person as a result of
or arising in any way out of the Company’s inability to obtain Services; and

 

  (c) APT:

 

  (i) was solely liable for all construction costs (including, for the avoidance
of doubt, all costs for acceleration or delay of works and the realignment of
the Railway) associated with the identification, protection and, if required,
relocation during the Construction Period of all Services on, in, under, over,
across or along the New Corridor existing at 20 April 2001, irrespective of
whether or not:

 

  A. those Services were physically located within an easement registered
against the title to the Corridor;

 

74



--------------------------------------------------------------------------------

 

  B. an easement had been registered in connection with those Services and those
Services were physically located within reasonable proximity of that easement;
or

 

  C. no easement had been created in respect of those Services; and

 

  (ii) was obliged to construct the New Railway so as to:

 

  A. take reasonable precautions to cause as little interruption, inconvenience
and damage as is practicable to the relevant Service Providers of those Services
and to immediately restore those Services as nearly as is practicable to their
former condition and make good any collateral damage; and

 

  B. otherwise comply with all Laws relating to those Services and with the
terms of all Disclosed Interests relating to those Services.

 

13.4 Parties’ Rights, obligations and liabilities

Each of the Corporation and the Company acknowledges and agrees that:

 

  (a) the Rights which would, but for the releases contained in the Sale Consent
Deed or the insolvency or winding up of APT, have been available to APT under
clause 13 of the Original Concession Deed as against the Corporation are
available to the Company;

 

  (b) the Rights which would, but for the releases contained in the Sale Consent
Deed or the insolvency or winding up of APT, have been available to the
Corporation under clause 13 of the Original Concession Deed against APT are
available to the Corporation against the Company; and

 

  (c) any obligations or liabilities of APT which would, but for the releases
contained in the Sale Consent Deed or the insolvency or winding up of APT, have
continued under clause 13 of the Original Concession Deed are obligations and
liabilities of the Company,

in each case under this Deed.

 

 

14. Approvals

 

14.1 Company to obtain all Approvals

Subject to this Deed, the Company must, at its own cost:

 

  (a) expeditiously and (if appropriate) progressively apply for and obtain from
each relevant Government Authority all Approvals:

 

  (i) necessary for the Company to comply with its obligations under the Project
Documents in sufficient time for the Company to comply with those obligations;
or

 

  (ii) necessary for any of its other activities in connection with the Project;

 

75



--------------------------------------------------------------------------------

 

  (b) comply with the lawful requirements of each such Government Authority to
permit their proper consideration of the applications for Approvals made
pursuant to sub-clause (a); and

 

  (c) comply with all terms and conditions of the Approvals issued and with all
lawful directions given by a Government Authority in connection with the
Project.

 

14.2 Corporation to provide reasonable assistance

 

  (a) Subject to sub-clause (b), the Corporation undertakes to use all
reasonable and proper endeavours to assist the Company in obtaining all
Approvals required to be obtained and maintained by the Company under clause
14.1.

 

  (b) Notwithstanding the assistance to be provided by the Corporation under
sub-clause (a), the Corporation will not be liable under this Deed or otherwise
in relation to the failure by the Company to obtain any Approvals required for
the Project (except as otherwise expressly provided in this Deed).

 

 

15. Extractive materials

 

15.1 Application for mining tenements and authorities for extractive materials

The Company acknowledges that:

 

  (a) under the Aboriginal Land Agreement the Land Councils and relevant
aboriginal interests agreed to the grant of certain mining interests and
authorities under the Mining Act (NT) required in order to permit earthworks and
the removal of fill and ballast within the Construction Corridor (as defined in
sub-clause (e)) and at the locations shown on the maps contained in Exhibit 5 of
the Original Concession Deed;

 

  (b) the agreement between the Territory and the Land Councils provided that no
borrow pits or quarries would be established unless there had been a
comprehensive survey to ensure that sacred site protection issues were
satisfied, provided that in respect of:

 

  (i) Aboriginal land where sacred sites clearance had already been obtained;
and

 

  (ii) non-Aboriginal land covered by the Sacred Sites Clearance,

it was not necessary for any further survey or clearance to be obtained. The
Company acknowledges that APT was responsible for compliance with this
requirement;

 

  (c) APT was responsible for identifying the sites at which earthworks and the
removal of fill and ballast were required, and for the compliance with the
requirements of the Mining Act and all other Northern Territory Laws with
respect to the grant of such mining interests and authorities;

 

  (d) APT was responsible for obtaining any rights required for earthworks and
the removal of fill and ballast from locations other than those referred to in
sub-clause (a); and

 

  (e)

for the purposes of sub-clause (a), “Construction Corridor” means the corridor
not exceeding 400 metres in width extending either side of the surveyed
centreline of the New Railway (provided that no construction activity was
permitted to take

 

76



--------------------------------------------------------------------------------

 

place at a distance greater than 200 metres from the surveyed centreline without
the consent in writing of the relevant Land Council and following a sacred site
clearance).

 

15.2 Extractive Material Fee

The Company acknowledges that APT was required to pay the Extractive Material
Fee in the manner and at the times set out in Schedule 4 of the Original
Concession Deed.

 

15.3 Parties’ Rights, obligations and liabilities

Each of the Corporation and the Company acknowledges and agrees that:

 

  (a) the Rights which would, but for the releases contained in the Sale Consent
Deed or the insolvency or winding up of APT, have been available to APT under
clause 15 of the Original Concession Deed as against the Corporation are
available to the Company;

 

  (b) the Rights which would, but for the releases contained in the Sale Consent
Deed or the insolvency or winding up of APT, have been available to the
Corporation under clause 15 of the Original Concession Deed against APT are
available to the Corporation against the Company; and

 

  (c) any obligations or liabilities of APT which would, but for the releases
contained in the Sale Consent Deed or the insolvency or winding up of APT, have
continued under clause 15 of the Original Concession Deed are obligations and
liabilities of the Company,

in each case under this Deed.

 

 

16. Local Industry and Aboriginal participation

 

16.1 Local Industry and Aboriginal participation

 

  (a) The Company acknowledges the importance placed by the State and the
Territory upon Local Industry and Aboriginal participation for economic and
social development reasons.

 

  (b) The Company acknowledges that APT was required to:

 

  (i) maximise the acquisition of goods and services from the Northern Territory
and South Australia, where cost effective, by implementing the Local Industry
and Aboriginal Participation Plan; and

 

  (ii) promote the transfer of knowledge and skills required to undertake the
Project to Local Industry and Aboriginal communities in order to maximise
opportunities for Local Industry and Aboriginal development.

 

  (c) The Company will continue to implement the Local Industry and Aboriginal
Participation Plan.

 

16.2 Local Industry and Aboriginal Participation Plan

 

  (a) The Company acknowledges that, subject to clause 16.3 of the Original
Concession Deed, APT was required to implement and comply with, and ensure that
the Government Works Contractor and the D&C Joint Venturers implemented and
complied with, the Local Industry and Aboriginal Participation Plan.

 

77



--------------------------------------------------------------------------------

 

  (b) The Company acknowledges that the parties to the Original Concession Deed
expressly acknowledged that the Local Industry and Aboriginal Participation Plan
related to all expenditure on the New Railway and included both the Company
Works and the Government Works and the Plan was to be read accordingly.

 

  (c) The Company acknowledges that compliance with the Local Industry and
Aboriginal Participation Plan did not relieve APT of:

 

  (i) its obligation to carry out the Project in accordance with the Original
Concession Deed; or

 

  (ii) its liability for any Defect arising from any defects in the goods or
services provided by Local Industry.

 

  (d) The Company acknowledges that APT was required to submit to the
Corporation the Procurement Plan (as contemplated under clause 4.2 of the Local
Industry and Aboriginal Participation Plan) prior to Financial Close.

 

  (e) The Company acknowledges that APT, if required by the Corporation, was
obliged to accept, and ensure that the D&C Joint Venturers accepted, the
placement of up to 2 persons nominated by the Corporation, at the Corporation’s
cost, to monitor the Company’s compliance with the Local Industry and Aboriginal
Participation Plan.

 

16.3 Inconsistency with NCP Requirements

The Company acknowledges that, to the extent that there was any inconsistency
between the Local Industry and Aboriginal Participation Plan and the
requirements with which APT was required to comply under clause 17.6 (“NCP
Requirements”) of the Original Concession Deed, then:

 

  (a) subject to clause 16.3 of the Original Concession Deed, the NCP
Requirements took precedence;

 

  (b) before departing from the Local Industry and Aboriginal Participation Plan
in accordance with clause 16.3(c) of the Original Concession Deed, APT was
required to:

 

  (i) immediately upon becoming aware of the inconsistency notify the
Corporation in writing of the inconsistency;

 

  (ii) provide with its notice detailed particulars of the inconsistency and the
measures which APT proposed to avoid or minimise the consequences of the
inconsistency. The particulars were required to include a statement of the value
of the contract or works the subject of the inconsistency;

 

  (iii) allow the Corporation a reasonable period of time (in any event not less
than 10 Business Days) to consider measures to avoid or minimise the
consequences of the inconsistency;

 

  (iv) have received a written notice from the Corporation consenting to the
departure in respect of the value specified in the particulars provided pursuant
to clause 16.3(b)(ii) of the Original Concession Deed or such other value as may
be agreed between the parties (which consent will not be unreasonably withheld);
and

 

  (v) have taken all steps reasonably available to APT to avoid or minimise the
consequences of the inconsistency;

 

78



--------------------------------------------------------------------------------

 

  (c) APT was permitted, subject to complying with its obligations under
clause 16.3(b) of the Original Concession Deed, to depart from the Local
Industry and Aboriginal Participation Plan to the extent necessary to give
precedence to the NCP Requirements in accordance with any conditions reasonably
imposed by the Corporation as conditions of its consent; and

 

  (d) APT was not:

 

  (i) in breach of its obligations under clause 16.2(a) of the Original
Concession Deed; or

 

  (ii) liable to any penalties whatsoever under clause 16.4 of the Original
Concession Deed,

to the extent it was permitted to depart from the Local Industry and Aboriginal
Participation Plan under clause 16.3(c) of the Original Concession Deed.

 

16.4 Penalty for non-compliance

The Company acknowledges that:

 

  (a) if APT failed to ensure that a Warrantable Commitment (as defined in the
Local Industry and Aboriginal Participation Plan) was achieved, APT was required
to pay to the Corporation a penalty calculated in accordance with the provisions
of clause 6 of the Local Industry and Aboriginal Participation Plan;

 

  (b) APT acknowledged and agreed under the Original Concession Deed that:

 

  (i) section 28B of the AustralAsia Railway Corporation Act permitted the
imposition of the penalty referred to in clause 16.4(a) of the Original
Concession Deed;

 

  (ii) it would not challenge the lawfulness of clause 16.4(a) of the Original
Concession Deed; and

 

  (iii) any penalty payable by APT under clause 16.4(a) of the Original
Concession Deed was a debt due and payable by APT to the Corporation as provided
for in the Local Industry and Aboriginal Participation Plan; and

 

  (c) the Corporation acknowledged and agreed under the Original Concession Deed
that the failure by APT to implement or comply with the Local Industry and
Aboriginal Participation Plan or its obligations under clause 16 of the Original
Concession Deed did not constitute a Termination Event.

 

16.5 Parties’ Rights, obligations and liabilities

Each of the Corporation and the Company acknowledges and agrees that:

 

  (a) the Rights which would, but for the releases contained in the Sale Consent
Deed or the insolvency or winding up of APT, have been available to APT under
clause 16 of the Original Concession Deed as against the Corporation are
available to the Company;

 

  (b) the Rights which would, but for the releases contained in the Sale Consent
Deed or the insolvency or winding up of APT, have been available to the
Corporation under clause 16 of the Original Concession Deed against APT are
available to the Corporation against the Company; and

 

79



--------------------------------------------------------------------------------

 

  (c) any obligations or liabilities of APT which would, but for the releases
contained in the Sale Consent Deed or the insolvency or winding up of APT, have
continued under clause 16 of the Original Concession Deed are obligations and
liabilities of the Company,

in each case under this Deed.

 

 

17. Delivery

 

17.1 Representatives

 

  (a) Within 5 Business Days of the Novation Date, each Party must nominate, by
written notice to the other, those persons who will act as the representatives
of and be authorised to act on behalf of that Party in discharging that Party’s
responsibilities under this Deed.

 

  (b) Where a Party nominates more than one person to be its representative it
must in its written notice under sub-clause (a) specify the responsibilities
which each person is authorised to discharge.

 

  (c) Each Party may from time to time, by written notice to the other,
substitute a person appointed under this clause with another person.

 

17.2 Project Co-ordination Group

 

  (a) At any time after the Novation Date, the Corporation may request the
Company in writing and the parties agree that they will then establish a Project
Co-ordination Group comprising:

 

  (i) one each of the persons appointed under clause 17.1 as the representatives
of the Corporation and the Company respectively;

 

  (ii) 2 persons from each Party holding positions more senior to the persons
appointed under clause 17.1; and

 

  (iii) such other members as the Parties may from time to time agree in
writing.

 

  (b) The persons referred to in sub-clause (a)(ii) may appoint delegates to
attend Project Co-ordination Group meetings in their absence and to otherwise
discharge their responsibilities under this clause.

 

  (c) The function of the Project Co-ordination Group will be to provide a
consultative forum in connection with the Project, including to assist in the
resolution of matters referred to the Project Coordination Group by a Party.
However, the Project Co-ordination Group will have no legal responsibility to
any of the Parties and will not have any power to require any of the Parties to
act or refrain from acting in any way or to impose any legal or binding
obligation on any of the Parties.

 

  (d) The Project Co-ordination Group will:

 

  (i) meet at such locations as are agreed from time to time, as requested by
either Party but no more than once in any month unless otherwise agreed between
the Parties; and

 

80



--------------------------------------------------------------------------------

 

  (ii) conduct its meetings in such a manner as its members agree from time to
time.

 

  (e) If the Security Trustee is a person other than a Related Body Corporate of
the Borrower, the Corporation may request that the Company procure the
attendance of representatives of the Security Trustee or its Associates at any
meeting of the Project Co-ordination Group and the Company shall use its best
endeavours to procure the requested attendance.

 

  (f) If the Security Trustee is a person other than a Related Body Corporate of
the Borrower, the Company has the right to have a representative of the Security
Trustee attend any meeting of the Project Co-ordination Group as an observer.

 

  (g) The Corporation has the right to have representatives of the Territory or
the State or both attend any meeting of the Project Co-ordination Group as
observers.

 

  (h) The Company must prepare and provide the Corporation with a copy of the
agenda for each meeting at least 3 Business Days prior to that meeting. The
Corporation may request additional items be included on the agenda by giving the
Company notice thereof at least 1 Business Day prior to the meeting. Matters not
included on the agenda may not be discussed at that meeting unless otherwise
agreed by both Parties.

 

  (i) The Company will record the minutes of all meetings and promptly
distribute the minutes to the Corporation to be confirmed by the Corporation at
the commencement of the next meeting.

 

17.3 D&C Programme

The Company acknowledges that:

 

  (a) APT was required, during the Construction Period, to submit to the
Corporation updates of the D&C Programme;

 

  (b) any review of or comments upon the D&C Programme by the Corporation did
not:

 

  (i) relieve APT from or alter its liabilities or obligations under the
Original Concession Deed, especially (without limitation) the obligation to use
all reasonable endeavours to achieve Completion of the New Railway by the Latest
Date for Completion;

 

  (ii) evidence or constitute a direction by the Corporation to accelerate,
disrupt, prolong or vary any, or all, of the work under the Original Concession
Deed; or

 

  (iii) affect the time for performance of the Corporation’s obligations under
the Original Concession Deed, including oblige the Corporation to do anything
earlier than was reasonably anticipated at the date of the Original Concession
Deed.

The Company acknowledges and agrees that any Rights which would, but for the
releases contained in the Sale Consent Deed or the insolvency or winding up of
APT, have been available to the Corporation under clause 17.3(b) of the Original
Concession Deed against APT are also available against the Company.

 

81



--------------------------------------------------------------------------------

 

17.4 [Not used]

 

17.5 Occupational health, safety & rehabilitation

The Company acknowledges that without limiting the APT’s obligations under
clause 6.4 of the Original Concession Deed, APT:

 

  (a) was required to comply with the OHS&R Plan;

 

  (b) was required to update the OHS&R Plan from time to time to ensure that the
Company Works and the Government Works were at all times carried out in a safe
manner so as to minimise the risk of injury or damage to any person or property;
and

 

  (c) was required to give the Corporation proposals for minimising the risk of
injury or damage to any person or property when the Company Works and the
Government Works were carried out; and

The Company acknowledges and agrees that any Rights which would, but for the
releases contained in the Sale Consent Deed or the insolvency or winding up of
APT, have been available to the Corporation under clause 17.5 of the Original
Concession Deed against APT are also available against the Company.

 

17.6 National Code of Practice for the Construction Industry

 

  (a) For the purposes of this clause 17.6:

“Code” means the National Code of Practice for the Construction Industry, a copy
of which appears as Exhibit 17 of the Original Concession Deed.

“Department” means the Department of Employment, Workplace Relations and Small
Business;

“Implementation Guidelines” means the Commonwealth Implementation Guidelines, a
copy of which appears as Exhibit 18;

“Industry Guidelines” means the Industry Guidelines for the Industrial Relations
and Occupational Health and Safety components of the Code, a copy of which
appears as Exhibit 19.

“Project Parties” includes the Government Works Contractor and all contractors,
subcontractors, suppliers, consultants and employees contracted by APT or the
Government Works Contractor prior to the Novation Date or the Company after the
Novation Date to work on the Project.

 

  (b) The Company acknowledges that:

 

  (i) APT was required to comply and ensure that the Project Parties complied,
in the performance of the Original Concession Deed, with the requirements of:

 

  A. the Code;

 

  B. the Implementation Guidelines; and

 

  C. the Industry Guidelines;

in relation to any construction activities involved in the Project;

 

  (ii)

subject to clause 16.3 of the Original Concession Deed, compliance with

 

82



--------------------------------------------------------------------------------

 

the Code, the Implementation Guidelines or the Industry Guidelines did not
relieve APT from responsibility to perform its obligations under the Original
Concession Deed, or from liability for any Defect arising from compliance with
the Code, the Implementation Guidelines or the Industry Guidelines;

 

  (iii) where a change to the Original Concession Deed was proposed and that
change would have affected compliance with the Code, the Implementation
Guidelines or the Industry Guidelines, APT was required to submit a report to
the Department specifying the extent to which the Company’s compliance with the
Code, the Implementation Guidelines or the Industry Guidelines will be affected.
The Company must contemporaneously submit a copy of the report to the
Corporation;

 

  (iv) APT was required to:

 

  A. maintain adequate records of compliance with the Code, the Implementation
Guidelines or the Industry Guidelines by itself and the Project Parties;

 

  B. permit the Department, the Office of the Employment Advocate or any person
authorised by the Department to have access to these records and to its
premises, as is necessary to allow validation of its progress in complying with
the Code, the Implementation Guidelines or the Industry Guidelines; and

 

  C. ensure that all Project Parties maintain and provide access for the
Department, the Office of the Employment Advocate or any person authorised by
the Department to the Project Parties records and premises to the same extent as
required from the Company by clause 17.6(e)(ii) of the Original Concession Deed;

 

  (v) if APT did not comply with the requirements of the Code, the
Implementation Guidelines or the Industry Guidelines in the performance of the
Original Concession Deed such that a sanction was applied by the Commonwealth,
the Commonwealth, without prejudice to any rights that would otherwise accrue,
was entitled to record that non-compliance and take it into account in the
evaluation of any future tenders that may be lodged by APT with the Commonwealth
or any of its agencies;

 

  (vi) the Commonwealth, its agencies and Ministers required the ability to
disclose information concerning compliance with the Code in order to facilitate
compliance with Code, the Implementation Guidelines or the Industry Guidelines
and for the exercise of their statutory and portfolio responsibilities (referred
to in clause 17.6 of the Original Concession Deed as the “Purposes”) and APT
agreed to its disclosure for the Purposes;

 

  (vii) APT was required to obtain from each of the Project Parties consent to
the disclosure by the Commonwealth, its agencies and Ministers of information
concerning the Project Parties’ compliance with the Code, the Implementation
Guidelines and the Industry Guidelines, and whether or not a sanction had been
imposed on the Project Party, for the Purposes;

 

83



--------------------------------------------------------------------------------

 

  (viii) APT was not permitted to appoint a Project Party where the appointment
would have breached a specific sanction imposed by the Commonwealth;

 

  (ix) APT was required to ensure that all contracts and subcontracts contained
requirements equivalent to the requirements of clause 17.6 of the Original
Concession Deed; and

 

  (x) except to the extent that there were any accrued rights or liabilities
arising out of or in connection with the requirements of clause 17.6 of the
Original Concession Deed, APT’s obligations under clause 17.6 of the Original
Concession Deed expired on:

 

  A. 30 June 2004; or

 

  B. such earlier date as was agreed between the Corporation and the
Commonwealth and notified to APT in writing by the Corporation.

 

  (c) Each of the Corporation and the Company acknowledges and agrees that:

 

  (i) the Rights which would, but for the releases contained in the Sale Consent
Deed or the insolvency or winding up of APT, have been available to APT under
clause 17.6 of the Original Concession Deed as against the Corporation are
available to the Company;

 

  (ii) the Rights which would, but for the releases contained in the Sale
Consent Deed or the insolvency or winding up of APT, have been available to the
Corporation under clause 17.6 of the Original Concession Deed against APT are
available to the Corporation against the Company; and

 

  (iii) any obligations or liabilities of APT which would, but for the releases
contained in the Sale Consent Deed or the insolvency or winding up of APT, have
continued under clause 17.6 of the Original Concession Deed are obligations and
liabilities of the Company,

in each case under this Deed.

 

 

18. Design

 

18.1 Design Documentation and Asset Management Plan

The Company acknowledges that:

 

  (a) APT was required to:

 

  (i) design the New Railway so that it is Fit for Purpose;

 

  (ii) progressively prepare the Design Documentation for the New Railway and
the Asset Management Plan; and

 

  (iii) progressively submit the Design Documentation and the Asset Management
Plan to the Corporation as required by clause 18 of the Original Concession
Deed.

 

84



--------------------------------------------------------------------------------

APT’s obligations under any other provision of the Original Concession Deed were
not limited by clause 18(a)(i) of the Original Concession Deed;

 

  (b) APT was required to:

 

  (i) as part of the D&C Programme submit a documentation programme to the
Corporation setting out the manner in which and times by which the Design
Documentation for the New Railway and the Asset Management Plan were to be
completed;

 

  (ii) make due allowance in the D&C Programme for:

 

  A. the Design Documentation for the New Railway and the Asset Management Plan
to be provided to the Corporation in a manner and at a rate which would give the
Corporation a reasonable opportunity for progressively reviewing the
documentation and which would not delay the progress of the Company Works or the
Government Works;

 

  B. the Corporation to have had 10 Business Days to examine and comment upon
the Design Documentation and the Asset Management Plan submitted to it under
clause 18 of the Original Concession Deed; and

 

  C. any re-submission of the Design Documentation and the Asset Management Plan
which might be required if the Corporation gave a notice to APT under clause
18.1(e) of the Original Concession Deed; and

 

  (iii) no later than 60 days following Financial Close, provide an initial
draft of the Asset Management Plan to the Corporation, and thereafter submit the
Asset Management Plan in accordance with the documentation program referred to
in clause 18.1(b)(i) of the Original Concession Deed;

 

  (c) APT was required to:

 

  (i) submit the Design Documentation for the New Railway to the Corporation in
accordance with the documentation program referred to in clause 18.1(b)(i) of
the Original Concession Deed, contemporaneously with those parts of the Asset
Management Plan upon which the Design Documentation relied in order to
demonstrate compliance with the Design Brief, in a form determined by the Design
Working Group;

 

  (ii) progressively and contemporaneously with the Design Documentation submit
a certificate from the D&C Joint Venturers, stating that the Design
Documentation submitted by APT to the Corporation complied with the requirements
of the Design Brief; and

 

  (iii) unless otherwise instructed by the Corporation, give the Corporation 10
Business Days to review and comment on the Design Documentation and those parts
of the Asset Management Plan submitted to it under clause 18.1(c)(i) of the
Original Concession Deed before commencing construction of that part of the New
Railway to which it related;

 

  (d)

the Corporation could (but was not obliged to) review the Design Documentation
and those parts of the Asset Management Plan provided to it under clause 18.1(c)
of the Original Concession Deed during the 10 Business Day period to monitor

 

85



--------------------------------------------------------------------------------

 

compliance with the requirements of the Design Brief and upon expiry of that
period APT was at liberty to commence construction of that part of the New
Railway to which the relevant Design Documentation related notwithstanding the
exercise by the Corporation of its rights under the following provisions of that
clause, but without prejudice to the exercise of those rights;

 

  (e) if the Corporation reasonably considered that the Design Documentation or
those parts of the Asset Management Plan provided to it under clause 18.1(c) of
the Original Concession Deed did not comply with the Design Brief, the
Corporation could, within 10 Business Days after the receipt of the Design
Documentation or the relevant parts of the Asset Management Plan, give a notice
to APT which:

 

  (i) specified the parts of the Design Documentation or the Asset Management
Plan upon which the Design Documentation relied, which the Corporation
considered did not comply with the requirements of the Design Brief and
reasonable particulars of the non-compliance; and

 

  (ii) required APT to amend the Design Documentation or the relevant parts of
the Asset Management Plan to correct the non-compliance;

 

  (f) if the Corporation gave a notice under clause 18.1(e) of the Original
Concession Deed and APT did not give a notice under clause 18.1(g) of the
Original Concession Deed, APT was required to amend the Design Documentation or
the relevant parts of the Asset Management Plan and resubmit it to the
Corporation within 10 Business Days after receipt of the notice from the
Corporation. Clause 18.1 of the Original Concession Deed applied in respect of
the resubmitted Design Documentation or the parts of the Asset Management Plan
in the same way as if it was the Design Documentation or the parts of the Asset
Management Plan originally submitted under clause 18.1(b) of the Original
Concession Deed;

 

  (g) if APT disagreed with a notice given by the Corporation under clause
18.1(e) of the Original Concession Deed, it was required to within 5 Business
Days of receipt of such a notice give notice of its disagreement to the
Corporation. APT and the Corporation were required to use reasonable endeavours
to resolve the matter, the subject of the disagreement. If the matter was not
resolved within 10 Business Days of the receipt of that notice by the
Corporation, either party could by notice to the other and the Independent
Certifier refer the matter for determination by the Independent Certifier, who
was required to within 10 Business Days make a determination as to whether the
Design Documentation complied with the Design Brief and notify the parties in
writing as to its determination;

 

  (h) if APT wished to amend any Construction Documentation it was required to,
as soon as reasonably practicable, submit the amended Design Documentation to
the Corporation, together with:

 

  (i) those parts (if any) of the Asset Management Plan upon which the amended
Design Documentation relied in order to demonstrate compliance with the Design
Brief;

 

  (ii) a certificate from the D&C Joint Venturers stating that the amended
Design Documentation complied with the requirements of the Design Brief; and

 

  (iii) a written explanation as to the nature and effect of the amendments.

APT was entitled to use any amended Design Documentation for construction
purposes, whether or not it had been submitted to the Corporation. However, if

 

86



--------------------------------------------------------------------------------

during the 10 Business Day period following the submission of amended Design
Documentation, the Corporation gave notice to APT that the amended Design
Documentation did not comply with the Design Brief and it was subsequently
agreed or, failing that, determined by the Independent Certifier that the
amended Design Documentation did not comply with the Design Brief, APT was
required to, at its own cost and expense, promptly rectify the non-compliance so
that the Design Documentation and the New Railway complied with the Design
Brief. Failure by the Corporation to give notice under clause 18.1(h) of the
Original Concession Deed during the 10 Business Day period referred to above did
not prejudice any other right which the Corporation may have had in respect of
the non-compliance, whether under the Original Concession Deed or otherwise;

 

  (i) APT acknowledged that:

 

  (i) the Corporation did not owe a duty of care to APT to, and was not bound
to, review or comment on the Design Documentation for the New Railway or the
Asset Management Plan, or check the Design Documentation or the Asset Management
Plan or any other information supplied by APT, for errors, omissions or
compliance with the requirements of the Original Concession Deed;

 

  (ii) the liability and responsibility of APT under the Original Concession
Deed for the design and construction of the New Railway was not to be affected
by the Corporation making or giving or failing to make or give any opinion,
comment, instruction, specification or notice in relation to any Design
Documentation for the New Railway or the Asset Management Plan; and

 

  (iii) APT was not relieved of any liability in respect of the representations
and warranties in clause 18.4 of the Original Concession Deed because it had
been obliged to adopt or otherwise comply with the Design Brief.

 

18.2 Design Working Group

The Company acknowledges that:

 

  (a) APT and the Corporation established a Design Working Group comprising up
to 3 representatives of the Corporation and up to 4 representatives in total of
APT and the D&C Joint Venturers;

 

  (b) the objectives of the Design Working Group were to:

 

  (i) enable the Corporation to provide ongoing input into the preparation of
the Design Documentation for the New Railway and the Asset Management Plan;

 

  (ii) consider the design of the New Railway prior to formal submission to the
Corporation under clause 18.1 of the Original Concession Deed, including
reviewing any design development undertaken by the D&C Joint Venturers;

 

  (iii) facilitate discussion on all design issues relating to the New Railway
and the subsequent operation and maintenance of the New Railway; and

 

  (iv) agree upon the format for the Design Documentation;

 

  (c) the Design Working Group was to meet monthly during the first 6 months of
the Construction Period and thereafter at such times as were agreed between APT
and the Corporation;

 

87



--------------------------------------------------------------------------------

 

  (d) APT was to cause meetings of the Design Working Group to be convened,
appoint the chairperson for meetings of the Design Working Group and ensure that
minutes of all meetings were taken and distributed to all members of the Design
Working Group;

 

  (e) APT had the right to have one representative of the State and one
representative of the Territory attend any meeting of the Design Working Group
(in addition to the 3 representatives of the Corporation);

 

  (f) without limiting any other provision of the Original Concession Deed
nothing which occurred during a Design Working Group meeting or as a part of the
process for such meetings:

 

  (i) relieved APT of its obligations, or constituted a waiver of any of the
Corporation’s rights, under the Original Concession Deed;

 

  (ii) without limiting clause 18.2(f)(i) of the Original Concession Deed, could
be construed as a direction, instruction, variation or notice by the Corporation
to do or not do anything and APT and the Corporation confirmed that all
discussions, debates, disagreements and resolutions on any matters raised at
these meetings were only for the purpose of satisfying the objectives in
clause 18.2(b) of the Original Concession Deed and did not give rise to any
obligation on the part of APT or the D&C Joint Venturers to comply with anything
which the Corporation or its advisers said or did at, or as part of the process
for, such meetings; or

 

  (iii) without limiting clauses 18.2(f)(i) or (ii) of the Original Concession
Deed, derogated from the procedure in, or the Corporation’s rights under, clause
18.1 of the Original Concession Deed; and

 

  (g) APT and the Corporation acknowledged and agreed that the independent
engineer of APT’s debt financiers could attend any Design Working Group meeting
as an observer.

 

18.3 Design Brief

The Company acknowledges that:

 

  (a) if APT became aware of any ambiguity, discrepancy or inconsistency in the
Design Brief, APT was required to promptly notify the Corporation of the
ambiguity, discrepancy or inconsistency;

 

  (b) if the Corporation became aware of any such ambiguity, discrepancy or
inconsistency or after it received notice from APT under clause 18.3(a) of the
Original Concession Deed, APT and the Corporation were required to use
reasonable endeavours to resolve the ambiguity, discrepancy or inconsistency. If
they could not resolve the ambiguity, discrepancy or inconsistency within 5
Business Days, the matter would be referred to the Independent Certifier who
would direct APT in writing as to the interpretation to apply to resolve the
ambiguity, discrepancy or inconsistency. The Independent Certifier was required
to make this direction acting by adopting that interpretation which was the most
consistent with the overall requirements of the Original Concession Deed;

 

  (c) APT could request a change to the Design Brief. Any request by APT was
required to be accompanied with reasonably detailed particulars of:

 

  (i) the estimated increased costs or cost savings associated with the proposed
change;

 

88



--------------------------------------------------------------------------------

 

  (ii) the anticipated effect of the proposed change on the achievement of the
Latest Date for Completion; and

 

  (iii) all other information reasonably considered by APT to be relevant to the
proposed change;

 

  (d) within 5 Business Days of receipt of a request from APT given in
accordance with clause 18.3(c) of the Original Concession Deed, the Corporation
was required to give notice to APT acknowledging receipt of APT’s request and
indicate the date on which the Corporation expected to notify APT as to whether
APT’s request under that clause had been accepted or rejected by the Corporation
(being a date not later than 10 Business Days after receipt of the request);

 

  (e) the Corporation could accept or reject any request by APT under clause
18.3(c) of the Original Concession Deed in its absolute and unfettered
discretion and could give its acceptance subject to such conditions as the
Corporation thought fit in its absolute and unfettered discretion. The
Corporation could not unreasonably withhold its consent to a request to change
the Design Brief to deal with an omission in the Design Brief;

 

  (f) with respect to the requirements of the Design Brief relating to
compliance with Codes and Standards, APT and the Corporation agreed that:

 

  (i) if APT did not consider that compliance with a specific requirement of a
Code and Standard (“Relevant Requirement”) was necessary to ensure that the New
Railway is Fit for Purpose, APT could request in writing the approval of the
Corporation to not comply with the Relevant Requirement and, where applicable,
specify the alternative requirement (“Alternative Requirement”) that it proposed
to adopt in place of the Relevant Requirement;

 

  (ii) each such request was required to be accompanied by an appropriate
independent expert certification addressed to the Corporation that
non-compliance with the Relevant Requirement and compliance with the Alternative
Requirement would result in the New Railway being Fit for Purpose;

 

  (iii) the Corporation was required to consider such request and either approve
or refuse approval in writing within 10 Business Days of service of the request;

 

  (iv) the Corporation was required to not unreasonably withhold approval unless
a failure to comply with the Relevant Requirement or compliance with the
Alternative Requirement would or could reasonably be expected to result in the
New Railway not being Fit for Purpose; and

 

  (v) if the Corporation refused approval, APT could within 10 Business Days of
service of notice to that effect require the matter to be referred to the
Independent Certifier for a determination as to whether or not the failure to
comply with the Relevant Requirement or compliance with the Alternative
Requirement resulted in the New Railway not being Fit for Purpose.

 

89



--------------------------------------------------------------------------------

 

18.4 Representations, warranties and confirmations

The Company acknowledges that:

 

  (a) APT acknowledged in clause 18.4 of the Original Concession Deed that it
was aware that:

 

  (i) there had been substantial work previously performed by others in respect
of the design and location of the New Railway (including its integration with
the Port); and

 

  (ii) geological, hydrological and engineering studies for the New Corridor had
been conducted;

 

  (b) notwithstanding clause 18.4(a) of the Original Concession Deed, as between
the parties, APT bore absolutely all risks howsoever they arose (whether
directly or indirectly and whether as a result of negligence or otherwise) as a
result of the use by APT, the Government Works Contractor or the D&C Joint
Venturers of:

 

  (i) any work undertaken by others in respect of the design or location of the
New Railway prior to 20 April 2001 which was incorporated in the Design Brief;

 

  (ii) any geological, hydrological or engineering studies made available to APT
by the Corporation, the State, the Territory, a Government Authority, or their
respective Associates prior to the date of the Original Concession Deed; or

 

  (iii) any other information in respect of the design or location of the New
Railway obtained from or made available to APT by the Corporation, the State,
the Territory, a Government Authority, or their respective Associates prior to
20 April 2001;

 

  (c) APT acknowledged that none of the matters referred to in clause 18.4(b) of
the Original Concession Deed:

 

  (i) affected any of its obligations under the Original Concession Deed; or

 

  (ii) entitled it to make any Claim against the Corporation, the State, the
Territory, a Government Authority, or their respective Associates;

 

  (d) APT represented, warranted and confirmed to the Corporation that:

 

  (i) it had prepared and was solely responsible for the Design Brief and that:

 

  A. it would not be relieved of any liability or responsibility under the
Original Concession Deed because of the specification of any design criteria in
the Design Brief;

 

  B. it remained responsible for ensuring that the New Railway would be Fit for
Purpose despite the specification of Minimum Design Criteria in the Design
Brief;

 

  C. it bore the risk that compliance by it with the Design Brief would result
in the New Railway not being Fit for Purpose; and

 

  D. if the New Railway was designed and constructed in accordance with the
Design Brief it would:

 

  1) be Fit for Purpose; and

 

90



--------------------------------------------------------------------------------

 

  2) satisfy the other provisions of the Original Concession Deed;

 

  (ii) the design of the New Railway would:

 

  A. satisfy the requirements of the Design Brief and the other provisions of
the Original Concession Deed; and

 

  B. be Fit for Purpose;

 

  (iii) construction in accordance with the design of the New Railway would
satisfy the requirements of the Original Concession Deed;

 

  (iv) the New Railway would, upon its Completion, be Fit for Purpose;

 

  (v) no representation or warranty had been given or was given by or on behalf
of the Corporation, the State, the Territory, a Government Authority, or their
respective Associates as to:

 

  A. the suitability, completeness or efficacy of any information or data
supplied or made available by any of them in relation to the design or location
of the New Railway, including information or data forming part of the Design
Brief; or

 

  B. any other drawings, plans, design specifications, reports or other
information or data which relate directly or indirectly to the New Railway; and

 

  (vi) APT had made its own review and evaluation of the suitability and
accuracy of the information and data referred to in clause 18.4 of the Original
Concession Deed without any reliance on the Corporation, the State, the
Territory, a Government Authority, or their respective Associates; and

 

  (e) nothing in clause 18.4 of the Original Concession Deed affected the
operation of clause 18.5 of the Original Concession Deed, or applied to any
information or warranty given under clause 7.1 of the Original Concession Deed.

 

18.5 Katherine River Crossing

The Company acknowledges that:

 

  (a) APT was required to:

 

  (i) design and construct the Katherine River Crossing in the manner prescribed
by clause 5.7 of the Design Brief and as otherwise required by clauses 18.1 and
19.1 of the Original Concession Deed; and

 

  (ii) maintain and repair the Katherine River Crossing as required by clause
3.3(d) of the O&M Standards;

 

  (b)

subject to clause 40.6 of the Original Concession Deed, the Corporation
indemnified, and kept indemnified, APT from and against any cost or expense
suffered or incurred by APT or the Government Works Contractor as a result of
any

 

91



--------------------------------------------------------------------------------

 

Claim brought against either or both of them by a third party to the extent that
such Claim directly resulted from flooding caused or exacerbated by the
Katherine River Crossing having been constructed in accordance with clause 5.7
of the Design Brief;

 

  (c) APT was required to use, and required to ensure that the Government Works
Contractor used, all reasonable endeavours to mitigate any cost or expense
incurred or suffered by them or either of them as a result of any Claims for
which they were entitled to be indemnified under clause 18.5(b) of the Original
Concession Deed;

 

  (d) notwithstanding clause 18.5(b) of the Original Concession Deed, APT was
not be entitled to and was required not to make any Claim against the
Corporation:

 

  (i) in respect of any Loss or Claim brought against, incurred or suffered by
the Company or the Government Works Contractor to the extent that such Loss or
Claim resulted from a failure by APT to comply with its obligations under
clauses 18.5(a) or (c) of the Original Concession Deed; or

 

  (ii) in respect of any Loss or Claim arising out of or in connection with any
damage to the New Railway.

 

18.6 Corporation to act reasonably

The Corporation acknowledges that except as otherwise expressly provided in
clause 18 of the Original Concession Deed, the Corporation was required to act
reasonably when exercising its rights and powers under clause 18 of the Original
Concession Deed.

 

18.7 Parties’ Rights, obligations and liabilities

Each of the Corporation and the Company acknowledges and agrees that:

 

  (a) the Rights which would, but for the releases contained in the Sale Consent
Deed or the insolvency or winding up of APT, have been available to APT under
clause 18 of the Original Concession Deed as against the Corporation are
available to the Company;

 

  (b) the Rights which would, but for the releases contained in the Sale Consent
Deed or the insolvency or winding up of APT, have been available to the
Corporation under clause 18 of the Original Concession Deed against APT are
available to the Corporation against the Company; and

 

  (c) any obligations or liabilities of APT which would, but for the releases
contained in the Sale Consent Deed or the insolvency or winding up of APT, have
continued under clause 18 of the Original Concession Deed are obligations and
liabilities of the Company,

in each case under this Deed.

 

 

19. Construction

 

19.1 Construction

The Company acknowledges that APT was required to ensure that the New Railway
was constructed:

 

  (a) using good materials and using good workmanship;

 

92



--------------------------------------------------------------------------------

 

  (b) in accordance with:

 

  (i) the Design Brief;

 

  (ii) the Construction Documentation;

 

  (iii) the Quality Assurance Plans (Works); and

 

  (iv) the Environmental Management Plan; and

 

  (c) so that it is Fit for Purpose.

 

19.2 Review of construction

The Company acknowledges that:

 

  (a) the Corporation was permitted (but was not obliged to) review the D&C
Programme and the construction of the New Railway during the Construction Period
in order to form an opinion as to whether the construction obligations of APT or
the Government Works Contractor were being complied with and, in particular,
whether the New Railway was being constructed in accordance with clauses 19.1
and 19.3 of the Original Concession Deed;

 

  (b) if, during the Construction Period, the Corporation reasonably believed
that the New Railway was not being constructed in accordance with the
requirements of the Original Concession Deed, the Corporation could give notice
to APT specifying the Defect;

 

  (c) if the Corporation gave a notice under clause 19.2(b) of the Original
Concession Deed and APT did not give a notice under clause 19.2(f) of the
Original Concession Deed (or if APT did give a notice under that clause and the
Independent Certifier determined that the New Railway was not being constructed
in accordance with the requirements of the Original Concession Deed), APT was
required to develop and submit to the Corporation, within 10 Business Days after
receipt of the notice from the Corporation under clause 19.2(b) of the Original
Concession Deed (or the Independent Certifier’s determination), a plan and
programme for corrective action (“Corrective Action Plan”) to correct the Defect
the subject of the notice under that clause;

 

  (d) without prejudice to any other rights or remedies which the Corporation
might have had, within 10 Business Days of receipt of the Corrective Action Plan
from APT, the Corporation could give notice to APT that the Corrective Action
Plan either:

 

  (i) satisfactorily addressed the Defect; or

 

  (ii) did not satisfactorily address the Defect, in which case, subject to
clause 19.2(f) of the Original Concession Deed, APT was required to amend the
Corrective Action Plan and resubmit it to the Corporation within 10 Business
Days after receipt of the notice from the Corporation. Clause 19.2 of the
Original Concession Deed applied in respect of the amended Corrective Action
Plan in the same way as if it were the Corrective Action Plan originally
submitted under clause 19.2(c) of the Original Concession Deed;

 

  (e) APT was required to proceed to implement and carry out such of the
Corrective Action Plan which had not been rejected by the Corporation under
clause 19.2(d) of the Original Concession Deed or, if the APT gave notice under
clause 19.2(f) of the Original Concession Deed, which was determined by the
Independent Certifier to satisfactorily address the Defect; and

 

93



--------------------------------------------------------------------------------

 

  (f) if APT disagreed with any notice given by the Corporation pursuant to
clauses 19.2(b) or 19.2(d) of the Original Concession Deed, it was required
within 5 Business Days of receipt of such a notice to give notice of its
disagreement to the Corporation. The Corporation and APT were obliged to use
reasonable endeavours to resolve the matter the subject of the disagreement. If
the matter was not resolved within 10 Business Days thereafter, either APT or
the Corporation could by notice to the other and the Independent Certifier refer
the matter for determination by the Independent Certifier, who was required
within 10 Business Days to make a determination as to the matter and notify the
parties in writing of its determination.

 

19.3 Interference with Port

The Company acknowledges that:

 

  (a) APT was not permitted to proceed with any Company Works or allow the
Government Works Contractor to proceed with any Government Works which would
unreasonably interfere with the normal operation of the Port unless:

 

  (i) APT had notified the Corporation and the Darwin Port Corporation of:

 

  A. the nature and approximate duration of the proposed interference;

 

  B. the arrangements proposed to minimise the interference; and

 

  C. the arrangements proposed for notifying users of the Port; and

 

  (ii) the Darwin Port Corporation had approved those arrangements;

 

  (b) after the Darwin Port Corporation gave its approval under clause 19.3(a)
of the Original Concession Deed:

 

  (i) subject to clause 19.3(b)(ii) of the Original Concession Deed, APT was
required (at its cost) to carry out or procure the carrying out of the
arrangements in accordance with the approval; and

 

  (ii) the Corporation was permitted to carry out or procure the carrying out of
the approved arrangements to the extent that the approved arrangements require
measures to be taken outside the Corridor;

 

  (c) without prejudice to its other obligations under the Original Concession
Deed, APT was required to ensure that the effect of the Company Works and the
Government Works on:

 

  (i) the Port; and

 

  (ii) Services and facilities used or provided by Service Providers,

was minimised.

 

94



--------------------------------------------------------------------------------

 

19.4 Quality Assurance Plans (Works)

The Company acknowledges that:

 

  (a) APT was required to implement a quality assurance system for the design
and construction of the New Railway in accordance with ISO9000 and the Quality
Assurance Plans (Works);

 

  (b) APT was required to:

 

  (i) have its compliance with the Quality Assurance Plans (Works) audited at
intervals not exceeding 6 months at its cost by an independent auditor
reasonably acceptable to the Corporation;

 

  (ii) permit representatives of the Corporation to be present during such
audits; and

 

  (iii) cause an audit report to be prepared within a reasonable time of the
audit and deliver a copy of such audit report to the Corporation within 5
Business Days of its receipt from the auditor;

 

  (c) either APT or the Corporation was permitted to request amendments to the
Quality Assurance Plans (Works). If they (acting reasonably) were unable to
agree on the proposed amendments to the Quality Assurance Plans (Works) within
10 Business Days of receipt from the other of the request, either of them was
permitted to refer the matter for dispute resolution under clause 39 of the
Original Concession Deed;

 

  (d) APT will not be relieved of any liability under the Original Concession
Deed (other than under clause 19.4 of that deed) as a result of:

 

  (i) compliance with the quality assurance requirements of the Original
Concession Deed; or

 

  (ii) any acts or omissions of the Corporation with respect to the quality
assurance requirements of the Original Concession Deed, including any audit or
other monitoring by the Corporation of the Company’s compliance with those
requirements.

 

19.5 Survey and certification

The Company acknowledges that APT was required, as a condition precedent to
Completion, to give the Corporation and the Independent Certifier:

 

  (a) the final Design Documentation;

 

  (b) a consolidated and complete Asset Management Plan which complied with the
requirements of the Original Concession Deed;

 

  (c) a certificate signed by a licensed surveyor stating that the whole of the
New Railway is within the New Corridor; and

 

  (d) a certificate from the D&C Joint Venturers that the New Railway had been
designed and constructed in accordance with the requirements of the Design Brief
and the Construction Documentation.

 

95



--------------------------------------------------------------------------------

 

19.6 Corporation to act reasonably

Except as otherwise expressly provided in clause 19 of the Original Concession
Deed, the Corporation acknowledges that it was required to act reasonably when
exercising its rights and powers under clause 19 of that deed.

 

19.7 Preservation of Parties’ rights, obligations and liabilities

Each of the Corporation and the Company acknowledges and agrees that:

 

  (a) the Rights which would, but for the releases contained in the Sale Consent
Deed or the insolvency or winding up of APT, have been available to APT under
clause 19 of the Original Concession Deed as against the Corporation are
available to the Company;

 

  (b) the Rights which would, but for the releases contained in the Sale Consent
Deed or the insolvency or winding up of APT, have been available to the
Corporation under clause 19 of the Original Concession Deed against APT are
available to the Corporation against the Company; and

 

  (c) any obligations or liabilities of APT which would, but for the releases
contained in the Sale Consent Deed or the insolvency or winding up of APT, have
continued under clause 19 of the Original Concession Deed are obligations and
liabilities of the Company,

in each case under this Deed.

 

 

20. Variations

 

20.1 Acknowledgement - Government Works Variation

The Company acknowledges that APT was required to acknowledge:

 

  (a) that the Corporation had the right to require Government Works Variations
to be carried out in accordance with the Government Works Agreement;

 

  (b) except to the extent specified by APT in a notice given under clause
20.4(b)(iii)(A) of the Original Concession Deed and accepted by the Corporation
under clause 20.6 of that deed, or as determined under clause 20.7 of the
Original Concession Deed, that this would not in any way affect the obligations
and risks assumed by APT under the Original Concession Deed; and

 

  (c) that without limiting clause 6.3 of the Original Concession Deed or clause
20.1(b) of the Original Concession Deed, APT’s obligations and rights under the
Original Concession Deed would be the same as if any such Government Works
Variation formed part of the Company Works.

 

20.2 Notice - Government Works Variation

The Corporation acknowledges that it was required, at the same time as any
notice was served upon the Government Works Contractor under clause 4.1 of the
Government Works Agreement, to also submit a copy of that notice to APT.

 

96



--------------------------------------------------------------------------------

 

20.3 Notice - Company Works Variation

The Corporation acknowledges that during the Construction Period, the
Corporation could serve written notice on APT specifying particulars of a
proposed Company Works Variation that the Corporation wished to make.

 

20.4 Variation details

The Company acknowledges that APT was required, upon receipt of a notice under
clause 20.2 or 20.3 of the Original Concession Deed, to:

 

  (a) if necessary consult with the Government Works Contractor in respect of
any proposed Government Works Variation; and

 

  (b) provide the Corporation with a written notice containing reasonably
detailed particulars of:

 

  (i) its estimate of the Company Variation Costs and proposed payment regime;

 

  (ii) in the case of a Company Works Variation, the effect (if any) of the
proposed Company Works Variation on the achievement of Completion by the Latest
Date for Completion including the extent (if any) to which the Company Works
Variation would cause any delay in achieving Completion and the cost involved in
overcoming or mitigating the delay by accelerating the work affected by the
Company Works Variation; and

 

  (iii) in the case of either a Company Works Variation or a Government Works
Variation:

 

  A. the effect (if any) of the proposed Variation on any of the Company’s
obligations under the Original Concession Deed; and

 

  B. any other information reasonably required by the Corporation in relation to
the carrying out of the proposed Variation.

 

20.5 Value of Company Works Variation

The Company acknowledges that, unless otherwise instructed by the Corporation,
APT was not required to, and could not, begin work in respect of a Company Works
Variation until such time as all relevant details of the Company Works Variation
(including the Company Variation Costs and the payment regime) were agreed
between the Corporation and APT, or were determined pursuant to clause 20.7 of
the Original Concession Deed.

 

20.6 Acceptance by Corporation

The Corporation acknowledges that it accepted particulars submitted by APT under
clause 20.4 of the Original Concession Deed, when it notified APT in writing.

 

97



--------------------------------------------------------------------------------

 

20.7 Dispute

The Corporation acknowledges that if it disputed any of the particulars provided
by APT pursuant to clause 20.4 of the Original Concession Deed relating to a
proposed Variation, then the Corporation could, by notice in writing to the
Government Works Contractor, the Company and the Independent Certifier, refer
the dispute:

 

  (a) if it related to particulars referred to in clause 20.4(b)(i) and (ii) of
the Original Concession Deed, to the Independent Certifier who was required
within 21 days of receipt of the written notice to make a determination as to
the Company Variation Costs. The Independent Certifier’s determination would
have been final and binding save in the case of any manifest error; or

 

  (b) if it related to:

 

  (i) the proposed payment regime; or

 

  (ii) particulars referred to in clause 20.4(b)(iii) of the Original Concession
Deed,

to dispute resolution under clause 39 of the Original Concession Deed.

 

20.8 Instruction to proceed

The Corporation acknowledges that whether or not there had been an agreement
between the Corporation and APT under clause 20.6 of the Original Concession
Deed, or a determination had been made under clause 20.7 of the Original
Concession Deed, then the Corporation could, subject to clause 20.10 of the
Original Concession Deed, instruct APT to, and APT was required, subject to the
Corporation complying with its obligations under clause 20.9 of the Original
Concession Deed, to carry out a Company Works Variation.

 

20.9 Payment

 

  (a) The Corporation acknowledges that it was required to pay to APT any
Company Variation Costs accepted under clause 20.6 of the Original Concession
Deed or determined pursuant to clause 20.7 of the Original Concession Deed. If
the Corporation become obliged under clause 20.9 of the Original Concession Deed
to pay an amount to APT, then the Corporation was required to pay that amount in
sufficient time to ensure that there was no negative impact on the cash flow
position of APT.

 

  (b) The Company acknowledges that APT was required to take all reasonable
steps to mitigate the Company Variation Costs for the purpose of the agreement
between the Corporation and APT or a determination pursuant to clause 20.7 of
the Original Concession Deed.

 

  (c) The Company and the Corporation acknowledge that if the Corporation
instructed APT or the Government Works Contractor to proceed with a Variation
before the Company Variation Costs were agreed between the Corporation and APT
or determined by the Independent Certifier pursuant to clause 20.7 of the
Original Concession Deed, the Company Variation Costs were, until the parties
otherwise agreed or the Independent Certifier made a determination under clause
20.7 of the Original Concession Deed, deemed to be the estimate of Company
Variation Costs notified by APT pursuant to clause 20.4 of the Original
Concession Deed and payment would be made on that basis.

 

20.10 Restrictions

The Corporation acknowledges that it could not instruct APT to carry out a
Company Works Variation:

 

  (a) after the first 24 months of the Construction Period; or

 

98



--------------------------------------------------------------------------------

 

  (b) if the undertaking of that Company Works Variation (including Company
Works Variations involving omissions or deletions of work), either alone or in
conjunction with other Variations, was reasonably likely to:

 

  (i) delay Completion by more than 3 months; or

 

  (ii) result in the Variation Costs exceeding $25 million (taking account of
any reductions on account of deletions or omissions); or

 

  (c) which, either alone or in conjunction with other Variations, would reduce
the value of work to be performed by the D&C Joint Venturers by more than $15
million,

unless:

 

  (d) APT consented in writing (which consent APT was required not to
unreasonably delay or withhold); or

 

  (e) the Company Works Variation was required to:

 

  (i) ensure that the Corporation complied with the Law; or

 

  (ii) enabled the Corporation to comply with its obligations under any Project
Document.

 

20.11 No other Claim

The Company acknowledges that, subject to clause 20 of the Original Concession
Deed, the Corporation was not liable to APT for any Loss or Claim arising out of
or in connection with:

 

  (a) any Variation; or

 

  (b) any delay which arose out of or in connection with a Variation.

 

20.12 Parties’ Rights, obligations and liabilities

Each of the Corporation and the Company acknowledges and agrees that:

 

  (a) the Rights which would, but for the releases contained in the Sale Consent
Deed or the insolvency or winding up of APT, have been available to APT under
clause 20 of the Original Concession Deed as against the Corporation are
available to the Company;

 

  (b) the Rights which would, but for the releases contained in the Sale Consent
Deed or the insolvency or winding up of APT, have been available to the
Corporation under clause 20 of the Original Concession Deed against APT are
available to the Corporation against the Company; and

 

  (c) any obligations or liabilities of APT which would, but for the releases
contained in the Sale Consent Deed or the insolvency or winding up of APT, have
continued under clause 20 of the Original Concession Deed are obligations and
liabilities of the Company,

in each case under this Deed.

 

99



--------------------------------------------------------------------------------

 

 

21. Completion

 

21.1 Acknowledgement of Completion

The parties acknowledge that Completion occurred on the Completion Date.

 

21.2 [Not used]

 

21.3 [Not used]

 

21.4 [Not used]

 

21.5 [Not used]

 

21.6 Defects or omissions

Notwithstanding that Completion has occurred, the Company must still rectify as
soon as practicable any omissions or defects which did not preclude the
achievement of Completion.

 

 

22. Operation, maintenance and repair

 

22.1 Operation

 

  (a) The Company is entitled to operate the Railway during the Operation
Period.

 

  (b) [Not used]

 

  (c) The Company:

 

  (i) will ensure that an appropriate number of freight trains, having regard to
market demand at the time, operate on the Railway during the Operation Period,
on the basis that to do so is commercially viable;

 

  (ii) acknowledges that, as at the Novation Date, the number of inter-modal
freight train services which FreightLink Pty Ltd operates on the Railway is
commercially viable and the Company intends to continue to offer such services
for so long as it is commercially viable to do so having regard to market
demand;

 

  (iii) will notify the Corporation prior to the Company ceasing to operate any
freight train services (together with the reasons why it has formed the view
that such services are no longer commercially viable (due to changes in market
demand or otherwise));

 

  (iv) agrees that it will in good faith and in accordance with sound and
prudent business practices pursue new business opportunities for freight rail
services on the Railway during the Operation Period where there is market demand
for freight rail services and provision of such services is commercially viable;
and

 

  (v) will comply with its obligations under the Access Regime.

 

  (d) The Corporation and the Company acknowledge and agree that, if there is a
dispute raised by either party in respect of sub-clause (c), in determining
whether a matter is commercially viable, the expert or arbitrator must have
regard to inter alia, the return on investment acceptable for the risk
particular to the specific new business opportunity and the Company’s ability to
fund the investment.

 

100



--------------------------------------------------------------------------------

 

22.2 Maintenance and repair

 

  (a) The Company must maintain and repair the New Railway so:

 

  (i) as to keep the New Railway in good and substantial repair and condition
(subject to fair wear and tear);

 

  (ii) that it is suitable for use as a railway carrying the actual rail traffic
the Railway is then carrying (without speed restrictions other than as permitted
by the O&M Standards);

 

  (iii) that it complies with the O&M Standards and the Environmental Management
Plan at all times; and

 

  (iv) that it will be in the Handover Condition on the Handover Date.

 

  (b) The Company must replace the various components comprising the New Railway
as and when considered necessary by the Company, acting reasonably having regard
to good railway maintenance practice, to comply with its obligations under
sub-clause (a).

 

  (c) The Company must maintain the Existing Railway in no worse repair and
condition than it was in at Financial Close. For avoidance of doubt:

 

  (i) the Company is not required to re-rail the Existing Railway; but

 

  (ii) if the Company makes any improvement to the Existing Railway, it will
ensure that the improvement is made to the standard required for the New
Railway.

 

22.3 Prescribed Maintenance Tasks

 

  (a) Without limiting the Company’s obligation under clause 22.2(b), the
Company must undertake each Prescribed Maintenance Task in respect of the
Existing Railway within the time frame specified in Schedule 8.

 

  (b) Without limiting sub clause (a), the Company and the Corporation agree to
meet annually to discuss when the Prescribed Maintenance Tasks will be carried
out and how this timing will be reflected in the O&M Plan to be prepared under
clause 22.6.

 

  (c) The Corporation may, in its absolute discretion, having regard to the
current and expected needs of the Railway and anticipated future traffic
volumes, agree to defer the time by which one or more Prescribed Maintenance
Tasks must be carried out beyond the time frames specified in Schedule 8.

 

  (d) Without limiting the Company’s obligations under clause 22.6, the Company
will include in each O&M Plan prepared under clause 22.6 the anticipated
Prescribed Maintenance Tasks to be performed by the Company in the first year of
the 3 year period to which that O&M Plan relates.

 

  (e) At the end of each Financial Year, the Company must provide:

 

  (i) “as constructed documentation” in relation to the Prescribed Maintenance
Tasks undertaken during the Financial Year; and

 

  (ii)

a reconciliation of the extent of the Prescribed Maintenance Tasks

 

101



--------------------------------------------------------------------------------

 

actually performed during the Financial Year compared to the tasks that the
previous year’s O&M Plan anticipated would be carried out during the Financial
Year.

 

  (f) The Corporation must review the documentation provided under clause
22.3(e)(ii) within 1 month of receipt of such documentation and give notice to
the Company acknowledging the extent of the relevant Prescribed Maintenance
Tasks performed during the previous period and that the Company has satisfied
its obligations with respect to the relevant part of the relevant Prescribed
Maintenance Task.

 

  (g) No acknowledgement by the Corporation under clause 22.3(f) will lessen or
otherwise affect the Company’s warranties under this Deed or otherwise relieve
the Company from, or alter or affect, the Company’s liabilities, obligations or
responsibilities whether under this Deed or otherwise according to law if the
Prescribed Maintenance Task has not been performed to the requisite standard.

 

  (h) If, during the Certification Period:

 

  (i) the Access Regime ceases to be an Effective Access Regime; and

 

  (ii) clause 31 does not apply,

the Company shall cease to have any obligation to perform the Prescribed
Maintenance Tasks for as long as the Access Regime ceases to be an Effective
Access Regime.

 

22.4 Asset Management Plan

 

  (a) The Company:

 

  (i) acknowledges that APT, as required by the Original Concession Deed gave
the Corporation a consolidated and complete Asset Management Plan for the
Railway; and

 

  (ii) adopts the current Asset Management Plan held by the Corporation as its
Asset Management Plan.

 

  (b) [Not used]

 

  (c) [Not used]

 

  (d) [Not used]

 

  (e) The Corporation acknowledges that APT, as condition precedent to
Completion of the New Railway, delivered to the Corporation a consolidated and
complete Asset Management Plan.

 

22.5 O&M Manuals

 

  (a) The Company:

 

  (i) acknowledges that APT was required by the Original Concession Deed to give
the Corporation, at least 3 months before the anticipated date for Completion,
draft O&M Manuals:

 

  A. prepared on the basis of the outline which appeared at Exhibit 12 of the
Original Concession Deed; and

 

102



--------------------------------------------------------------------------------

 

  B. which complied with the O&M Standards and the Asset Management Plan; and

 

  (ii) the Company adopts the current O&M Manuals held by the Corporation as its
O&M Manuals for the purposes of this Deed.

 

  (b) [Not used]

 

  (c) [Not used]

 

  (d) The Corporation acknowledges and agrees that APT discharged its
obligations with respect to the delivery to the Corporation of the O&M Manuals
as required by clause 22.5(a) of the Original Concession Deed.

 

22.6 O&M Plans

 

  (a) The Company:

 

  (i) subject to paragraphs (ii) and (iii), must give the Corporation a draft
O&M Plan, prepared on the basis of the outline which appears at Exhibit 13 of
the Original Concession Deed, at least 2 months before the commencement of each
Financial Year during the Operation Period, in respect of the operation,
maintenance and repair of the Railway during the 3 year period commencing on the
first day of that Financial Year, and which in each case complies with the O&M
Standards and the Asset Management Plan; and

 

  (ii) for the period 1 July 2010 to 30 June 2011, the Company adopts as its O&M
Plan, the O&M Plan provided by APT to the Corporation for that period; and

 

  (iii) in respect of the period from 1 July 2011 to 31 December 2011, by
30 April 2011 the Company will provide to the Corporation an O&M Plan for that
period containing the details referred to in paragraph (b).

 

  (b) Each O&M Plan must establish budgets for:

 

  (i) the major maintenance, overhaul and replacement of the Railway;

 

  (ii) the Prescribed Maintenance Tasks; and

 

  (iii) Planned Preventative Maintenance,

for the first year of the relevant 3 year period.

 

  (c) The Corporation may (but is not obliged to):

 

  (i) review the O&M Plans submitted to it under sub-clause (a); and

 

  (ii) if the Corporation reasonably considers that an O&M Plan does not comply
with the requirements of this Deed, give notice to the Company within 1 month of
receipt of the O&M Plan specifying the areas of non-compliance.

 

103



--------------------------------------------------------------------------------

 

  (d) If the Corporation gives a notice under sub-clause (c), the Company must,
subject to clause 22.7(f):

 

  (i) amend the O&M Plan to address the matters the subject of that notice; and

 

  (ii) resubmit the amended O&M Plan to the Corporation.

Sub-clause (c) will apply to any resubmitted O&M Plan as if it were the O&M Plan
originally submitted under sub-clause (a).

 

22.7 Project Plans - updating and compliance

 

  (a) The Company acknowledges and agrees that:

 

  (i) an intended purpose of the Asset Management Plan, the O&M Manuals and the
O&M Plans (referred to in this clause collectively as the “Project Plans”) is
for the Company to provide a detailed description of how the Company intends to
comply with its maintenance and repair obligations under this Deed; and

 

  (ii) the Project Plans will require ongoing development, amendment and
updating throughout the Concession Period to take into account:

 

  A. Changes to the Railway;

 

  B. changes in Law;

 

  C. changes to the manner in which the Railway is being used; and

 

  D. deficiencies or omissions from the Project Plans of which the Company
becomes aware.

 

  (b) The Company must:

 

  (i) continue to develop and promptly amend or update the Project Plans to take
into account the occurrence of the events and circumstances referred to in
sub-clause (a)(ii); and

 

  (ii) promptly submit each further Project Plan to the Corporation as it is
further developed, amended or replaced.

 

  (c) Without limiting any other rights the Corporation may have, if the
Corporation reasonably considers that:

 

  (i) any Project Plan has ceased to comply with the requirements of this Deed;
or

 

  (ii) the Company has not further developed, updated or amended any Project
Plan in accordance with the requirements of sub-clause (b),

the Corporation may by written notice direct the Company to further develop,
update or amend the Project Plan specifying:

 

  (iii) the reasons why such development, updating or amending is required; and

 

  (iv) such reasonable time within which such development, updating or amending
must occur,

 

104



--------------------------------------------------------------------------------

and the Company must:

 

  (v) further develop, update or amend the Project Plan as directed by the
Company; and

 

  (vi) submit the further developed, updated or amended Project Plan to the
Corporation within the time specified in the Corporation’s notice.

 

  (d) The Company:

 

  (i) must comply with each Project Plan submitted to the Corporation under
clauses 22.4, 22.5, 22.6 and this clause 22.7;

 

  (ii) agrees that compliance by it with any Project Plan will not in any way
lessen or affect:

 

  A. its liabilities or responsibilities under this Deed or otherwise according
to Law; or

 

  B. the Corporation’s rights against it, whether under this Deed or otherwise
according to Law.

 

  (e) The Corporation will have the right at any time to audit at the
Corporation’s cost the Company’s compliance with the Project Plans. The
Corporation must give the Company at least 20 Business Days’ notice of its
intention to exercise this right.

 

  (f) In the event that there is a dispute or difference between the Parties, as
to whether the Project Plans or the Quality Assurance Plans (Operations) comply
with the requirements of this Deed then clause 39 will apply.

 

  (g) The Company acknowledges that:

 

  (i) the Corporation does not owe a duty of care to the Company to review any
Project Plan submitted to the Corporation under clause 22.4, 22.5, 22.6 or this
clause 22.7 for errors, omissions or compliance with this Deed; and

 

  (ii) the Corporation’s receipt or review of, or comments on, any such Project
Plan will not lessen or otherwise affect:

 

  A. the Company’s liabilities or responsibilities under this Deed or otherwise
according to Law; or

 

  B. the Corporation’s rights against the Company, whether under this Deed or
otherwise according to Law.

 

22.8 Quality Assurance Plans (Operations)

 

  (a) The Corporation acknowledges that it has approved the plans contained in
Exhibit 15 as the Quality Assurance Plans (Operations) for the purpose of this
Deed.

 

  (b) If the Corporation so requests (which request must not be made more than
once a year) then the Company must:

 

  (i) have its compliance with the Quality Assurance Plans (Operations) audited
at its cost by an independent auditor who is reasonably acceptable to the
Corporation;

 

105



--------------------------------------------------------------------------------

 

  (ii) permit representatives of the Corporation to be present during such
audits; and

 

  (iii) cause the audit report to be prepared within a reasonable time of the
audit and deliver a copy of the audit report to the Corporation within 5
Business Days of receiving it from the auditor.

 

  (c) Either Party may request amendments to the Quality Assurance Plans
(Operations). If the Parties (acting reasonably) are unable to agree on the
proposed amendments to the Quality Assurance Plans (Operations) within 10
Business Days of receipt from the other Party of the request, either Party may
refer the matter for dispute resolution under clause 39.

 

  (d) The Company will not be relieved of any liability under this Deed (other
than under this clause 22.8) as a result of:

 

  (i) compliance with the quality assurance requirements of this Deed; or

 

  (ii) any acts or omissions of the Corporation with respect to the quality
assurance requirements of this Deed, including any audit or other monitoring by
the Corporation of the Company’s compliance with those requirements.

 

  (e) The Company agrees to continuously improve the Quality Assurance Plans
(Operations) so as to ensure that they at all times reflect best industry
practice for comparable railroads in Australia.

 

22.9 Inspections

 

  (a) The Company must inspect the Railway at least once a year during the
Concession Period to determine its state of repair.

 

  (b) The Company must maintain a register of all inspections carried out on the
Railway by itself after the Novation Date or APT prior to the Novation Date.

 

  (c) The Company must following reasonable notice from the Corporation make
available and, if requested by the Corporation, provide copies of the register
referred to in sub-clause (b) for inspection by the Corporation.

 

22.10 Reports

Within 3 months of the end of each Financial Year, the Company must give the
Corporation a written report detailing:

 

  (a) the results of any inspections carried out on the Railway during the
previous Financial Year; and

 

  (b) all maintenance and repairs carried out on the Railway during the previous
Financial Year.

 

22.11 Register of works

 

  (a) The Company must maintain a true, up to date and complete register of all
maintenance, repair and renewal works undertaken by APT prior to the Novation
Date and the Company on or after the Novation Date in respect of the Railway.

 

106



--------------------------------------------------------------------------------

 

  (b) The Company must following reasonable notice from the Corporation make
available and, if requested by the Corporation, provide copies of the registers
referred to in sub-clause (a) for inspection by the Corporation or its nominee.

 

22.12 Maintenance reviews

 

  (a) The Company acknowledges the Corporation’s right under each Sub-Lease to
enter the Corridor to, amongst other things, inspect the Railway to determine
whether or not the Company is complying with its obligations under this clause
22.

 

  (b) In addition to the right referred to in sub-clause (a), the Corporation
may (but is not obliged to) require that a representative of the Company jointly
inspect the Railway with a representative of the Corporation:

 

  (i) once each year during the last 10 years of the Concession Period; and

 

  (ii) following the issue of a notice under clause 35.1,

to determine whether or not the Company is complying with its obligations under
this clause 22.

 

22.13 Operating qualifications

The Company must:

 

  (a) ensure that any entity that performs substantial operation, maintenance
and/or repair obligations in respect of the Railway is reputable and has or has
access to sufficient experience, expertise and ability to perform its
obligations to the standards required by this Deed; and

 

  (b) promptly provide the Corporation with written details of the entity and
the terms and conditions of its appointment, if requested by the Corporation.

 

22.14 Rail safety

 

  (a) The Company must comply with all Laws relating to rail safety.

 

  (b) The Company must promptly give the Corporation:

 

  (i) copies of all notices, orders or directions given to or received by it or
its Associates in connection with the Project pursuant to any Law relating to
rail safety; and

 

  (ii) copies of all documents given by it or its Associates to a Government
Authority in connection with the Project pursuant to any Law relating to rail
safety, including all safety management plans submitted by it or its Associates
under any such Laws.

 

  (c) The Company must give to the Corporation a copy of each safety performance
report given by the Company:

 

  (i) to the Rail Safety Regulator (as that term is defined in the Rail Safety
Act (SA)) in accordance with the Company’s obligations under section 61 of the
Rail Safety Act (SA), provided that such disclosure to the Corporation is
permitted by the Rail Safety Act (SA) and the Regulator at the time. The Company
must give to the Corporation each such report on or about the same date that it
gives the report to the Rail Safety Regulator; or

 

107



--------------------------------------------------------------------------------

 

  (ii) to the Director (as the term is defined in the Rail Safety Act (NT)) in
accordance with the Company’s obligations under section 54 of the Rail Safety
Act (NT), provided that such disclosure to the Corporation is permitted by the
Rail Safety Act (NT) and the Director at the time. The Company must give to the
Corporation each such report on or about the same date that it gives the report
to the Director.

 

22.15 Security Bonds

 

  (a) The Company must, on the Novation Date, provide the Corporation with a
Security Bond in an amount equal to the face value of the Security Bonds then
held by the Corporation and which have been provided by APT (which aggregate
face value the Parties acknowledge and agree is A$3,136,775).

 

  (b) The Company must:

 

  (i) on every fifth anniversary of the Completion Date which occurs after the
Novation Date (“Top-Up Date”), provide the Corporation with a further Security
Bond equal to the amount calculated in accordance with the following formula:

 

A =

  

[

  $2.5 million x  CPl2  

]

  

- $2.5 million

     CPl1     

 

  where:   A    is the amount of the further Security Bond   CPI1    is the CPI
for the quarter immediately preceding 20 April 2001; and   CPI2    is the CPI
for the quarter immediately preceding the relevant Top-Up Date (unless that CPI2
is less than CPI1 in which case CPI2 will be deemed to be equal to CPI1).

 

  (ii) immediately prior to the commencement of the 5th last year of the
Operation Period, provide the Corporation with a further Security Bond equal to
the amount calculated in accordance with the following formula:

 

     A = B - C   where:   A    is the amount of the further Security Bond;   B
   is the annualised forecast maintenance expenditure for the last 5 years of
the Concession Period; and   C    is the total amount of the Security Bonds then
held by the Corporation.

 

  (iii) immediately prior to the commencement of each of the 4th last, 3rd last,
2nd last and last years of the Operation Period, provide the Corporation with a
further Security Bond equal to the amount (if any) by which the forecast
maintenance expenditure for the immediately preceding year exceeded the actual
maintenance expenditure incurred during that year.

 

108



--------------------------------------------------------------------------------

 

  (c) Without in any way limiting the Corporation’s rights under this Deed or
otherwise to demand, receive or use the proceeds of any Security Bond provided,
the Corporation will be entitled to demand, receive and use the proceeds of the
Security Bonds whenever the Corporation becomes entitled to the payment of
moneys by the Company under or arising out of a breach by the Company of its
maintenance or repair obligations under this clause 22.

 

  (d) The exercise by the Corporation of its rights under sub-clause (c) will
not prevent the Corporation from seeking alternative or additional remedies or
from recovering any Loss in excess of the amount demanded or received pursuant
to sub-clause (b).

 

  (e) Subject to sub-clause (b), the Company will not be entitled to, and
undertakes that it will not, at any time take any steps to injunct or otherwise
restrain or attempt to injunct or otherwise restrain:

 

  (i) any issuer of a Security Bond from paying the Corporation pursuant to the
Security Bond;

 

  (ii) the Corporation from taking any steps which may be a pre-condition to
obtaining payment under a Security Bond; or

 

  (iii) the Corporation using the money received under a Security Bond.

 

  (f) If the Corporation holds a Security Bond provided under this clause 22.15,
which contains an expiry date (Bond Expiry Date) which is earlier than the date
on which that Security Bond is required to be released by the Corporation, then
on or before the date which is 20 Business Days prior to the Bond Expiry Date
for that Security Bond, the Company must provide the Corporation with a
replacement Security Bond which complies with sub-clause (g) in exchange for the
Security Bond which is being replaced.

 

  (g) Any replacement Security Bond required to be provided under sub-clause (f)
must:

 

  (i) be for an amount equivalent to the amount of the Security Bond being
replaced;

 

  (ii) be in favour of the Corporation; and

 

  (iii) otherwise comply with the requirements of this Deed.

 

  (h) If sub-clause (f) applies in respect of any Security Bond and the
Corporation has not received from the Company a replacement Security Bond which
complies with sub-clause (g) at least 20 Business Days prior to the Bond Expiry
Date for that Security Bond then, irrespective of anything contained in, and
without limiting the Corporation’s rights under, this Deed or the Security Bond,
the Corporation may make demand under the Security Bond.

 

  (i) If any money is paid to the Corporation by the issuer of a Security Bond,
the Company must within 14 days of the date of that payment provide a further
Security Bond to the Corporation for an amount equal to the amount paid to the
Corporation.

 

109



--------------------------------------------------------------------------------

 

  (j) Subject to its rights under and in connection with this Deed, the
Corporation will on the date which is 2 years after the end of the Concession
Period return to the Company the balance of the Security Bonds then held.

 

  (k) The Company must keep in place all Security Bonds required by this clause
22.15 for the period for which they are required. Accordingly, if the issuer of
a Security Bond ceases to be a bank acceptable to the Corporation, the Company
must provide replacement Security Bonds within 5 Business Days of being
requested by the Corporation to do so.

 

22.16 Katherine River Crossing

 

  (a) The Company acknowledges that APT was required prior to the Novation Date
to maintain and repair and on and after the Novation Date the Company must
maintain and repair the Katherine River Crossing as required by clause 3.3(d) of
the O&M Standards.

 

  (b) The Company will not be entitled to and must not make any Claim against
the Corporation:

 

  (i) in respect of any Loss or Claim brought against, incurred or suffered by
the Company to the extent that such Loss or Claim results from a failure by APT
prior to the Novation Date or the Company on or after the Novation Date to
comply with its obligations under sub-clause (a); or

 

  (ii) in respect of any Loss or Claim arising out of or in connection with any
damage to the New Railway.

 

 

23. Changes to Railway by Company

 

23.1 Company may undertake Changes

Subject to clause 23.2, the Company may at its own cost and risk undertake
Changes to the Railway from time to time during the Operation Period.

Neither the Corporation, nor the State, nor the Territory will have any
obligation whatsoever to pay for or to contribute to the cost of any Change
including any Change required as a result of any increased or different level of
rail traffic on the Railway.

 

23.2 Corporation to approve all Changes

 

  (a) Subject to sub-clause (c), the Company must not undertake any Change
pursuant to clause 23.1 unless and until:

 

  (i) it has given the Corporation all information relevant to the Corporation’s
decision to give or withhold its approval to the Change, including:

 

  A. the reasons for, and the purpose of, the proposed Change; and

 

  B. the Design Documentation for the proposed Change; and

 

  (ii) the Corporation has approved the Change.

 

  (b) The Corporation must not:

 

  (i) withhold its approval if the Change is required to ensure that the Company
complies with the Law; or

 

110



--------------------------------------------------------------------------------

 

  (ii) otherwise unreasonably withhold or delay its approval to a proposed
Change.

 

  (c) The Company will not be required to obtain the prior approval of the
Corporation to a Change which is required in the event of an emergency either
for safety reasons or in order to protect property. The Company must, however,
promptly notify the Corporation of the Change after it has been effected.

 

23.3 Standard of Changes

Each Change undertaken by the Company pursuant to this clause 23 must be
undertaken:

 

  (a) with good materials and using good workmanship;

 

  (b) in accordance with the requirements of this Deed, including the intent of
the Design Brief; and

 

  (c) so that the Change is fit for its intended purpose.

 

23.4 Design Documentation

 

  (a) The Company must design all Changes consistently with the requirements of
this Deed, including the intent of the Design Brief, by preparing the Design
Documentation for the Change.

 

  (b) The Company must submit the Design Documentation for the Change to the
Corporation.

 

  (c) The Corporation may (but is not obliged to) review the proposed Design
Documentation to monitor consistency with the requirements of this Deed,
including the intent of the Design Brief.

 

  (d) If the Corporation reasonably considers that the Design Documentation
provided to it under sub-clause (b) is not consistent with the requirements of
this Deed, including the intent of the Design Brief, the Corporation may, within
10 Business Days of receipt of the Design Documentation, give a notice to the
Company which:

 

  (i) specifies the parts of the Design Documentation which the Corporation
considers are not consistent with the requirements of this Deed, including the
intent of the Design Brief; and

 

  (ii) requires the Company to amend the Design Documentation to correct the
inconsistency.

 

  (e) If the Corporation gives a notice under sub-clause (d), the Company may
amend the Design Documentation for the Change and resubmit it to the
Corporation. This clause 23.4 will apply in respect of any resubmitted Design
Documentation in the same way as if it were the Design Documentation originally
submitted under sub-clause (b).

 

  (f) If the Company disagrees with any notice given by the Corporation under
sub-clause (d) it must within 10 Business Days of receipt of such a notice give
notice of its disagreement to the Corporation. The Corporation and the Company
must use reasonable endeavours to resolve the matter the subject of the
disagreement. If the matter is not resolved within 10 Business Days of the
receipt of that notice by the Corporation, either Party may refer the matter for
dispute resolution under clause 39.

 

111



--------------------------------------------------------------------------------

 

  (g) The Company acknowledges that:

 

  (i) the Corporation does not owe a duty of care to the Company and will not be
bound to review or comment on any Design Documentation for a Change, or check
any such Design Documentation or any other information supplied by the Company,
for errors, omissions or compliance with the requirements of this Deed; and

 

  (ii) the Corporation’s:

 

  A. approval of a Change; or

 

  B. receipt or review of, or comment on, any such Design Documentation or any
other information supplied by the Company,

will not alter or relieve the Company from responsibility for its errors or
omissions or compliance with the requirements of this Deed.

 

23.5 Review of construction

 

  (a) The Corporation may (but is not obliged to) inspect any works associated
with a Change before the Change is completed to determine whether the Company’s
obligations are being complied with and in particular whether the Change is
being undertaken in accordance with this Deed.

 

  (b) If, before the Change is completed, the Corporation believes that the
Company is not undertaking the Change in accordance with the requirements of
this Deed, the Corporation may give notice to the Company specifying the areas
of non-compliance.

 

  (c) If the Corporation gives a notice under sub-clause (b) and the Company
does not give a notice under sub-clause (f) (or if the Company does give a
notice under sub-clause (f) and it is subsequently agreed or determined that the
Company is not undertaking the Change in accordance with the requirements of
this Deed), the Company must develop and submit to the Corporation, within 10
Business Days after receipt of notice from the Corporation under sub-clause
(b) (or the subsequent agreement or determination), a plan and programme for
corrective action (“Corrective Action Plan”) to correct the matters the subject
of the notice under sub-clause (b).

 

  (d) Within 10 Business Days of receipt of the Corrective Action Plan from the
Company, the Corporation may give notice to the Company that the Corrective
Action Plan either:

 

  (i) satisfactorily addresses the matters the subject of the notice under sub-
clause (b):

 

  (ii) does not address the matters the subject of the notice under sub-clause
(b), in which case, subject to sub-clause (f), the Company must amend the
Corrective Action Plan and resubmit it to the Corporation within 10 Business
Days after receipt of the notice from the Corporation. This clause 23.5 will
apply in respect of the amended Corrective Action Plan in the same way as if it
were the Corrective Action Plan originally submitted under sub-clause (c).

 

112



--------------------------------------------------------------------------------

 

  (e) The Company must proceed to implement and carry out such of the Corrective
Action Plan which has not been rejected by the Corporation under sub-clause
(d) or, if the Company gives notice under sub-clause (f), which has subsequently
been agreed or determined to satisfactorily address the matters the subject of
the notice under sub-clause (b).

 

  (f) If the Company disagrees with any notice given by the Corporation under
sub-clauses (b) or (d), it must within 10 Business Days of receipt of such a
notice give notice of its disagreement to the Corporation. The Corporation and
the Company must use reasonable endeavours to resolve the matter the subject of
the disagreement. If the matter is not resolved within 10 Business Days of the
receipt of that notice by the Corporation, either Party may refer the matter for
dispute resolution under clause 39.

 

23.6 Integration

The Company must do all things required to ensure that all Changes are
integrated with the then existing Railway.

 

23.7 Maintenance

Upon completion of any Changes undertaken by the Company pursuant to this clause
23, the completed Changes will form part of the Railway for the purposes of this
Deed and the Company will be responsible for maintaining and repairing those
Changes in accordance with its obligations under clause 22.

 

 

24. Port

 

24.1 Warranty

The Territory acknowledges that, as at 20 April 2001, it warranted to APT that
the Port Terminal Development Agreement for Lease was validly subsisting and
legally enforceable in accordance with its terms and the Port Terminal Lease
will on execution be valid and subsisting and legally enforceable in accordance
with its terms.

 

24.2 Port Works

 

  (a) The Territory acknowledges and agrees that it was required to procure that
the DPC undertake and complete the DPC Works pursuant to the Port Terminal
Development Agreement for Lease within the period or periods specified in the
Port Terminal Development Agreement for Lease.

 

  (b) The Company acknowledges and agrees with the Territory that the only costs
or damages which the DPC was or is obliged to pay as a result of delays to
completion of the DPC Works were and are those costs payable by the DPC pursuant
to clause 5.13 of the Port Terminal Development Agreement for Lease.

 

24.3 Modification to the Port

If the Company seeks modifications to the Port of Darwin from time to time in
order to accommodate:

 

  (a) increased shipping or container traffic;

 

  (b) changes in shipping or freight handling technology;

 

  (c) other improvements in the Company’s operating capacity or efficiency; or

 

113



--------------------------------------------------------------------------------

 

  (d) matters of a similar nature to those referred to in paragraphs (a)-(c),

the Territory will consult with the Company in relation to such proposed
modifications without having any obligation whatsoever to carry out or procure
the proposed modifications or to otherwise grant any rights to the Company in
relation to such proposed modifications.

 

24.4 DPC’s right to modify Port

The Company acknowledges the rights of the DPC to add to or reduce, vary,
relocate, extend, modify, redesign and/or otherwise develop the Port or any part
of it (including the Port Terminal Land, the Port Terminal or the Licensed
Areas) or in any other manner whatsoever alter or deal with the Port as it may
do so in accordance with clause 19 of the Port Terminal Lease. The Territory
will ensure that the DPC consults the Company before exercising any of these
rights. The Company acknowledges and agrees that the exercise by the DPC of its
rights under clause 19 of the Port Terminal Lease will not be a Termination
Event under clause 37.1(d).

 

 

25. Intellectual property

 

25.1 Ownership of Proprietary Documentation

 

  (a) The Company represents and warrants that:

 

  (i) the Company owns or is entitled to use any Proprietary Documentation
created after the Novation Date and is entitled to grant the licence granted
under clause 25.2; and

 

  (ii) use of any Proprietary Documentation created before or after the Novation
Date in connection with the Project will not infringe the Intellectual Property
Rights of third parties.

 

  (b) The representations and warranties under sub-clause (a) are deemed to be
repeated by reference to the circumstances then subsisting at the date any
licence or rights are granted under clause 25.2 and, in relation to sub-clause
(a)(ii), on the date on which the Corporation grants any licence or sub-licence
which it is empowered to grant under clause 25.2.

 

  (c) The Company will not be liable for breach of warranty under sub-clause
(a) to the extent that the breach results from the Company’s use of information,
data or material provided by the Corporation.

 

  (d) The Corporation acknowledges that the Company will retain ownership of all
Intellectual Property Rights developed by the Company in connection with the
Project.

 

25.2 Licence to use Proprietary Documentation

The Company grants to the Corporation a perpetual, irrevocable, royalty free,
non-exclusive licence to use, and sub-license others to use, any Proprietary
Documentation created after the Novation Date for the purposes of designing and
constructing any Changes after the Novation Date and operating, maintaining and
repairing the Railway:

 

  (a) during such period as the Corporation is entitled to operate, maintain or
repair the Railway under the Project Documents; and

 

  (b) on and from the Handover Date.

 

114



--------------------------------------------------------------------------------

 

25.3 Term of licence

The licence granted under clause 25.2 will survive:

 

  (a) fundamental breach, repudiation, rescission, frustration, suspension,
termination or expiration of this Deed;

 

  (b) work being taken out of the hands of the Company under this Deed, on any
basis; and

 

  (c) any other discharge of this Deed.

 

25.4 Proprietary Documentation

The Company must:

 

  (a) keep at its office in Adelaide a complete set of the Construction
Documentation for the New Railway and any Changes in hard copy form, as updated
from time to time;

 

  (b) make the Construction Documentation available to the Corporation either in
electronic media form or in hard copy at its office in Adelaide during the hours
of 9am to 5pm on any day, as requested by the Corporation; and

 

  (c) provide the Corporation with such other documents as are necessary for or
used in respect of the design, construction, maintenance or repair of the
Railway (including any Changes) as the Corporation may from time to time
reasonably request.

Any such material required to be in electronic form must be reasonably
acceptable to the Corporation.

 

25.5 Government documentation

The Corporation indemnifies, and will keep indemnified, the Company from and
against any Loss or Claim brought against, incurred or suffered by the Company
because the use (for the purposes of the Project) of information, data or
material provided by the Corporation infringes the Intellectual Property Rights
of a third person (other than an Associate of the Company). The Corporation’s
liability under this indemnity, however, cannot exceed $250,000 in aggregate for
all claims under this clause. Notwithstanding this indemnity, the Company
otherwise accepts the risk of such an infringement.

 

25.6 Corporation’s acknowledgement of APT licence

The Corporation acknowledges and agrees that its rights in respect of
Proprietary Documentation created prior to the Novation Date are derived from
clause 25.2 of the Original Concession Deed.

 

 

26. Risk of loss or damage and insurance

 

26.1 Risk of loss or damage

 

  (a) Except as otherwise expressly provided under any Project Document to which
the Corporation is a party, the Company bears the risk of loss or damage to the
Railway and the Corridor from the Novation Date until the end of the Concession
Period.

 

115



--------------------------------------------------------------------------------

 

  (b) Subject to sub-clause (c) and except as otherwise provided in this Deed,
the Company must (at its cost) promptly make good any loss or damage to the
Railway or the Corridor:

 

  (i) caused during the period referred to in sub-clause (a); or

 

  (ii) caused during the period from Financial Close to the Novation Date and
not made good by APT prior to the Novation Date.

 

  (c) Sub-clause (b) does not apply to the extent that any loss or damage to the
Railway or the Corridor results from:

 

  (i) ionising radiations or contamination by radioactivity from any nuclear
fuel or from any nuclear waste from the combustion of nuclear fuel resulting
from any cause; or

 

  (ii) war, invasion, act of foreign enemies, hostilities (whether war be
declared or not), civil war, rebellion, revolution, insurrection of military or
usurped power, martial law or confiscation by order of any Government Authority.

 

  (d) For the purposes of this clause 26 and clause 27.4, the Railway includes
all physical works located on the Corridor (whether completed or not) which are
the property of the Company or which are under the care, custody or control of
the Company.

 

26.2 Liability and indemnity

 

  (a) The Company releases each of the Corporation, the State and the Territory
from all Claims resulting from:

 

  (i) loss, destruction or damage to real or personal property, including loss
of use thereof;

 

  (ii) injury to, or disease or death of, persons;

 

  (iii) economic loss arising out of such loss, destruction, damage, injury,
disease or death; or

 

  (iv) pure economic loss,

arising out of or in connection with the Project or the Company’s, its
Associates’ or Invitees’ or APT’s, its Associates’ or Invitees’ use and
occupation of the Railway or the Corridor or any related activities, except to
the extent such loss, destruction, damage, injury, disease, death, economic loss
or pure economic loss results from:

 

  (v) any deliberate or negligent act or omission of the State, the Territory,
the Corporation or any of their respective Associates or Invitees;

 

  (vi) any breach by the Corporation, the State or the Territory of their
respective obligations under the Project Documents or a breach by a Head Lessor
of its obligations under a Head Lease or Head Lease Deed; or

 

  (vii) any event or circumstance for which the Company is entitled to be
indemnified by the Corporation, the State or the Territory;

 

  (viii) any breach of Law by the Corporation, the State or the Territory.

 

116



--------------------------------------------------------------------------------

 

  (b) The Company indemnifies, and will keep indemnified, each of the
Corporation, the State and the Territory from and against any Loss or Claim
brought against, incurred or suffered by the Corporation, the State or the
Territory in respect of:

 

  (i) loss, destruction or damage to real or personal property, including loss
of use thereof;

 

  (ii) injury to, or disease or death of, persons; or

 

  (iii) economic loss arising out of such loss, destruction, damage, injury,
disease or death,

arising out of or in connection with the Project or the Company’s, its
Associates’ or Invitees’ or APT’s, its Associates’ or Invitees’ use and
occupation of the Railway or the Corridor or any related activities except to
the extent that such loss, destruction, damage, injury, disease, death or
economic loss results from:

 

  (iv) any deliberate or negligent act or omission of the State, the Territory,
the Corporation or any of their respective Associates or Invitees; or

 

  (v) any event or circumstance for which the Company is entitled to be
indemnified under by the Corporation, the State or the Territory.

 

  (c) Subject to this Deed and the Project Legislation, the Company has the same
responsibilities in respect of persons, property and all other aspects of the
Project which it would have if it held the Corridor as freehold in possession
and as occupier.

 

26.3 Insurance policies

The Company must effect, or cause to be effected, the following insurances :

 

  (a) [Not used]

 

  (b) [Not used]

 

  (c) industrial special risks insurance:

 

  (i) against all risks of physical loss, damage or destruction to the Railway
to the reasonable satisfaction of the Corporation including loss, damage or
destruction by fire, explosion, lightning, storm, tempest, cyclone, earthquake,
aircraft, impact by vehicles or vessels, riots, strikes malicious damage, all
water perils including flood, spontaneous combustion and accidental damage;

 

  (ii) for a limit, for any one loss of at least $200 million including an
allowance to cover the cost of removal of debris, fees for the project managers
and other consultants and an amount to cover additional costs and expenses to
expedite the commencement or completion of the repair, reinstatement or
replacement of the Railway (subject to the premium being based on the full
replacement and reinstatement value of the Railway); and

 

  (iii) including cover for business interruption arising out of loss or damage
to the Railway:

 

117



--------------------------------------------------------------------------------

 

  A. for a limit of liability of not less than the standing charges of the
Railway and the Company’s debt service obligations, together with an additional
increase cost of working limit of not less than $25 million; and

 

  B. extensions for any prevention of access or egress to the Railway including
prevention arising out of damage to the Port or the National Rail Network and/or
loss caused by port and harbour blockage for a minimum limit of liability of $10
million;

 

  (d) public and products liability insurance:

 

  (i) covering any loss or claim arising out of legal liability to third parties
to the reasonable satisfaction of the Corporation, in respect of:

 

  A. physical injury or damage to, or loss or destruction of, property (other
than the Company Works or the Government Works) including loss of use thereof;

 

  B. loss of use of property which has not been physically injured or destroyed;

 

  C. trespass, nuisance or interference with right of way;

 

  D. personal and bodily injury, death, sickness, disease, disability, shock,
fright, stress, mental anguish or mental injury;

 

  E. false arrest, wrongful imprisonment, wrongful accusation, malicious
prosecution, harassment or molestation including but not limited to race,
religion, education, employment, private life, sex or age;

 

  F. vibration, removal or weakening of support;

 

  G. libel, slander and defamation;

 

  H. wrongful entry or wrongful eviction or other invasion of privacy or
trespass to land; and

 

  I. goods sold or supplied,

arising out of or in connection with the Project or the Company’s, its
Associates or Invitees use and occupation of the Railway and the Corridor;

 

  (ii) including the following extensions:

 

  A. sudden and accidental pollution;

 

  B. motor vehicle third party bodily injury gap cover;

 

  C. care, custody and control cover for at least $5 million;

 

  D. liability assumed under contract;

 

  E. financial loss of third parties as a result of property damage;

 

118



--------------------------------------------------------------------------------

 

  F. where possible, employers liability covering worker injury and/or death;

 

  G. worldwide territorial limits and jurisdiction; and

 

  H. unregistered vehicles;

 

  (iii) which does not include any exclusion in relation to the provision of
professional services except in relation to cover for financial loss claims of
third parties; and

 

  (iv) for a minimum limit of liability of $250 million for any one occurrence
or series of occurrences arising from one event and unlimited in the aggregate
during the policy period, other than for products liability which shall have an
annual aggregate limit of $250 million;

 

  (e) [Not used]

 

  (f) professional indemnity insurance (operation phase):

 

  (i) covering all legal liability for any loss or claim arising out of any act,
error or omission arising from or in connection with the carrying out of
professional activities or duties (comprising design, construction or
commissioning activities) in connection with the Railway during the Operation
Period;

 

  (ii) for a minimum limit of liability:

 

  A. in the case of contracts with a value under $25 million, of 25% of the
contract value or $5 million (whichever is the greater) for any one claim and
50% of the contract value or $10 million (whichever is the greater) in the
aggregate; and

 

  B. in the case of contracts with a value in excess of $25 million, of 25% of
the contract value or $20 million (whichever is the greater) for any one claim
and 50% of the contract value or $40 million (whichever is the greater) in the
aggregate.

 

  (iii) including the following extensions:

 

  A. economic loss of third parties;

 

  B. which does not contain a retroactive date;

 

  C. breach of contract;

 

  D. libel and slander;

 

  E. intellectual property;

 

  F. civil penalties;

 

  G. automatic reinstatement; and

 

  H. trade practices legislation;

 

  (g) workers compensation insurance:

 

119



--------------------------------------------------------------------------------

 

  (i) which complies with the statutory requirements of any relevant State or
Territory in respect of employees engaged for the purpose of the Project; and

 

  (ii) against employers liability or common law liability for an amount of not
less than that imposed by the laws of any relevant State or Territory or, where
there is no statutory limit, a minimum limit of $100 million ;

 

  (h) motor vehicle insurance:

 

  (i) covering all liability arising out of third party property damage and/or
death and/or bodily injury as required for all registered vehicles (or vehicles
which should be registered under any Law) used in connection with the Project,
to the reasonable satisfaction of the Corporation; and

 

  (ii) for a minimum limit of liability of $20 million for any one occurrence
unlimited in the aggregate during the policy period; and

 

  (i) directors and officers liability insurance:

 

  (i) covering all liability arising out of wrongful acts of the Company’s
directors and officers in connection with the Project to the reasonable
satisfaction of the Corporation including worldwide territorial limits and
jurisdiction; and

 

  (ii) for a minimum limit of liability of $30 million in respect of any one
claim, and in the aggregate, in any one year of insurance.

 

  (j) [Not used]

 

26.4 Deductibles

The insurances referred to in clause 26.3 may be effected with deductibles,
which the Company must bear, to a maximum of:

 

   (a)    [Not used]      (b)    [Not used]      (c)    in the case of the
industrial special risks insurance policy:       (i)    property damage -   $1
million;       (ii)    business interruption -   5 days each and every loss;   
(d)    in the case of the public and products liability insurance policy:      
(i)    bodily injury -   $ 1 million;       (ii)    property damage -   $ 1
million;    (e)    in the case of the professional indemnity (operation phase)
insurance policy   $5 million;    (f)    in the case of the motor vehicle
insurance policy -   $10,000; and    (g)    in the case of the directors and
officer liability insurance policy:       (i)    directors and officers   $ nil;
and       (ii)    company reimbursement   $5 million,

 

120



--------------------------------------------------------------------------------

 

  (h) [Not used]

provided, however, that in respect of the insurance referred to in paragraph
(c):

 

  (i) the deductibles in respect of the components of the Railway listed in Part
1 of Schedule 9 may be as high as the amount set out next to the relevant
component in that Schedule; and

 

  (j) the deductibles in respect of the perils listed in Part 2 of Schedule 9
may be as high as the amount set out next to the relevant peril in that
Schedule.

 

26.5 Periods of insurance

The Company must effect and keep in force, or cause to be effected and kept in
force, the insurances referred to in clause 26.3:

 

  (a) from the Novation Date (except for the professional indemnity insurance
(operation phase) referred to in clause 26.3(f), which must be effected prior to
the commencement of the relevant professional activities in respect of the
Railway during the Operation Period; and

 

  (b) until the end of the Concession Period (except for the professional
indemnity insurance (operation phase) referred to in clause 26.3(f), which must
be kept in force until the 5th anniversary of the completion of the relevant
professional activities).

 

26.6 Extent of cover

 

  (a) The Company must take responsibility itself for deciding whether to insure
any risks which have not been covered (either at all or adequately) by the
policies referred to in this clause 26 or to cover any exclusions, conditions or
deductibles in the policies which it may wish to insure against or cover.

 

  (b) The minimum nature and extent of the insurances in relation to the Project
shall at all times be such as the Corporation reasonably requires. If the
Corporation at any time reasonably requires the Company to:

 

  (i) insure against a risk not specifically provided for or contemplated under
this clause 26; or

 

  (ii) increase the extent of or change the terms of the cover in relation to a
risk,

it may notify the Company requesting the Company to give effect to its
requirements as set out in the notice.

 

  (c) If the Corporation gives the Company a notice under sub-clause (b), then
the cost of obtaining or increasing the extent of or changing the terms of the
cover must be borne by the Corporation. For the avoidance of doubt, the
Corporation will not be taken to have given a notice under sub-clause (b) if:

 

  (i) it gives notice to the Company requiring the Company to effect or change
an insurance required as required by this Deed;

 

121



--------------------------------------------------------------------------------

 

  (ii) it gives a notice under this Deed instructing the Company to carry out a
Variation; or

 

  (iii) it makes a request under sub-clause (d).

 

  (d) Either Party may from time to time request that the minimum limits of
liability, sub-limits of liability and/or maximum deductibles set out in this
clause 26 be amended. Any such request by the Company must be accompanied by:

 

  (i) a risk assessment which supports the request; and

 

  (ii) an opinion from an independent insurance broker acceptable to the
Corporation which certifies that:

 

  A. insurance with the limit of liability and/or deductible required under this
clause 26 is not available in recognised insurance markets from reputable
insurers (or the terms on which it is available are such that no prudent,
competent and experienced railway operator would effect such insurance); and

 

  B. the Company’s request is reasonable having regard to then prevailing
industry market conditions and prudent business practices.

 

  (e) The other Party will consider any request made under sub-clause (d) in
good faith having regard to:

 

  (i) the nature of the Project;

 

  (ii) the insurances which the Company has effected, or caused to be effected,
at that time and the risks covered under those insurances;

 

  (iii) the risks sought to be insured;

 

  (iv) the risks which a prudent insured would seek to insure;

 

  (v) the terms on which insurance is available;

 

  (vi) the commercial reasonableness of those terms;

 

  (vii) the insurances and risk management practices generally applying in the
rail industry;

 

  (viii) the financial capacity of the Company and any parent company support
available to it; and

 

  (ix) any other factors which the Parties may agree to be appropriate,

and not unreasonably withhold its agreement to any such request.

 

  (f) The Party that makes the request under sub-clause (d) will pay all
reasonable costs and expenses incurred by the other Party in considering the
request.

 

  (g) If a Party disputes the reasonableness of the other Party withholding its
agreement under sub-clause (e), it may refer the dispute for dispute resolution
under clause 39. Any third person, in resolving such a dispute pursuant to
clause 39, must take into account the factors set out in sub-clause (e).

 

122



--------------------------------------------------------------------------------

 

  (h) The Company will advise the Corporation immediately it becomes aware that
any particular insurance required to be effected and maintained under clause
26.3 or clause 26.6(b) becomes or is about to become (after the Novation Date)
unavailable or not available on commercially reasonable terms.

 

  (i) Within a reasonable time after receipt of a notice under sub-clause (h),
the Corporation may request the Company to effect and maintain substitute
insurance if the Corporation reasonably considers that the substitute insurance
is available on commercially reasonable terms and applies to risks substantially
similar to those that would have been addressed by the insurance not effected or
maintained. Subject to sub-clauses (j) and (k), the Company must promptly give
effect to such a request.

 

  (j) The Company must promptly carry out each request made by the Corporation
under sub-clause (i), unless it disputes the reasonableness of the request, in
which case it may refer the dispute for dispute resolution under clause 39.

 

  (k) The Corporation, in making a request under sub-clause (i), and any third
person, in resolving a dispute under sub-clause (j) pursuant to clause 39, must
take into account whether the insurance so requested is available in the
commercial insurance market on commercially reasonable terms and applies to
risks substantially similar to those addressed by the insurance not effected or
maintained.

 

  (l) Should substitute insurance not be available on commercially reasonable
terms, the Corporation and the Company must then reasonably agree alternative
methods of protecting the risks which would have been insured under such
policies, subject always to the Corporation’s final approval.

 

  (m) Inability of the Company to effect or maintain insurances or substitute
insurances required by this Deed as a result of such insurances being
unavailable or not being available on commercially reasonable terms will not
relieve the Company of its obligations under clauses 26.1 and 26.2.

 

26.7 General requirements

All insurances which the Company is required to effect under this Deed:

 

  (a) must be effected with insurers approved by the Corporation (such approval
not to be unreasonably withheld);

 

  (b) must be governed by the law of an Australian jurisdiction;

 

  (c) must be on terms approved by the Corporation (such approval not to be
unreasonably withheld);

 

  (d) must not contain any exclusion, endorsement or alteration, unless it is
first approved by the Corporation (such approval not to be unreasonably
withheld);

 

  (e) in the case of all insurances specified in clause 26.3, must:

 

  (i) name the Corporation as an insured party; and

 

  (ii) in the case of the insurance referred to in sub-clauses 26.3(d), (f) and
(g), extend to include both the Corporation and ARTC;

 

  (f) [Not used]

 

123



--------------------------------------------------------------------------------

 

  (g) [Not used]

 

  (h) in the case of the insurance specified in clause 26.3(d), coverage for
defence costs must be payable in addition to the limit of liability;

 

  (i) in the case of all insurances (other than those specified in clauses
26.3(g) and (i)) must contain a cross liability clause:

 

  (i) in which the insurer agrees to waive all rights of subrogation or action
that it may have or acquire against all or any of the persons comprising the
insured; and

 

  (ii) for the purposes of which the insurer accepts the term “insured” as
applying to each of the persons comprising the insured as if a separate policy
of insurance had been issued to each of them (subject always to the overall sum
insured not being increased as a result);

 

  (j) must contain a provision which provides that if the insurer gives the
Company a notice of intent to cancel in accordance with the Insurance Contracts
Act 1984 (Cth) or otherwise terminate or amend the terms and conditions of
coverage under the policy (by way of reduction in limits or cover or any
increase in deductibles), the cancellation or amendment will not take effect
until 30 days notice has been given to the Corporation and, in the case of the
insurances specified in clause 26.3(c), (d) and (g), ARTC;

 

  (k) must contain a provision under which the insurer agrees that the failure
of one insured to observe and fulfil the terms of the policy will not prejudice
the policy with respect to the interests of the other insureds;

 

  (l) must be endorsed to the effect that the Corporation and the other insureds
will not be prejudiced by an unintended and/or inadvertent error, omission or
misdescription of the risk interest in the property insured under the policies,
incorrect declaration of values, failure to advise insurers of any change of
risk interest or property insured or failure to comply with a statutory
requirement; and

 

  (m) except in the case of the insurances specified in clause 26.3(g), (h) and
(i), must be endorsed to note and allow the Company’s obligations under clause
26.11, to the effect that compliance by the Company with the provisions of that
clause will not prejudice the Company’s or any other insured parties’ rights to
indemnity under the insurances.

 

26.8 Certificates of currency

The Company must give the Corporation:

 

  (a) on or before the Novation Date and then annually on or before 31 December
each year, adequate proof of currency and coverage of all insurances required by
this Deed (including certificates of currency which must include confirmation of
the endorsements required by clause 26.7); and

 

  (b) without limiting sub-clause (a), complete and certified copies of all:

 

  (i) policy wordings;

 

  (ii) renewal certificates; and

 

  (iii) endorsement slips.

 

124



--------------------------------------------------------------------------------

 

26.9 Premiums

The Company must punctually pay or cause to be paid all premiums in respect of
all insurance policies referred to in this clause 26 and give the Corporation
confirmation from insurance brokers of payment of premiums if, and when
requested by the Corporation.

 

26.10 Corporation’s rights to insure

 

  (a) Notwithstanding any other provision of this Deed, if:

 

  (i) the Company fails to:

 

  A. effect or maintain (or cause to be effected or maintained) the insurance
coverage required pursuant to this Deed or to pay or ensure payment of the
appropriate premiums when due; or

 

  B. provide the Corporation with the certificates of currency and other
documents referred to in clause 26.8 in accordance with that clause; or

 

  (ii) the Company disputes the reasonableness of a request from the Corporation
under clause 26.6(b); or

 

  (iii) an insurer proposed by the Company is reasonably considered by the
Corporation to be unacceptable,

then the Corporation may, but it is not obliged to, effect and maintain the
relevant insurance policy or pay the premiums in respect thereof.

 

  (b) Without prejudice to any other rights the Corporation may have against the
Company, the costs and expenses incurred by the Corporation in exercising its
rights under sub-clause (a) as a result of the matters referred to in
paragraphs (i) and (ii) (but not (iii)) of that sub-clause will be recoverable
from the Company as a debt immediately due and payable to the Corporation.

 

26.11 Reinstatement

If any part of the Railway or the Corridor is damaged or destroyed while the
Company bears risk in relation to same under clause 26.1, the Company must:

 

  (a) subject to allowing reasonable time for inspection by insurers, take
immediate steps to clear any debris and begin initial repair work;

 

  (b) diligently pursue the repair and reinstatement of the relevant part of the
Railway or the Corridor so that it complies with the Design Brief;

 

  (c) endeavour, to the greatest extent reasonably possible, to continue to
comply with its obligations under the Project Documents;

 

  (d) keep the Corporation fully informed of the progress of the repair and
reinstatement;

 

  (e) manage all repair and replacement activities so as to minimise their
impact on the operation of the Railway; and

 

  (f) subject to the Debt Financiers’ Tripartite Deed and clause 26.12(b)(ii),
apply all proceeds of insurance taken out in compliance with clause 26.3(c)
(other than insofar as any such amount comprises compensation for advance
consequential loss or business interruption) and paid as a result of the damage
or destruction in or towards satisfaction of the costs of repair and
reinstatement.

 

125



--------------------------------------------------------------------------------

 

26.12 Insurance Proceeds Account

 

  (a) By not later than the Novation Date, the Company must:

 

  (i) establish an account to be known as the Insurance Proceeds Account and
thereafter maintain such account in the name of the Company and (whilst any
Project Debt is outstanding in favour of a Third Party Financier, the Security
Trustee) with a financial institution nominated by the Company and approved by
the Corporation (such approval not to be unreasonably withheld);

 

  (ii) give details of that account to the Corporation; and

 

  (iii) notify the financial institution referred to in sub-clause (i) of the
charge over the Insurance Proceeds Account in accordance with the Corporation’s
Charge.

 

  (b) Each of the Company and the Corporation agree that:

 

  (i) if the Company has not already repaired or reinstated the Railway or the
Corridor (or the relevant part thereof), any amount received under any insurance
policy taken out in compliance with clause 26.3(c) (other than insofar as any
such amount comprises compensation for advance consequential loss or business
interruption) must be deposited into the Insurance Proceeds Account; or

 

  (ii) if the Company has already repaired or reinstated the Railway or the
Corridor (or the relevant part thereof), the Company is entitled to any amount
received under any insurance policy taken out in compliance with clause 26.3(c)
and may apply that amount in reimbursing itself for amounts so expended in
repair or reinstatement (and is also entitled to any amount comprising
compensation for advance consequential loss or business interruption).

 

  (c) Moneys in the Insurance Proceeds Account may only be applied for the
repair and reinstatement of the Railway or the Corridor or the relevant part
thereof.

 

  (d) The Company must give the Corporation monthly reconciliations of
expenditure from the Insurance Proceeds Account within 10 Business Days after
the end of each month in which the expenditure is made.

 

26.13 [Not used]

 

26.14 PI Policy

 

  (a) The parties acknowledge that, as required by the Original Concession Deed,
APT effected the PI Policy and pre-paid premiums on the PI Policy such that the
PI Policy will provide cover to the insureds thereunder until 14 January 2014.

 

  (b) The Company represents and warrants that it has sought endorsement on the
PI Policy by each of the underwriters under that policy in the terms set out in
schedule 18 and has obtained endorsement from each underwriter other than The
Underwriter Insurance Company Ltd.

 

126



--------------------------------------------------------------------------------

 

  (c) The Company agrees that it will procure each of its non US Restricted
Subsidiaries (as defined in the Second Amended and Restated Revolving Credit and
Term Loan Agreement) to execute and deliver to the Corporation the PI Claim
Guarantee on or before the Novation Date.

 

 

27. Force majeure

 

27.1 Force Majeure Notice

 

  (a) If the Company alleges or wishes to claim that a Force Majeure Event has
occurred, the Company must promptly give to the Corporation notice of the Force
Majeure Event as soon as the Company becomes aware of the occurrence of the
Force Majeure Event and, as soon as practicable thereafter, give the Corporation
(progressively if necessary) reasonable details of:

 

  (i) the nature of Force Majeure Event;

 

  (ii) the obligations affected;

 

  (iii) the action that the Company has taken and/or proposes to take to remedy
the situation;

 

  (iv) an estimate of the time during which the Company will be unable to carry
out its obligations due to the Force Majeure Event;

 

  (v) an estimate of the costs that the Company will incur to remedy the
situation; and

 

  (vi) all insurance moneys to which the Company will be entitled in making good
damage caused by the Force Majeure Event.

 

  (b) After giving a Force Majeure Notice, the Company must keep the Corporation
informed of relevant information pertaining to the Force Majeure Event.

 

27.2 Meeting

The Corporation and the Company must meet within 5 Business Days of service of a
Force Majeure Notice to determine:

 

  (a) whether a Force Majeure Event has occurred;

 

  (b) if the Force Majeure Event is covered by insurance and if so, to what
extent; and

 

  (c) the estimated length of time for which the Force Majeure Event will
continue.

 

27.3 Suspension of obligations

 

  (a) If a Force Majeure Event occurs and a Force Majeure Notice is issued, the
Company’s obligations under this Deed (other than under this clause 27) which
are affected by the Force Majeure Event will be suspended but only to the extent
and for so long as such obligations are affected by the Force Majeure Event.

 

  (b) If a Force Majeure Event occurs and a Force Majeure Notice is issued, no
Party will be in default of its obligations under this Deed in so far as the
failure or delay in the observance or performance of those obligations by that
Party is caused by the Force Majeure Event specified in the Force Majeure
Notice.

 

127



--------------------------------------------------------------------------------

 

  (c) Upon the Company becoming able to recommence performing its obligations
which were suspended under sub-clause (a), the Company shall recommence the
performance of those obligations.

 

27.4 Duty to remedy Force Majeure Event

The Company must use its best endeavours to promptly remedy the effects of a
Force Majeure Event, including making any reasonable expenditure of funds which
may mitigate or avoid the effects of the Force Majeure Event. Without limiting
the generality of the foregoing, where a Force Majeure Event has resulted in
damage to, or the destruction of, the Railway or the Corridor, the Company must
comply with its obligations under clause 26.11.

 

27.5 Redress for Force Majeure Events

If:

 

  (a) a Force Majeure Event occurs;

 

  (b) a Force Majeure Notice is issued;

 

  (c) any material obligation of the Company under this Deed which is affected
by the Force Majeure Event is suspended in accordance with clause 27.3 for a
continuous period of at least 6 months;

 

  (d) the Company has complied with its obligations under this clause 27;

 

  (e) the Company has complied with its obligations under this Deed with respect
to insurances;

 

  (f) the Force Majeure Event is not fully covered by insurance; and

 

  (g) the Force Majeure Event has had or has started to have a Material Adverse
Effect,

then:

 

  (h) the Concession Period (and the terms of the Sub-Leases) will be extended
by the same period for which the Company’s obligations were suspended in
accordance with clause 27.3 (but not beyond the date one day prior to the first
date on which a Head Lease will expire); and

 

  (i) the Corporation will consider in good faith providing such other
non-financial assistance as the Company may request, but will not be under any
obligation to do so. For the avoidance of doubt, the refusal by the Corporation
to provide such assistance (having considered same in good faith) is not a
matter which the Company can dispute or challenge, whether under clause 39 or
otherwise.

 

 

28. Third party access

 

28.1 Confirmations

The Company confirms that:

 

  (a)

no representation or warranty has been given by the Corporation, the State, the
Territory, or their respective Associates regarding the rights of third parties
to

 

128



--------------------------------------------------------------------------------

 

obtain access to Railway Infrastructure Services (as defined in the Access
Regime), whether under the Access Regime, Part IIIA of the Trade Practices Act
or otherwise;

 

  (b) it has obtained its own legal, financial, economic and other advice in
relation to the risk of third party access to services able to be provided by
the Railway; and

 

  (c) it is aware that the Corporation, the State and the Territory have relied
upon this confirmation in entering into this Deed.

 

28.2 Amendments to Access Regime

 

  (a) The Company may from time to time during the Concession Period request
amendments to the Access Regime by notifying the Corporation of the amendments
sought and the reasons for those amendments.

 

  (b) Where a request for an amendment is made pursuant to sub-clause (a), the
Corporation must submit the requested amendment to the Responsible Ministers. If
the requested amendment is considered to be appropriate by the Responsible
Ministers, the Corporation will liaise with and assist the Responsible Ministers
to introduce the requested amendments into their respective parliaments.

 

  (c) If the requested amendment is passed by both parliaments and if considered
necessary by the Company, the Corporation will request that the Responsible
Ministers seek the NCC’s advice as to whether the amendments constitute a
substantial modification of the Access Regime for the purposes of section 44G(4)
of the Trade Practices Act. If the NCC’s advice is that the amendments do
constitute a substantial modification of the Access Regime, the Corporation
will, if required by the Company, request that the Responsible Ministers seek
re-certification of the Access Regime as an Effective Access Regime.

 

  (d) The Company will be responsible for the consequences of all amendments
made to the Access Regime at the Company’s request, including the risk of the
NCC or the Commonwealth Minister deciding that it or he or she (as the case may
be) is no longer required to follow a decision, in force at the time, of the
Commonwealth Minister under section 44N of the Trade Practices Act that the
Access Regime is an Effective Access Regime.

 

  (e) Subject to clause 28.4, nothing in this Deed will in any way limit or
restrict the ability of the State or Territory to:

 

  (i) amend or repeal the Access Regime; or

 

  (ii) agree to amendments of the principles set out in the Competition
Principles Agreement,

at any time during the Concession Period.

 

  (f) In the event:

 

  (i) the State or Territory amends the Access Regime other than at the request
of the Company; or

 

  (ii) the Competition Principles Agreement is amended,

at any time during the Concession Period, the Corporation will request that the
Responsible Ministers seek the NCC’s advice as to whether the amendments

 

129



--------------------------------------------------------------------------------

constitute a substantial modification of the Access Regime, or of the relevant
principles set out in the Competition Principles Agreement, for the purposes of
section 44G(4) of the Trade Practices Act. If the NCC advises that the
amendments do constitute a substantial modification of the Access Regime, or of
the relevant principles set out in the Competition Principles Agreement, the
Corporation will, if required by the Company, request that the Responsible
Ministers seek re-certification of the Access Regime as an Effective Access
Regime.

 

  (g) The Corporation must promptly:

 

  (i) notify the Company of:

 

  A. any amendments made to the Access Regime other than at the request of the
Company;

 

  B. any amendments made to the Competition Principles Agreement as agreed by
the State or the Territory (or both); or

 

  C. a decision by the State or the Territory (or both) to cease to be a party
to the Competition Principles Agreement; and

 

  (ii) give the Company a copy of:

 

  A. any notice received by the Corporation concerning the commencement of any
legal proceedings which challenge the validity of section 8 of the AustralAsia
Railway (Third Party Access) Act (NT) or section 9 of the AustralAsia Railway
(Third Party Access) Act 1999 (SA) or both; or

 

  B. any notice received by the Corporation advising that the amendments made to
the worked examples by the joint ministerial notice given under section 48(1) of
the Access Regime and published in the Northern Territory and South Australian
Government Gazettes on 30 March 2001, have ceased to have force.

 

  (h) The Company acknowledges and agrees that the operation of section 8 of the
AustralAsia Railway (Third Party Access) Act (NT) or section 9 of the
AustralAsia Railway (Third Party Access) Act 1999 (SA) or both will not, of
itself, constitute an amendment to, or the repeal of, the Access Regime or an
existing State or Territory Law for the purposes of this Deed.

 

28.3 Re-certification of Access Regime

If reasonably requested by the Company not earlier than 18 months nor later than
12 months prior to the end of the Certification Period, and if appropriate
having regard to the Law then applicable to national competition policy, the
Corporation will use all reasonable endeavours to cause the Access Regime to be
re-certified as an Effective Access Regime prior to the end of the Certification
Period for such further period as the Corporation reasonably considers
necessary.

 

28.4 MAE Events

Clause 31 will apply if, during the Certification Period:

 

  (a) the State or the Territory amends or repeals the Access Regime other than
as requested by the Company; or

 

130



--------------------------------------------------------------------------------

 

  (b) the Access Regime otherwise ceases to be an Effective Access Regime as a
result of:

 

  (i) the State or the Territory ceasing to be a party to the Competition
Principles Agreement;

 

  (ii) an amendment to the Competition Principles Agreement made by the State or
the Territory; or

 

  (iii) any other action by the Corporation, the State or the Territory (or any
Government Authority under their direction or control in relation to the action)
which causes the Commonwealth Minister to determine that the Access Regime
ceases to be an Effective Access Regime, but excluding any action at the
Company’s request.

For the avoidance of doubt, the parties acknowledge that any action by the
regulator under the Access Regime (including the publication, variation,
revocation or substitution of guidelines under the Access Regime by the
regulator) will not trigger the application of clause 31, provided the regulator
is not subject to Ministerial direction in the performance of such action.

 

 

29. Competitive projects

 

29.1 No restriction

Subject to clause 29.2, nothing in this Deed will in any way limit or restrict
the ability of the State or the Territory, directly or through any Government
Authority, to construct or operate, directly, by subcontractors or otherwise,
other transport infrastructure (including railways, roads, ports, airports,
pipelines and conveyor belts) in the Northern Territory or South Australia.

 

29.2 MAE Events

Clause 31 will apply if:

 

  (a) State or Territory Support for a Competitive Rail Transport Project occurs
prior to the 30th anniversary of the Completion Date; or

 

  (b) Commonwealth Support for Competitive Rail Transport Project occurs prior
to the 30th anniversary of the Completion Date.

 

29.3 Oil and gas exclusion

Notwithstanding any other provision of this Deed, the development or operation
of New Railway Infrastructure which connects by rail to the Railway and any port
facility within the Northern Territory will not be considered to be a
Competitive Rail Transport Project to the extent that such New Railway
Infrastructure is used for the transportation of oil or gas or related or
derived products.

 

 

30. Changes in Law

 

  (a) Subject to this Deed, the Company will be liable for the consequences of
all changes in Law.

 

  (b) Clause 31 will apply if:

 

  (i) a Discriminatory Change in State or Territory Law occurs; or

 

131



--------------------------------------------------------------------------------

  (ii) a Discriminatory Change in Commonwealth Law occurs;

 

  (iii) a provision in any Project Legislation is disallowed by the State or the
Territory (as the case may be) after 20 April 2001.

 

  (c) Notwithstanding any other provision of this Deed, the Parties acknowledge
and agree that the subsequent repeal or amendment of a provision of any Law
(other than the Project Legislation) enacted after Financial Close which:

 

  (i) favoured the Project alone, or the Project and other privately owned or
operated railways located in the Northern Territory or South Australia , the
predominant effect of which was to favour the Project alone; or

 

  (ii) was detrimental to road transport operators which directly compete with
services provided by means of the Railway,

is not a Discriminatory Change in State or Territory Law or a Discriminatory
Change in Commonwealth Law to the extent that the subsequent repeal or amendment
merely reduces or nullifies the effect of the aforementioned Law.

 

 

31. Good faith negotiations to overcome Material Adverse Effect

 

31.1 Obligation to negotiate in good faith

 

  (a) If the Company considers in good faith that an MAE Event has occurred and
that it has or is reasonably likely to have a Material Adverse Effect, it may
give a notice to the Corporation setting out full details of the relevant MAE
Event and its effect or potential effect. Such a notice will only be valid if
given within 12 months after the occurrence of the MAE Event has started to have
a Material Adverse Effect.

 

  (b) Within 5 Business Days after the date on which the Corporation receives a
valid notice given under sub-clause (a), the Parties must begin negotiations in
good faith with the objective of agreeing within 20 Business Days whether or not
an MAE Event has occurred and, if so, whether it has or is reasonably likely to
have a Material Adverse Effect.

 

  (c) Within 10 Business Days after it has been agreed or determined that an MAE
Event has occurred and that the MAE Event has or is reasonably likely to have a
Material Adverse Effect, the Corporation must:

 

  (i) in the case of an MAE Event which is not a Commonwealth MAE Event,
negotiate in good faith with the Company in an endeavour to agree within 3
months on a method of redress from those available under clause 31.2(a) which
will compensate the Company for or otherwise overcome the effects of the
diminution in the Market Value of the Project caused by the relevant MAE Event;
and

 

  (ii) in the case of a Commonwealth MAE Event, negotiate in good faith with the
Commonwealth to agree within 3 months upon the redress which the Commonwealth
will provide to overcome the effects of the MAE Event. If the Corporation and
the Commonwealth are unable to agree upon such redress within 3 months, the
following provisions will apply:

 

  A.

the Corporation must negotiate in good faith with the Company in an endeavour to
agree within a further 3 months on a method of redress from those available
under clause 31.2(b) which, subject to subparagraphs (B) and (C), will give

 

132



--------------------------------------------------------------------------------

 

the Company (to the extent possible) the capacity to make the interest and
amortisation payments required by the Debt Financing Documents (excluding any
accelerated amortisation for whatever reason and any voluntary prepayments)(such
payments referred to as “Debt Service Payments”);

 

  B. if the cashflow which would have been available for Debt Service Payments
but for the occurrence of the MAE Event is determined to be less than that
necessary for the Company to make the interest and amortisation payments
required by the Debt Financing Documents in full then the redress will be
limited to restoring the cashflow to that which would have been available for
that purpose but for the occurrence of the MAE Event; and

 

  C. in considering whether the Company has the capacity to make the Debt
Service Payments, no regard will be had to any such payments required to be made
by the Debt Financing Documents in respect of debt incurred for purposes other
than Railway Investment.

 

31.2 Available methods of redress

 

  (a) Subject to clause 31.3, the methods of redress available in respect of an
MAE Event which is not a Commonwealth MAE Event are limited to:

 

  (i) varying the Concession Period and the term of each Sub-Lease;

 

  (ii) waiving or releasing or otherwise varying rights which the Corporation
has under the Project Documents, including a right to receive a money payment
(including amounts due for payment, accruing, payable or likely to become
payable);

 

  (iii) the Corporation giving its consent to a refinancing or restructuring of
the Project Debt in accordance with clauses 33.4A, 33.4B or 33.4D;

 

  (iv) amending the Project Documents;

 

  (v) the Corporation making a financial contribution to the Project; or

 

  (vi) adopting any other method of redress which the Parties may agree, in
their absolute discretion, in any particular context, to be appropriate.

 

  (b) Subject to clause 31.3, the methods of redress available in respect of a
Commonwealth MAE Event are limited to:

 

  (i) the Corporation further negotiating in good faith with the Commonwealth to
agree upon the redress which the Commonwealth will provide to overcome the
affects of the MAE Event;

 

  (ii) varying the Concession Period and the term of each Sub-Lease;

 

  (iii) the Corporation giving its consent to a refinancing or restructuring of
the Project Debt in accordance with clauses 33.4A, 33.4B or 33.4D; or

 

133



--------------------------------------------------------------------------------

 

  (iv) adopting any other method of redress which the Parties may agree, in
their absolute discretion, in any particular context, to be appropriate.

 

  (c) For the avoidance of doubt, under no circumstances (including as a result
of negotiations between the Corporation and the Commonwealth under clause
31.1(c)(ii) or 31.2(b)(i)) will the Corporation, the State or the Territory be
obliged to provide redress in relation to a Commonwealth MAE Event by way of the
methods referred to in paragraphs (ii), (iv) and (v) of sub-clause (a).

 

31.3 Limitations on nature and extent of redress

 

  (a) In no case can the Concession Period extend beyond the date one day prior
to the first date on which a Head Lease will expire.

 

  (b) The Parties agree, and any arbitrator appointed under clause 39 must
ensure in making a determination, that:

 

  (i) the method of redress involving the Corporation making a financial
contribution to the Project will, in the context of those MAE Events where that
method of redress is an available method of redress, be considered as a measure
of last resort and will, unless the Corporation otherwise requires, only apply
to the extent that the other methods of redress cannot reasonably be used so as
to achieve the objectives referred to in clause 31.1(c)(i); and

 

  (ii) the method of redress involving the adoption of any other form of redress
which the Parties may agree will not be available to the arbitrator unless both
Parties agree upon that form of redress, in their absolute discretion.

 

  (c) Under no circumstances will the agreement or determination oblige the
Corporation to make available or be bound by a method of redress:

 

  (i) until such time as the MAE Event actually commences to have a Material
Adverse Effect; or

 

  (ii) to the extent that it will achieve an outcome in excess of that which is
necessary to achieve the relevant objectives referred to in clause 31.1(c).

 

  (d) Each Party will use reasonable endeavours (which would not involve
substantial expenditure) to mitigate the adverse consequences of a MAE Event and
use reasonable endeavours to ensure that redress afforded under this clause 31
is efficiently applied and structured (so as, for example, not to create or
increase any liability for Taxes, the liability for which need not be incurred
or need only be incurred to a limited extent) but the Corporation has no right
under this clause to unreasonably require the use of a particular structure.

 

31.4 Disputes

 

  (a) In the event that the Parties are unable to agree:

 

  (i) within 20 Business Days (or such further period as they may agree) of the
time for commencing negotiations under clause 31.1(b), on whether or not an MAE
Event has occurred and, if so, whether it has or is reasonably likely to have a
Material Adverse Effect; or

 

  (ii) within 3 months (or such further period as they may agree) of the time by
which the Corporation must commence negotiations with the Company under clause
31.1(c), on an appropriate method of redress so as to achieve the relevant
objectives referred to in clause 31.1(c),

 

134



--------------------------------------------------------------------------------

then either Party may by notice to the other refer the matter for arbitration
under clause 39.14.

 

  (b) If a matter referred for arbitration under clause 31.4(a) involves a
dispute as to:

 

  (i) whether there has been a material diminution in the Market Value of the
Project; or

 

  (ii) the quantum of the diminution in the Market Value of the Project,

then either Party may give to the other written notice that it requires an
expert to determine the Market Value of the Project:

 

  (iii) immediately before the relevant MAE Event (and disregarding any effect
of the effect of the MAE Event);

 

  (iv) immediately after the MAE Event (and taking into account the likely
effect of the relevant MAE Event),

in each case in accordance with clause 37.7.

 

31.5 Provision of relevant information

Each Party must ensure that the other Party is, upon request, given a reasonable
opportunity to consider information relevant to matters the subject of
negotiation or determination pursuant to this clause 31.

 

31.6 Effect on other obligations, rights and remedies

 

  (a) Subject to sub-clause (b), nothing in this clause 31 derogates from:

 

  (i) the nature or extent of any obligations owed to a party under this Deed;
or

 

  (ii) the rights, powers or remedies arising from the breach of any such
obligation.

 

  (b) Where the Company is entitled to a payment from the Corporation under the
provisions of this Deed other than this clause 31, the existence of the other
remedy shall be taken into account in considering the remedies under this clause
31.

 

 

32. Accounting and reporting obligations and Working Capital Balance

 

32.1 Accounting records

 

  (a) The Company must keep proper books of account and all other relevant
accounting records it has relating to the Project at its place of business.

 

  (b) The Company must have its financial accounts and reports audited annually
by an independent and reputable registered company auditor.

 

  (c) Upon the occurrence of a Termination Event in respect of the Company and
pending the Cure of such Termination Event:

 

  (i) the Corporation may appoint its own independent and reputable registered
company auditor to audit the books of account and records referred to in
sub-clause (a); and

 

135



--------------------------------------------------------------------------------

 

  (ii) the Company must ensure that those books of account and records are
available to the Corporation’s auditor during business hours and on reasonable
notice for examination, audit, inspection, transcription and copying.

 

32.2 Financial statements

 

  (a) Not later than 30 September each year, the Company must give to the
Corporation a certified copy of the unaudited financial accounts and reports for
the previous half-Financial Year, including a balance sheet, profit and loss
statement, and statement of cash flows, for the Company.

 

  (b) Not later than 30 April each year, the Company must give to the
Corporation a certified copy of the audited financial accounts and reports for
the previous full Financial Year of the Company.

 

  (c) The Company must ensure that the financial accounts and reports given to
the Corporation under sub-clause (a) and (b):

 

  (i) are prepared as the case requires in accordance with the constitution of
the relevant entity, the Corporations Act, any other applicable Law and all
accounting principles and practices generally accepted in Australia consistently
applied, or if not consistently applied, accompanied by details of the
inconsistencies; and

 

  (ii) will give a true and fair view of the financial condition and the result
of the operations of the relevant entity as at the date, and for the period
ending on the date, to which those accounts are prepared.

 

  (d) The Company must promptly notify the Corporation if, at any time, the
Company becomes obliged pursuant to a Debt Financing Document to repay any
amounts advanced to the Company pursuant to that Debt Financing Document within
the following 12 months.

 

32.3 Monthly reports and freight task and tonnage

 

  (a) The Company will provide to the Corporation an operating report in respect
of the Company’s business for the previous month. The Company agrees to provide
that report in a format and content (including as to the level of detail)
contained in Exhibit 21 (or such other format and content as the Parties agree).

 

  (b) The Company must advise the Corporation of total tonnages or twenty-foot
equivalent units (TEUs) carried on the Railway.

This information must be given to the Corporation at yearly intervals and at
such other times as the Corporation reasonably requires.

 

32.4 Budget and business plan

 

  (a) Not later than 28 February each year, the Company must give to the
Corporation:

 

  (i) a budget for the current Financial Year for the Company; and

 

136



--------------------------------------------------------------------------------

 

  (ii) a business plan for the Company for the current Financial Year and the
four subsequent Financial Years (which will highlight any material changes in
assumptions, revenue and expense, forecasts, operational matters, customer
contracts or other matters material to the Project, from those items in the
previous business plan). Each business plan provided under this paragraph will
be in the format and content (including as to the level of detail) contained in
Exhibit 22 (or such other format and content as the parties agree).

 

  (b) The Corporation acknowledges that, subject to sub-clause (c), the budget
and business plan are provided for information purposes only.

 

  (c) Within 40 Business Days of receiving a business plan under sub-clause
(a)(ii), the Corporation may notify the Company that it does not consider that
the Company has made adequate allowance for expenditure and funding of that
expenditure to meet its obligations under clause 22.1(c) and the reasons upon
which the Corporation has reached that view. The parties will meet within 10
Business Days of that notice and seek to resolve the matter. If the matter is
not resolved, either party can refer the matter for dispute resolution under
clause 39.

 

32.5 Copies of notices

The Company must give the Corporation as soon as practicable certified copies of
all notices of default, breach or dispute given or received by the Company under
the Project Documents.

 

32.6 Advice regarding rights

The Company undertakes to advise the Corporation as soon as practicable after an
event has occurred which, to its knowledge, is reasonably likely to materially
prejudice the Corporation’s rights under any Project Document by reason of the
legitimate exercise of significant rights available to third parties.

 

32.7 Other information

 

  (a) The Company must give to the Corporation notice of the names of the
directors of the Company as soon as practicable after their appointment.

 

  (b) The Corporation may from time to time request written reports from the
Company in relation to any material or urgent matter concerning the Project. The
Company must prepare and provide the Corporation with such reports as soon as
practicable after receiving a request from the Corporation.

 

32.8 Working Capital Balance

 

  (a) Within 10 Business Days after the end of each calendar quarter, the
Company will give the Corporation a certificate signed by a director of the
Company certifying:

 

  (i) its Working Capital Balance at the close of business at the end of that
calendar quarter (and after making any payment of interest or other financing
costs on that date under Inter-company Loan Agreements); and

 

  (ii) if the Working Capital Balance is certified as being an amount less than
$7,500,000, any Distributions made during that quarter.

 

  (b) If in any certificate provided under paragraph (a):

 

  (i) the Working Capital Balance is certified as being an amount less than
$7,500,000 (or such greater amount as may be agreed or determined under
paragraph (e)); and

 

137



--------------------------------------------------------------------------------

 

  (ii) during that calendar quarter, the Company has made a Distribution in an
amount equal to or greater than the difference between A$7,500,000 (or such
greater amount as may be agreed or determined under paragraph (e)); and the
actual Working Capital Balance,

the Company must ensure that the Working Capital Balance is restored such that
it is equal to or greater than A$7,500,000 by the next Business Day after the
date the certificate is provided under paragraph (a), and confirm to the
Corporation in writing that it has done so.

 

  (c) The Company may only make a Distribution if:

 

  (i) the following conditions are satisfied:

 

  A. in the case of an Equity Distribution only, on the proposed date for making
such Equity Distribution (and after taking into account the proposed Equity
Distribution to be made on that date), the ratio of the aggregate outstanding
principal amount of Finance Debt of the Company on such date to the EBITDA of
the Company for the 12-month period ending on the last day of the most recent
financial quarter of the Company, is less than 4:1; and

 

  B. in the case of any Distribution, it has satisfied the requirements of
subclause (a) or (b) (as the case may be) in respect of the calendar quarter
immediately preceding the proposed date of the Distribution; or

 

  (ii) if either condition in subparagraph (i) is not satisfied, the Corporation
has given its prior written consent to the Distribution.

 

  (d) At any time when the Company proposes to make an Equity Distribution under
clause 32.8(c)(i) and prior to making that Equity Distribution, the Company must
provide a certificate signed by a director of the Company certifying that the
Company will meet the requirements of clause 32.8(c)(i) . If the Company fails
to provide a certificate under this clause, then the Company may not make any
further Equity Distributions until such time as it provides a certificate
certifying that the Company met the requirements of clause 32.8(c)(i).

 

  (e) At least 60 days prior to each 5 year anniversary of the Novation Date
(each a “Reset Date”), the Company will provide to the Corporation a proposal to
re-set the amount referred to in clause 32.8(a)(ii) to an amount which reflects
the then current working capital requirements of the business (together with
evidence supporting that amount (“Reset Amount”)). At least 30 days prior to
each Reset Date the Corporation and the Company will meet with a view to
agreeing the Reset Amount. If, after 10 Business Days, the parties have failed
to reach agreement, either party may refer the determination of the Reset Amount
to expert determination under clauses 39.3 - 39.6. The decision of the expert is
final and binding on the parties and cannot be referred to conciliation or
arbitration under clause 39.

 

  (f) For the avoidance of doubt, nothing in this Deed shall restrict the
Company’s right to pay interest and other financing costs, or make repayments or
prepayments of principal, under any Inter-company Loan Agreement.

 

138



--------------------------------------------------------------------------------

 

32.9 Securities laws of the United States of America

The Corporation acknowledges that the Company’s parent company, GWI, is a
publicly-traded company and that the Corporation is aware, and represents and
warrants that it has or will advise its officers, employees, agents,
consultants, attorneys and advisors who have access to material, non-public
information about the Company held by the Corporation (which could include
monthly financial reports, specifics of future projects, and/or annual
projections provided to the Corporation in accordance with this clause 32), that
the federal and state securities laws of the United States of America prohibit
any person who has material, non-public information about a company from
purchasing or selling securities of such a company or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.

 

 

33. Assignment, refinancing and restrictions on activities

 

33.1 Assignment by the Corporation

 

  (a) The Corporation must not:

 

  (i) transfer, assign, novate or otherwise convey its interest in any Project
Document to which it is expressed to be a party;

 

  (ii) create a Security Interest over its interest in any Project Document to
which it is expressed to be a party;

 

  (iii) vary the terms of a Head Lease;

 

  (iv) surrender its leasehold interest in any part of the Corridor other than
pursuant to the Deed of Partial Surrender (as defined in the Aboriginal Land
Sub-Leases); or

 

  (v) terminate a Head Lease,

without the prior consent of the Company.

 

  (b) For the purposes of this clause 33.1, and without limiting the meaning of
the word “transfer”, the Corporation will be deemed to have transferred its
interest in the Project Documents to which it is expressed to be a party if:

 

  (i) any estate or interest of the Corporation in any of the Project Documents
is assigned or assured to or vested in (whether voluntarily or involuntarily and
whether directly or indirectly or by any legislation or any instrument
authorised by any legislation) any person whatsoever;

 

  (ii) the Corporation is privatised or transformed into a corporation of any
other nature or status or altered, transformed or changed in any manner or
nature whatsoever;

 

  (iii) the Corporation is merged, amalgamated, divided, wound up (whether
voluntarily or involuntarily) or dissolved;

 

  (iv) the status, nature or personality of the Corporation as an agent,
instrumentality or personification of the Crown is altered or changed in any
manner whatsoever; or

 

  (v) another person becomes the successor (either in whole or in part and
whether with or without a winding up) of the Corporation.

 

139



--------------------------------------------------------------------------------

 

  (c) The Company must not withhold its consent to a transfer, assignment,
novation or conveyance of the Corporation’s interest in any Project Document to
which it is expressed to be a party to:

 

  (i) the State or the Territory or both; or

 

  (ii) an entity which is wholly owned by the State or the Territory or both (a
“Government Entity”) in circumstances where:

 

  A. the Company has been provided with written details of the Government Entity
and the terms and conditions of the proposed transfer, assignment, novation or
conveyance;

 

  B. all terms and conditions of the proposed transfer, assignment, novation or
conveyance are reasonably acceptable to the Company;

 

  C. the Government Entity has agreed to be bound by the terms of the Project
Documents (including this clause 33.1);

 

  D. the obligations of the Government Entity under the Project Documents will
be guaranteed by the State and the Territory on terms no less favourable than
those contained in clause 42;

 

  E. a person other than the Company bears all stamp duty in relation to such
documentation and all reasonable costs and expenses (including legal costs and
expenses) of and incidental to:

 

  1) any reasonable enquiries which the Company may make for the purposes of
determining whether to consent to the transfer, assignment, novation or
conveyance; and

 

  2) the preparation, negotiation and execution of any relevant documentation
and any stamp duty or similar charges in relation to such documentation.

 

33.2 Assignment by the Company

 

  (a) Subject to clauses 33.3, 33.4A to 33.4D, and 33.5, the Company must not:

 

  (i) transfer, assign, novate or otherwise convey its interest in:

 

  A. the Railway;

 

  B. the Corridor; or

 

  C. any of the Project Documents to which the Corporation is expressed to be a
party,

(and must not permit or suffer any such transfer, assignment, novation or
conveyance);

 

  (ii) create a Security Interest over its interest in;

 

  A. the Railway;

 

140



--------------------------------------------------------------------------------

 

  B. the Corridor;

 

  C. any of the Project Documents to which the Corporation is expressed to be a
party; or

 

  D. any of its other assets or undertakings,

except as otherwise specifically contemplated by or provided for in the Project
Documents or in accordance with any refinancing, restructuring or incurrence of
new debt consented to under clauses 33.4A to 33.4D;

 

  (iii) surrender its leasehold interest in any part of the Corridor other than
pursuant to clause 15 of the Crown Land Sub-Leases and clause 15 of the
Aboriginal Land Sub-Leases;

 

  (iv) sub-lease or license any part of the Corridor;

 

  (v) part with physical possession of the Railway or any part of the Corridor
other than pursuant to clause 15 of the Crown Land Sub-Leases and clause 15 of
the Aboriginal Land Sub-Leases,

without the prior consent of the Corporation (which consent must not be
unreasonably withheld or delayed).

 

  (b) For the purposes of this clause 33.2 but subject to clauses 33.3 and
33.3A, and without limiting the meaning of the word “transfer”, the Company will
be deemed to have transferred its interest in the Project Documents if a Change
of Control occurs in relation to the Company or an entity which Controls the
Company (other than a Change of Control where, both immediately before and
immediately after the Change of Control the Company remains under the Control of
the same Listed Parent Entity). For avoidance of doubt, if clause 33.3A applies,
the Company is not by virtue of this sub-clause (b) in breach of its obligations
under clause 33.2(a)(i).

 

  (c) The Corporation may not withhold its consent to a transfer by the Company
of the kind described in sub-clause (a)(i) or a deemed transfer by the Company
of the kind described in sub-clause (b) or where a Change of Control occurs in
respect of a Listed Parent Entity if:

 

  (i) the Corporation has been provided with written details of the relevant
party, and the terms and conditions of the proposed transaction (including, if
applicable, any further information requested under clause 33.3(c));

 

  (ii) the relevant party:

 

  A. is a reputable corporation or other entity and is of appropriate financial
and commercial standing; and

 

  B. does not have any interest or duty which conflicts or may conflict in a
material way with the interests of the Corporation, the State or the Territory;

 

  (iii) in the case of a transfer by the Company the kind described in
sub-clause (a)(i), the terms and conditions of the proposed transaction:

 

  A. are consistent with the obligations of the transferor under the Project
Documents to which the Corporation is party;

 

141



--------------------------------------------------------------------------------

 

  B. will not increase the liability of, or risks accepted by, the Corporation,
the State or the Territory under the Project Documents or in any other way in
respect of the Project; and

 

  C. will not adversely affect the Corporation’s, the State’s or the Territory’s
rights, obligations or commercial position under the Project Documents or in any
other way in respect of the Project;

 

  (iv) the proposed transaction is not contrary to the public interest in both
the State and the Territory (as determined by both the State and the Territory)
taking into consideration the requirements of this Deed;

 

  (v) the relevant party has agreed to be bound by the terms of the relevant
Project Documents; and

 

  (vi) the Corporation has been, or will be, reimbursed for all reasonable costs
and expenses (including legal costs and expenses) of and incidental to:

 

  A. any enquiries which the Corporation may make for the purposes of
determining whether to consent to the transaction; and

 

  B. the preparation, negotiation and execution of any relevant documentation
and any stamp duty or similar charges in relation to such documentation.

 

33.3 Change of Control of Listed Parent Entity

 

  (a) The Company must give the Corporation reasonable prior notice of a
proposed Change of Control of the Company or an entity which Controls the
Company of which it is aware and where it is able to disclose such information
without breaching any applicable laws or causing its Listed Parent Entity to
breach any applicable laws (or the listing rules of any stock exchange on which
its shares are listed) or obligations of confidentiality.

 

  (b) If a Change of Control occurs in respect of a Listed Parent Entity and
prior notice of the Change of Control could not be given pursuant to sub-clause
(a) because it would have breached applicable laws (or the listing rules of any
stock exchange on which its shares are listed) or obligations of confidentiality
or because the Company was not aware of the proposed Change of Control, the
Company must, promptly after the Change of Control occurs, notify the
Corporation providing full details of the Change of Control.

 

  (c) Within 20 Business Days after the receipt by the Corporation of a notice
under subclause (a) or (b), the Corporation may request further information
about the proposed or actual Change of Control as the Corporation reasonably
requires, but the Company is only obliged to provide such information where:

 

  (i) the Corporation agrees to keep the information confidential on terms
reasonably required by the Company; or

 

  (ii) it is otherwise publicly available.

 

142



--------------------------------------------------------------------------------

 

  (d) The Company will:

 

  (i) in the case of a Change of Control which is required by law to be notified
to FIRB, the ACCC or any other relevant Government Authority (“Regulatory
Body”), provide to the Corporation a copy of any notification given to that
Regulatory Body in respect of that Change of Control and advise the Corporation
of the final response given by that Regulatory Body to that notification (such
response or position referred to in this clause as “Regulatory Response”); or

 

  (ii) otherwise advise the Corporation in its notice given under subclause
(a) or (b) that the matter is not subject to regulatory review by any relevant
Regulatory Body in Australia or that such bodies are precluded from exercising
any power to make an order under any applicable law in relation to the Change of
Control

 

  (e) As soon as practicable (but no later than 40 Business Days) after the
later of the receipt by the Corporation of:

 

  (i) a notice under clause 33.3(a) or (b);

 

  (ii) such further information about the proposed or actual Change of Control
as the Corporation reasonably requests pursuant to clause 33.3(c); and

 

  (iii) any Regulatory Response, if applicable,

the Corporation must give or withhold its consent to the Change of Control and
give written notice to the Company accordingly. The Corporation must give its
consent (including in the case of a Change of Control of a Listed Parent Entity)
if the requirements set out in clause 33.2(c) are satisfied.

 

33.3A Divestiture by Listed Parent Entity

 

  (a) If the Corporation withholds its consent to the Change of Control of a
Listed Parent Entity and the Change of Control of the Listed Parent Entity
occurs or has occurred:

 

  (i) the Company must commence, as soon as reasonable practicable thereafter
and having regard to market conditions at the time, a reasonable, appropriate
and orderly process consistent with market practice (and not on the basis that
it is a forced sale) (“Divestiture”) for the sale of the shares or equity
interests in the Company or the assets and liabilities of the Company (“Offered
Interest”) for their market value pursuant to either a public tender or private
treaty (as the Company sees fit); or

 

  (ii) at all times thereafter, the Company must diligently pursue the
Divestiture with a view to achieving a sale of the Offered Interest for its
market value at the earliest possible time but in any case not later than a
period of 5 years after the date of the Corporation’s notice under clause
33.3(e) (such period referred to in this clause as “Disposal Period”); and

 

  (iii) at all times thereafter, the Company must continue to comply with its
obligations under this Deed until such time as the sale of the Offered Interest
is completed or the Corporation exercises its rights under clause 33.3A(e)(ii).
 

 

  (b) If the Company or an entity that Controls the Company proposes to accept
an offer for the acquisition of the Offered Interest within the Disposal Period,
the Company will provide details of the offer to the Corporation and seek the
Corporation’s consent to the acquirer under clause 33.2. The Corporation must
give its consent if the requirements set out in clause 33.2(c) are satisfied.

 

143



--------------------------------------------------------------------------------

 

  (c) The Company must act reasonably (and must procure that each relevant
entity that Controls the Company acts reasonably) in deciding whether to accept
or reject any offer for the Offered Interest. Without limitation, the Company
(or an entity that Controls the Company) need not accept an offer if it
believes, in good faith, that the offer does not represent fair market value at
the time or otherwise would impose onerous or unreasonable liabilities or
obligations on the Company (or any entity that Controls the Company) after the
completion of the Divestiture.

 

  (d) The Company will provide the Corporation with:

 

  (i) a report on the progress of the Divestiture at the end of each 3 month
period after the date of the Corporation’s notice under clause 33.3(e); and

 

  (ii) details of any offer received for the Offered Interest during the
Disposal Period.

 

  (e) If, at the end of the Disposal Period, the Offered Interest has not been
sold to a person approved by the Corporation under clause 33.2, the Corporation
may:

 

  (i) advise the Company in writing that it no longer requires a Divestiture to
occur; or

 

  (ii) notify the Company in writing that it wishes to acquire the Offered
Interest itself. In this case, the Corporation agrees to pay the Company (or, if
the Corporation wishes to acquire the shares in the Company, as the Company may
direct in writing) the Early Termination Amount and the procedures in clauses
37.6, 37.7 and 37.8 will apply.

The Corporation will notify the Company of its decision under this clause within
20 Business Days of the end of the Disposal Period.

 

  (f) If, during the Disposal Period, the Company is not complying with its
obligations under clause 33.3A, this will be a Termination Event under clause
36.1(d).

 

33.4 Fixed Debt Limit

 

  (a) Subject to clauses 33.4A, 33.4B and 33.4C, the aggregate principal amount
of Finance Debt incurred by the Company and outstanding at any time must not
exceed the Fixed Debt Limit.

 

  (b) On the eighth anniversary of the Novation Date and at any time thereafter
(but not before the 5th anniversary of the date on which the Fixed Debt Limit
was last amended), the Company may propose a new Fixed Debt Limit to the
Corporation. The Corporation agrees to consider such request in good faith but,
having done so, may accept or reject it in its absolute discretion.

 

  (c) For the purposes of clauses 33.4A to 33.4D, references to “Fixed Debt
Limit” are taken to refer to the Fixed Debt Limit, if and as amended pursuant to
clause 33.4(b).

 

144



--------------------------------------------------------------------------------

 

33.4A Refinancing of Finance Debt or incurring additional Finance Debt for any
purpose

 

  (a) The Company may refinance or restructure some or all of its existing
Finance Debt and/or incur new Finance Debt (that is not part of a refinancing or
restructuring of existing Finance Debt) by or with a Related Body Corporate for
any purpose without the Corporation’s consent if the aggregate principal amount
of Finance Debt immediately after the refinancing or restructuring of its
existing Finance Debt or incurrence of new Finance Debt (as applicable) does not
exceed the lower of:

 

  (i) the Fixed Debt Limit; and

 

  (ii) the EBITDA Limit.

 

  (b) The Company agrees to notify the Corporation of a refinancing or
restructuring of existing Finance Debt or incurrence of new Finance Debt
referred to in clause 33.4A(a) within 20 Business Days of the refinance,
restructure or incurrence (as the case may be) and must provide the Corporation
with copies of all relevant documentation.

 

  (c) The terms and conditions of the Company’s financing arrangements relating
to any refinancing or restructuring of existing Finance Debt or the incurrence
of new Finance Debt with a Related Body Corporate of the Company must be on a
commercial arm’s length basis and market related.

 

33.4B Refinancing of Finance Debt or incurring additional Finance Debt for
investment in the Railway Business

 

  (a) If the Company wants to effect a refinancing or restructuring of some or
all of its existing Finance Debt and/or incur new Finance Debt (that is not part
of a refinancing or restructuring of existing Finance Debt), including any
redrawing in respect of existing Finance Debt, for the purpose of Railway
Investment in an amount in excess of the Fixed Debt Limit, the Company must seek
the Corporation’s consent by giving the Corporation notice in writing.

 

  (b) The Corporation must not withhold its consent to a refinancing or
restructuring of the Company’s existing Finance Debt or incurrence of new
Finance Debt for the purpose referred to in clause 33.4B(a) where the aggregate
principal amount of its Finance Debt immediately after the refinancing or
restructuring of its existing Finance Debt or incurrence of new Finance Debt (as
applicable) will not exceed the EBITDA Limit and the requirements of paragraph
(d) are met.

 

  (c) Where the aggregate principal amount of Finance Debt immediately after the
refinancing or restructuring of existing Finance Debt or incurrence of new
Finance Debt (as applicable) for the purposes of paragraph (a) will exceed the
EBITDA Limit, the Corporation will not unreasonably withhold its consent to that
refinancing, restructuring or incurrence (as the case may be) of such debt if
the reason for non-compliance with the EBITDA Limit is as result of a timing
difference between the refinancing, restructuring or incurrence of that debt and
the Company generating increased earnings from the Railway Investment which is
to be funded by that debt and the requirements of paragraph (d) are met.

 

  (d) Where the refinancing or restructuring of existing Finance Debt or the
incurrence of new Finance Debt is with:

 

  (i) a Related Body Corporate of the Company, the terms and conditions of the
Company’s financing arrangements must be on a commercial arm’s length basis and
must be market related; or

 

  (ii) Third Party Financiers, the terms and conditions of the Company’s
financing arrangements must comply with the conditions set out in clause 33.4D.

 

145



--------------------------------------------------------------------------------

 

  (e) The Company acknowledges and agrees that if any Finance Debt which is
refinanced, restructured or incurred pursuant to this clause 33.4B is
subsequently repaid or prepaid, it is not then available for further redrawing
except with the consent of the Corporation in accordance with this clause 33.4B
and any higher limit approved for the purposes of that Finance Debt under this
clause 33.4B shall be reduced by the amount of such repayment or prepayment (but
not below the Fixed Debt Limit).

 

33.4C Refinancing of Finance Debt or incurring additional Finance Debt other
than for investment in the Railway Business

 

  (a) On or after 1 January 2015, the Company may request that the Corporation
consent to a refinancing or restructuring of some or all of its existing Finance
Debt, and/or the incurrence of new Finance Debt (that is not part of a
refinancing or restructuring of existing Finance Debt) including any redrawing
in respect of existing Finance Debt, in an amount in excess of the Fixed Debt
Limit where the whole or part of that debt is to be used for a purpose other
than Railway Investment by giving the Corporation notice in writing.

 

  (b) The Corporation must not withhold its consent to such a refinancing or
restructuring of existing Finance Debt, or the incurrence of new Finance Debt
(as applicable) for the purposes referred to in clause 33.4C(a) where the
following conditions are satisfied:

 

  (i) the aggregate principal amount of Finance Debt immediately after the
refinancing or restructuring of its existing Finance Debt or incurrence of new
Finance Debt (as applicable) will not exceed the EBITDA Limit;

 

  (ii) there are no subsisting defaults by the Company of any of its obligations
under this Deed in respect of which the Corporation has given a written notice
to the Company prior to receipt of the Company’s request under paragraph (a);

 

  (iii) the Corporation has received a certificate from the Company certifying
that it is not in default of any of its obligations under this Deed;

 

  (iv) the most recent business plan provided under clause 32.4(a)(ii)
demonstrates that following the incurrence of debt above the Fixed Debt Limit
for purposes other than investing in the Railway Business, there are sufficient
cash flows over that period for the Company to meet its interest expense, any
scheduled repayment of its debt and planned capital expenditures;

 

  (v) the Company has:

 

  (A) provided a five year business plan annually as required under clause
32.4(b); and

 

  (B) implemented that business plan on a year to year basis;

 

  (vi) there is no notice given by the Corporation under clause 32.4(c) in
respect of the current business plan which has not been finally resolved or, if
the business plan is delivered less than 40 Business Days before the date a
request is made under subclause (a), the 40 Business Day period under clause
32.4(c) has expired and there is no notice given by the Corporation under clause
32.4(c) in respect of that business plan which has not been finally resolved;
and

 

146



--------------------------------------------------------------------------------

 

  (vii) where the refinancing, restructuring or new Finance Debt is with:

 

  (A) a Related Body Corporate of the Company, the terms and conditions of the
Company’s financing arrangements are on a commercial arm’s length basis and are
market related; or

 

  (B) Third Party Financiers, the terms and conditions of the Company’s
financing arrangements comply with the conditions set out in clause 33.4D.

 

  (c) The Company acknowledges and agrees that if any Finance Debt which is
refinanced, restructured or incurred pursuant to this clause 33.4C is
subsequently repaid or prepaid, it is not then available for further redrawing
except with the consent of the Corporation in accordance with this clause 33.4C
and any higher limit approved for the purposes of that Finance Debt under this
clause 33.4C shall be reduced by the amount of such repayment or prepayment (but
not below the Fixed Debt Limit).

 

33.4D Refinancing of Finance Debt or incurring additional Finance Debt with
Third Party Financiers

Without limiting the requirements of clauses 33.4, 33.4A, 33.4B or 33.4C (as
applicable), if the Company wishes to refinance or restructure of some or all of
its existing Finance Debt and/or incur new Finance Debt (that is not part of a
refinancing or restructuring of existing Finance Debt) by or with Third Party
Financiers, it must seek the Corporation’s prior written consent. The
Corporation must not withhold its consent to a refinancing or restructuring of
some or all of the existing Finance Debt and/or the incurrence of new Finance
Debt (that is not part of a refinancing or restructuring of existing Finance
Debt) by or with Third Party Financiers, where the following conditions are
satisfied:

 

  (a) the aggregate principal amount of its Finance Debt immediately after the
refinancing or restructuring of its existing Finance Debt or incurrence of new
Finance Debt (as applicable)does not exceed the relevant limits referred to in
clauses 33.4A to 33.4C (as applicable);

 

  (b) if the Debt Financiers are obtaining any Security Interest over any assets
or rights secured by the Corporation’s Charge, the incoming financiers (or their
agent or security trustee) execute and deliver a deed in substantially the same
terms as the Original Debt Financiers’ Tripartite Deed (subject to appropriate
changes satisfactory to the Corporation and the Company to reflect the priority
and subordination arrangements in the Debt Financiers Tripartite Deed (2010) as
between the Corporation and the Company, any issues arising as a result of the
Company having internal debt as well as debt provided by Third Party Financiers,
treatment of Insurance Proceeds and other matters required by Third Party
Financiers or the Corporation); and

 

  (c) the terms and conditions of the refinancing, restructuring or new Finance
Debt are on a commercial arm’s length basis and are market related.

 

33.4E Request for consent

 

  (a) A notice provided to the Corporation under clauses 33.4A to 33.4D in
respect of a proposed refinancing or restructuring of some or all of the
existing Finance Debt and/or the incurrence of new Finance Debt (that is not
part of refinancing or restructuring of existing Finance Debt) must specify:

 

  (i) the amount of debt to be incurred;

 

147



--------------------------------------------------------------------------------

 

  (ii) the form of that debt;

 

  (iii) the terms and conditions applicable to that debt (including pricing and
tenor);

 

  (iv) the identity of the proposed providers of that debt; and

 

  (v) the purpose for which that debt is to be used.

 

  (b) With respect to clauses 33.4A to 33.4D, the parties acknowledge and agree
that:

 

  (i) subject to clause 33.4(a), a request for the consent of the Corporation
may be made at any time and from time to time;

 

  (ii) the Corporation must be provided with all material information relevant
to the Corporation’s decision to give or withhold its consent to the request;

 

  (iii) the Corporation must expeditiously advise the Company of any additional
information it reasonably requires to assess the request;

 

  (iv) within 30 Business Days after the Corporation receives the information
referred to in sub-clause (b)(ii) or, if requested, sub-clause (b)(iii), the
Corporation must give or withhold its consent in writing to the Company and if
that consent is withheld it must advise the Company of the reasons for that
decision. If the Corporation does not give or withhold its consent in accordance
with this clause within 60 days after it receives the information referred to in
sub-clause (b)(ii) or, if requested, sub-clause (b)(iii), then it will be taken
to have consented; and

 

  (v) the Corporation shall not be entitled to charge any fee for or in
connection with its consideration of any request but the Company must reimburse
the Corporation for all reasonable costs and expenses (including legal costs and
expenses) of and incidental to:

 

  A. any reasonable enquiries which the Corporation may make for the purpose of
reviewing the request; and

 

  B. the preparation, negotiation and execution of any relevant documentation
and any stamp duty or similar charges in relation to such documentation.

 

  (c) If the Corporation consents to the refinancing or restructuring or
incurrence of new Finance Debt with Third Party Financiers, the Corporation
must, if requested by the Company, execute and deliver:

 

  (i) a deed in substantially the same terms as the Original Debt Financiers’
Tripartite Deed with the incoming financiers (or their agents) and the Company
(subject to appropriate changes satisfactory to the Corporation and the Company
to reflect the priority and subordination arrangements in the Debt Financiers
Tripartite Deed (2010) as between the Corporation and the Company, any issues
arising as a result of the Company having internal debt as well as debt provided
by Third Party Financiers, treatment of Insurance Proceeds and other matters
required by Third Party Financiers or the Corporation); and

 

  (ii) new head lease deeds in substantially the same terms as the Head Lease
Deeds then in place.

 

148



--------------------------------------------------------------------------------

 

33.5 Third party contracts

 

  (a) Subject to sub-clause (b) and to the Sub-Leases, the Company may grant
sub-leases, licences, access contracts, concessions, rights in the nature of
easements and other limited rights to possession or use for any purpose as may
be necessary, incidental or related to the operation of the Railway.

 

  (b) The Company must not grant or enter into any sub-lease, licence, access
contract, concession, easement, or other contractual arrangement relating to the
Project, if the term of that sub-lease, licence, access contract, concession,
easement, or contractual arrangement (including options) extends beyond the end
of the Concession Period without the Corporation’s prior consent (ignoring the
possibility of the termination of this Deed for any reasons other than the
effluxion of time).

 

  (c) The Company must give the Corporation a certified copy of any sub-lease,
licence, access contract, concession or right granted under sub-clause (a).

 

33.6 Removal of Railway Infrastructure

The Company must not remove any part of the Railway from the Corridor other
than:

 

  (a) in compliance with the Company’s maintenance and repair obligations under
clause 22;

 

  (b) in connection with a Change undertaken pursuant to clause 23; or

 

  (c) in compliance with the Company’s obligation under clause 4.5 of the
Aboriginal Land Sub-Leases,

without the Corporation’s prior consent (which consent must not be unreasonably
withheld except where it might materially affect the Corporation’s interests).

 

33.7 Railway Infrastructure to be situated on Corridor

The Company must ensure that at all times all Railway Infrastructure necessary
to safely operate the Railway is constructed, erected, installed or placed on
the Corridor, unless otherwise agreed by the Corporation.

 

33.8 Restrictions on Company’s activities

The Company must not:

 

  (a) carry on any business other than:

 

  (i) the business of carrying out the Project; and

 

  (ii) an Integrated Rail Transport Business;

 

  (b) incur any liabilities other than for the purposes of carrying on the
businesses referred to in paragraph (a);

 

  (c) acquire or hold any property (real or personal) other than for the
purposes of carrying on the businesses referred to in sub-clause (a);

 

  (d) incorporate or acquire any subsidiary; or

 

149



--------------------------------------------------------------------------------

 

  (e) enter into an contract or agreement with a Related Body Corporate of the
Company other than on arm’s length commercial terms,

unless it either has the Corporation’s consent, or such action is otherwise
permitted under this Deed.

 

33.9 Provision of unsecured guarantees

Notwithstanding anything to the contrary in this Deed, the Company shall be
entitled to provide unsecured guarantees in relation to liabilities incurred by
its Related Bodies Corporate (and incur other customary liabilities and
indemnity obligations in relation to the provision of such guarantees) as
follows:

 

  (a) the Company may provide an unsecured guarantee and incur other liabilities
and indemnity obligations, in each case as a Foreign Guarantor under the Second
Amended and Restated Revolving Credit and Term Loan Agreement; and

 

  (b) upon the Company ceasing to have any liability under the Second Amended
and Restated Revolving Credit and Term Loan Agreement, the Company may at any
time thereafter provide unsecured guarantees, and incur other liabilities and
indemnity obligations in relation to such guarantees, in each case in respect of
any liabilities incurred from time to time by any non US Related Bodies
Corporate of the Company,

provided that:

 

  (c) the aggregate liability of the Company in relation to all such guarantees,
liabilities and indemnities may not at any time exceed the greater of:

 

  (i) US$220,000,000; and

 

  (ii) an amount equal to 4 times the EBITDA of the Company for the 12 month
period ending on the last day of the most recent financial quarter of the
Company as at the date on which the most recent unsecured guarantee referred to
above was entered into by the Company; and

 

  (d) GWI has provided an undertaking in favour of the Corporation in relation
to such guarantees on substantially the same terms as those set forth in the
Original GWI Deed Poll.

On and from any Third Party Refinancing Date until such time as the Company’s
Finance Debt is replaced in full by internal Finance Debt funded by one or more
Related Bodies Corporate of the Company, unless the Corporation otherwise
consents, the Company shall cease to be permitted to give unsecured guarantees
in relation to liabilities incurred by its Related Bodies Corporate as permitted
by this clause.

On or after any Third Party Refinancing Date, upon the Company’s written
request, the Corporation shall execute and deliver to the Company a deed of
release of the GWI Deed Poll.

If the Company refinances part of its Finance Debt with a Third Party Financier
and there remains internal Finance Debt funded by one or more Related Bodies
Corporate of the Company outstanding thereafter, the Company, the Company may
only give unsecured guarantees in relation to liabilities incurred by its
Related Bodies Corporate as referred to in this clause with the Corporation’s
prior written consent.

 

150



--------------------------------------------------------------------------------

 

33.10 Amendments to Project Documents to which Corporation is not a party

 

  (a) The Company must not:

 

  (i) make or permit any amendment to, replacement of or waiver of a provision
of;

 

  (ii) terminate, surrender, rescind or accept repudiation of;

 

  (iii) permit the novation, assignment or substitution of any counterparty’s
rights, obligation or interest in; or

 

  (iv) enter into any agreement or arrangement which affects the operation or
interpretation of,

any Project Document to which the Corporation is not expressed to be a party
(each an Amendment for the purposes of this clause 33.10) without the
Corporation’s prior consent.

 

  (b) If the Company requires an Amendment, it must submit to the Corporation a
written request seeking its consent. The request must set out:

 

  (i) the Amendment and the reasons for it;

 

  (ii) the response or anticipated response of any other party to the Project
Documents regarding the Amendment;

 

  (iii) the response or anticipated response of any assignee or incoming party
of the Project Documents to the Amendment; and

 

  (iv) copies of any documents relevant to the Company’s request.

 

  (c) The Corporation must advise the Company, within 15 Business Days (or such
longer period as the Corporation reasonably requests having regard to the nature
of the Amendment) of receiving its written request under  

clause 33.10(b), that:

 

  (i) it consents to the Amendment;

 

  (ii) the Amendment is unacceptable to it and the reasons why the Amendment is
unacceptable; or

 

  (iii) that it requires further information from the Company regarding the
Amendment.

 

  (d) If the Corporation requires further information under clause
33.10(c)(iii), the Company must provide the further information sought within a
further period of 10 Business Days, after which the Corporation must respond in
terms of clause 33.10(c)(i) or 33.10(c)(ii) within 10 Business Days of receiving
the further information.

 

  (e) If the Corporation fails to respond for any reason within the period
specified by clause 33.10(c) in relation to an Amendment in respect of a Project
Document to which the Corporation is not a party:

 

  (i) the Company may send a reminder notice; and

 

151



--------------------------------------------------------------------------------

 

  (ii) if that notice is not responded to within 10 Business Days, the
Corporation will be deemed to have given its consent to such Amendment.

 

  (f) Notwithstanding anything in this clause, this clause does not prevent the
Company from effecting any Amendment to a Debt Financing Document where:

 

  (i) it is permitted to refinance or restructure any existing Project Debt or
incur additional Finance Debt or Non Railway Debt under clause 33.4A - 33.4D; or

 

  (ii) the Amendment is to a GWI Financing Document and does not shorten the
tenor of any inter-company loan.

 

 

34. Sub-contracting

 

34.1 Engagement of sub-contractors

Subject to clause 22.13, the Company may sub-contract the performance of its
obligations under this Deed to the Operator or any other sub-contractor.

 

34.2 Company still liable

 

  (a) The engagement of the Operator or any other sub-contractor under clause
34.1, will not relieve the Company from any liability or obligation under this
Deed.

 

  (b) The Company will be liable to the Corporation for the acts and omissions
of the Operator and all other sub-contractors and their respective employees and
agents as if they were acts or omissions of the Company.

 

 

35. Default notices and step in rights

 

35.1 Default by Company

 

  (a) If the Company is in default of any of its obligations under this Deed
then the Corporation may give the Company notice:

 

  (i) stating that it is a notice under this clause; and

 

  (ii) if the default is capable of being remedied, directing the Company to
remedy the default within the Remedy Period.

 

  (b) If the default is capable of being remedied and the Company fails to
remedy the default within the Remedy Period, or if urgent action is necessary,
the Corporation may (but is not obliged to) itself or through agents or
contractors perform the obligation at the Company’s cost. The Corporation must
cease to exercise its rights under this clause as soon as reasonably practicable
after the default has been remedied.

 

  (c) The Company indemnifies, and will keep indemnified, the Corporation from
and against any Loss or Claim brought against, incurred or suffered by the
Corporation as a result of the exercise, in good faith, by the Corporation of
its rights under sub-clause (b). The Corporation must use all reasonable
endeavours to mitigate such Losses and Claims.

 

152



--------------------------------------------------------------------------------

 

  (d) The Corporation’s rights under this clause are without prejudice to any
other rights which the Corporation may have, whether under this Deed or
otherwise.

 

35.2 Default by Corporation, State or Territory

 

  (a) If the Corporation, State or Territory is in default of any of its
obligations under this Deed then the Company may give the Corporation notice:

 

  (i) stating that it is a notice under this clause; and

 

  (ii) if the default is capable of being remedied, directing the Corporation,
the State or the Territory (as the case may be) to remedy the default within the
Remedy Period.

 

  (b) If the default relates to the Corporation’s obligations under clause
8.2(b), 8.3, 8.4, 9.2, 12.4(a) or 12.6(c) and the Corporation fails to remedy
the default within the Remedy Period, or if urgent action is necessary, the
Company may (but is not obliged to) itself perform the obligation at the
Corporation’s cost. The Company must cease to exercise its rights under this
clause as soon as reasonably practicable after the default has been remedied.

 

  (c) The Corporation indemnifies, and will keep indemnified, the Company from
and against any Loss or Claim brought against, incurred or suffered by the
Company as a result of the exercise, in good faith, by the Company of its rights
under sub-clause (b). The Company must use all reasonable endeavours to mitigate
such Losses and Claims.

 

  (d) The Company’s rights under this clause are without prejudice to any other
rights which the Company may have, whether under this Deed or otherwise.

 

35.3 Termination notices

It is not a requirement of this Deed:

 

  (a) that a Party first issue a notice under clause 35.1 or clause 35.2 (as the
case may be); or

 

  (b) that the Remedy Period in relation to any such notice must have expired,

before it may issue a notice under clause 36 or clause 37 (as the case may be).

 

 

36. Termination by the Corporation

 

36.1 Termination Events

Each of the following events is a Termination Event in respect of the Company:

 

  (a) [Not used]

 

  (b) [Not used]

 

  (c) [Not used]

 

  (d) the Company breaches its obligations to obtain the Corporation’s consent
under clauses 33.2(a)(i), 33.4B, 33.4C, 33.4D, 33.9 or 33.10, or clause 33.3A(f)
applies; or

 

153



--------------------------------------------------------------------------------

 

  (e) the Company fails to an extent which is material in the context of the
Project to operate, maintain and repair the Railway in accordance with this
Deed; or

 

  (f) the Company defaults in a material respect in the due observance or
performance of any of its other material obligations under any Project Document
to which the Corporation is expressed to be a party (other than a Sub-Lease or
the Corporation Loan Agreement); or

 

  (g) [Not used]

 

  (h) a Sub-Lease is terminated as a result of a breach of the Sub-Lease by the
Company and the Corporation has lawfully re-entered and forfeited the Sub-Lease,
or a Vested Lease is lawfully terminated as a result of:

 

  (i) a breach of the Vested Lease by the Company; and/or

 

  (ii) the lessor under the Vested Lease having lawfully re-entered and
forfeited the Vested Lease; or

 

  (i) the Company is the subject of an Insolvency Event; or

 

  (j) the Company fails to establish the Defeasance Fund when required under
clause 5A of the Corporation Loan Agreement or fails to contribute to that fund
as required by clause 5A of the Corporation Loan Agreement.

 

36.2 [Not used]

 

36.3 [Not used]

 

36.4 Termination for breach of clause 32(a)(i), clauses 33.4B or 33.4C, clause
33.9 or clause 33.10 or under clause 33.3A(f)

 

  (a) If the Termination Event referred to in clause 36.1(d) occurs as a result
of a breach of clause 33.2(a)(i) by the Company then the Corporation may
terminate this Deed by notice to the Company with effect from the date on which
the notice is served.

 

  (b) If the Termination Event referred to in clause 36.1(d) occurs:

 

  (i) as a result of a breach of clause 33.4B, clause 33.4C, clause 33.9 or
clause 33.10 by the Company; or

 

  (ii) pursuant to clause 33.3A(f),

then the Corporation may terminate this Deed if, within 30 days of the
Corporation giving the Company a notice requiring the beach to be remedied,
either that breach is not remedied or the parties have failed to reach agreement
as to an alternative method of redress. At the expiry of that period, the
Corporation may terminate this Deed by notice to the Company with effect from
the date on which the notice is served.

 

36.5 Termination for failure to operate, maintain and repair

 

  (a) If the Termination Event referred to in clause 36.1(e) occurs then the
Corporation may:

 

  (i)

if the Termination Event is capable of being Cured - give the Company a notice
requiring the Company to Cure the Termination Event within such

 

154



--------------------------------------------------------------------------------

 

period of time as is reasonable, in all the circumstances, to enable the
Termination Event to be Cured (such period to be no less than 6 months except in
the case of a Termination Event constituted by the non-payment of moneys in
which case the period shall be 30 days); or

 

  (ii) if the Termination Event is not capable of being Cured - give the Company
a notice requiring the Company to:

 

  A. overcome or minimise the impacts and effects of the event which gave rise
to the Termination Event so as to attempt to return the Company to the position
it would have occupied had the Termination Event not occurred; and

 

  B. put in place procedures to minimise the likelihood of the event which gave
rise to the Termination Event occurring again in the future,

within such period of time as is reasonable, in all the circumstances, to
achieve the outcomes referred to in paragraphs (A) and (B).

 

  (b) If the Corporation gives the Company a notice under sub-clause (a)(i)
then:

 

  (i) the Company must:

 

  A. diligently pursue a Cure at all times during the cure period referred to in
the notice until the Termination Event has been Cured;

 

  B. provide the Corporation with reasonable evidence as to its diligent pursuit
of a Cure, when requested by the Corporation; and

 

  C. without limiting its obligations under paragraph (B), provide the
Corporation with a written report at the end of every 90 day period following
the Corporation’s notice as to the progress made by the Company during that 90
day period in relation to the Cure of the Termination Event;

 

  (ii) the Company will not be entitled to claim that it cannot diligently
pursue a Cure because to do so would involve the expenditure of money or because
it lacks the relevant expertise;

 

  (iii) if at any time the Company considers, in good faith, that it requires
more time to Cure the Termination Event, then the Company may give the
Corporation a notice requesting a further cure period and providing reasons as
to why such further period is required. If the Company gives the Corporation
such a notice and is diligently pursuing a Cure, then the Corporation must
provide a further cure period of such period of time as is necessary at that
time to enable the Termination Event to be Cured. The grant of one or more new
cure periods pursuant to this sub-clause will not preclude the Company from
requesting further cure periods. The Company will not, however, be entitled to
any further cure periods under this sub-clause for a Termination Event
constituted by the non-payment of moneys;

 

  (iv)

if at any time during a cure period the Company is not diligently pursuing a
Cure, or the Corporation has not been provided with

 

155



--------------------------------------------------------------------------------

 

reasonable evidence in accordance with sub-clause (b)(i)(B) or a report in
accordance with sub-clause (b)(i)(C), then the Corporation may give the Company
a warning notice requiring the Company to:

 

  A. commence or re-commence its diligent pursuit of a Cure;

 

  B. provide the Corporation with reasonable evidence that it is diligently
pursuing a Cure; and/or

 

  C. provide the report,

(whichever is applicable) within 20 Business Days of receipt of the warning
notice;

 

  (v) if at the expiration of the 20 Business Day period following notice under
sub-clause (b)(iv), the Company is not diligently pursuing a Cure and such
failure is not due to a Force Majeure Event or wet weather then the Corporation
may give the Company 30 Business Days’ notice of its intention to terminate this
Deed;

 

  (vi) if, at the expiration of the 30 Business Day period following notice
under sub-clause (b)(v), the Company is not diligently pursuing a Cure and such
failure is not due to a Force Majeure Event or wet weather then the Corporation
may terminate this Deed by notice to the Company with effect from the date on
which the notice is served;

 

  (vii) if at the expiration of the cure period (and any additional cure periods
granted pursuant to sub-clause (b)(iii)), the Company has not Cured the
Termination Event, then the Corporation may give the Company 30 Business Days’
notice of its intention to terminate this Deed. The Company will continue to
have the right to Cure the Termination Event (and to request a further cure
period pursuant to sub-clause (b)(iii)) during this 30 Business Day period; and

 

  (viii) if at the expiration of the 30 Business Day period following notice
under sub-clause (b)(vii), the Company:

 

  A. has not cured the Termination Event; and

 

  B. is not entitled to a further cure period under sub-clause (b)(iii),

then the Corporation may terminate this Deed by notice to the Company with
effect from the date on which the notice is served.

 

  (c) If the Corporation gives the Company a notice under sub-clause (a)(ii)
then:

 

  (i) the Company must:

 

  A. at all times during the cure period referred to in the notice do everything
within its power in accordance with good industry practice to achieve the
outcomes referred to in sub-clauses (a)(ii)(A) and (a)(ii)(B);

 

  B. provide the Corporation with reasonable evidence that it is complying with
its obligations under paragraph (A), when requested by the Corporation; and

 

156



--------------------------------------------------------------------------------

 

  C. without limiting its obligations under paragraph (B), provide the
Corporation with a written report at the end of every 90 day period following
the Corporation’s notice as to the progress made by the Company during that 90
day period in relation to the achievement of the outcomes referred to in
sub-clauses (a)(ii)(A) and (a)(ii)(B);  

 

  (ii) if at any time the Company considers, in good faith, that it requires
more time to achieve the outcomes referred to in sub-clauses (a)(ii)(A) and
(a)(ii)(B), then the Company may give the Corporation a notice requesting a
further cure period and providing reasons as to why such further period is
required. If the Company gives the Corporation such a notice and is doing
everything within its power in accordance with good industry practice to achieve
the outcomes referred to in sub-clauses (a)(ii)(A) and (a)(ii)(B), then the
Corporation must provide a further cure period of such period of time as is
necessary at that time to enable the Company to achieve those outcomes. The
grant of one or more new cure periods pursuant to this sub-clause will not
preclude the Company from requesting further cure periods;

 

  (iii) if at any time during a cure period the Company is not doing everything
within its power in accordance with good industry practice to achieve the
outcomes referred to in sub-clauses (a)(ii)(A) and (a)(ii)(B), or the
Corporation has not been provided with reasonable evidence in accordance with
sub-clause (c)(i)(B) or a report in accordance with sub-clause (c)(i)(C), then
the Corporation may give the Company a warning notice requiring the Company to:

 

  A. commence or recommence performance of its obligations under sub-clause
(c)(i)(A);

 

  B. provide the Corporation with the evidence referred to in sub- clause
(c)(i)(B); and/or

 

  C. provide the report,

(whichever is applicable) within 20 Business Days of receipt of the warning
notice;

 

  (iv) if, at the expiration of the 20 Business Day period following notice
under sub-clause (c)(iii), the Company is not doing everything within its power
in accordance with good industry practice to achieve the outcomes referred to in
sub-clauses (a)(ii)(A) and (a)(ii)(B) and such failure is not due to a Force
Majeure Event or wet weather then the Corporation may give the Company 30
Business Days’ notice of its intention to terminate this Deed;

 

  (v) if, at the expiration of the 30 Business Day period following notice under
sub-clause (c)(iv), the Company is not doing everything within its power in
accordance with good industry practice to achieve the outcomes referred to in
sub-clauses (a)(ii)(A) and (a)(ii)(B) and such failure is not due to a Force
Majeure Event or wet weather then the Corporation may terminate this Deed by
notice to the Company with effect from the date on which the notice is served;

 

  (vi)

if, at the expiration of the cure period (and any additional cure periods
granted pursuant to sub-clause (c)(ii)), the Company has not done

 

157



--------------------------------------------------------------------------------

 

everything within its power in accordance with good industry practice to achieve
the outcomes referred to in sub-clauses (a)(ii)(A) and (a)(ii)(B) then the
Corporation may give the Company 30 Business Days’ notice of its intention to
terminate this Deed. The Company will continue to have the right to do
everything within its power in accordance with good industry practice to achieve
the aforementioned outcomes (and to request a further cure period pursuant to
sub-clause (c)(ii)) within this 30 Business Day period;

 

  (vii) if, at the expiration of the 30 Business Day period following notice
under sub-clause (c)(vi), the Company:

 

  A. has not done everything within its power in accordance with good industry
practice to achieve the outcomes referred to in sub-clauses (a)(ii)(A) and
(a)(ii)(B); and

 

  B. is not entitled to a further cure period under sub-clause (c)(ii),

then the Corporation may terminate this Deed by notice to the Company with
effect from the date on which the notice is served;

 

  (viii) if, after having done everything within its power in accordance with
good industry practice to achieve the outcomes referred to in sub-clauses
(a)(ii)(A) and (a)(ii)(B), the Company is unable to:

 

  A. return the Company to the position it would have occupied had the
Termination Event not occurred; and

 

  B. reasonably satisfy the Corporation that the likelihood of the event which
gave rise to the Termination Event occurring again in the future has been
minimised,

then the Corporation may give the Company a notice requiring the Company to pay
to the Corporation, within 30 Business Days after receipt of the notice, the
amount of monetary compensation specified in the notice, being the amount which
the Corporation reasonably considers necessary to put it in the position it
would have occupied had the Termination Event not occurred;

 

  (ix) if the Corporation gives the Company a notice under sub-clause (c)(viii)
then the Company must:

 

  A. if it disagrees with the amount of compensation specified by the
Corporation in the notice, give notice of its disagreement to the Corporation
within 10 Business Days of receipt of the notice, in which event clause 39 will
apply; or

 

  B. otherwise, comply with the notice;

 

  (x) if the Company does not pay:

 

  A. the amount of monetary compensation specified in the Corporation’s notice
under sub-clause (c)(viii), within 30 Business Days of receipt of that notice;
or

 

  B. if the Company gives notice under sub-clause (ix)(A), the amount of
monetary compensation agreed or determined pursuant to clause 39, within 30
Business Days of the date on which that amount is agreed or determined;

 

158



--------------------------------------------------------------------------------

then the Corporation may give the Company 30 Business Days’ notice of its
intention to terminate this Deed. The Company will be entitled to pay the amount
of monetary compensation specified in the Corporation’s notice under sub-clause
(c)(viii), or otherwise agreed or determined pursuant to clause 39, within this
30 Business Day period; and

 

  (xi) if, at the expiration of the 30 Business Day period following notice
under sub-clause (c)(x), the Company has not paid the amount of monetary
compensation specified in the Corporation’s notice under sub-clause (c)(viii),
or otherwise agreed or determined pursuant to clause 39, then the Corporation
may terminate this Deed by notice to the Company with effect from the date on
which the notice is served.

 

36.6 Termination for other material default

 

  (a) If the Termination Event referred to in clause 36.1(f) occurs then the
Corporation may:

 

  (i) if the Termination Event is capable of being Cured - give the Company a
notice requiring the Company to Cure the Termination Event within such period of
time as is reasonable, in all the circumstances, to enable the Termination Event
to be Cured (such period to be no less than 6 months except in the case of a
Termination Event constituted by the non-payment of moneys in which case the
period shall be 30 days); or

 

  (ii) if the Termination Event is not capable of being Cured - give the Company
a notice requiring the Company to:

 

  A. pay to the Corporation, within 30 Business Days after receipt of the
notice, the amount of monetary compensation specified in the notice, being the
amount which the Corporation reasonably considers necessary to put it in the
position it would have occupied had the Termination Event not occurred; and

 

  B. put in place procedures to minimise the likelihood of the event which gave
rise to the Termination Event occurring again in the future, within such period
of time as is reasonable, in all the circumstances, to enable the Company to put
such procedures in place.

 

  (b) If the Corporation gives the Company a notice under sub-clause (a)(i)
then:

 

  (i) the Company must:

 

  A. diligently pursue a Cure at all times during the cure period referred to in
the notice until the Termination Event has been Cured;

 

  B. provide the Corporation with reasonable evidence as to its diligent pursuit
of a Cure, when requested by the Corporation; and

 

159



--------------------------------------------------------------------------------

 

  C. without limiting its obligations under paragraph (B), provide the
Corporation with a written report at the end of each 90 day period following the
Corporation’s notice as to the progress made by the Company during that 90 day
period in relation to the Cure of the Termination Event;

 

  (ii) the Company will not be entitled to claim that it cannot diligently
pursue a Cure because to do so would involve the expenditure of money or because
it lacks the relevant expertise;

 

  (iii) if at any time the Company considers, in good faith, that it requires
more time to Cure the Termination Event, then the Company may give the
Corporation a notice requesting a further cure period and providing reasons as
to why such further period is required. If the Company gives the Corporation
such a notice and is diligently pursuing a Cure, then the Corporation must
provide a further cure period of such period of time as is necessary at that
time to enable the Termination Event to be Cured. The grant of one or more new
cure periods pursuant to this sub-clause will not preclude the Company from
requesting further cure periods. The Company will not, however, be entitled to
any further cure periods under this sub-clause for a Termination Event
constituted by the non-payment of moneys;

 

  (iv) if, at any time during a cure period, the Company is not diligently
pursuing a Cure, or the Corporation has not been provided with reasonable
evidence in accordance with sub-clause (b)(i)(B) or a report in accordance with
sub-clause (b)(i)(C), then the Corporation may give the Company a warning notice
requiring the Company to:

 

  A. commence or re-commence its diligent pursuit of a Cure;

 

  B. provide the Corporation with reasonable evidence that it is diligently
pursuing a Cure; and/or

 

  C. provide the report,

(whichever is applicable) within 20 Business Days of receipt of the warning
notice;

 

  (v) if, at the expiration of the 20 Business Day period following notice under
sub-clause (b)(iv), the Company is not diligently pursuing a Cure and such
failure is not due to a Force Majeure Event or wet weather then the Corporation
may give the Company 30 Business Days’ notice of its intention to terminate this
Deed;

 

  (vi) if, at the expiration of the 30 Business Day period following notice
under sub-clause (b)(v), the Company is not diligently pursuing a Cure and such
failure is not due to a Force Majeure Event or wet weather then the Corporation
may terminate this Deed by notice to the Company with effect from the date on
which the notice is served;

 

  (vii) if, at the expiration of the cure period (and any additional cure
periods granted pursuant to sub-clause (b)(iii)), the Company has not Cured the
Termination Event, then the Corporation may give the Company 30 Business Days’
notice of its intention to terminate this Deed. The Company will continue to
have the right to Cure the Termination Event (and to request a further cure
period pursuant to sub-clause (b)(iii)) during this 30 Business Day period; and

 

160



--------------------------------------------------------------------------------

 

  (viii) if at the expiration of the 30 Business Day period following notice
under sub-clause (b)(vii), the Company:

 

  A. has not cured the Termination Event; and

 

  B. is not entitled to a further cure period under sub-clause (b)(iii),

then the Corporation may terminate this Deed by notice to the Company with
effect from the date on which the notice is served.

 

  (c) If the Corporation gives the Company a notice under sub-clause (a)(ii)
then:

 

  (i) the Company must:

 

  A. if it disagrees with the amount of monetary compensation specified by the
Corporation in the notice, give notice of its disagreement to the Corporation
within 10 Business Days of receipt of the notice, in which event clause 39 will
apply; or

 

  B. otherwise, comply with the notice;

 

  (ii) if at any time the Company considers in good faith, that it requires more
time to put in place procedures to minimise the likelihood of the event which
gave rise to the Termination Event occurring again in the future, then the
Company may give the Corporation a notice requesting a further period within
which to do this and providing reasons as to why such further period is
required. If the Company gives the Corporation such a notice and is doing
everything within its power in accordance with good industry practice to put
such procedures in place, then the Corporation must provide a further period of
such period of time as is necessary at that time to enable the Company to put
such procedures in place. The grant of one or more further periods pursuant to
this sub-clause will not preclude the Company from requesting further periods of
time. The Company will not, however, be entitled to further periods of time
under this sub-clause to pay monetary compensation;

 

  (iii) if the Company does not:

 

  A. pay:

 

  1) the amount of monetary compensation specified in the Corporation’s notice
under sub-clause (a)(ii) within 30 Business Days of receipt of that notice; or

 

  2) if the Company gives notice under sub-clause (c)(i)(A), the amount of
monetary compensation agreed or determined pursuant to clause 39 within 30
Business Days of the date on which that amount is agreed or determined; or

 

  B. put in place the procedures referred to in sub-clause (a)(ii)(B) before the
expiration of the period specified in the Corporation’s notice under sub-clause
(a)(ii) (and any additional periods granted pursuant to sub-clause (c)(ii)),

 

161



--------------------------------------------------------------------------------

then the Corporation may give the Company 30 Business Days’ notice of its
intention to terminate this Deed. The Company will be entitled to perform the
obligations referred to in paragraphs (A) and (B) (and in the case of paragraph
(B) only, request more time pursuant to sub-clause (c)(ii)) within this 30
Business Day period; and

 

  (iv) if at the expiration of the 30 Business Day period following notice under
sub-clause (c)(iii) the Company:

 

  A. has not paid the amount of monetary compensation specified in the
Corporation’s notice under sub-clause (a)(ii) or otherwise agreed or determined
pursuant to clause 39; or

 

  B. in the case of a notice under sub-clause (c)(iii)(B) only, is not entitled
to more time to put in place the procedures referred to in sub-clause
(a)(ii)(B),

then the Corporation may terminate this Deed by notice to the Company with
effect from the date on which the notice is served.

 

36.7 [Not used]

 

36.8 Termination following termination of Sub-Lease

This Deed will automatically and simultaneously terminate upon the occurrence of
the Termination Event referred to in clause 36.1(h).

 

36.9 Termination for Native Title or Aboriginal Land Right Issue

 

  (a) If the Company is prevented from undertaking the Project including being
prevented from operating, maintaining or repairing the Railway because of a
Native Title or Aboriginal Land Right Issue (whether alone or with others
arising in the same location within the Corridor) for a period exceeding, or
periods which in aggregate exceed, 24 months from the date on which the
Corporation first received notice of the Native Title or Aboriginal Land Right
Issue then the Corporation may terminate this Deed by notice to the Company with
effect from the date on which the notice is served.

 

  (b) If:

 

  (i) the Company is prevented from undertaking the Project, including being
prevented from operating, maintaining or repairing the Railway, because of a
Native Title or Aboriginal Land Right Issue (whether alone or with others
arising in the same location within the Corridor) for a period exceeding, or
periods which in aggregate exceed, 12 months from the date on which the
Corporation first received notice of the Native Title or Aboriginal Land Right
Issue;

 

  (ii) the Corporation, the State and/or the Territory (as the case may be) have
used all reasonable endeavours to resolve the Native Title or Aboriginal Land
Right Issue;

 

  (iii)

the Corporation has during the 12 month period referred to in paragraph (i)
given the Company monthly reports on the action taken by

 

162



--------------------------------------------------------------------------------

 

the Corporation, the State and/or the Territory in the preceding month and
action planned for the current month to attempt to resolve the Native Title or
Aboriginal Land Right Issue; and

 

  (iv) there is no reasonable prospect that the Native Title or Aboriginal Land
Right Issue will be resolved before the second anniversary of the date on which
the Corporation first received notice of the Native Title or Aboriginal Land
Right Issue or the date on which the Company was first prevented (whichever is
the later),

then the Corporation may give the Company 30 days’ notice of its intention to
terminate this Deed, in which event the Corporation must also:

 

  (v) provide the Company with an explanation as to:

 

  A. the steps which the Corporation has undertaken in order to attempt to
resolve the Native Title or Aboriginal Land Right Issue; and

 

  B. the reasons why there is no reasonable prospect that the Native Title or
Aboriginal Land Right Issue will be resolved before the second anniversary of
the date on which the Corporation first received notice of the Native Title or
Aboriginal Land Right Issue or the date on which the Company was first prevented
(whichever is the later);

 

  (vi) consult with the Company in relation to those reasons during the 30 day
period; and

 

  (vii) provide such further information as the Company may reasonably request
during the 30 day period, provided that the Company gives appropriate
confidentiality undertakings in relation to such information.

 

  (c) If the Corporation gives a valid notice and otherwise fulfils its
obligations under sub-clause (b) and there is no reasonable prospect that the
Native Title or Aboriginal Land Right Issue will be resolved before the second
anniversary of the date on which the Corporation first received notice of the
Native Title or Aboriginal Land Right Issue or the date on which the Company was
first prevented (whichever is the later), then the Corporation may terminate
this Deed by notice to the Company with effect 5 Business Days after the date on
which the notice is served.

 

36.9A Insolvency Event

If the Termination Event referred to in clause 36.1(i) occurs, the Corporation
may give the Company 20 Business Days notice of its intention to terminate this
Deed. If at the end of that period, the Security Trustee has not exercised its
rights under clause 6.2 of the Debt Financiers’ Tripartite Deed (2010), the
Corporation may terminate this Deed by notice to the Company with effect from
the date on which the notice is served.

 

36.9B Breach of Corporation Loan Agreement

If the Termination Event referred to in clause 36.1(j) occurs then the
Corporation may terminate this Deed if, within 90 days of the Corporation giving
the Company a notice requiring the beach to be remedied, either that breach is
not remedied or the parties have failed to reach agreement as to an alternative
method of redress. At the expiry of that period, the Corporation may terminate
this Deed by notice to the Company with effect from the date on which the notice
is served.

 

163



--------------------------------------------------------------------------------

 

36.10 No prejudice to accrued rights

The termination of this Deed by the Corporation under this clause 36 will be
without prejudice to the accrued rights of the Corporation at the time of such
termination. The remedies of the Corporation under this clause 36 are in
addition to and not in substitution for any other rights and remedies which it
may have at law or in equity.

 

36.11 No other termination rights

The Corporation acknowledges and agrees that it has no right to, and will not,
terminate this Deed other than as expressly provided for in this clause 36 and
clause 37.

 

36.12 [Not used]

 

36.13 Suspension of debt service on Non Railway Debt

If the Corporation issues a notice under this clause 36 then clause 5.5 of the
Debt Financiers Tripartite Deed (2010) will apply until such time as the
Termination Event is Cured.

 

 

37. Termination by Company

 

37.1 Termination Events

Each of the following events is a Termination Event in respect of the
Corporation:

 

  (a) the Company is prevented from undertaking the Project including being
prevented from operating, maintaining or repairing the Railway because of an
Undisclosed Interest (whether alone or with others arising in the same location
within the Corridor) or a Native Title or Aboriginal Land Right Issue (whether
alone or with others arising in the same location within the Corridor) for a
period exceeding, or periods which in aggregate exceed, 24 months from the date
on which the Corporation first received notice of the Undisclosed Interest or
the Native Title or Aboriginal Land Right Issue (as the case may be);

 

  (b) [Not used]

 

  (c) the State or the Territory enacts a law which prohibits or effectively
prohibits the Company from undertaking the Project;

 

  (d) a State or Territory Government Authority resumes a part of the Corridor
and this materially prejudices the Company’s ability to undertake the Project;

 

  (e) subject to clause 10.16(c) of the Port Terminal Development Agreement for
Lease and to clause 21.15(b) of the Port Terminal Lease, the Darwin Port
Corporation terminates the Port Terminal Development Agreement for Lease or the
Port Terminal Lease for reasons other than a breach by the Company of its
obligations under those documents or the Port Terminal Development Agreement for
Lease or the Port Terminal Lease is declared invalid by a court of competent
jurisdiction; or

 

  (f) the Corporation transfers, assigns, novates or conveys its interest in any
of the Project Documents to which it is expressed to be a party other than in
accordance with clause 33.1.

 

37.2 Termination for Undisclosed Interests etc.

 

  (a) If the Termination Event referred to in clause 37.1(a) occurs then the
Company may give the Corporation 30 Business Days’ notice of its intention to
terminate this Deed. The Corporation will have the right to Cure the Termination
Event during this 30 Business Day period.

 

164



--------------------------------------------------------------------------------

 

  (b) If at the expiration of the 30 Business Day period following notice under
sub-clause (a) the Corporation has not Cured the Termination Event, the Company
may terminate this Deed by notice to the Corporation with effect from the date
on which the notice is served.

 

37.3 [Not used]

 

37.4 Termination for other Termination Events

 

  (a) If any of the Termination Events referred to in clause 37.1(c)-(f) occur
then the Company may give the Corporation a notice requiring the Corporation to
Cure the Termination Event within 6 months after receiving the notice.

 

  (b) The Corporation:

 

  (i) will have the right to Cure the Termination Event within the 6 month cure
period referred to in sub-clause (a); and

 

  (ii) must indemnify, and keep indemnified, the Company from and against any
Loss or Claim brought against, incurred or suffered by the Company as a result
of the Termination Event during the 6 month cure period.

 

  (c) If at the expiration of the 6 month cure period the Corporation has not
Cured the Termination Event, the Company may give the Corporation 30 Business
Days’ notice of its intention to terminate this Deed. The Corporation will
continue to have the right to Cure the Termination Event during this 30 Business
Day period.

 

  (d) If at the expiration of the 30 Business Day period following notice under
sub-clause (c) the Corporation has not Cured the Termination Event, the Company
may terminate this Deed by notice to the Corporation with effect from the date
on which the notice is served.

 

37.5 Termination for termination of Head Lease

 

  (a) If a Head Lease is terminated or forfeited for any reason other than a
Company Head Lease Default the Company may give notice to the Corporation of its
intention to terminate this Deed.

 

  (b) If the Company gives a notice under sub-clause (a) then the Corporation
must, within 10 Business Days of receipt of the Company’s notice, advise the
Company whether or not it wishes to exercise its rights under sub-clause (c).

 

  (c) If the Corporation gives the Company a notice under sub-clause
(b) advising the Company that it wishes to exercise its rights under this
sub-clause (c) then the Corporation will have 3 months from the date the Company
receives the Corporation’s notice under sub-clause (b) to attempt to secure
sufficient rights for the Company to continue to undertake the Project for the
balance of the Concession Period at substantially the same cost and with
substantially the same ability to earn revenue as it would have had if the Head
Lease had not been terminated or forfeited.

 

  (d) The Corporation must indemnify, and keep indemnified, the Company from and
against any Loss or Claim brought against, incurred or suffered by the Company
as a result of the exercise by the Corporation of its rights under
sub-clause (c).  

 

165



--------------------------------------------------------------------------------

 

  (e) If:

 

  (i) the Corporation fails to give the Company a notice in accordance with
sub-clause (b);

 

  (ii) the Corporation advises the Company that it does not wish to exercise its
rights under sub-clause (c), or that it does not wish to continue exercising
those rights; or

 

  (iii) at the expiration of the 3 month period referred to in sub-clause
(c) the Corporation has not secured the rights referred to in sub-clause (c),

then the Company may terminate this Deed by notice to the Corporation with
effect from the date on which the notice is served.

 

  (f) If a Head Lease is terminated for any reason other than a Company Head
Lease Default then notwithstanding sub-clauses (a)-(e) the Corporation may
terminate this Deed by notice to the Company with effect from the date on which
the notice is served.

 

  (g) Sub-clauses (h) and (i) only apply in relation to those Aboriginal Land
Head Leases in respect of which there is no Head Lease Deed and only for so long
as there is no Head Lease Deed.

 

  (h) If:

 

  (i) the State or the Territory repeals or amends section 11 of the Alice
Springs to Darwin Railway Act 1997 (SA) or section 10A of the AustralAsia
Railway (Special Provisions) Act (NT);

 

  (ii) an Aboriginal Land Head Lease is subsequently terminated or forfeited for
any reason;

 

  (iii) the Company would have been entitled to relief against forfeiture under
section 11 of the Alice Springs to Darwin Railway Act 1997 (SA) or section 10A
of the AustralAsia Railway (Special Provisions) Act (NT), had it not been so
repealed or amended; and

 

  (iv) at the time of termination, the Company was diligently pursuing a cure of
the event or circumstance which gave rise to the right to terminate,

then the Company may terminate this Deed by notice to the Corporation with
effect from the date on which the notice is served.

 

  (i) If:

 

  (i) an Aboriginal Land Head Lease is terminated or forfeited for a Company
Head Lease Default; and

 

  (ii) at the time of termination or forfeiture any of the following
requirements were not satisfied:

 

  A. there had been a material breach of the Aboriginal Land Head Lease;

 

  B. written notice of the breach had been given to the Corporation, the Company
and the Security Trustee, requiring:

 

166



--------------------------------------------------------------------------------

 

  1) in the case of a remediable breach (including a breach for non-payment of
rent)—the breach to be remedied; or

 

  2) in the case of a non-remediable breach—the payment of reasonable
compensation to put the Land Trust in the position it would have occupied had
the Aboriginal Land Head Lease been complied with (“Reasonable Compensation”);
or

 

  3) in the case of a breach which was partly remediable and partly
non-remediable, the breach to be remedied to the extent that it was capable of
remedy, and otherwise, the payment of Reasonable Compensation;

 

  C. a reasonable period of time had been given to remedy the breach and/or pay
compensation;

 

  D. there was no bona fide dispute as to the quantum of Reasonable
Compensation;

 

  E. in the case of a breach which was remediable or partly-remediable, the
breach had not been remedied and none of the Corporation, the Company or the
Security Trustee were diligently pursuing the remedy of the breach, or the
remedy of that part of the breach that is remediable; or

 

  F. in the case of a breach which was non-remediable or partly non-remediable,
Reasonable Compensation had not been paid as required by the Head Lessor’s
notice or, in the event of a bona fide dispute as to the quantum of Reasonable
Compensation, Reasonable Compensation had not been paid as agreed by the parties
or as determined by a court determining that dispute; and

 

  (iii) neither of the following has occurred:

 

  A. one or other of the Company or the Security Trustee had persistently and
had intentionally or recklessly committed the same breach and none of the
Corporation, the Company or the Security Trustee had taken reasonable steps to
satisfy the Head Lessor that the breach is unlikely to be repeated; or

 

  B. the breach of the Aboriginal Land Head Lease is a breach of the restriction
on use contained in the Aboriginal Land Head Lease, and none of the Corporation,
the Company or the Security Trustee had used reasonable endeavours to remedy the
breach,

then the Company may terminate this Deed by notice to the Corporation with
effect from the date on which the notice is served.

 

  (j) For the purposes of this clause 37.5, a Head Lease will not be taken to be
terminated or forfeited for any reason other than a Company Head Lease Default
where the Head Lease is terminated or forfeited in circumstances resulting from:

 

167



--------------------------------------------------------------------------------

 

  (i) a failure by the Corporation to comply with any of its obligations and
covenants in the Head Lease which the Company is obliged to perform under:

 

  A. clause 7.2(b)(i) of the Aboriginal Land Sub- Leases; or

 

  B. clause 7.2(c)(i) of the Crown Land Sub-Leases or the Existing Corridor
Sub-Leases;

 

  (ii) the occurrence of an event of the kind described in paragraphs (b) or
(c) of the definition of “Default Event” in the Existing Corridor Head Leases;

 

  (iii) a breach of the Corporation’s obligations under clause 7.3(a) of the
Aboriginal Land Sub-Leases where the breach results from a breach by the Company
of its obligations under clause 7.2(a) or (b) of the Aboriginal Land Sub-Leases;
or

 

  (iv) a breach of the Corporation’s obligations under clause 7.3(a) of the
Crown Land Sub-Leases or of the Existing Corridor Sub-Leases where the breach
results from a breach by the Company of its obligations under clause 7.2(a),
(b) or (c) of the Crown Land Sub-Leases or of the Existing Corridor Sub- Leases
(as the case may be); or

 

  (v) a failure by the Corporation to rectify a Company Head Lease Default.

 

37.5A Vested Lease

If the Company is granted a Vested Lease, then:

 

  (a) clauses 37.5 and 37.6 will have no application:

 

  (i) either in relation to the termination, forfeiture, restoration or
replacement of a Head Lease in connection with the granting of a Vested Lease;
or

 

  (ii) in relation to the termination or forfeiture of a Vested Lease;

 

  (b) despite any rights it might otherwise have under this Deed, a Sub-Lease or
otherwise, the Corporation will not be liable for any Loss or Claim brought
against, incurred or suffered by the Company or its Associates in connection
with or arising out of and the Company waives any right it has to make any Claim
against the Corporation as a result of the termination, forfeiture, restoration
or replacement of a Head Lease or Sub-Lease and the granting of a Vested Lease
in connection with the termination, forfeiture, restoration or replacement of
the Head Lease by reason of any breach of a Head Lease by the Corporation in
circumstances where:

 

  (i) the breach arises by reason of the failure by the Corporation to comply
with any of its obligations and covenants in the Head Lease which the Company is
obliged to perform under:

 

  A. clause 7.2(b)(i) of the Aboriginal Land Sub- Leases; or

 

  B. clause 7.2(c)(i) of the Crown Land Sub-Leases or the Existing Corridor
Sub-Leases;

 

168



--------------------------------------------------------------------------------

 

  (ii) the breach arises by reason of the occurrence of an event of the kind
described in paragraphs (b) or (c) of the definition of “Default Event” in the
Existing Corridor Head Leases;

 

  (iii) the breach is a breach of the Corporation’s obligations under clause 7.3
(a) of the Aboriginal Land Sub-Leases where the breach results from a breach by
the Company of its obligations under clause 7.2(a) or (b) of the Aboriginal Land
Sub-Leases;

 

  (iv) the breach is a breach of the Corporation’s obligations under clause 7.3
(a) of the Crown Land Sub-Leases or of the Existing Corridor Sub-Leases where
the breach results from a breach by the Company of its obligations under clause
7.2(a), (b) or (c) of the Crown Land Sub-Leases or of the Existing Corridor Sub-
Leases (as the case may be); or

 

  (v) the breach arises by reason of the failure by the Corporation to rectify a
Company Head Lease Default,

but without prejudice to the rights and remedies of the Company otherwise in
respect of the termination of a Head Lease and the granting of a Vested Lease;

 

  (c) the definitions of “Corridor”, “New Corridor” and “Existing Corridor” are
to be read as:

 

  (i) excluding any premises the subject of a Sub-Lease which is terminated,
forfeited or replaced in connection with the granting of a Vested Lease; and

 

  (ii) except in the case of clause 38.1(a)(i), including any premises the
subject of a Vested Lease but subject to the terms of that Vested Lease; and

 

  (d) notwithstanding that a Sub-Lease is terminated, forfeited or replaced in
connection with the granting of a Vested Lease, but subject to the terms of any
Vested Lease, the Company and the Corporation will continue to perform their
respective obligations as though the following provisions were still on foot:

 

  (i) clause 8 (Reservations) of the Sub-Leases;

 

  (ii) clause 9 (Access) of the Sub-Leases;

 

  (iii) clause 15 (Excess Land) of the Aboriginal Land Sub-Leases and clause 15
(Excess Land) of the Crown Land Sub-Leases;

 

  (iv) clause 15 (Roads) of the Existing Corridor Sub-Leases;

 

  (v) clause 19.9 (Interests created by Project Legislation) of the Existing
Corridor Sub-Leases;

 

  (vi) clause 20 (Access and Other Easements) of the Crown Land Sub-Leases and

 

  (vii) clause 20 (Community Access and other Easements) of the Aboriginal Land
Sub-Leases.

 

37.6 Early Termination Amount

 

  (a) If this Deed is terminated under clause 36.9 or this clause 37 or the
Corporation exercises its rights under clause 33.3A(e)(ii) then the Corporation
must pay the Early Termination Amount (calculated as at the date of termination
in accordance with Schedule 13) to the Company within the time determined under
clause 37.8.

 

169



--------------------------------------------------------------------------------

 

  (b) Subject to sub-clause (a), the Corporation will not be liable in any way
for any Loss or Claim brought against, incurred or suffered by the Company or
its Associates in connection with or arising out of:

 

  (i) the termination of this Deed or any other Project Document; or

 

  (ii) subject to clause 37.9, any events giving rise to that termination.

 

  (c) Notwithstanding any other provision of this Deed, upon termination of this
Deed in circumstances where the Early Termination Amount is payable, any
liability which the Corporation would but for this clause have had in respect of
any Loss or Claim arising, or relating to any period, after such termination
will cease.

 

37.7 Expert determination of Market Value of the Project and/or Early
Termination Amount

 

  (a) If the Parties cannot agree within 2 months of the date of termination the
amount of the Early Termination Amount payable under clause 37.6, either Party
may give to the other written notice that it requires the Early Termination
Amount to be determined by an independent expert in accordance with this clause.
For the avoidance of doubt, clause 39 does not apply to disputes between the
Parties as to the amount of the Early Termination Amount.

 

  (b) If the Parties have not agreed within 7 Business Days of the receipt of
the notice under sub-clause (a) or clause 31.4(b) on the identity of the expert
to be appointed, the expert will be appointed by the President for the time
being of the Australian Institute of Chartered Accountants at the request of the
Party. The expert must be a member of an international firm of chartered
accountants who possesses at least 10 years experience in the valuation of
assets and businesses.

 

  (c) The expert must calculate the Early Termination Amount for the purposes of
clause 37.6 as at the date of termination, and the Market Value of the Project
when required to be determined pursuant to clause 31.4.

 

  (d) For the purpose of determining the Market Value of the Project, the expert
must have regard to any matters the expert considers relevant, excluding Project
Debt, any Non Railway Debt, the guarantees referred to in clause 33.9, the
liability of the Company under the Corporation Loan Agreement, or the
possibility that the Access Regime may be re-certified as an Effective Access
Regime for a further period pursuant to clause 28.3, but including:

 

  (i) the stage of the Project when the termination occurs or when the Market
Value of the Project is required to be determined pursuant to clause 31.4 of
this Deed (as applicable) (in each case such time being the “Relevant
Calculation Date”);

 

  (ii) the physical state of the Railway;

 

  (iii) revised projections of freight task and freight revenue determined by
the expert for the period from the Relevant Calculation Date until the end of
the Concession Period (including contributions from new business opportunities
that may reasonably be expected to be developed on the Railway after the
Relevant Calculation Date);

 

170



--------------------------------------------------------------------------------

 

  (iv) revised projections of other revenues determined by the expert for the
period from Relevant Calculation Date until the end of the Concession Period;

 

  (v) revised projections of operating costs and expenditure, including periodic
repairs and maintenance and increases in working capital determined by the
expert;

 

  (vi) revised projections of capital expenditures as may be necessary to
support the forward projections of freight task determined by the expert;

 

  (vii) [Not used]

 

  (viii) projections of payments to be made to any other persons, inclusive of
taxes (other than in relation to any Project Debt, Non Railway Debt indebtedness
under the Corporation Loan Agreement, the guarantees referred to in clause 33.9,
or other Finance Debt);

 

  (ix) revised projections of all other costs, expenses and liabilities payable
by the Company from the Relevant Calculation Date until the end of the
Concession Period (ignoring the consequences of termination) determined by the
expert (other than in relation to any Project Debt, Non Railway Debt,
indebtedness under the Corporation Loan Agreement, the guarantees referred to in
clause 33.9, or other Finance Debt). For this purpose, the expert must take into
account that a purchaser will be required to pay a commercial margin for any
services provided at that time by a Related Body Corporate to the Company on a
non arm’s length basis;

 

  (x) an appropriate discount rate (which reflects the risks to an investor with
an investment in the Project at the time of the Relevant Calculation Date) to be
determined by the expert to calculate the net present value at the Relevant
Calculation Date (in the case of the Early Termination Amount, ignoring the
consequences of termination);

 

  (xi) the balance of the term of the Concession Period;

 

  (xii) the assumed performance by all other parties to Project Documents of
their respective obligations under those documents (excluding the Debt Financing
Documents and the Corporation Loan Agreement);

 

  (xiii) in the case of the Early Termination Amount, the realisable value of
the assets retained by the Company after termination;

 

  (xiv) the historical performance of the Project taking into account economic
cycles and the growth cycle of the Company’s business; and

 

  (xv) where clause 33.3(i) applies, any bona fide offers made for the
acquisition of the business of the Company.

 

  (e) The parties acknowledge and agree that the Market Value of the Project is
to be assessed based only on the value of the assets used for, and the revenues
generated from, the business activities permitted under clause 33.8, and will
not take into account any revenues expected to be received by the Company as a
result of other business activities which the Corporation has approved pursuant
to clause 33.8. Where the Market Value of the Project is being determined
following the termination of this Deed, the expert will assume that the event or
circumstance giving rise to the termination had not occurred or was not
subsisting.

 

171



--------------------------------------------------------------------------------

 

  (f) In determining the Market Value of the Project for the purposes of clause
31, the expert will have regard to any action taken by the Corporation, the
Territory or the State as the case may be) to overcome the effects of that MAE
Event and the final outcome (or likely final outcome) of that action but only if
it will be known within a reasonable period.

 

  (g) The expert must settle the procedures to be followed in the conduct of the
determination. Those procedures may include a timetable for the lodgement of
written submissions, replies to those submissions and the holding of conferences
at which the Parties and their representatives may appear. The Parties agree to
be bound by those procedures.

 

  (h) The Corporation will be entitled to have representatives of the State or
the Territory or both to attend all conferences, meetings, hearings and the like
relating to the expert determination proceedings as observers.

 

  (i) The expert:

 

  (i) may seek the assistance of specialist engineering, railway, patronage and
financial consultants before finalising the determination;

 

  (ii) must notify the determination in writing to the Parties, including
reasonable details of the reasons for the determination and all necessary
calculations;

 

  (iii) will act as an expert and not as an arbitrator; and

 

  (iv) is not bound to apply the rules of natural justice or the rules of
evidence.

 

  (j) The expert’s determination shall be final and binding on the Parties,
unless:

 

  (i) the expert’s determination contains a manifest error; and

 

  (ii) either Party notifies the other of the error,

in which event the expert will be required to amend the determination to correct
the error. This sub-clause (i) will apply to any amended determination.

 

  (k) All proceedings, submissions and responses are to be treated as
confidential information to which the provisions of clause 41 apply.

 

  (l) Each Party must bear its own costs of the expert determination proceedings
and must pay and share equally the costs of the expert and the determination
proceedings.

 

37.8 Time for payment of Early Termination Amount

 

  (a) In this clause “MV”, and “CLA” have the meanings given to those terms in
Schedule 13.

 

  (b) Subject to sub-clause (c), the Corporation must pay the CLA components of
the Early Termination Amount together with interest thereon within 3 calendar
months after the date of termination.

 

172



--------------------------------------------------------------------------------

 

  (c) The Corporation may, at its option, elect to pay the CLA component of the
Early Termination Amount together with interest thereon (in whole or part)
earlier than the date referred to in sub-clause (b).

 

  (d) Subject to sub-clause (e), the Corporation must pay the MV component of
the Early Termination Amount together with interest thereon within 4 calendar
months after:

 

  (i) the date on which the Parties agree upon the amount of the Early
Termination Amount; or

 

  (ii) if an expert is appointed pursuant to clause 37.7, the date on which the
expert’s determination is made.

 

  (e) The Corporation may elect to pay the MV component of the Early Termination
Amount together with interest thereon by instalments as follows:

 

Amount of Instalment

 

Date for Payment

50% × MV

 

4 calendar months after the later of:

 

•     the date on which the Parties agree upon the amount of the Early
Termination Amount; or

 

•     the date on which the expert’s determination is made.

50% × MV

  12 calendar months after the date for payment of the first instalment or such
earlier date as the Corporation determines in its sole discretion.

 

  (f) The Corporation must pay interest on the Early Termination Amount.
Interest will be:

 

  (i) payable on the unpaid parts of MV and CLA from the date of termination
until the date on which they are paid;

 

  (ii) calculated:

 

  A. on the unpaid part of MV, at the average of the rates paid by the State and
the Territory on 12 month government bonds at the time plus a margin of 2% p.a;

 

  B. [Not used];

 

  C. [Not used];

 

  D. [Not used]; and

 

  E. on the unpaid part of CLA at the rate and in the manner in which interest
is then being calculated under clause 7.2 of the Corporation Loan Agreement on
all Advances outstanding and interest accrued but unpaid under the Corporation
Loan Agreement, the intention being that the amount payable by the Corporation
on account of the aggregate of CLA and all interest thereon will at all times be
equal to the amount of all Advances outstanding and interest accrued but unpaid
under the Corporation Loan Agreement; and

 

173



--------------------------------------------------------------------------------

 

  (iii) subject to sub-clause (f)(ii)(E), capitalised monthly.

 

  (g) Clause 46.8 does not apply in respect of the Early Termination Amount.

 

37.9 No prejudice to accrued rights

Notwithstanding clause 37.6, termination of this Deed by the Company under this
clause 37 does not prejudice or reduce any liability of the Corporation to the
Company to the extent it arises before, and is referable to any period before,
such termination.

 

37.10 No other termination rights

The Company acknowledges and agrees that it has no right to, and will not,
terminate this Deed other than as expressly provided for in this clause 37.

 

 

38. Handover

 

38.1 Handover

 

  (a) On the Handover Date, the Company must:

 

  (i) peacefully surrender and yield up to the Corporation or its nominee the
Railway and the Corridor (including all rights, title and interest in it):

 

  A. free from all Third Party Interests (other than those subsisting as at
20 April 2001, approved by the Corporation, permitted by this Deed or otherwise
arising by operation of Law without fault on the part of the Company or any of
its Associates or Invitees) and all Security Interests; and

 

  B. in the Handover Condition.

 

  (ii) deliver all records relating to the physical aspects of the Railway or
the Corridor or which are required to operate, maintain and repair the Railway
to the Corporation or its nominee within 10 Business Days of being requested to
do so by the Corporation. Prior to such delivery the Company must give the
Corporation access to such records on demand. For the avoidance of doubt,
nothing in this sub-clause requires the delivery of records relating to the
business of the Company; and

 

  (iii) do all other acts and things reasonably requested by the Corporation or
its nominee which are necessary to effect an orderly handover of the Railway and
the Corridor in the condition referred to in sub-clause (a) and with minimum
disruption to its use as a railway.

 

  (b) The Corporation must accept the surrender of the Railway and the Corridor,
if surrendered in accordance with this clause.

 

38.2 [Not used]

 

38.3 Ownership of Railway

 

  (a) The Parties acknowledge that the effect of section 11 of the Railways
(Operations and Access) Act 1997 (SA) and section 7 of the AustralAsia Railway
(Special Provisions) Act (NT) respectively is that the Railway, in particular,
all fixed railway infrastructure (as defined in those Acts) comprising the
Railway, does not merge with the Corridor and may, subject to clause 33, be
dealt with and disposed of as personal property.

 

174



--------------------------------------------------------------------------------

 

  (b) The Parties acknowledge and agree that:

 

  (i) the Company will own, subject to the terms of this Deed:

 

  A. the New Railway (other than the Government Improvements), including all
Changes to the New Railway; and

 

  B. all Changes to the Existing Railway,

during the Concession Period;

 

  (ii) the Corporation will own, subject to the terms of this Deed:

 

  A. the Government Improvements during the Concession Period; and

 

  B. the New Railway (including all Changes to the New Railway) and all Changes
to the Existing Railway, after the Concession Period; and

 

  (iii) ARTC will retain ownership of the Existing Railway, excluding all
Changes to the Existing Railway, during and after the Concession Period.

 

38.4 Parties to consult

Without limiting the foregoing, the Corporation and the Company agree to consult
with each other to the extent appropriate, commencing at a reasonable time
before the end of the Concession Period, with the intention of ensuring that the
process of surrender and delivery of the Railway upon the expiry or termination
of this Deed is effected as smoothly as possible. If requested by the
Corporation, the Company will continue to provide technical advice and
assistance to the Corporation or its nominee (at the Corporation’s or the
nominee’s cost) in relation to the operation, maintenance and repair of the
railway for 3 months after the Handover Date (or such longer period as the
Parties may agree).

 

38.5 Power of attorney

The Company, for the purposes of executing any document or doing any other thing
reasonably required for the purposes of or to give effect to this clause 38,
irrevocably appoints the Corporation as its attorney as from the Handover Date
with full power and authority to execute any such document and do any such other
thing on behalf of the Company, if the Company fails to execute such document or
do such other thing within 5 Business Days of being requested in writing to do
so by the Corporation.

 

 

39. Dispute resolution

 

39.1 Procedure for resolving disputes

 

  (a) The parties are desirous of resolving all disputes between the Company, on
the one hand, and the Corporation or the State or the Territory or any 2 or more
of them, on the other hand, relating to or arising out of this Deed or the
Sub-Leases (“Disputes”) without the need for court proceedings. To this end, the
parties agree that, unless otherwise expressly provided in this Deed or a
Sub-Lease, the parties will attempt to resolve all Disputes in accordance with
the procedures set out in this clause 39.

 

175



--------------------------------------------------------------------------------

 

  (b) Unless otherwise expressly provided in a Project Document, the sequential
procedure that is to be followed to resolve a Dispute is as follows:

 

  (i) firstly, negotiation of the Dispute under clause 39.2;

 

  (ii) secondly:

 

  A. in the case of those Disputes referred to in, contemplated by, or arising
under or in connection with clause 8.3, 8.4, 8.5, 9.2, 9.3, 10.5, 10.6, 12.6(d),
12.9, 12.10, 12.11, 20.4(b)(iii), 22.1(c), 22.7(f), 23.4(f), 23.5(f), 26.6(g) or
32.4(c), expert determination of the Dispute in accordance with clauses
39.4-39.8(inclusive);

 

  B. in all other cases, conciliation of the Dispute under clause 39.9-39.12
(inclusive); and

 

  (iii) thirdly, arbitration of the Dispute under clause 39.14-39.17
(inclusive).

 

  (c) It is a condition precedent to the referral of a Dispute to arbitration
under clauses 39.14-39.17 or litigation that a party first exhaust the
procedures referred to in sub-clause (b)(i) and sub-clause (b)(ii)(A) or
(b)(ii)(B) (as applicable).

 

39.2 Negotiation

 

  (a) If a Dispute arises then a party may give notice to the other parties to
the Dispute requesting that the Dispute be referred for resolution to:

 

  (i) in the case of the Corporation and the Company, the respective chief
executive officers; or

 

  (ii) in the case of the State and the Territory, persons duly authorised by
the Premier of the State and the Chief Minister of the Territory (respectively).

 

  (b) A notice under sub-clause (a) must:

 

  (i) be in writing;

 

  (ii) state that it is a notice under this clause 39.2; and

 

  (iii) include or be accompanied by reasonable particulars of the matters in
dispute.

 

  (c) If a Dispute is referred to the persons referred to in clause 39.2(a) (the
“Representatives”) under sub-clause (a), then the Representatives (or the
persons for the time being acting in those positions) must meet and use
reasonable endeavours acting in good faith to resolve the Dispute (in whole or
in part) within 5 Business Days of the date on which the notice under sub-clause
(a) is received (or such later date as the parties to the Dispute may agree).
The joint decisions (if any) of the Representatives will be reduced to writing
and will be contractually binding on the parties.

 

176



--------------------------------------------------------------------------------

 

39.3 Expert determination

 

  (a) If a Dispute referred to in, contemplated by, or arising out of or in
connection with clause 8.3, 8.4, 8.5, 9.2, 9.3, 10.5, 10.6, 12.6(d), 12.9,
12.10, 12.11, 20.4(b)(iii), 22.1(c), 22.7(f), 23.4(f), 23.5(f), 26.6(g) or
32.4(c), which has been referred to the Representatives for negotiation pursuant
to clause 39.2 remains unresolved (in whole or in part) after the expiration of
the period referred to in clause 39.2(c) then any party to the Dispute may by
giving notice to the other parties to the Dispute within 10 Business Days after
the expiry of that period require that those parts of the Dispute which remain
unresolved be referred to an expert for determination in accordance with clauses
39.4 to 39.8 (inclusive).

 

  (b) A notice under sub-clause (a) must:

 

  (i) be in writing;

 

  (ii) state that it is a notice under this clause 39.3; and

 

  (iii) include or be accompanied by reasonable particulars of those parts of
the Dispute which remain unresolved.

 

39.4 Selection of expert

 

  (a) Within 7 Business Days after the date of the notice under clause 39.3(a)
or clause 32.8(d):

 

  (i) the parties to the Dispute must exchange written lists of 3 persons from
whom the expert is to be chosen in order of preference; and

 

  (ii) the party which gave the notice under clause 39.3(a) must procure the
National President (or the acting National President for the time being) of the
IAMA to nominate a person to act as the expert.

 

  (b) A Dispute required to be referred to or resolved by expert determination
will be determined by an independent expert:

 

  (i) being any person that appears on each parties’ list under clause 39.4(a)
and if more than one person appears on each list the person given the highest
order of priority by the party that gave the notice under clause 39.4(a); or

 

  (ii) if no person appears on the list of each party, the person nominated by
the National President (or acting National President for the time being) of the
IAMA pursuant to clause 39.3(a)(ii),

and administered in accordance with clause 39.5.

 

  (c) It is the intention of the parties that the expert appointed to determine
a Dispute will:

 

  (i) if the matter for determination involves a question of law, be a
legally-qualified person with the appropriate expertise and who has more than 15
years post admission experience who may also refer any particular issue to
another person with appropriate skills; or

 

  (ii) otherwise, be a person with the most appropriate skills having regard to
the nature of the matters in dispute.

 

177



--------------------------------------------------------------------------------

 

  (d) Any agreement for expert determination under this Deed shall not
constitute an Arbitration Agreement for the purposes of the Commercial
Arbitration Act (NT).

 

  (e) Any Dispute between the parties in respect of the jurisdiction of an
expert (whether appointed or proposed to be appointed) will be referred to
another expert for determination in accordance with clauses 39.4 to 39.8
(inclusive). The determination of the expert will be final and binding and
clause 39.6(a) does not apply to an expert determination under this clause.

 

  (f) The parties to the Dispute will not be entitled to challenge the
appointment of an expert under clause 39(b) on the basis that the expert does
not satisfy the requirements of clause 39.4(c).

 

  (g) The parties to the Dispute must enter into an agreement with the expert on
the terms of Schedule 15 or such other terms as the expert may require.

 

39.5 Rules of expert determination

 

  (a) The expert will:

 

  (i) act as an expert and not as an arbitrator;

 

  (ii) proceed in any manner he or she thinks appropriate without being bound to
observe the rules of natural justice or the rules of evidence;

 

  (iii) take into consideration all documents, information and other material
which the parties to the Dispute give the expert including documents,
information and material relating to the facts in dispute and to arguments and
submissions upon the matters in dispute;

 

  (iv) not be expected or required to obtain or refer to any other documents,
information or material, but may do so if he or she thinks it is appropriate;

 

  (v) use his or her own expertise in forming his or her conclusions and
provided that any issue of law is determined according to Law; and

 

  (vi) make his or her determination of the Dispute within 90 days from the
acceptance by the expert of the appointment, or such extended period as the
parties to the Dispute may agree.

 

  (b) The expert may, if he or she thinks appropriate, arrange to meet or
otherwise have discussions with the parties to the Dispute, together but not
separately, and in connection with any such meeting or discussions:

 

  (i) any party may be accompanied by legal or other advisers; and

 

  (ii) the parties agree to be bound by such procedural directions as may be
given by the expert, both in preparation for and during the course of the
meeting or discussions.

 

  (c) Without restricting the generality of sub-clause (b)(ii), the parties to
the Dispute agree and undertake to produce such information and documents as the
expert may from time to time direct at such place and at such time as the expert
may direct.

 

  (d) The expert may commission his or her own advisers or consultants,
including lawyers, accountants, bankers, engineers, surveyors, railway
consultants or other technical consultants, to provide information to assist the
expert in his or her determination.

 

178



--------------------------------------------------------------------------------

 

  (e) The parties to the Dispute must indemnify the expert for the reasonable
cost of retaining those advisers or consultants.

 

  (f) The expert will disclose to the parties to the Dispute any relationship or
interest with the parties or their respective officers, employees, contractors,
consultants or agents who are involved in expert determination and any interest
the expert has in the matters in dispute. If the expert becomes aware of any
circumstance which might reasonably be considered to adversely affect the
expert’s capacity to act independently or impartially, the expert will
immediately inform the parties to the Dispute. After the parties to the Dispute
have had the opportunity to consider the expert’s disclosure then any party may
require that the Dispute be referred to another expert for resolution in
accordance with clauses 39.4 to 39.8 (inclusive) by giving notice to the other
parties to the Dispute within 5 Business Days of the date on which it was
informed of the circumstance.

 

39.6 Expert finding

 

  (a) Subject to clause 39.4(e), the determination of the expert must be in
writing and will be final and binding on each party to the Dispute unless within
10 Business Days of receipt of the determination, a party to the Dispute gives
notice to the other parties to the Dispute of its dissatisfaction and intention
to refer the matter to arbitration pursuant to clauses 39.14-39.17 (inclusive).

 

  (b) Upon submission by a party to the Dispute, the expert may amend the
determination to correct:

 

  (i) a clerical mistake;

 

  (ii) an error from an accidental slip or omission;

 

  (iii) a material miscalculation of figures or a material mistake in the
description of any person, thing or manner; or

 

  (iv) a defect in form.

 

  (c) The parties to the Dispute must give effect to the determination of the
expert unless and until it is reversed, overturned or otherwise changed by
arbitration under clause 39.14.

 

  (d) If as a result of paragraph (c) the Corporation pays the Company an amount
of money which exceeds the amount which the arbitration ultimately determines to
have been payable by the Corporation, the Company must repay to the Corporation
the amounts of the overpayment within 30 days of the receipt of the arbitrator’s
award. Any failure by the Company to comply with this obligation will be deemed
to be a default in a material respect of a material obligation of the Company.

 

39.7 Release and indemnity

The expert will not be liable in respect of the expert determination, except in
the case of fraud on the part of the expert. The parties to the Dispute agree to
release and indemnify the expert from and against all claims, except in the case
of fraud on the part of the expert, which may be made against him or her by any
person in respect of the expert’s appointment to determine the Dispute.

 

179



--------------------------------------------------------------------------------

 

39.8 Costs

Each party to the Dispute must bear its own costs in connection with the expert
determination proceedings and must pay an equal portion of the cost of the
expert, unless otherwise agreed.

 

39.9 Conciliation Notice

If a Dispute (other than a Dispute referred to in, contemplated by, or arising
out of or in connection with, clause 8.3, 8.4, 8.5, 9.2, 9.3, 10.5, 10.6,
12.6(d), 12.9, 12.10, 12.11, 20.4(b)(iii), 22.1(c), 22.7(f), 23.4(f), 23.5(f),
26.6(g) or 32.4(c)) which has been referred to the Representatives for
negotiation pursuant to clause 39.2 remains unresolved (in whole or in part)
after the expiration of the period referred to in clause 39.2(c) then any party
to the Dispute may by giving notice (the “Conciliation Notice”) to the other
parties to the Dispute within 10 Business Days after the expiry of that period
require that those parts of the Dispute which remain unresolved be referred for
conciliation in accordance with clause 39.11-39.13(inclusive).

 

39.10 Conciliation

If after the expiration of 10 Business Days from the receipt of a Conciliation
Notice the Dispute has not been resolved then the party giving the Conciliation
Notice must refer the Dispute to the IAMA for resolution in accordance with IAMA
Rules for the conduct of Commercial Conciliation.

 

39.11 Place of conciliation

The place of any conciliation will be Darwin or such other place as the parties
to the Dispute may agree.

 

39.12 Evidence not admissible

Evidence of anything said, documents presented to, admissions made or matters
raised in the course of any conciliation under this clause will be confidential
and privileged to the parties and the conciliator and will not be admissible at
any subsequent arbitration proceedings or litigation.

 

39.13 Costs

Each party to the Dispute will bear its own costs in connection with the
conciliation and must pay an equal portion of the costs of the conciliator,
unless otherwise agreed.

 

39.14 Arbitration

 

  (a) If:

 

  (i) a notice of dissatisfaction is given under clause 39.6(a); or

 

  (ii) a Dispute identified in a Conciliation Notice is not resolved within 20
Business Days after the reference to the IAMA,

a party to the Dispute may notify the other parties to the Dispute that it
requires the Dispute to be referred to arbitration.

 

  (b) Upon:

 

  (i) receipt by the other parties of a notice under sub-clause (a); or

 

180



--------------------------------------------------------------------------------

 

  (ii) receipt by a party of a notice under clause 31.4,

the Dispute will then be referred to arbitration.

 

39.15 Identity of arbitrator

Any arbitration under clause 39.14 must be conducted by a single arbitrator to
be agreed between the parties or, failing such agreement within 10 Business Days
after referral of the Dispute to arbitration under clause 39.14(b), then by an
arbitrator to be nominated by the IAMA.

 

39.16 Rules for conduct of arbitration

 

  (a) Subject to sub-clause (b) and except as otherwise expressly provided in
this clause 39, an arbitration under this clause will be conducted as follows:

 

  (i) if the arbitration is in respect of a matter which has been the subject of
an expert determination, in accordance with the Expedited Arbitration Rules set
out in Schedule 14; or

 

  (ii) otherwise, in accordance with the Rules for the Conduct of Commercial
Arbitration of the IAMA.

 

  (b) For the purposes of the resolution of any Dispute relating to any matter
arising under clause 31.4, the Dispute must be decided or determined in
accordance with considerations of general justice and fairness and the
provisions of section 22(1) of the Commercial Arbitration Act (NT) are excluded.

 

  (c) In reaching a determination in respect of a Dispute referred to in
sub-clause (b), the arbitrator must give effect to intent of the parties in
entering into the Project Documents as set out in clause 31 by only employing
the possible means of redress referred to in clause 31.2 (as constrained by
clause 31.3). For the avoidance of doubt, the arbitrator cannot require the
Corporation to provide redress in relation to a Commonwealth MAE Event by way of
the methods referred to in paragraphs (ii), (iv) and (v) of clause 31.2(a).

 

39.17 Place of arbitration

The place of any arbitration will be Darwin or such other place as the parties
to the Dispute may agree.

 

39.18 Continue to perform

Notwithstanding the existence of a Dispute, each party must continue to perform
its obligations under this Deed.

 

181



--------------------------------------------------------------------------------

 

39.19 Summary or urgent relief

Nothing will prejudice the right of a party to institute proceedings to enforce
payment due under a Project Document or to seek urgent injunctive, interlocutory
or declaratory relief in respect of a Dispute to preserve property or rights or
to avoid Losses which are not compensatable in damages.

 

39.20 State and Territory representation

The Corporation has the right to have representatives of the Territory or the
State or both to attend any meeting or hearing involving the Corporation and
commenced pursuant to this clause 39 as observers.

 

39.21 [Not used]

 

39.22 Role of Security Trustee

 

  (a) The parties acknowledge that the Security Trustee may have interests in
the outcome of certain Disputes under this clause 39.

 

  (b) The Corporation agrees that the Company:

 

  (i) will be entitled to give to the Security Trustee copies of all documents,
information and other material given to the expert under clause 39.5(a), to the
IAMA for the purposes of conciliation under clause 39.10 or to the arbitrator
appointed under clause 39.15 for the purposes of arbitration under clause 39.16;
and

 

  (ii) may allow the Security Trustee, on behalf of, and in the name of the
Company, to:

 

  A. attend and participate at any hearing held by the expert or other meeting
between any party and the expert in relation to the Dispute, at any conciliation
of the Dispute under clause 39.10 and at any arbitration of the Dispute under
clause 39.16; and

 

  B. make submissions in the expert hearing or meetings, conciliation or
arbitration (as the case may be).

 

 

40. Disclaimer and indemnities

 

40.1 Freight task

Neither the Corporation nor the State nor the Territory nor any State or
Territory Government Authority nor any Associate of those parties makes any
representation or gives any warranty in respect of the volume of freight which
is likely to be carried on the Railway.

 

40.2 Release and indemnity

Subject to clause 7 but otherwise to the maximum extent permitted by Law, the
Company releases the Corporation, the State, the Territory, all State and
Territory Government Authorities, and their respective Associates from, and
indemnifies, and will keep indemnified, the Corporation, the State, the
Territory, all State and Territory Government Authorities and their respective
Associates against any Loss or Claim brought against, incurred or suffered by
the Corporation, the State, the Territory, a State or Territory Government
Authority or their respective Associates as a result of:

 

182



--------------------------------------------------------------------------------

 

  (a) any defect in the Railway which may arise (whether directly or indirectly)
as a result of any of the information, data or material referred to in clause
7.2(b);

 

  (b) the provision of such information, data and material to the Company or its
advisers, or to APT or its advisers;

 

  (c) the reliance upon, or use of, such information, data or material by the
Company or its Associates, or by APT or its Associates; or

 

  (d) a failure by the Corporation, the State, the Territory, or a State or
Territory Government Authority to provide information, data or material to the
Company or to APT (other than the information referred to in clause 7.1(c) and
information, data or material which the Corporation has, under a Project
Document, expressly agreed to provide to the Company or to APT, as applicable).

 

40.3 Release and indemnity held on trust

The Corporation and the Company declare and acknowledge that:

 

  (a) each release and indemnity referred to in clause 40.2 to in favour of a
State and Territory Government Authority or an Associate of the Corporation, the
State, the Territory or a State or Territory Government Authority is held on
trust by the Corporation for the benefit of those parties (as the case may be)
from the Novation Date; and

 

  (b) the consent of a party referred to in sub-clause (a) will not be required
for any amendment to, or waiver of rights under, a Project Document.

 

40.4 Limitation on Company’s liability

 

  (a) The Company shall only be liable in aggregate for $5 million for all costs
suffered or incurred by the Company under either or both of clause 8.5(b) and
clause 10.6(b)(ii).

 

  (b) The Company’s obligation under clauses 8.5(c), 9.3(b) and 10.6(c) to
expend funds to mitigate any Loss or Claim will be suspended for any period
during which the total amount expended by the Company pursuant to those clauses
for all Undisclosed Interests, Native Title or Aboriginal Land Right Issues and
Sacred Site or Heritage Issues and in respect of which the Company has not been
paid or reimbursed exceeds $5 million.

 

40.5 [Not used]

 

40.6 [Not used]

 

 

41. Confidentiality

 

41.1 Confidentiality

Subject to clause 41.2, a party must not, at any time, whether before, during or
after the end of the Concession Period, without the consent of the other parties
(which consent must not be unreasonably withheld), divulge or suffer or permit
its Associates to divulge to any person any of the contents of this Deed or the
other Project Documents or any of the commercial bases thereof or any
information relating to the negotiations concerning the same or any information
which may have come to their knowledge in the course of such negotiations or
otherwise concerning the operations, dealings, transactions, contracts,
commercial or financial arrangements or affairs of the other.

 

183



--------------------------------------------------------------------------------

 

41.2 Exceptions

The restrictions imposed by clause 41.1 will not apply to the disclosure of any
information:

 

  (a) which is now or hereafter comes into the public domain or which is
obtainable with no more than reasonable diligence from sources other than the
Corporation or the Company;

 

  (b) which is required to be disclosed by law or the Listing Rules of the
Australian Securities Exchange or the New York Securities Exchange (or the rules
of any other generally recognised and reputable stock exchange), or by a Project
Document to which the Corporation is a party;

 

  (c) to a court, conciliator, arbitrator or administrative tribunal in the
course of proceedings before it to which the disclosing party is a party or to
an expert in the course of any determination by him or her to which the
disclosing party is a party;

 

  (d) to the Parliament, Governor, Administrator, Cabinet or any Minister or
Parliamentary or Cabinet committee or sub-committee of the State, the Territory
or the Commonwealth;

 

  (e) to any Government Authority to whom it is customary for the disclosing
party to disclose the information (whether or not the disclosing party is
legally obliged to do so);

 

  (f) to a Related Body Corporate of the Company;

 

  (g) to the Australian Competition Consumer Commission or the NCC for the
purposes of Part IIIA of the Trade Practices Act 1974 (Cth);

 

  (h) which, in the reasonable opinion of the Corporation or the Company (as the
case may be), is required to be disclosed to:

 

  (i) any actual or prospective investor in or financier to the Company;

 

  (ii) any insurer in respect of the Project;

 

  (iii) any of the Company’s or the Corporation’s professional advisers and
consultants;

 

  (iv) any bona fide purchaser of the Railway or of any interest in the Project
or any actual or prospective financiers to such a purchaser; or

 

  (v) any other person to whom disclosure is reasonably necessary to enable that
person to comply with the Project Documents to which it is a party,

provided the party disclosing the information advises the person to whom it is
disclosed of the confidential nature of the information or that nature is clear
from the circumstances of the disclosure.

 

41.3 Confidentiality Agreements

The Corporation acknowledges and agrees that it will remain bound by the
Confidentiality Agreement dated 17 August 2010 which will remain in full force
and effect in accordance with its terms.

 

184



--------------------------------------------------------------------------------

 

 

42. Guarantee

 

42.1 Guarantee

  The State and the Territory jointly, unconditionally and irrevocably guarantee
to the Company:

 

  (a) the due and punctual payment by the Corporation of all amounts that are
payable by the Corporation to the Company under the Project Documents to which
the Corporation is expressed to be a party, including:

 

  (i) the Early Termination Amount;

 

  (ii) any financial contribution to the Project agreed or determined pursuant
to clause 31.1(c);

 

  (iii) any damages or compensation payable by the Corporation to the Company as
a result of a breach by the Corporation of its obligations under the Project
Documents to which it is expressed to be a party;

 

  (iv) any amounts payable by the Corporation under clauses 8.5, 9.3, 10.6,
11.1, 12.9, 12.11, 18.5(b), 25.5, and 35.2(c); and

 

  (v) interest payable by the Corporation under clauses 37.8 and 46.8,

(the “Guaranteed Moneys”); and

 

  (b) the observance and performance by the Corporation of all the obligations
(other than those obligations described in paragraph (a) above) on the part of
the Corporation to be observed or performed under the Project Documents to which
it is expressed to be a party (the “Guaranteed Obligations”).

 

42.2 Notice of default in performance obligations

 

  (a) If the Corporation is in default in the payment of any Guaranteed Moneys
or in the performance of a Guaranteed Obligation, the Company must give written
notice of that default to:

 

  (i) the Corporation; and

 

  (ii) each of the Territory and the State.

The notice must specify that it is given pursuant to this clause.

 

  (b) The Company must not give a notice under sub-clause (a) unless and until:

 

  (i) the Company has first given notice of the default to the Corporation,
whether pursuant to this sub-clause (b)(i), clause 35.2(a) or otherwise;

 

  (ii) the Corporation has failed to remedy the default or, if the default is
not capable of being remedied, compensate the Company, in either case to the
reasonable satisfaction of the Company, within the Remedy Period; and

 

  (iii) all disputes between the parties in relation to the default or alleged
default which are the subject of the dispute resolution procedures referred to
in clause 39 or any legal proceedings have been resolved or determined.

 

185



--------------------------------------------------------------------------------

 

42.3 Deferral of enforcement

The Company agrees that it will not take any action to enforce the obligation of
the Territory and the State under clause 42.1 in respect of a default until:

 

  (a) 30 days after giving notice under clause 42.2(a) in respect of a failure
to pay any Guaranteed Moneys;

 

  (b) 30 days after giving notice under clause 42.2(a) in respect of a failure
to observe or perform any Guaranteed Obligations.

 

42.4 Indemnity against failure of Guarantee

The Territory and the State jointly unconditionally indemnify the Company
against, and must pay the Company on demand, the amount of any Loss or Claim
that the Company may suffer because any Guaranteed Moneys that are owing or
payable by the Corporation to the Company under any Project Document to which
the Corporation is expressed to be a party are not recoverable from the
Corporation or are repaid or restored (other than by agreement with the Company)
after they have been recovered or any Guaranteed Obligation is not enforceable.

This indemnity extends to any money that is not recoverable or any obligation
that is not enforceable:

 

  (a) because of any legal limitation, disability or incapacity of or affecting
the Corporation; or

 

  (b) because any transaction relating to that money was void, illegal,
voidable, or unenforceable,

and is to be interpreted as if there were no such limitation, disability,
incapacity, illegality, unenforceability or voidness.

 

42.5 Continuity and preservation of obligations

The guarantee contained in this clause 42 is a continuing obligation. The
liability of the State and Territory under this clause 42:

 

  (a) is absolute, unconditional and irrevocable; and

 

  (b) extends to and is not affected by any circumstance, act or omission which,
but for this sub-clause, might otherwise affect it at law or in equity,
including:

 

  (i) the Guaranteed Moneys being or becoming irrecoverable from the
Corporation, the Territory or the State;

 

  (ii) the Guaranteed Obligations being or becoming illegal, void, voidable or
unenforceable;

 

  (iii) any legal limitation, disability or incapacity affecting the
Corporation, the Territory or the State;

 

  (iv) any delay by the Company in giving notice of default to the Corporation
or the Territory or the State (including a notice under clause 42.2); or

 

  (v) any amendment to the AustralAsia Railway Corporation Act.

 

186



--------------------------------------------------------------------------------

 

42.6 Suspension of rights of subrogation

Until the Corporation has paid the Guaranteed Moneys and performed or observed
the Guaranteed Obligations, the Territory and the State may not exercise any
right of subrogation to the Company and may not exercise any rights as surety in
competition with the Company. This clause does not, however, preclude the State
or the Territory from exercising any right which it may have against the other.

 

 

43. Expenses, stamp duties, rates and taxes

 

43.1 Expenses

 

  (a) Subject to sub-clause (b) and clause 39, each party will pay its own costs
and expenses in connection with the negotiation, preparation, execution and
performance of those Project Documents to which it is a party.

 

  (b) The Company must reimburse the Corporation for all reasonable costs and
expenses (including legal costs and expenses) of and incidental to the
negotiation, preparation and execution of the New Project Documents and any
stamp duty or similar charges on such documentation.

 

43.2 Stamp duties

 

  (a) As between the parties, the Company will pay all stamp duty and any
related fines and penalties in respect of a Project Document, the performance of
a Project Document and each transaction effected by or made under or pursuant to
a Project Document.

 

  (b) [Not used]

 

  (c) [Not used]

 

  (d) The Company will indemnify the Corporation, the State and the Territory
from and against any liability arising from failure to comply with sub-clause
(a).

 

  (e) The Corporation will if requested by the Company do all reasonable things
within its power to do to assist the Company in having the documents referred to
in paragraph (a) of this clause stamped.

 

  (f) Each reference to a “document” in this clause 43.2 incorporates a
reference to each part or extract of that document or instrument comprised in
that document and each representation of that document (or any such instrument)
in a form required to be stamped by the revenue authority of the State or the
Territory, including any “copy” as defined in section 19A(3) of the Stamp Duties
Act 1923 (SA).  

 

43.3 Rates and Taxes

The Company must pay:

 

  (a) all outgoings payable by the Corporation under a Head Lease;

 

  (b) all land-based rates and charges, including all municipal rates, water,
sewerage and drainage rates and land tax levied in respect of the Corridor, any
improvements erected on the Corridor or any undertaking on the Corridor as from
the date of commencement of the Sub-Leases; and

 

187



--------------------------------------------------------------------------------

 

  (c) all other Taxes levied in connection with the Project, including any
amounts payable to third parties on account of goods and services tax, sales
tax, excise duty, import duties and similar imposts. However, this clause does
not limit the ability of the Company to recover its goods and services tax
liability for supplies made to the Corporation under clause 43.4.

 

43.4 GST

 

  (a) In this clause 43.4:

 

  (i) words or expressions used in this clause which have a particular meaning
in the GST law (as defined in the A New Tax System (Goods and Services Tax) Act
1999) have the same meaning, unless the context otherwise requires;

 

  (ii) any reference to GST payable by a party includes any corresponding GST
payable by the representative member of any GST group of which that party is a
member;

 

  (iii) any reference to an input tax credit entitlement by a party includes any
corresponding input tax credit entitlement by the representative member of any
GST group of which that party is a member; and

 

  (iv) if the GST law treats part of a supply as a separate supply for the
purpose of determining whether GST is payable on that part of the supply or for
the purpose of determining the tax period to which that part of the supply is
attributable, such part of the supply is to be treated as a separate supply.

 

  (b) Unless GST is expressly included, the consideration to be paid or provided
under any other clause of this Deed for any supply made under or in connection
with this Deed does not include GST.

 

  (c) To the extent that one party is required to reimburse or indemnify another
party for a loss, cost or expense incurred by that other party, that loss, cost
or expense does not include any amount in respect of GST for which that other
party is entitled to claim an input tax credit.

 

  (d) To the extent that any supply made under or in connection with this Deed
is a taxable supply, the party that is required to provide consideration for
that taxable supply (“Recipient”) must pay to the party making that taxable
supply (“Supplier”) an additional amount equal to the amount of any GST payable
in respect of that taxable supply (except to the extent that the consideration
provided for that taxable supply is expressly stated to include GST). The
additional amount must be paid at the same time any other consideration is to be
first provided for that taxable supply. The Supplier must deliver a valid tax
invoice to the Recipient of the taxable supply either before the time of payment
of any GST inclusive consideration or before the time of payment of an
additional amount on account of GST under this clause.

 

  (e) If the GST payable in relation to a supply made under or in connection
with this Deed varies from the additional amount paid by the Recipient under
clause 43.4(d), then the Supplier will provide a corresponding refund or credit
to, or will be entitled to receive the amount of that variation, from the
Recipient. Any payment, credit or refund under this clause 43.4(e) is deemed to
be a payment, credit or refund of the additional amount payable under clause
43.4(d). Where there is an adjustment event, the Supplier must issue an
adjustment note to the Recipient as soon as the Supplier becomes aware of the
adjustment event.

 

188



--------------------------------------------------------------------------------

 

 

44. Governing law and jurisdiction

 

44.1 Governing law

This Deed is governed by and will be construed according to the laws of the
Northern Territory.

 

44.2 Jurisdiction

 

  (a) Each party irrevocably submits to the jurisdiction of the courts of the
Northern Territory of Australia and the State of South Australia and to the
jurisdiction of the Federal Court in relation to proceedings instituted in
either the Darwin or Adelaide registries of the Federal Court, and the courts
competent to determine appeals from those courts, with respect to any
proceedings which may be brought at any time relating in any way to this Deed.

 

  (b) Each party irrevocably waives any objection it may now or in the future
have to the venue of any proceedings, and any claim it may now or in the future
have that any proceedings have been brought in an inconvenient forum, where that
venue falls within sub-clause (a).

 

 

45. Notices

Any communication under or in connection with this Deed:

 

  (a) must be in writing;

 

  (b) must be addressed as shown below:

 

Corporation   Address:   Level 5   Hospitality 7 Kitchener Drive   DARWIN NT
0800 Fax No:   (08) 8946 9578 Attention:   Chief Executive Officer Company  
Address:   320 Churchill Road   KILBURN SA 5084   Fax No: 08 8343 5454
Attention:   Managing Director/Company Secretary Territory   Address:   Level 1,
68 The Esplanade   DARWIN NT 0800

 

189



--------------------------------------------------------------------------------

 

or   GPO Box 1722   DARWIN NT 0801 Fax No:   (08) 8935 7810 Attention:  
Solicitor for the Northern Territory State   Address:   South Australian Crown
Solicitors Office   45 Pirie Street   ADELAIDE SA 5000 or   GPO Box 464  
ADELAIDE SA 5000 Fax No:   (08) 8207 1739 Attention:   Crown Solicitor

(or as otherwise notified in writing by that party to the other party from time
to time);

 

  (c) must be signed by the party making the communication or (on its behalf) by
the solicitor for, or by any attorney, director, secretary or authorised agent
of, that party;

 

  (d) must be delivered or posted by prepaid post to the address, or sent by fax
to the number, of the addressee, in accordance with sub-clause (b); and

 

  (e) will be deemed to be received by the addressee:

 

  (i) (in the case of prepaid post) on the second business day after the date of
posting;

 

  (ii) (in the case of fax) at the local time (in the place of receipt of that
fax) which then equates to the time at which the fax is sent as shown on the
transmission report which is produced by the machine from which that fax is sent
and which confirms transmission of that fax in its entirety unless that local
time is a non-business day, or is after 5.00pm on a business day, in which case
that communication will be deemed to have been received at 9.00am on the next
business day; and

 

  (iii) (in the case of delivery by hand) on delivery at the address of the
recipient as provided in sub-clause (b), unless that delivery is made on a
non-business day, or after 5.00pm on a business day, in which case that
communication will be deemed to have been received at 9.00am on the next
business day,

and where “business day” means a day (not being a Saturday or Sunday) on which
banks are generally open for business in the place of receipt of that
communication.

 

190



--------------------------------------------------------------------------------

 

 

46. Miscellaneous

 

46.1 Entire agreement

To the extent permitted by Law, the Project Documents to which the Corporation
and the Company are both parties embody the entire understanding of the parties
and constitute the entire terms agreed upon between the parties and supersede
any prior agreement (whether or not in writing) between the parties, in relation
to the subject matter of those Project Documents.

 

46.2 Further acts

Each party will promptly do and perform all further acts and execute and deliver
all further documents (in a form and content reasonably satisfactory to that
Party) required by Law or reasonably requested by any other party to give effect
to this Deed.

 

46.3 Indemnities

 

  (a) Unless expressly provided otherwise, each indemnity in this Deed is a
continuing obligation, separate and independent from the other obligations of
the parties, and survives termination, completion or expiration of this Deed.

 

  (b) It is not necessary for a party to incur expense or make any payment
before enforcing a right of indemnity conferred by this Deed.

 

  (c) The making of a claim by a party under an indemnity contained in this Deed
in respect of a particular event does not preclude that party from subsequently
making further claims under that indemnity in respect of any further Loss
arising out of the same event for which it has not previously been indemnified.

 

  (d) Notwithstanding any other provision of this Deed, if this Deed is
terminated then the Corporation’s liability under each indemnity in this Deed
will cease in respect of all Losses incurred or suffered by the Company after
the date of termination.

 

46.4 Waiver

 

  (a) Failure to exercise or enforce or a delay in exercising or enforcing or
the partial exercise or enforcement of any right, power or remedy provided by
Law or under this Deed by a party will not in any way preclude, or operate as a
waiver of, any exercise or enforcement, or further exercise or enforcement of
that or any other right, power or remedy provided by Law or under this Deed.

 

  (b) Unless expressly provided otherwise, any waiver or consent given by a
party under this Deed will only be effective and binding on that party if it is
given or confirmed in writing by that party.

 

  (c) No waiver by a party of a breach of any term of this Deed will operate as
a waiver of another breach of that term or of a breach of any other term of this
Deed.

 

46.5 Consents

Any consent referred to in, or required under, this Deed from the Corporation,
the State or the Territory may be given or withheld, or may be given subject to
any conditions as the Corporation, the State or the Territory (in its absolute
discretion) thinks fit, unless this Deed expressly provides otherwise.

 

191



--------------------------------------------------------------------------------

 

46.6 Certification

For the purposes of this Deed, a copy of a document will be regarded as duly
certified by the Company if it is certified as a true copy by a director,
secretary or chief executive officer of the Company.

 

46.7 Cost of performing obligations

A party which has an obligation to do anything under this Deed must perform that
obligation at its cost, unless expressly provided otherwise.

 

46.8 Interest

If a party does not pay any money payable by it under this Deed by the due date,
it must pay interest on that amount on demand by the other party. Interest is:

 

  (a) payable from the due date until payment is made by the first mentioned
party before and, as an additional and independent obligation, after any
judgment or other thing into which the liability to pay the money payable
becomes merged; and

 

  (b) calculated on daily balances at the rate of 3% per annum above the rate
for 90 day bills from time to time published in the Australian Financial Review;
and

 

  (c) capitalised monthly.

 

46.9 Expiration of Deed and survival of certain provisions

 

  (a) This Deed will commence on the Novation Date and will expire on the last
day of the Concession Period.

 

  (b) Clauses 12.6 (Clean-Up Notices), 12.7 (Appeal against Clean-Up Notices),
22.15(g) (Security Bonds), 25.2 (Licence to use Proprietary Documentation),
26.11 (Reinstatement), 26.12 (Insurance Proceeds Account), 33.3A(e)(ii) (Change
of Control), 36.10 (No prejudice to accrued rights), 37.6 (Early Termination
Amount), 37.7 (Expert Determination of Market Value of Project and/or Early
Termination Amount), 37.8 (Time for payment of Early Termination Amount),
37.9(No prejudice to accrued rights), 38 (Handover), 39 (Dispute Resolution),
40 (Disclaimer and indemnities), 41 (Confidentiality), 42 (Guarantee), 43
(Expenses, stamp duties, rates and taxes), this clause 46.9 and any Schedules
referred to in those clauses will survive rescission, termination or expiration
of this Deed.

 

  (c) If this Deed is rescinded or terminated, no Party will be liable to any
other Party except under clauses 12.6 (Clean-Up Notices), 12.7 (Appeal against
Clean-Up Notices), 22.15(g) (Security Bonds), 25.2 (Licence to use Proprietary
Documentation), 26.11 (Reinstatement), 26.12 (Insurance Proceeds Account),
33.3A(e)(ii) (Change of Control), 36.10 (No prejudice to accrued rights), 37.6-
(Early Termination Amount), 37.7 (Expert Determination of Market Value of
Project and/or Early Termination Amount), 37.8 (Time for payment of Early
Termination Amount), 37.9(No prejudice to accrued rights), 38 (Handover), 39
(Dispute Resolution), 40 (Disclaimer and indemnities), 41(Confidentiality), 42
(Guarantee) and 43 (Expenses, stamp duties, rates and taxes) (and any Schedules
referred to in those clauses) or in respect of any breach of this Deed occurring
before rescission, termination or expiration of this Deed.

 

192



--------------------------------------------------------------------------------

 

46.10 Moratorium legislation

To the fullest extent permitted by Law, the provisions of all Laws which at any
time operate directly or indirectly to lessen or affect in favour of the Company
any obligation under this Deed, or to delay or otherwise prevent or
prejudicially affect the exercise by the Corporation, the State or the Territory
of any right, power or remedy under this Deed or otherwise, are expressly
waived.

 

46.11 Replacement body interpretation

If an authority or body referred to in this Deed:

 

  (a) is reconstituted, renamed or replaced or if its powers or functions are
transferred to another organisation, this Deed is deemed to refer to that new
organisation; or

 

  (b) ceases to exist, this Deed is deemed to refer to that organisation which
serves substantially the same purpose or object as the former authority or body.

 

46.12 No partnership or joint venture

Neither this Deed nor any other Project Document to which the Corporation and
the Company are both expressed to be parties creates a partnership, joint
venture or fiduciary relationship between the Corporation, the State or the
Territory or 2 or more of them (on the one hand) and the Company (on the other
hand).

 

46.13 No agency

 

  (a) Except as expressly permitted by a Project Document to which the
Corporation and the Company are both expressed to be parties, the Company and
its related bodies corporate must not in connection with the Corridor or
otherwise directly or indirectly hold out nor permit to be held out to any
person any statement, act, agreement, matter or thing indicating that the
Corridor or the business conducted or operated thereon or any part thereof are
or is being carried on or managed or supervised by the Corporation, the State or
the Territory nor will the Company or its related bodies corporate act as or
represent itself to be a servant or agent of the Corporation, the State or the
Territory.

 

  (b) Without limiting sub-clause (a), the Company and its related bodies
corporate must not use the name “AustralAsia Railway” or “AustralAsia Railway
Corporation” without the Corporation’s prior consent.

 

46.14 Counterparts

 

  (a) This Deed may be executed in any number of counterparts and by the parties
on separate counterparts. Each counterpart constitutes the deed of each party
who has executed and delivered that counterpart.

 

  (b) A party who has executed a counterpart of this Deed may exchange that
counterpart with another party by faxing the counterpart executed by it to that
other party and, upon request by that other party, will thereafter promptly
deliver by hand or post to that other party the executed counterpart so
exchanged by fax, but delay or failure by that party to so deliver a counterpart
of this Deed executed by it will not affect the validity of this Deed.

 

193



--------------------------------------------------------------------------------

 

46.15 No representation or reliance

 

  (a) The Company acknowledges that neither the Corporation, nor the Territory,
nor the State, nor their respective Associates have made any representation or
other inducement to the Company to enter into those Project Documents to which
the Corporation and the Company are both expressed to be parties, except for
inducements expressly set out in those Project Documents.

 

  (b) The Company acknowledges and confirms that it does not enter into this
Deed in reliance on any representation or other inducement by or on behalf of
the Corporation, the Territory, the State, or their respective Associates except
for any inducement expressly set out in those Project Documents to which the
Corporation and the Company are both expressed to be parties.

 

46.16 English language

All documents provided under or in connection with this Deed must be in English.

 

46.17 Severability

If the whole or any part of a provision of this Deed is void, unenforceable or
illegal in a jurisdiction it is severed for that jurisdiction. The remainder of
this Deed has full force and effect and the validity or enforceability of that
provision in any other jurisdiction is not affected. This clause has no effect
if the severance alters the basic nature of this Deed or is contrary to public
policy.

 

194



--------------------------------------------------------------------------------

Sale Consent Deed

Annexure B - Novated Corporation Loan Agreement

 

 

© Mallesons Stephen Jaques

10514636_14

 

 

Sale Consent Deed

19 November 2010

    



--------------------------------------------------------------------------------

 

 

GWA (North) Pty Limited

Borrower

The AustralAsia Railway Corporation

Lender

$50,000,000 Term Loan Facility Agreement



--------------------------------------------------------------------------------

Table of Contents

 

1.

  Definitions and interpretation      25      1.1    Definitions      25     
1.2    Defined Terms      30      1.3    Interpretation      30      1.4   
Business Day      31      1.5    Role of Borrower      31      1.6   
Commencement      31   

2.

  The Facility      31      2.1    Facility      31      2.2    Not Used      31
     2.3    Termination      31      2.4    Not Used      31   

3.

  Not Used      31   

4.

  Not used      31   

5.

  Repayment and prepayments      31      5.1    Repayment      31      5.2   
Prepayment      32      5.3    Mandatory Prepayment      32   

5A

  Defeasance      33   

6.

  Interest      34      6.1    Interest Periods      34      6.2    Calculation
of interest      34      6.3    Payment of interest      34   

7.

  Interest on overdue amounts      34      7.1    Payment of interest      34   
  7.2    Accrual of interest      35   

8.

  Payments      35      8.1    Time and place      35      8.2    No deduction
for Taxes and no set-off or counterclaim      35      8.3    Merger      35   

9.

  Illegality      35   

10.

  Representations and warranties      36      10.1    Representations and
warranties      36      10.2    Representations and warranties repeated      37
  

11.

  Undertakings      37      11.1    General undertakings      37      11.2   
Determination of EBITDA Multiples      39   

12.

  Default and termination      39      12.1    Events of Default      39     
12.2    Lender’s rights on Event of Default      40      12.3    Corporation
Termination Event      40   

 

i



--------------------------------------------------------------------------------

 

13.

  Indemnities      41   

14.

  Expenses, stamp duties, GST and other Taxes      41      14.1    Expenses     
41      14.2    Stamp duties and other Taxes      41      14.3    GST      42   

15.

  Assignments      42      15.1    Assignments by the Lender      42      15.2
   Assignments by the Borrower      42      15.3    Successors and assigns     
42   

16.

  Governing law and jurisdiction      43      16.1    Governing Law      43     
16.2    Jurisdiction      43   

17.

  Miscellaneous      43      17.1    Certificate of Lender      43      17.2   
Notices      43      17.3    Settlement conditional      44      17.4    Further
assurance      44      17.5    Attorney      44      17.6    Severance      45
     17.7    Remedies cumulative      45      17.8    Waiver      45      17.9
   Consents      46      17.10    Indemnities      46      17.11    Time of
essence      46      17.12    Moratorium legislation      46      17.13   
Counterparts      46   

SCHEDULES INTENTIONALLY OMITTED

 

ii



--------------------------------------------------------------------------------

 

Parties    GWA (North) Pty Limited, ACN 144 081 774, of 320 Churchill Road,
Kilburn, South Australia, 5084(“Borrower”)    The AustralAsia Railway
Corporation, ABN 43 839 400 411, a statutory body constituted under the
AustralAsia Railway Corporation Act of Level 5 Hospitality, 7 Kitchener Drive,
Darwin, Northern Territory (“Lender”)

Recitals

 

A. The Lender provided a term loan facility to Asia Pacific Transport Pty
Limited (ABN 13 082 501 942) (“APT”) pursuant to the Original Corporation Loan
Agreement.

 

B. The Lender has consented to the transfer to the Borrower of APT’s assets and
liabilities relating to the Project under the Sale Consent Deed.

 

C. One of the conditions of the Lender’s consent is that the Borrower assume all
of the obligations and liabilities of APT under the Original Corporation Loan
Agreement on and subject to the terms and conditions set out in this Agreement.

 

 

1. Definitions and interpretation

 

1.1 Definitions

In this Agreement:

“Accounting Principles” means the accounting principles and practices generally
accepted in Australia from time to time.

“Advance” means the principal amount of advances made under this Agreement which
are outstanding from time to time and being in aggregate in the amount of
$50,000,000 as at the Novation Date.

“Authorised Bank” means a person authorised to carry on a banking business in
Australia under the Banking Act 1959 (Cth).

“Authorised Investment” means:

 

  (a) bonds, notes or similar securities issued or guaranteed by the
Commonwealth of Australia or a State of the Commonwealth of Australia;

 

  (b) deposits with or loans to or secured or guaranteed by:

 

  (i) the Commonwealth of Australia or a State of the Commonwealth of Australia;
or

 

  (ii) an Authorised Bank;

 

  (c) A$ certificates of deposit or other A$ debt securities issued by an
Authorised Bank,

and which:

 

25



--------------------------------------------------------------------------------

 

  (d) are denominated in A$;

 

  (e) have a tenor or liquidity option that enables them to be converted into
cash on the Handover Date; and

 

  (f) carry a long term credit rating of not less than AAA by S&P or Aaa by
Moody’s or are issued, guaranteed, drawn, accepted or endorsed by a person with
a long term credit rating of not less than A+ by S&P or A1 by Moody’s.

“Banking Day” means a day on which banks are open for general banking business
in Adelaide, Darwin and Melbourne, excluding Saturdays, Sundays and public
holidays.

“Calculation Date” means each 31 March, 30 June, 30 September and 31 December.

“Calculation Period” means, in relation to any Calculation Date, the quarter
period ending on that Calculation Date except in the case of the first
Calculation Period, which will commence on Financial Close and end on the first
Calculation Date.

“Concession Deed” means the deed between the Corporation, The Crown in right of
the Northern Territory of Australia, The Crown in right of the State of South
Australia and the Borrower as amended and restated and novated to the Borrower
pursuant to the Sale Consent Deed.

“Constitution” means the replaceable rules, constitution or combination of both
as those terms are used in section 134 of the Corporations Law.

“Commitment” means $50,000,000 to the extent not cancelled, reduced or
terminated under this Agreement.

“Corporations Law” means the Corporation Act 2001 (Cwlth).

“Corporation Termination Event” means any “Termination Event” in respect of the
Lender referred to in clause 37.1 of the Concession Deed.

“Distribution” has the meaning given to it in the Concession Deed.

“Defeasance Fund” means the fund referred to in clause 5A.

“Dollar” or “$” means the lawful currency for the time being of the Commonwealth
of Australia.

“EBITDA” has the meaning given to it in the Concession Deed.

“Event of Default” means any of the events set out in clause 12.1 of this
Agreement.

“Facility” means the $50,000,000 term loan facility referred to in clause 2.1.

“Financial Indebtedness” means any indebtedness in respect of:

 

  (a) moneys borrowed or raised and debit balances at banks;

 

26



--------------------------------------------------------------------------------

 

  (b) any debenture (within the meaning of section 9 of the Corporations Law,
but exclusive of the exceptions to such definition), bond, loan stock or other
security;

 

  (c) amounts paid or payable and dividends (whether or not declared, and
whether or not there are sufficient profits or other moneys for payment) in
respect of any redeemable share or stock which by its terms of issue is
redeemable;

 

  (d) any acceptance credit or documentary credit;

 

  (e) Finance Leases;

 

  (f) any interest hedge, swap, cap, collar, ceiling or floor or any currency
swap, futures, foreign exchange or commodity contract or option or similar
transaction;

 

  (g) any guarantee, indemnity, letter of credit or similar assurance against
financial loss of any person arising in connection with any type of indebtedness
otherwise referred to in this definition; or

 

  (h) amounts raised under any other transaction or series of transactions
having the commercial effect of a borrowing or raising of money.

“Finance Lease” means any lease or other arrangement (whether in respect of
land, plant and equipment, machinery or any other property of any kind) which
must be accounted for as a finance lease under the Accounting Principles.

“Financing Document” means:

 

  (a) this Agreement;

 

  (b) the Debt Financiers’ Tripartite Deed (2010); and

 

  (c) the Corporation’s Charge.

“First Interest Payment Date” means the first Calculation Date to occur for
which the Rolling EBITDA Multiple exceeds 1.10.

“Insolvency Event” has the meaning given to it in the Concession Deed.

“Insolvency Provision” means any law relating to insolvency, sequestration,
liquidation or bankruptcy (including any law relating to the avoidance of
conveyances in fraud of creditors or of preferences and any law under which a
liquidator or trustee in bankruptcy may set aside or avoid transactions) and any
provision of any agreement, arrangement or scheme, formal or informal, relating
to the administration of any of the assets of any person.

“Interest Period” means each period determined in accordance with clause 6.1.

 

27



--------------------------------------------------------------------------------

“Interest Rate” in relation to an Interest Period means the interest rate
determined in accordance with Schedule 4.

“Novation Date” has the meaning given to it in the Concession Deed.

“Obligations” means all the liabilities of the Borrower to the Lender under this
Agreement and includes any liabilities under this Agreement which:

 

  (a) are unliquidated;

 

  (b) are present, prospective or contingent;

 

  (c) are in existence before or come into existence after the date of this
Agreement;

 

  (d) relate to the payment of money or the performance or omission of any act;

 

  (e) sound in damages only; or

 

  (f) accrue as a result of any Event of Default.

“Original Base Case Financial Model” means the financial model forming Exhibit 2
of the Original Concession Deed.

“Original Borrower Group” means the Borrower Group (as defined in the Original
Corporation Loan Agreement.

“Original Concession Deed” means the concession deed dated 20 April 2001
between, among others, the Corporation and (as it was then) Asia Pacific
Transport Pty Limited prior to its novation to the Borrower pursuant to the Sale
Consent Deed.

“Original Corporation Loan Agreement” means the loan agreement dated 19 April
2001 made between APT as borrower and the Lender as lender.

“Permitted Security Interest” has the meaning given to that expression in the
Debt Financiers’ Tripartite Deed (2010).

“Potential Event of Default” means any event which, with the giving of notice,
lapse of time, or any determination, would constitute an Event of Default.

“Quarterly EBITDA Multiple” in relation to a Calculation Date means the amount
equal to Q in the following formula:

 

 

Q =  

  EA        EM   

where:

 

  Q is the Quarterly EBITDA Multiple for that Calculation Date, expressed to 2
decimal places; and

 

28



--------------------------------------------------------------------------------

 

  EA is the EBITDA of the Borrower for the Calculation Period ending on that
Calculation Date; and

 

  EM is the EBITDA of the Original Borrower Group projected to be received under
the Original Base Case Financial Model in respect of the Calculation Period
ending on that Calculation Date as set out in the column headed “Quarterly
EBITDA” in Schedule 5.

“Rolling EBITDA Assessment Period” means, in relation to any Calculation Date,
the period of 8 consecutive Calculation Periods ending on that Calculation Date.

“Rolling EBITDA Multiple” in relation to a Calculation Date means the amount
equal to R in the following formula:

 

 

R =  

   EA         EM   

where:

 

  R is the Rolling EBITDA Multiple for that Calculation Date, expressed to 2
decimal places; and

 

  EA is the EBITDA of the Borrower for the Rolling EBITDA Assessment Period
ending on that Calculation Date; and

 

  EM is the EBITDA of the Original Borrower Group projected to be received under
the Original Base Case Financial Model in respect of the Rolling EBITDA
Assessment Period ending on that Calculation Date as set out in the column
headed “Rolling Eight Quarters” in Schedule 5.

“Sale Consent Deed” means the deed by that name dated on or around the Novation
Date between, amongst others, the Borrower and the Lender pursuant to which,
amongst other things, the Lender consents to the novation of the Original
Concession Deed to the Borrower.

“Taxes” means all present and future taxes, levies, imposts, deductions,
charges, fees and withholdings, in each case plus interest, related penalties,
and any charges, fees or other amounts in respect of any of them and includes
any goods and services tax (other than GST), consumption tax, value added tax or
any similar tax, impost or duty imposed by any law of the Commonwealth of
Australia or any State or Territory of the Commonwealth of Australia.

“Termination Date” means the earlier of:

 

  (a) the date on which the Concession Period comes to an end; and

 

  (b) any date on which the Facility is terminated or cancelled by the Lender in
accordance with this Agreement,

or such other date as is agreed in writing between the Borrower and the Lender.

 

29



--------------------------------------------------------------------------------

 

1.2 Defined Terms

Terms used in this Agreement which are not otherwise defined shall have the
meaning given to them in the Concession Deed.

 

1.3 Interpretation

In this Agreement:

 

  (a) headings are for convenience only and do not affect interpretation; and
unless the context indicates a contrary intention:

 

  (b) the expression “person” includes an individual, the estate of an
individual, a corporation, an authority, an association or a joint venture
(whether incorporated or unincorporated), a partnership and a trust;

 

  (c) a reference to any party includes that party’s executors, administrators,
successors and permitted assigns, including any person taking by way of
novation;

 

  (d) a reference to any document (including this Agreement) is to that document
as varied, novated, ratified or replaced from time to time;

 

  (e) a reference to any statute or to any statutory provision includes any
statutory modification or re-enactment of it or any statutory provision
substituted for it, and all ordinances, by-laws, regulations, rules and
statutory instruments (however described) issued under it;

 

  (f) words importing the singular include the plural (and vice versa), and
words indicating a gender include every other gender;

 

  (g) references to parties, clauses, schedules, exhibits or annexures are
references to parties, clauses, schedules, exhibits and annexures to or of this
Agreement, and a reference to this Agreement includes any schedule, exhibit or
annexure to this Agreement;

 

  (h) where a word or phrase is given a defined meaning, any other part of
speech or grammatical form of that word or phrase has a corresponding meaning;

 

  (i) the word “includes” is not a word of limitation;

 

  (j) a reference to “$” or “dollar” is to Australian currency;

 

  (k) a reference to a “quarter” is a reference to a calendar quarter;

 

  (l) where the day on or by which any sum is payable or any act, matter or
thing is to be done is a day other than a Banking Day, that sum will be paid and
that act, matter or thing will be done on the immediately preceding Banking Day;
and

 

30



--------------------------------------------------------------------------------

 

  (m) all accounting terms used in this Agreement have the meaning given to them
under Australian accounting standards and statements of accounting concepts.

 

1.4 Business Day

If the day on or by which any thing is to be done under this Agreement is not a
Banking Day, that thing must be done:

 

  (a) if it involves a payment other than a payment which is due on demand, on
the preceding Banking Day; and

 

  (b) in all other cases, no later than the next Banking Day.

 

1.5 Role of Borrower

The Borrower enters into this Deed in its own capacity.

 

1.6 Commencement

This Deed commences on the Novation Date.

 

 

2. The Facility

 

2.1 Facility

Subject to the terms of this Agreement and in reliance upon the representations
and warranties set out in clause 10, the Lender has made available to the
Borrower a term loan facility under which the Lender has made the Advance.

 

2.2 Not Used

 

2.3 Termination

The Facility shall terminate on the Termination Date.

 

2.4 Not Used

 

 

3. Not Used

 

 

4. Not used

 

 

5. Repayment and prepayments

 

5.1 Repayment

The Borrower will repay to the Lender the Advance, together with any interest
accrued but unpaid and all other amounts then owing and liabilities then
outstanding by the Borrower to the Lender under this Agreement, in full:

 

  (a) other than where clause 12.3 applies, on the Termination Date; and

 

31



--------------------------------------------------------------------------------

 

  (b) where clause 12.3 applies, on the date and in the manner provided in
clause 12.3.

 

5.2 Prepayment

 

  (a) The Borrower may prepay the Advance in whole or part (if in part, in a
minimum of $500,000 and then multiples of $500,000) at any time on giving not
less than 10 Banking Days’ prior written notice to the Lender.

 

  (b) Any notice of prepayment given by the Borrower is irrevocable and must
specify the date upon which the prepayment is to take effect and the Borrower
will be bound to prepay in accordance with the notice.

 

  (c) The Borrower may not prepay the Advance except in accordance with this
clause.

 

  (d) Interest accrued on any amount prepaid under this Agreement must be paid
at the time of prepayment.

 

  (e) Any prepayment is permanent and the Facility will be cancelled to the
extent of the prepayment.

 

  (f) The Borrower shall pay to the Lender all costs and expenses (other than
any hedge break costs or unwind costs) which the Borrower agrees have been
incurred by the Lender as a consequence of any prepayment under this Agreement,
subject to the Lender providing evidence reasonably satisfactory to the Borrower
that such costs and/or expenses have been incurred.

 

5.3 Mandatory Prepayment

Where at any time the Borrower incurs Finance Debt approved by the Lender under
clause 33.4, 33.4A, 33.4B, 33.4C or 33.4D of the Concession Deed (in this clause
referred to as “Permitted Refinance Debt”):

 

  (a) as at the date such Permitted Refinance Debt is incurred, the Rolling
EBITDA Multiple relating to the Calculation Date occurring immediately prior to
such date exceeds 1.00; and

 

  (b) the Permitted Refinance Debt results in an increase in the aggregate
principal amount of Finance Debt of the Borrower outstanding,

then the Borrower shall procure the prepayment of the Advance in an amount equal
to 50% of the Combined Debt Increase.

For the purposes of this clause 5.3, the “Combined Debt Increase” means the
amount CDI in the following formula:

 

  CDI     =        X - Y

 

32



--------------------------------------------------------------------------------

where:

 

  CDI is the Combined Debt Increase;

 

  X is the aggregate amount of Finance Debt of the Borrower outstanding
immediately after the relevant Permitted Refinance Debt is incurred;

 

  Y is $518,000,000.

 

 

5A Defeasance

 

  (a) The Borrower agrees that on the date which is 5 years prior to the
Handover Date, the Borrower will establish a fund, the purpose of which will be
to provide a source of funds for the Borrower to repay the Advance on the
Handover Date.

 

  (b) On each anniversary of the date referred to in paragraph (a) (prior to the
Handover Date), the Borrower will make such contributions to the Defeasance Fund
so as to ensure that, taking into account interest (or other return) to be
earned in respect of the assets comprising the Defeasance Fund, the Defeasance
Fund will grow to an amount sufficient to repay and satisfy the Advance in full
by the Handover Date.

 

  (c) The Defeasance Fund may comprise either:

 

  (i) cash held in a separate interest earning bank account of the Borrower with
a bank authorised under the Banking Act 1959 (Cwlth); or

 

  (ii) Authorised Investments.

The Borrower shall ensure that the assets comprising the Defeasance Fund are
clearly identifiable from its other assets.

 

  (d) The Borrower will, on the date it establishes the Defeasance Fund and on
each anniversary of that date, provide the Lender with a report which shows:

 

  (i) the value of the Defeasance Fund at that time;

 

  (ii) the forecast interest (or other return) to be earned in respect of the
assets comprising the Defeasance Fund until the Handover Date; and

 

  (iii) the contributions to be made by the Borrower to the Defeasance Fund on
each anniversary date.

 

  (e)

If by the last anniversary date prior to the Handover Date, the report provided
under paragraph (d) shows that, despite taking into account interest (or other
return) to be earned in respect of the assets comprising the Defeasance Fund
there will be insufficient money (including from the

 

33



--------------------------------------------------------------------------------

 

liquidation of any Authorised Investments) in the Defeasance Fund at the
Handover Date to repay and satisfy the Advance in full then the Borrower must
contribute additional money to the Defeasance Fund to ensure that the value of
the Defeasance Fund will be sufficient to repay and satisfy the Advance as at
the Handover Date.

 

  (f) On the Handover Date the Borrower must apply the Defeasance Fund towards
repaying to the Lender the Advance in full.

 

 

6. Interest

 

6.1 Interest Periods

The first Interest Period is the period commencing on the Novation Date and
ending on the next Calculation Date to occur. Any subsequent Interest Period
shall commence on the last day of the immediately preceding Interest Period and
end on the immediately following Calculation Date which is one quarter
thereafter (except in relation to the final Interest Period, which shall end on
the Termination Date).

 

6.2 Calculation of interest

 

  (a) Interest on the Advance accrues daily, and is to be computed on a daily
basis on a year of 365 days.

 

  (b) The rate of interest applicable for the Advance for each Interest Period
is the Interest Rate relating thereto. For the avoidance of doubt, no interest
shall be payable or accrue in respect of any Interest Period where the Interest
Rate is 0.00% per annum.

 

  (c) The Lender’s certificate as to the rate of interest at any time will be,
in the absence of manifest error on the face of the certificate, prima facie
evidence as to the matters to which such certificate relates.

 

6.3 Payment of interest

The Borrower will pay to the Lender the accrued interest in relation to the
Advance in arrears on the last day of each Interest Period calculated up to that
day.

 

 

7. Interest on overdue amounts

 

7.1 Payment of interest

The Borrower will pay to the Lender interest on all amounts due and payable by
the Borrower under or in respect of this Agreement which remain unpaid,
including any interest payable under this clause.

 

34



--------------------------------------------------------------------------------

 

7.2 Accrual of interest

Interest will:

 

  (a) accrue on all amounts due and payable from day to day from the due date up
to the date of actual payment, before and (as a separate and independent
obligation) after judgment; and

 

  (b) be calculated on daily balances at the rate of 3% per annum above the rate
for 90 day bills from time to time published in the Australian Financial Review;
and

 

  (c) if not paid when due, itself bear interest in accordance with this clause.

 

 

8. Payments

 

8.1 Time and place

Unless expressly provided otherwise in writing, all payments by the Borrower
under this Agreement are to be made to the Lender in Dollars in immediately
available funds not later than 11.00 am local time on the due date to the
account that the Lender from time to time designates, or as otherwise agreed
between the Borrower and the Lender.

 

8.2 No deduction for Taxes and no set-off or counterclaim

All payments by the Borrower under any Financing Document, whether of principal,
interest or other amounts due under this Agreement, will be:

 

  (a) free of any set-off or counterclaim; and

 

  (b) without deduction or withholding for any present or future Taxes, unless
the Borrower is compelled by law to deduct or withhold the same, in which event
the Borrower will pay to the Lender any additional amount necessary to enable
the Lender to receive, after all deductions and withholdings for Taxes, a net
amount equal to the full amount which would otherwise have been payable had no
such deduction or withholding been required to be made.

 

8.3 Merger

If the liability of the Borrower to pay to the Lender any money the payment or
repayment of which forms part of the Obligations becomes merged in any judgment,
the Borrower will, as an independent obligation, pay to the Lender interest at
the rate which is the higher of that payable under this Agreement and that fixed
by or payable under such judgment or order.

 

 

9. Illegality

 

  (a)

Subject to paragraph (b) below, if any change in applicable law, regulation,
treaty or official directive or in the interpretation or administration thereof
by any governmental authority charged with their administration makes it

 

35



--------------------------------------------------------------------------------

 

unlawful or impossible for the Lender to maintain or give effect to its
obligations under this Agreement, the Lender may appoint a date as the
Termination Date.

 

  (b) Paragraph (a) shall not apply to any change in State or Territory Law or
in the interpretation or administration thereof by any governmental authority
charged with its administration.

 

 

10. Representations and warranties

 

10.1 Representations and warranties

The Borrower makes the following representations and warranties to the Lender:

 

  (a) (Due incorporation): it has been duly incorporated as a company limited by
shares in accordance with the laws of the place of its incorporation and it is
validly existing under those laws;

 

  (b) (Legally binding obligations): each Financing Document to which it is a
party constitutes its valid and legally binding and enforceable obligation in
accordance with its terms;

 

  (c) (Corporate power): it has the power and has taken all corporate and other
action required, to enter into the Financing Documents to which it is a party
and to authorise the execution and delivery thereof and the performance of its
obligations thereunder;

 

  (d) (Execution, delivery and performance): the execution, delivery and
performance of each Financing Document does not violate any existing law or
regulation or contravene its Constitution or any document or agreement to which
it is a party or which is binding on it or any of its assets;

 

  (e) (Authorisation): all consents, licences, approvals and authorisations of
every government authority required to be obtained by it in connection with the
execution, delivery and performance of each Financing Document to which it is a
party have been obtained and are valid and subsisting;

 

  (f) (Information): all material information provided to the Lender under this
Agreement is true in all material respects and is not, by omission or otherwise,
misleading in any respect;

 

  (g) (No Event of Default): no event has occurred which constitutes an Event of
Default;

 

  (h) (Financial Indebtedness): it has not incurred any Financial Indebtedness
in breach of its obligations under the Concession Deed or the Corporation’s
Charges;

 

  (i) [Not used]

 

  (j) (Solvency): that there is no Insolvency Event subsisting with respect to
it;

 

36



--------------------------------------------------------------------------------

 

  (k) (Beneficial title): subject only to the Permitted Security Interests, the
Borrower is the legal owner of and has good title to, all property held by the
Borrower and all undertakings carried on by the Borrower are free of any
Security Interests and Third Party Interests (other than those permitted by the
Concession Deed or otherwise arising by operation of Law without fault on the
part of the Borrower or any of its Associates or Invitees);

 

  (l) (Taxes): all Taxes payable in connection with the execution, performance
and enforcement of the Financing Documents or any transaction contemplated by
any such document have been paid, or arrangements exist to effect due payment;

 

  (m) (Shares in Borrower): all of the issued capital of the Borrower is held
and beneficially owned by GWI Holdings No.2 Pty Limited, free of any Security
Interests other than Permitted Security Interests; and

 

  (n) (No material adverse change): there has been no material adverse change in
its financial or other position since the Novation Date.

 

10.2 Representations and warranties repeated

Each representation and warranty contained in clause 10.1 will be made on the
Novation Date and will be repeated on the last day of each Interest Period with
reference to the facts and circumstances then subsisting.

 

 

11. Undertakings

 

11.1 General undertakings

For as long as any amount is outstanding under the Facility, the Borrower
undertakes to the Lender that it will:

 

  (a) (Maintain all authorisations): obtain, renew, maintain and comply with all
consents, licences, approvals and authorisations necessary for the validity and
enforceability of the Financing Documents, and the satisfaction of its
obligations hereunder and thereunder; and it will promptly provide copies of
these authorisations when obtained or renewed to the Lender when reasonably
requested by the Lender to do so;

 

  (b) (Compliance with laws): comply with all applicable laws, rules,
regulations, statutes and orders of any government authority;

 

  (c) (Proper books of account): keep or cause to be kept proper books of
account, in which will be made true entries of all dealings and transactions now
or in the future conducted by it;

 

  (d) [Not used]

 

  (e) (Quarterly Certificate): furnish to the Lender not later than 30 Business
Days after each Calculation Date a certificate signed by a director of the
Borrower:

 

37



--------------------------------------------------------------------------------

 

  (i) attaching a copy of the Borrower’s management accounts and cashflow
statement relating to the Calculation Period ending on that Calculation Date,
certified as correct by a director of the Borrower;

 

  (ii) attaching the Borrower’s calculation of:

 

  A. the EBITDA of the Borrower in respect of the Calculation Period and Rolling
EBITDA Assessment Period ending on that Calculation Date;

 

  B. the Quarterly EBITDA Multiple and the Rolling EBITDA Multiple relating to
that Calculation Date; and

together with sufficient supporting detail to evidence such calculations as the
Lender may request;

 

  (f) [Not used];

 

  (g) (Notification of certain events): immediately notify the Lender in writing
as soon as it becomes aware of the occurrence of:

 

  (i) (Event of Default): any Event of Default or Potential Event of Default;

 

  (ii) (Authorised signatories): any change in the persons authorised by it to
sign notices, certificates or other documents in connection with the Facility,
giving specimen signatures of any new person so authorised, and where requested
by the Lender, giving evidence of the authority of that person to the Lender’s
satisfaction ; or

 

  (iii) (Trustee): if it becomes or is appointed the trustee of any trust or
comes to hold any property subject to or impressed by any trust other than as
disclosed to the Lender in writing as at the date of this Agreement;

 

  (h) (Pay debts): pay or cause to be paid its financial obligations including,
without limitation all rates, rents and other outgoings payable by it as and
when such obligation fall due;

 

  (i) (Restriction on Security Interests): other than the Permitted Security
Interests, not create, permit or suffer to exist any Security Interests over all
or any of its assets other than in accordance with clause 33.2 of the Concession
Deed;

 

  (j) (No Financial Indebtedness): not create, incur or become liable for any
Financial Indebtedness in breach of its obligations under the Concession Deed or
the Corporation’s Charges;

 

  (k) [Not used]

 

38



--------------------------------------------------------------------------------

 

  (l) (Breach of representation): notify the Lender promptly after it becomes
aware that any representation or warranty made or taken to be made by the
Borrower is incorrect or misleading when made or taken to be made;

 

  (m) (Incorporation): not without the prior consent of the Lender (not to be
unreasonably withheld) transfer its jurisdiction of incorporation or enter into
any merger or consolidation;

 

  (n) (Taxes): pay when due all Taxes payable by it other than Taxes for which
it has set aside sufficient reserves and which are being contested in good faith
except where failure to pay such contested Taxes may have a Material Adverse
Effect or prejudice any asset or undertaking the subject of the Corporation’s
Charge;

 

  (o) (Distributions): not make or pay any Distribution or request the payment
of any Distribution if an Event of Default has occurred and is subsisting, other
than with the prior written consent of the Lender; and

 

  (p) [Not used].

 

11.2 Determination of EBITDA Multiples

The Borrower shall:

 

  (a) determine the Rolling EBITDA Multiple and Quarterly EBITDA Multiple
relating to a Calculation Date; and

 

  (b) notify the Lender of its determination of the Rolling EBITDA Multiple and
Quarterly EBITDA Multiple relating to such Calculation Date no later than 20
Business Days prior to the end of the Interest Period commencing on that
Calculation Date provided that, in relation to the last Interest Period, the
Lender shall provide such notice to the Borrower on the Termination Date.

The Borrower’s determination of the Quarterly EBITDA Multiple and Rolling EBITDA
Multiple shall be conclusive and binding on the Lender in the absence of
manifest error in the calculation of the Quarterly EBITDA Multiple and/or
Rolling EBITDA Multiple or on the face of the notice referred to in paragraph
(b).

 

 

12. Default and termination

 

12.1 Events of Default

Each of the events set out in this clause is an Event of Default, whether or not
the cause is beyond the control of the Borrower or any other person:

 

  (a) (Failure to pay): the Borrower does not pay at or before the due time on
the due date and in the specified manner, any amount payable by it under this
Agreement and such default is not cured within 3 Banking Days;

 

39



--------------------------------------------------------------------------------

 

  (b) (Breach of undertaking): the Borrower breaches any of the undertakings
given in clause 11.1(e) and such breach is not remedied within 60 days after
notice from the Lender;

 

  (c) (Event of Insolvency): any Insolvency Event occurs in respect of the
Borrower;

 

  (d) (Corporation’s Charge unenforceable): at any time:

 

  (i) the Corporation’s Charge or any material obligation under the
Corporation’s Charge is or becomes unenforceable; or

 

  (ii) the Corporation’s Charge or any material obligation under the
Corporation’s Charge is or becomes invalid,

and such unenforceability, or invalidity is not remedied within 30 days of
written notice from the Lender to the Borrower requesting such remedy;

 

  (e) (Void or voidable): this Agreement is, becomes or is claimed by the
Borrower to be, void, voidable or unenforceable in whole or in part and such
circumstance is not remedied within 30 days of written notice from the Lender to
the Borrower requesting such remedy;

 

  (f) (Illegality): at any time it is unlawful for the Borrower to perform any
of its obligations under this Agreement and such circumstance is not remedied
within 30 days of written notice from the Lender to the Borrower requesting such
remedy; or

 

  (g) (Termination of Concession Deed): the Concession Deed is terminated for
any reason other than a Corporation Termination Event.

 

12.2 Lender’s rights on Event of Default

If any Event of Default occurs, at any time thereafter while such event
continues, the Lender may, by written notice to the Borrower:

 

  (a) declare the Lender’s obligations under this Agreement to be cancelled
immediately and the same and the Facility will be cancelled immediately; and/or

 

  (b) declare the Advance, accrued interest on the Advance and all other money
the payment of which forms part of the Obligations immediately due and payable,
and the same are immediately due and payable.

 

12.3 Corporation Termination Event

If a Corporation Termination Event occurs and the Borrower exercises its right
to terminate the Concession Deed as a result of such event occurring, then:

 

  (a) the Lender’s obligations under this Agreement and the Facility shall be
cancelled immediately; and

 

40



--------------------------------------------------------------------------------

 

  (b) the Borrower will repay the Advance, accrued interest on the Advance and
all other money the payment of which forms part of the Obligations on the same
date that the Lender is required to pay the “CLA” component of the ETA under
clause 37.8 of the Concession Deed. Such amounts will be set-off on that day,
whereupon each party will be discharged from its respective obligations to pay
either the amount required to be paid pursuant to this clause (in the case of
the Borrower) or the “CLA” component of the Early Termination Amount under
clause 37.8 of the Concession Deed (in the case of the Lender).

 

 

13. Indemnities

The Borrower will on demand indemnify the Lender against any loss, cost or
expenses which the Lender may sustain or incur as a consequence of:

 

  (a) any sum payable by the Borrower under this Agreement not being paid when
due;

 

  (b) the occurrence of any Event of Default.

 

 

14. Expenses, stamp duties, GST and other Taxes

 

14.1 Expenses

 

  (a) The Borrower will on demand reimburse the Lender for and keep the Lender
indemnified against all expenses properly incurred (including legal fees, costs
and disbursements (on a solicitor/own client basis assessed without the
necessity of taxation)) in connection with:

 

  (i) negotiating, preparing and executing this Agreement and any subsequent
consent agreement, approval, waiver or amendment relating to this Agreement; and

 

  (ii) any exercise, enforcement or preservation, or any attempted exercise,
enforcement or preservation, of any rights under this Agreement.

 

14.2 Stamp duties and other Taxes

 

  (a) (Payment of all duties): The Borrower must pay all stamp, loan
transaction, registration and other Taxes, including fines and penalties,
financial institutions duty and debits tax which may be payable to or required
to be paid by any appropriate authority or determined to be payable in
connection with the execution, delivery, performance or enforcement of this
Agreement or any payment, receipt or other transaction contemplated by this
Agreement.

 

  (b) (Indemnity): The Borrower will indemnify and keep indemnified the Lender
against any loss or liability incurred or suffered by it as a result of the
delay or failure by the Borrower to pay any such Taxes.

 

41



--------------------------------------------------------------------------------

 

14.3 GST

 

  (a) The consideration specified in this agreement (other than under this
clause 14.3) does not include any amount for GST.

 

  (b) If a party is entitled to be reimbursed or indemnified under this
agreement, the amount to be reimbursed or indemnified does not include any
amount for GST for which the party is entitled to an input tax credit.

 

  (c) If GST is payable in relation to a supply made under this agreement, the
party (Recipient) that is required to provide consideration to another party
(Supplier) for that supply must pay to the Supplier an additional amount equal
to that GST. The additional amount is payable at the same time as the
consideration for the supply is payable or is to be provided. However, the
additional amount need not be paid until the Supplier gives the Recipient a tax
invoice.

 

  (d) If the additional amount payable under clause 14.3(c) differs from the
amount of GST payable by the Supplier for a supply made under this agreement,
then the Supplier will provide a corresponding refund or credit to, or will be
entitled to receive the amount of that variation from the Recipient. Any
payment, credit or refund under this clause 14.3(d) is deemed to be a payment,
credit or refund of the additional amount payable under clause 14.3(c).

 

  (e) Words or expressions used in this clause which have a particular meaning
in the GST law (as defined in the A New Tax System (Goods and Services Tax) Act
1999) have the same meaning, unless the context otherwise requires.

 

 

15. Assignments

 

15.1 Assignments by the Lender

The Lender may not assign or otherwise transfer all or any part of its rights or
obligations under this Agreement without the prior consent of the Borrower.

 

15.2 Assignments by the Borrower

The Borrower cannot assign any of its rights under this Agreement without the
prior written consent of the Lender.

 

15.3 Successors and assigns

This Agreement is binding on and enures to the benefit of each party to it and
that party’s respective successors and permitted assigns.

 

42



--------------------------------------------------------------------------------

 

 

16. Governing law and jurisdiction

 

16.1 Governing Law

This Agreement is governed by and will be construed according to the laws of the
Northern Territory.

 

16.2 Jurisdiction

 

  (a) Each party irrevocably submits to the jurisdiction of the courts of the
Northern Territory of Australia and the State of South Australia and to the
jurisdiction of the Federal Court in relation to proceedings instituted in
either the Darwin or Adelaide registries of the Federal Court, and the courts
competent to determine appeals from those courts, with respect to any
proceedings which may be brought at any time relating in any way to this
Agreement.

 

  (b) Each party irrevocably waives any objection it may now or in the future
have to the venue of any proceedings, and any claim it may now or in the future
have that any proceedings have been brought in an inconvenient forum, where that
venue falls within sub-clause (a).

 

 

17. Miscellaneous

 

17.1 Certificate of Lender

A certificate in writing signed by an officer of the Lender certifying the
amount payable by the Borrower under this Agreement to the Lender or stating any
other act, matter or thing relating to this Agreement is conclusive and binding
on the Borrower and in the absence of manifest error on the face of the
certificate.

 

17.2 Notices

Any communication under or in connection with this Agreement:

 

  (a) must be in writing;

 

  (b) must be addressed as shown below:

 

  The Borrower:         Address:    320 Churchill Road         Kilburn SA 5084
        Fax no: +61 8 8343 5454      For the attention of:    Bert Easthope     
The Lender         Address:    Level 5 Hospitality         7 Kitchener Drive   
     DARWIN NT 0800      Fax no:    (08) 8946 9578      For the attention of:   
Chief Executive Officer   

 

43



--------------------------------------------------------------------------------

(or as otherwise notified by that party to the other parties from time to time);

 

  (c) must be signed by the party making the communication or (on its behalf) by
the solicitor for, or by any attorney, director, secretary, or authorised agent
of, that party;

 

  (d) must be delivered or posted by prepaid post to the address, or sent by fax
to the number, of the addressee, in accordance with clause 17.2(b); and

 

  (e) will be deemed to be received by the addressee:

 

  (i) (in the case of prepaid post) on the third Banking day after the date of
posting to an address within Australia, and on the fifth Banking day after the
date of posting to an address outside Australia;

 

  (ii) (in the case of fax) at the local time (in the place of receipt of that
fax) which then equates to the time at which that fax is sent as shown on the
transmission report which is produced by the machine from which that fax is sent
and which confirms transmission of that fax in its entirety, unless that local
time is a non Banking day, or is after 5.00 pm on a Banking day, when that
communication will be deemed to be received at 9.00 am on the next Banking day;
and

 

  (iii) (in the case of delivery by hand) on delivery at the address of the
addressee as provided in clause 17.2(b), unless that delivery is made on a non
Banking day, or after 5.00 pm on a Banking day, when that communication will be
deemed to be received at 9.00 am on the next Banking day.

 

17.3 Settlement conditional

Any settlement or discharge between the Lender and the Borrower is conditional
on any security or payment given or made to the Lender by the Borrower or any
other person in relation to the Obligations not being avoided, repaid or reduced
by virtue of any Insolvency Provision. If a security or payment is so avoided,
repaid or reduced, the Lender will be entitled to recover its value or amount
from the Borrower subsequently as if the settlement or discharge had not
occurred.

 

17.4 Further assurance

The Borrower on demand by the Lender and at the entire cost and expense of the
Borrower will perform all such acts and execute all such agreements, assurances
and other documents and instruments as the Lender reasonably requires to perfect
or give effect to the rights and powers afforded, created, or intended to be
afforded or created, by this Agreement.

 

17.5 Attorney

The Borrower irrevocably appoints:

 

  (a) the Lender;

 

44



--------------------------------------------------------------------------------

 

  (b) each person authorised by the Lender from time to time to execute cheques
on its behalf (whether alone or jointly with any other person); and

 

  (c) any duly appointed agent of the Lender,

jointly and severally the attorney of the Borrower, in the Borrower’s name and
on the Borrower’s behalf, at any time on and following the occurrence of an
Event of Default and in any manner as the Lender in its absolute discretion
thinks fit to:

 

  (d) do all acts necessary or proper to further or fully assure this Agreement;
and

 

  (e) do all acts necessary or proper to perfect or improve the rights and
powers afforded or created, or intended to be afforded or created, by this
Agreement; and

 

  (f) execute and deliver all deeds, instruments and documents and do all acts
necessary or proper for the purposes described in paragraphs (d) and (e) above.

 

17.6 Severance

If at any time any provision of any Financing Document is or becomes illegal,
invalid or unenforceable in any respect under the law of any jurisdiction, that
will not affect or impair:

 

  (a) the legality, validity or enforceability in that jurisdiction of any other
provision of that Financing Document; or

 

  (b) the legality, validity or enforceability under the law of any other
jurisdiction of that or any other provision of that Financing Document.

 

17.7 Remedies cumulative

The rights and remedies conferred by this Agreement on the Lender are cumulative
and in addition to all other rights or remedies available to the Lender by law
or by virtue of any Financing Document.

 

17.8 Waiver

 

  (a) Failure to exercise or enforce or a delay in exercising or enforcing or
the partial exercise or enforcement of any right, power or remedy provided by
law or under this Agreement by the Lender will not in any way preclude, or
operate as a waiver of, any exercise or enforcement, or further exercise or
enforcement of that or any other right, power or remedy provided by law or under
any Financing Document.

 

  (b) Any waiver or consent given by the Lender under any Financing Document
will only be effective and binding on the Lender if it is given or confirmed in
writing by the Lender.

 

45



--------------------------------------------------------------------------------

 

  (c) No waiver of a breach of any term of any Financing Document will operate
as a waiver of another breach of that term or of a breach of any other term of
any Financing Document.

 

17.9 Consents

Any consent referred to in, or required under, this Agreement from the Lender
may be given or withheld, or may be given subject to any conditions as the
Lender (in its absolute discretion) thinks fit, unless this Agreement expressly
provides otherwise.

 

17.10 Indemnities

Each indemnity in this Agreement is a continuing obligation, separate and
independent from the other obligations of the parties, and survives termination,
completion or expiration of this Agreement. It is not necessary for the Lender
to incur expense or to make any payment before enforcing a right of indemnity
conferred by this Agreement.

 

17.11 Time of essence

Time is of the essence in respect of the Borrower’s obligations under this
Agreement.

 

17.12 Moratorium legislation

To the fullest extent permitted by law, the provisions of all laws which at any
time operate directly or indirectly to lessen or affect in favour of the
Borrower any obligation under this Agreement, or to delay or otherwise prevent
or prejudicially affect the exercise by the Lender of any power or right under
this Agreement or otherwise, are expressly waived.

 

17.13 Counterparts

This Agreement may be executed in any number of counterparts and by the parties
on separate counterparts. Each counterpart constitutes an original of this
Agreement, all of which together constitute one agreement.

 

46